Exhibit 10.1

 

LEASE

 

between

 

1114 6TH AVENUE CO. LLC,

 

Landlord

 

and

 

ADVENT SOFTWARE, INC.,

 

Tenant

 

September 30, 2009

 

PREMISES:

 

1114 Avenue of the Americas
New York, New York
Entire 33rd Floor

 

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

 

 

 

ARTICLE 1

Term and Fixed Rent

1

 

 

 

ARTICLE 2

Delivery and Use of Premises

4

 

 

 

ARTICLE 3

Escalations

7

 

 

 

ARTICLE 4

Security

15

 

 

 

ARTICLE 5

Subordination, Notice to Superior Lessors and Mortgagees

18

 

 

 

ARTICLE 6

Quiet Enjoyment

20

 

 

 

ARTICLE 7

Assignment, Subletting and Mortgaging

20

 

 

 

ARTICLE 8

Compliance with Laws

31

 

 

 

ARTICLE 9

Insurance

33

 

 

 

ARTICLE 10

Rules and Regulations

35

 

 

 

ARTICLE 11

Alterations

36

 

 

 

ARTICLE 12

Landlord’s and Tenant’s Property

39

 

 

 

ARTICLE 13

Repairs and Maintenance

40

 

 

 

ARTICLE 14

Electricity

42

 

 

 

ARTICLE 15

Landlord’s Services

46

 

 

 

ARTICLE 16

Access and Name of Building; Signage

51

 

 

 

ARTICLE 17

Notice of Occurrences

54

 

 

 

ARTICLE 18

Non-Liability and Indemnification

54

 

 

 

ARTICLE 19

Damage or Destruction

55

 

 

 

ARTICLE 20

Eminent Domain

59

 

 

 

ARTICLE 21

Surrender

60

 

 

 

ARTICLE 22

Conditions of Limitation

61

 

 

 

ARTICLE 23

Reentry by Landlord

64

 

 

 

ARTICLE 24

Damages

65

 

i

--------------------------------------------------------------------------------


 

Table of Contents

 

 

 

Page

ARTICLE 25

Affirmative Waivers

67

 

 

 

ARTICLE 26

No Waivers

67

 

 

 

ARTICLE 27

Curing Tenant’s Defaults

68

 

 

 

ARTICLE 28

Broker

68

 

 

 

ARTICLE 29

Notices

69

 

 

 

ARTICLE 30

Estoppel Certificates

70

 

 

 

ARTICLE 31

Memorandum of Lease

71

 

 

 

ARTICLE 32

No Representations by Landlord

71

 

 

 

ARTICLE 33

Intentionally Omitted

71

 

 

 

ARTICLE 34

Holdover

71

 

 

 

ARTICLE 35

Miscellaneous Provisions and Definitions

72

 

 

 

ARTICLE 36

Renewal Option

79

 

 

 

ARTICLE 37

Offer Space Option

81

 

 

 

ARTICLE 38

Landlord’s Work Allowance

84

 

 

 

ARTICLE 39

Cancellation Option

86

 

 

 

ARTICLE 40

Roof Installations

87

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

EXHIBIT – A

Description of Land

EXHIBIT – B

Floor Plan

EXHIBIT – C

Landlord’s Work

EXHIBIT – C-1

Demolition Plan

EXHIBIT – D

Form of Letter of Credit

EXHIBIT – E

Rules and Regulations

EXHIBIT – F

Alteration Rules and Regulations

EXHIBIT – G

Cleaning Specifications

EXHIBIT – H

HVAC Specifications

EXHIBIT – I

Floor Plans of Offer Space

EXHIBIT – J

Form of Non-Disturbance Agreement

 

--------------------------------------------------------------------------------


 

Index of Defined Terms

 

Definition

 

Section

 

 

 

AAA

 

3.03(e)(ii)

Acceptance Notice

 

37.01(c)

Actual Charge

 

14.04(a)

Additional Charges

 

1.04(b)

Affected Occupant

 

16.02(c)

Alterations

 

11.01

Anticipated Inclusion Date

 

37.01(b)

Arbiter

 

3.03(e)(ii)

Assignment Profit

 

7.14(b)

Available

 

37.01(a)

Bankruptcy Event

 

22.01

Baseball Arbitrators

 

36.01(d)(i)

Base Operating Amount

 

3.01(a)

Base Operating Year

 

3.01(b)

Base Rate

 

35.05(i)

Base Tax Amount

 

3.01(c)

Broker

 

28.01

Building

 

1.01

Business Days

 

15.01(b)

Business Hours

 

15.01(b)

Cancellation Date

 

39.01

Certified Public Accountant

 

3.03(e)(i)

Commencement Date

 

1.05

Commencement Date Notice

 

1.05

Condenser Water Rate

 

15.09(a)

Date of the Taking

 

20.01

Decorative Work

 

11.01

Embargoed Person

 

35.18

Escrow Agent

 

19.01(a)

Event of Default

 

22.02

Expiration Date

 

1.03

Fair Market Rent

 

36.01(b)

Fair Offer Rental

 

37.01(c)

Fixed Rent

 

1.04(a)

Force Majeure Causes

 

35.04(a)

GAAP

 

3.01(e)(B)

Hazardous Materials

 

8.04

Holder of a Mortgage

 

35.05(a)

HVAC

 

3.01(g)

Initial Charge

 

14.04(a)

 

iv

--------------------------------------------------------------------------------


 

Installations

 

40.01(a)

Insurance Requirements

 

35.05(b)

Interest Rate

 

35.05(i)

Issuing Bank

 

4.01

Issuing Bank Criteria

 

4.01

Land

 

1.01

Landlord

Introductory Paragraph,

 

35.05(d)

Landlord’s Contribution

 

38.01(a)

Landlord’s Determination

 

36.01(c)

Landlord’s Offer Determination

 

37.01(c)

Landlord’s Rate

 

14.02

Landlord’s Restoration Work

 

19.01(a)(i)

Landlord’s Statement

 

3.01(d)

Landlord’s Work

 

1.05

Legal Requirements

 

35.05(j)

Lender

 

5.04(a)

Letter of Credit

 

4.01

Life Safety Capital Expenditures

 

3.01(e)(A)(x)

LLC

 

7.02(A)

Material Alteration

 

11.01

Mortgage

 

35.05(a)

Mortgage Non-Disturbance Agreement

 

5.04(a)

Mortgagee

 

35.05(a)

Non-Disturbance Agreement

 

5.04(a)

Non-Renewal Notice

 

4.01(viii)

notices

 

29.01

Occupied Premises

 

16.02(c)

Offer Notice

 

37.01(b)

Offer Rent Notice

 

37.01(c)

Offer Space

 

37.01(a)

Offer Space Inclusion Date

 

37.01(d)

Offer Space Option

 

37.01(c)

Offer Space Outside Date

 

37.01(f)

Operating Expenses

 

3.01(e)(A)

Operating Payment

 

3.03(a)

Operating Year

 

3.01(f)

Outside Delivery Date

 

2.01(b)(ii)

Partnership Tenant

 

7.16

Permitted Occupants

 

7.17

Permitted Use

 

2.02

person

 

35.05(g)

Premises

 

1.02

Real Property

 

3.01(g)

Records

 

3.03(e)(i)

Renewal Notice

 

36.01(a)

Renewal Term

 

36.01(a)

 

v

--------------------------------------------------------------------------------


 

Rent Commencement Date

 

1.05

Rent Notice

 

36.01(c)

Rules and Regulations

 

10.01

Security Deposit

 

4.01(iv)

Service Provider

 

15.10

Specified Restoration Work

 

19.01(b)

Sublease Profit

 

7.14(c)

Successor Landlord

 

5.03

Superior Lease

 

5.01

Superior Lessor

 

5.01

Superior Mortgage

 

5.01

Superior Mortgagee

 

5.01

Target Date

 

2.01(b)(ii)

Tax Payment

 

3.02(a)

Tax Year

 

3.01(i)

Taxes

 

3.01(h)

Tenant

Introductory Paragraph,

 

35.05(c)

Tenant Affiliate

 

7.02(B)

Tenant Successor

 

7.02(B)

Tenant’s Costs

 

7.14(d)

Tenant’s Determination

 

36.01(c)

Tenant’s Notice

 

36.01(c)

Tenant’s Minimum Offer Determination

 

37.01(c)

Tenant’s Notice of Cancellation

 

39.01(i)

Tenant’s Operating Share

 

3.01(j)

Tenant’s Options

 

35.17

Tenant’s Plans

 

11.02(a)

Tenant’s Property

 

12.02

Tenant’s Property Removal Obligation

 

19.01(b)

Tenant’s Rent Notice

 

37.01(c)

Tenant’s Restoration Work

 

19.01(a)(ii)

Tenant’s Statement

 

3.02(e)(ii)

Tenant’s Tax Share

 

3.01(k)

Tenant’s Work

 

38.01(a)

Termination Notice

 

2.01(b)(ii)

Work Notice

 

2.01(b)(ii)

 

vi

--------------------------------------------------------------------------------


 

LEASE, dated as of September 30, 2009, between 1114 6TH AVENUE CO. LLC, a
Delaware limited liability company, having an office at c/o Brookfield
Properties Management LLC, Three World Financial Center, 200 Vesey Street, New
York, New York 10281-1021 (“Landlord”) and ADVENT SOFTWARE, INC., a Delaware
corporation, having an office at 600 Townsend Street, San Francisco, California
94103 (“Tenant”).  Landlord and Tenant do hereby covenant and agree as follows:

 


ARTICLE 1


 


TERM AND FIXED RENT


 


1.01                           LANDLORD HEREBY LEASES TO TENANT, AND TENANT
HEREBY HIRES FROM LANDLORD, UPON AND SUBJECT TO THE TERMS, COVENANTS, PROVISIONS
AND CONDITIONS OF THIS LEASE, THE PREMISES DESCRIBED IN SECTION 1.02 IN THE
BUILDING (“BUILDING”) KNOWN AS 1114 AVENUE OF THE AMERICAS, IN THE CITY, COUNTY
AND STATE OF NEW YORK.  THE BUILDING IS LOCATED ON A PORTION OF THE LAND
(“LAND”) DESCRIBED IN EXHIBIT A ANNEXED HERETO AND MADE A PART HEREOF.


 


1.02                           THE PREMISES (“PREMISES”) LEASED TO TENANT ARE
THE ENTIRE 33RD FLOOR OF THE BUILDING, SUBSTANTIALLY AS SHOWN HATCHED ON THE
FLOOR PLAN ATTACHED HERETO AS EXHIBIT B AND MADE A PART HEREOF.  LANDLORD AND
TENANT HEREBY COVENANT AND AGREE THAT THE PREMISES SHALL BE DEEMED TO CONTAIN
31,286 RENTABLE SQUARE FEET.  LANDLORD HEREBY GRANTS TO TENANT THE NON-EXCLUSIVE
RIGHT TO USE, IN COMMON WITH OTHERS, THE PUBLIC AREAS OF THE BUILDING TO THE
EXTENT REQUIRED FOR ACCESS TO THE PREMISES OR USE OF THE PREMISES FOR GENERAL,
ADMINISTRATIVE AND EXECUTIVE OFFICES, INCLUDING, WITHOUT LIMITATION, COMMON
HALLWAYS ON THE FLOOR ON WHICH THE PREMISES ARE LOCATED, STAIRWAYS, RESTROOMS ON
THE FLOOR ON WHICH THE PREMISES ARE LOCATED, AND THE BUILDING LOBBY, SUBJECT TO
THE TERMS, COVENANTS, PROVISIONS AND CONDITIONS OF THIS LEASE.


 


1.03                           THE TERM OF THIS LEASE (A) SHALL COMMENCE ON THE
COMMENCEMENT DATE (AS DEFINED IN SECTION 1.05 HEREOF) AND (B) SHALL END AT
11:59 P.M. ON THE LAST DAY OF THE MONTH IN WHICH OCCURS THE DAY IMMEDIATELY
PRECEDING THE 15TH ANNIVERSARY OF THE RENT COMMENCEMENT DATE (AS DEFINED IN
SECTION 1.05 HEREOF) (THE “EXPIRATION DATE”), OR ON SUCH EARLIER DATE UPON WHICH
THE TERM OF THIS LEASE SHALL EXPIRE OR BE CANCELED OR TERMINATED PURSUANT TO ANY
OF THE CONDITIONS OR COVENANTS OF THIS LEASE OR PURSUANT TO LAW.


 


1.04                           THE RENTS SHALL BE AND CONSIST OF:


 


(A)                                  FIXED RENT (“FIXED RENT”) AT THE RATE OF:


 

(I)                                     TWO MILLION TWO THOUSAND THREE HUNDRED
FOUR AND 00/100 ($2,002,304) DOLLARS PER ANNUM ($166,858.67 PER MONTH) FROM THE
COMMENCEMENT DATE THROUGH AND INCLUDING THE DAY IMMEDIATELY PRECEDING THE TENTH
(10TH) ANNIVERSARY OF THE RENT COMMENCEMENT DATE; AND

 

(II)                                  TWO MILLION ONE HUNDRED FIFTY EIGHT
THOUSAND SEVEN HUNDRED THIRTY FOUR AND 00/100 ($2,158,734) DOLLARS PER ANNUM
($179,894.50 PER MONTH) FROM THE TENTH (10TH) ANNIVERSARY OF THE RENT
COMMENCEMENT DATE THROUGH AND INCLUDING THE EXPIRATION DATE.

 

1

--------------------------------------------------------------------------------


 

Fixed Rent shall be payable in equal monthly installments in advance on the
first day of each and every calendar month during the term from and after the
Rent Commencement Date, and

 


(B)                                 ADDITIONAL RENT (“ADDITIONAL CHARGES”)
CONSISTING OF TAX PAYMENTS (HEREINAFTER DEFINED), OPERATING PAYMENTS
(HEREINAFTER DEFINED), CHARGES FOR ELECTRICITY FURNISHED TO TENANT AND ALL OTHER
SUMS OF MONEY AS SHALL BECOME DUE FROM AND PAYABLE BY TENANT TO LANDLORD
HEREUNDER;


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, PROVIDED THAT TENANT IS NOT THEN IN MONETARY DEFAULT HEREUNDER
BEYOND APPLICABLE NOTICE AND CURE PERIODS, TENANT SHALL NOT BE OBLIGATED TO PAY
FIXED RENT OR MAKE ANY TAX PAYMENTS BY REASON OF ANY INCREASE IN TAXES OVER THE
BASE TAX AMOUNT FOR THE PERIOD FROM THE COMMENCEMENT DATE THROUGH THE DAY
IMMEDIATELY PRECEDING THE RENT COMMENCEMENT DATE.  TENANT SHALL CONTINUE TO PAY
ALL ADDITIONAL CHARGES (EXCEPT AS OTHERWISE SET FORTH IN THE PRECEDING
SENTENCE), APPLICABLE FOR EACH OF THE FORGOING MONTHS;


 

all to be paid in lawful money of the United States to Landlord at its office,
or such other place, or to Landlord’s agent and at such other place, as Landlord
shall designate by notice to Tenant.

 


1.05                           THE “COMMENCEMENT DATE” SHALL BE THE DATE WHICH
IS THE EARLIER TO OCCUR OF:  (I) THE DATE ON WHICH LANDLORD TENDERS DELIVERY OF
THE PREMISES TO TENANT WITH THE WORK TO BE PERFORMED BY LANDLORD TO PREPARE THE
PREMISES FOR TENANT’S OCCUPANCY AS DESCRIBED ON EXHIBIT C ATTACHED HERETO
(“LANDLORD’S WORK”) SUBSTANTIALLY COMPLETED, OR (II) THE DATE TENANT OR ANYONE
CLAIMING UNDER OR THROUGH TENANT, FIRST OCCUPIES THE PREMISES, OR ANY PART
THEREOF, FOR THE PERFORMANCE OF TENANT’S WORK, IF ANY, OR FOR ANY OTHER
PURPOSE.  LANDLORD SHALL FIX THE COMMENCEMENT DATE AND SHALL GIVE TENANT WRITTEN
NOTICE (THE “COMMENCEMENT DATE NOTICE”) OF THE DATE SO FIXED.  TENANT SHALL
CONCLUSIVELY BE DEEMED TO HAVE AGREED WITH LANDLORD’S DETERMINATION OF THE
COMMENCEMENT DATE AS SET FORTH IN THE COMMENCEMENT DATE NOTICE UNLESS WITHIN TEN
(10) BUSINESS DAYS (AS HEREINAFTER DEFINED) AFTER THE GIVING OF THE COMMENCEMENT
DATE NOTICE, TENANT SHALL DELIVER A NOTICE TO LANDLORD SPECIFYING WITH
REASONABLE DETAIL THE REASONS WHY TENANT ASSERTS THAT THE OCCURRENCE OF THE
COMMENCEMENT DATE HAS NOT OCCURRED.  PENDING THE RESOLUTION OF SUCH DISPUTE, THE
PARTIES SHALL OPERATE BASED UPON LANDLORD’S DETERMINATION THAT THE COMMENCEMENT
DATE HAS OCCURRED, WITHOUT PREJUDICE TO TENANT’S POSITION.  IF IT IS RESOLVED
THAT THE COMMENCEMENT DATE WAS NOT THE DATE SO FIXED BY LANDLORD, ANY PAYMENTS
OF RENT PAID BY TENANT TO LANDLORD FOR PERIODS PRIOR TO THE PROPER COMMENCEMENT
DATE OR RENT COMMENCEMENT DATE, AS APPLICABLE, SHALL BE CREDITED BY LANDLORD
AGAINST AMOUNTS FIRST DUE UNDER THIS LEASE.  TENANT SHALL, UPON THE DEMAND OF
LANDLORD, EXECUTE, ACKNOWLEDGE AND DELIVER TO LANDLORD AN INSTRUMENT IN FORM
REASONABLY SATISFACTORY TO LANDLORD CONFIRMING THE COMMENCEMENT DATE, THE RENT
COMMENCEMENT DATE AND THE EXPIRATION DATE OF THIS LEASE; PROVIDED, HOWEVER, THAT
TENANT’S FAILURE TO EXECUTE, ACKNOWLEDGE AND DELIVER SUCH INSTRUMENT SHALL NOT
AFFECT IN ANY MANNER WHATSOEVER THE VALIDITY OF THE COMMENCEMENT DATE.  THE
“RENT COMMENCEMENT DATE” SHALL BE JULY 1, 2010, SUBJECT TO ADJUSTMENT PURSUANT
TO SECTION 2.01(B) BELOW.


 


1.06                           TENANT COVENANTS AND AGREES TO PAY FIXED RENT AND
ADDITIONAL CHARGES PROMPTLY WHEN DUE WITHOUT NOTICE OR DEMAND THEREFOR AND
WITHOUT ANY ABATEMENT, DEDUCTION OR SETOFF FOR ANY REASON WHATSOEVER, EXCEPT AS
MAY BE EXPRESSLY PROVIDED IN THIS LEASE.  FIXED RENT


 


2

--------------------------------------------------------------------------------



 


AND ADDITIONAL CHARGES SHALL BE PAID BY GOOD AND SUFFICIENT CHECK (SUBJECT TO
COLLECTION) OR, AT TENANT’S OPTION, BY WIRE TRANSFER OR OTHER ELECTRONIC FUNDS
TRANSFER PURSUANT TO INSTRUCTIONS DELIVERED BY LANDLORD TO TENANT UPON TENANT’S
REQUEST.


 


1.07                           IF THE COMMENCEMENT DATE, RENT COMMENCEMENT DATE
OR THE EXPIRATION DATE OCCURS ON A DAY OTHER THAN THE FIRST DAY OF A CALENDAR
MONTH (IN THE CASE OF THE COMMENCEMENT DATE OR RENT COMMENCEMENT DATE) OR THE
LAST DAY OF A CALENDAR MONTH (IN THE CASE OF THE EXPIRATION DATE), THE FIXED
RENT AND ADDITIONAL CHARGES FOR THE PARTIAL CALENDAR MONTH IN WHICH THE
COMMENCEMENT DATE OR RENT COMMENCEMENT DATE, OR THE EXPIRATION DATE, AS
APPLICABLE, OCCURS SHALL BE PRORATED.  THE FIXED RENT FOR ANY PARTIAL CALENDAR
MONTH IN WHICH THE RENT COMMENCEMENT DATE OCCURS SHALL BE PAID ON THE RENT
COMMENCEMENT DATE.


 


1.08                           NO PAYMENT BY TENANT OR RECEIPT OR ACCEPTANCE BY
LANDLORD OF A LESSER AMOUNT THAN THE CORRECT FIXED RENT OR ADDITIONAL CHARGES
SHALL BE DEEMED TO BE OTHER THAN A PAYMENT ON ACCOUNT, NOR SHALL ANY ENDORSEMENT
OR STATEMENT ON ANY CHECK OR ANY LETTER ACCOMPANYING ANY CHECK OR PAYMENT BE
DEEMED AN ACCORD AND SATISFACTION, AND LANDLORD MAY ACCEPT SUCH CHECK OR PAYMENT
WITHOUT PREJUDICE TO LANDLORD’S RIGHT TO RECOVER THE BALANCE OR PURSUE ANY OTHER
REMEDY IN THIS LEASE OR AT LAW PROVIDED.


 


1.09                           ANY APPORTIONMENTS OR PRORATIONS OF FIXED RENT OR
ADDITIONAL CHARGES TO BE MADE UNDER THIS LEASE SHALL BE COMPUTED ON THE BASIS OF
A 360-DAY YEAR (BASED ON TWELVE (12) MONTHS OF THIRTY (30) DAYS EACH).


 


1.10                           IF ANY OF THE FIXED RENT OR ADDITIONAL CHARGES
PAYABLE UNDER THE TERMS AND PROVISIONS OF THIS LEASE SHALL BE OR BECOME
UNCOLLECTIBLE, REDUCED OR REQUIRED TO BE REFUNDED BECAUSE OF ANY ACT OR LAW
ENACTED BY A GOVERNMENTAL AUTHORITY, TENANT SHALL ENTER INTO SUCH
AGREEMENT(S) AND TAKE SUCH OTHER STEPS (WITHOUT ADDITIONAL EXPENSE TO TENANT) AS
LANDLORD MAY REASONABLY REQUEST AND AS MAY BE LEGALLY PERMISSIBLE TO PERMIT
LANDLORD TO COLLECT THE MAXIMUM RENTS WHICH FROM TIME TO TIME DURING THE
CONTINUANCE OF SUCH LEGAL RENT RESTRICTION MAY BE LEGALLY PERMISSIBLE (BUT NOT
IN EXCESS OF THE AMOUNTS RESERVED THEREFOR UNDER THIS LEASE).  UPON THE
TERMINATION OF SUCH LEGAL RENT RESTRICTION, (A) THE FIXED RENT AND/OR ADDITIONAL
CHARGES SHALL BECOME AND THEREAFTER BE PAYABLE IN ACCORDANCE WITH THE AMOUNTS
RESERVED HEREIN FOR THE PERIODS FOLLOWING SUCH TERMINATION, AND (B) TENANT SHALL
PAY TO LANDLORD PROMPTLY UPON BEING BILLED, TO THE MAXIMUM EXTENT LEGALLY
PERMISSIBLE, AN AMOUNT EQUAL TO (I) THE FIXED RENT AND/OR ADDITIONAL CHARGES
WHICH WOULD HAVE BEEN PAID PURSUANT TO THIS LEASE BUT FOR SUCH LEGAL RENT
RESTRICTION LESS (II) THE RENTS PAID BY TENANT DURING THE PERIOD SUCH LEGAL RENT
RESTRICTION WAS IN EFFECT.


 


1.11                           ADDITIONAL CHARGES SHALL BE DEEMED TO BE RENT AND
TENANT’S FAILURE TO PAY ADDITIONAL CHARGES SHALL BE CONSIDERED A FAILURE TO PAY
FIXED RENT HEREUNDER AND LANDLORD SHALL BE ENTITLED TO ALL RIGHTS AND REMEDIES
PROVIDED HEREIN OR BY LAW FOR A DEFAULT IN THE PAYMENT OF ADDITIONAL CHARGES AS
FOR A DEFAULT IN THE PAYMENT OF FIXED RENT (NOTWITHSTANDING THE FACT THAT TENANT
MAY NOT THEN ALSO BE IN DEFAULT IN THE PAYMENT OF FIXED RENT).


 


1.12                           UPON THE RENT COMMENCEMENT DATE, AND UPON EACH OF
THE FIRST, SECOND, THIRD AND FOURTH ANNIVERSARIES OF THE RENT COMMENCEMENT DATE,
TENANT SHALL RECEIVE A CREDIT IN THE AMOUNT OF $156,430.00 TO BE APPLIED, IN
EACH CASE, AGAINST THE NEXT INSTALLMENT OF FIXED RENT THEN DUE HEREUNDER.


 


3

--------------------------------------------------------------------------------



 


ARTICLE 2


 


DELIVERY AND USE OF PREMISES


 


2.01                       (A)                                      EXCEPT AS
EXPRESSLY PROVIDED TO THE CONTRARY IN THIS SECTION 2.01(A), TENANT SHALL ACCEPT
THE PREMISES “AS IS” ON THE COMMENCEMENT DATE AND LANDLORD SHALL NOT THEREAFTER
BE REQUIRED TO PERFORM ANY WORK, INSTALL ANY FIXTURES OR EQUIPMENT OR RENDER ANY
SERVICES TO MAKE THE BUILDING OR THE PREMISES READY OR SUITABLE FOR TENANT’S USE
OR OCCUPANCY.  LANDLORD SHALL PERFORM LANDLORD’S WORK IN A GOOD AND WORKMANLIKE
MANNER, IN COMPLIANCE WITH LAWS AND IN THE MANNER AND SUBJECT TO THE PROVISIONS
OF EXHIBIT C ATTACHED HERETO AND MADE A PART HEREOF.  LANDLORD’S WORK SHALL BE
DEEMED TO HAVE BEEN SUBSTANTIALLY COMPLETED EVEN THOUGH MINOR PUNCH LIST DETAILS
OR ADJUSTMENTS MAY NOT THEN BE COMPLETED, SUBJECT TO LANDLORD’S OBLIGATION TO
COMPLETE SUCH PUNCH LIST ITEMS IN A TIMELY MANNER.  THE TAKING OF POSSESSION OF
THE PREMISES BY TENANT FOR THE PERFORMANCE OF ALTERATIONS OR FOR ANY OTHER
REASON WHATSOEVER SHALL BE DEEMED AN ACCEPTANCE OF THE PREMISES AND SUBSTANTIAL
COMPLETION BY LANDLORD OF LANDLORD’S WORK, PROVIDED THAT NOTHING CONTAINED
HEREIN SHALL RELIEVE LANDLORD OF ITS OBLIGATION TO COMPLETE LANDLORD’S WORK OR
TO CORRECT ANY DEFECTS THEREIN.


 


(B)                                 (I)                                     IF
FOR ANY REASON WHATSOEVER, LANDLORD SHALL BE UNABLE TO DELIVER POSSESSION OF THE
PREMISES ON ANY ESTIMATED COMMENCEMENT DATE, THEN NOTWITHSTANDING ANYTHING TO
THE CONTRARY HEREINBEFORE CONTAINED, THE TERM OF THIS LEASE SHALL COMMENCE ON,
AND THE COMMENCEMENT DATE SHALL BE, THE DATE ON WHICH LANDLORD IS ABLE TO SO
DELIVER POSSESSION OF THE PREMISES WITH LANDLORD’S WORK SUBSTANTIALLY
COMPLETED.  LANDLORD SHALL NOT BE SUBJECT TO ANY LIABILITY FOR FAILURE TO GIVE
POSSESSION ON THE DATE LANDLORD’S WORK IS SUBSTANTIALLY COMPLETED AND THE
VALIDITY OF THIS LEASE SHALL NOT BE IMPAIRED UNDER SUCH CIRCUMSTANCES, NOR THE
SAME BE CONSTRUED IN ANY WAY TO EXTEND THE TERM OF THIS LEASE.  TENANT HEREBY
WAIVES ANY RIGHT TO RESCIND THIS LEASE UNDER THE PROVISIONS OF SECTION 223(A) OF
THE REAL PROPERTY LAW OF THE STATE OF NEW YORK, AND AGREES THAT THE PROVISIONS
OF THIS ARTICLE ARE INTENDED TO CONSTITUTE “AN EXPRESS PROVISION TO THE
CONTRARY” WITHIN THE MEANING OF SAID SECTION 223(A).


 


(II)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN:  (A) IF THE COMMENCEMENT DATE HAS NOT OCCURRED FOR ANY REASON
WHATSOEVER ON OR BEFORE THE LATER OF (X) DECEMBER 1, 2009 AND (Y) THE SIXTIETH
(60TH) DAY AFTER THE DATE THIS LEASE SHALL HAVE BEEN EXECUTED AND DELIVERED BY
TENANT TO LANDLORD (SUCH LATER DATE, THE “TARGET DATE”), THEN THE RENT
COMMENCEMENT DATE SHALL BE EXTENDED BEYOND JULY 1, 2010 BY ONE (1) DAY FOR EACH
DAY AFTER THE TARGET DATE ON WHICH THE COMMENCEMENT DATE FAILS TO OCCUR; (B) IF
THE COMMENCEMENT DATE HAS NOT OCCURRED FOR ANY REASON WHATSOEVER ON OR BEFORE
FEBRUARY 1, 2010 (AS SUCH DATE MAY BE EXTENDED BY ONE (1) DAY FOR EACH DAY OF
DELAY IN THE SUBSTANTIAL COMPLETION OF LANDLORD’S WORK DUE TO FORCE MAJEURE
CAUSES, THE “SECONDARY TARGET DATE”), THEN THE RENT COMMENCEMENT DATE SHALL BE
FURTHER EXTENDED BY TWO (2) DAYS FOR EACH DAY AFTER THE SECONDARY TARGET DATE ON
WHICH THE COMMENCEMENT DATE FAILS TO OCCUR; AND (C) IF THE COMMENCEMENT DATE HAS
NOT OCCURRED FOR ANY REASON WHATSOEVER ON OR BEFORE THE DATE THAT IS THE LATER
OF (I) MARCH 31, 2010, AND (II) THE ONE HUNDRED EIGHTIETH (180TH) DAY AFTER THE
DATE THIS LEASE SHALL HAVE BEEN EXECUTED AND UNCONDITIONALLY DELIVERED BY TENANT
TO LANDLORD (SUCH LATER DATE, THE “OUTSIDE DELIVERY DATE”), THEN TENANT MAY
TERMINATE THIS LEASE UPON TWENTY (20) DAYS WRITTEN NOTICE TO LANDLORD
(“TERMINATION NOTICE”), WHICH NOTICE MUST BE GIVEN, IF AT ALL, WITHIN TEN
(10) BUSINESS DAYS AFTER THE OUTSIDE DELIVERY DATE (TIME BEING OF THE ESSENCE),
WHEREUPON ANY MONIES


 


4

--------------------------------------------------------------------------------



 


PREVIOUSLY PAID BY TENANT TO LANDLORD SHALL BE REIMBURSED TO TENANT (PROVIDED
THAT SUBSTANTIAL COMPLETION OF LANDLORD’S WORK DOES NOT OCCUR WITHIN SUCH TWENTY
(20) DAY PERIOD FOLLOWING THE GIVING OF SUCH TERMINATION NOTICE, IN WHICH CASE
SUCH NOTICE SHALL BE NULL AND VOID AND OF NO FORCE OR EFFECT).  IF THIS LEASE IS
NOT TERMINATED BY TENANT AS SET FORTH IN SECTION 2.01(B)(II)(C), TENANT SHALL
HAVE THE RIGHT, BUT NOT THE OBLIGATION, UPON THIRTY (30) DAYS WRITTEN NOTICE TO
LANDLORD (“WORK NOTICE”), TO SUBSTANTIALLY COMPLETE LANDLORD’S WORK AND TO
DEMAND REIMBURSEMENT BY LANDLORD OF THE COST THEREOF (PROVIDED THAT IF
SUBSTANTIAL COMPLETION OF LANDLORD’S WORK SHALL OCCUR WITHIN THE THIRTY (30) DAY
PERIOD FOLLOWING THE GIVING OF THE WORK NOTICE, THEN SUCH NOTICE SHALL BE NULL
AND VOID AND OF NO FORCE OR EFFECT).  IF TENANT SHALL HAVE GIVEN THE WORK NOTICE
TO LANDLORD, THEN AS OF THE DATE SUCH NOTICE SHALL BE DEEMED TO HAVE BEEN GIVEN,
THE EXTENSION OF THE RENT COMMENCEMENT DATE REFERRED TO IN CLAUSE (B) ABOVE,
SHALL CEASE FROM FURTHER ACCRUING.  TENANT HEREBY ACKNOWLEDGES AND AGREES THAT
THE REMEDIES SET FORTH IN THIS SECTION 2.01(B)(II) SHALL BE TENANT’S SOLE AND
EXCLUSIVE REMEDIES IF THE COMMENCEMENT DATE SHALL NOT HAVE OCCURRED ON OR BEFORE
THE TARGET DATE, THE OUTSIDE DELIVERY DATE OR THE SECONDARY TARGET DATE, AS
APPLICABLE, AND THAT LANDLORD SHALL HAVE NO OTHER LIABILITY TO TENANT FOR
FAILURE OF THE COMMENCEMENT DATE TO OCCUR.  LANDLORD AND TENANT HEREBY AGREE
THAT ANY DISPUTE AS TO EITHER THE STATUS OF SUBSTANTIAL COMPLETION OF LANDLORD’S
WORK OR ANY REIMBURSEMENT CLAIMED BY TENANT FOR WORK PERFORMED HEREUNDER (OR THE
AMOUNT THEREOF), SHALL BE SUBJECT TO DETERMINATION BY EXPEDITED ARBITRATION
PURSUANT TO THE TERMS OF SECTION 35.07(B) OF THIS LEASE.


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN SECTIONS 1.05 AND 2.01(B) ABOVE, IN THE EVENT THAT THE COMMENCEMENT
DATE IS DELAYED BY REASON OF DELAYS CAUSED OR OCCASIONED BY THE NEGLIGENCE OR
WILLFUL MISCONDUCT OF TENANT, OR TENANT’S FAILURE TO RESPOND TO LANDLORD’S
INQUIRY, OR TENANT’S INTERFERENCE WITH LANDLORD’S WORK, OR A BREACH OF THIS
LEASE BY TENANT, TENANT (IN ADDITION TO PAYING THE COSTS AND DAMAGES LANDLORD
MAY SUSTAIN BY REASON THEREOF) AGREES THAT AT LANDLORD’S OPTION, THE TERM OF
THIS LEASE AND TENANT’S OBLIGATIONS SHALL COMMENCE ON THE DATE THAT THIS LEASE
WOULD HAVE COMMENCED HAD THE COMMENCEMENT DATE NOT BEEN SO DELAYED BY TENANT, OR
THAT AT LANDLORD’S OPTION, SUCH DELAYS (IF THE SAME HAVE BEEN CAUSED BY A BREACH
OF THIS LEASE BY TENANT) SHALL CONSTITUTE A DEFAULT ON THE PART OF TENANT
(SUBJECT TO THE APPLICABLE NOTICE AND CURE PERIODS) AND SHALL ENTITLE LANDLORD
TO EXERCISE ALL RIGHTS AND REMEDIES PROVIDED FOR IN THIS LEASE IN THE EVENT OF
SUCH DEFAULT HEREUNDER.


 


2.02                           TENANT SHALL USE AND OCCUPY THE PREMISES FOR
GENERAL, ADMINISTRATIVE AND EXECUTIVE OFFICES (INCLUDING, WITHOUT LIMITATION,
SOFTWARE RESEARCH AND DEVELOPMENT) AND SUCH ANCILLARY USES AS SHALL BE
REASONABLY REQUIRED IN CONNECTION THEREWITH (THE “PERMITTED USE”), WHICH USES
SHALL BE CONSISTENT WITH A FIRST CLASS, MIDTOWN MANHATTAN OFFICE BUILDING, AND
FOR NO OTHER PURPOSE.


 


2.03                           IF ANY GOVERNMENTAL LICENSE OR PERMIT (OTHER THAN
A CERTIFICATE OF OCCUPANCY FOR THE ENTIRE BUILDING) SHALL BE REQUIRED FOR THE
PROPER AND LAWFUL CONDUCT OF TENANT’S BUSINESS IN THE PREMISES OR ANY PART
THEREOF, TENANT, AT ITS EXPENSE, SHALL DULY PROCURE AND THEREAFTER MAINTAIN SUCH
LICENSE OR PERMIT AND SUBMIT THE SAME TO LANDLORD FOR INSPECTION.  TENANT SHALL
AT ALL TIMES COMPLY WITH THE TERMS AND CONDITIONS OF EACH SUCH LICENSE OR
PERMIT.  ADDITIONALLY, SHOULD ALTERATIONS (HEREINAFTER DEFINED) OR TENANT’S USE
OF THE PREMISES FOR OTHER THAN GENERAL, ADMINISTRATIVE AND EXECUTIVE OFFICES
REQUIRE ANY MODIFICATION OR AMENDMENT OF ANY CERTIFICATE OF OCCUPANCY FOR THE
BUILDING, TENANT SHALL, AT ITS EXPENSE, TAKE ALL ACTIONS REASONABLY REQUESTED BY
LANDLORD IN ORDER TO PROCURE ANY SUCH MODIFICATION OR AMENDMENT AND

 

5

--------------------------------------------------------------------------------


 


SHALL REIMBURSE LANDLORD (AS ADDITIONAL CHARGES) FOR ALL REASONABLE COSTS AND
EXPENSES LANDLORD INCURS IN EFFECTING SAID MODIFICATIONS OR AMENDMENTS.  THE
FOREGOING PROVISIONS ARE NOT INTENDED TO BE DEEMED LANDLORD’S CONSENT TO ANY
ALTERATIONS OR TO A USE OF THE PREMISES NOT OTHERWISE PERMITTED HEREUNDER NOR TO
REQUIRE LANDLORD TO EFFECT SUCH MODIFICATIONS OR AMENDMENTS OF ANY CERTIFICATE
OF OCCUPANCY.


 


2.04                           TENANT SHALL NOT AT ANY TIME USE OR OCCUPY THE
PREMISES OR THE BUILDING, OR SUFFER OR PERMIT ANYONE TO USE OR OCCUPY THE
PREMISES, OR DO ANYTHING IN THE PREMISES OR THE BUILDING, OR SUFFER OR PERMIT
ANYTHING TO BE DONE IN, BROUGHT INTO OR KEPT ON THE PREMISES, WHICH IN ANY
MANNER (A) VIOLATES THE CERTIFICATE OF OCCUPANCY FOR THE PREMISES OR FOR THE
BUILDING; (B) CAUSES OR IS LIABLE TO CAUSE INJURY TO THE PREMISES OR THE
BUILDING OR ANY EQUIPMENT, FACILITIES OR SYSTEMS THEREIN; (C) CONSTITUTES A
VIOLATION OF LEGAL REQUIREMENTS OR INSURANCE REQUIREMENTS (AS SUCH TERMS ARE
HEREINAFTER DEFINED), PROVIDED SUCH INSURANCE REQUIREMENTS DO NOT PROHIBIT THE
USE OF THE PREMISES FOR THE PURPOSES PERMITTED UNDER SECTION 2.02 HEREOF;
(D) IMPAIRS OR TENDS TO IMPAIR THE CHARACTER, REPUTATION OR APPEARANCE OF THE
BUILDING AS A FIRST-CLASS OFFICE BUILDING; (E) IMPAIRS OR TENDS TO IMPAIR THE
PROPER AND ECONOMIC MAINTENANCE, OPERATION AND REPAIR OF THE BUILDING AND/OR ITS
EQUIPMENT, FACILITIES OR SYSTEMS; (F) ANNOYS OR INCONVENIENCES OR TENDS TO ANNOY
OR INCONVENIENCE OTHER TENANTS OR OCCUPANTS OF THE BUILDING; (G) CONSTITUTES A
NUISANCE, PUBLIC OR PRIVATE; (H) MAKES UNOBTAINABLE FROM REPUTABLE INSURANCE
COMPANIES AUTHORIZED TO DO BUSINESS IN NEW YORK STATE ALL-RISK PROPERTY
INSURANCE, OR LIABILITY, ELEVATOR, BOILER OR OTHER INSURANCE AT STANDARD RATES
REQUIRED TO BE FURNISHED BY LANDLORD UNDER THE TERMS OF ANY MORTGAGES COVERING
THE PREMISES; OR (I) DISCHARGES OBJECTIONABLE FUMES, VAPORS OR ODORS INTO THE
BUILDING’S FLUES OR VENTS OR OTHERWISE.


 


2.05                           TENANT SHALL NOT USE, OR SUFFER OR PERMIT ANYONE
TO USE, THE PREMISES OR ANY PART THEREOF, FOR (A) A BANKING, TRUST COMPANY, OR
SAFE DEPOSIT BUSINESS, (B) A SAVINGS BANK, A SAVINGS AND LOAN ASSOCIATION, OR A
LOAN COMPANY OPERATING AN “OFF THE STREET” BUSINESS TO THE GENERAL PUBLIC AT THE
PREMISES, (C) THE SALE OF TRAVELERS’ CHECKS AND/OR FOREIGN EXCHANGE, (D) A
RETAIL STOCK BROKERAGE OFFICE (AS OPPOSED TO AN EXECUTIVE OFFICE FOR A RETAIL
STOCK BROKERAGE COMPANY), (E) A RESTAURANT AND/OR BAR AND/OR THE SALE OF
CONFECTIONERY AND/OR SODA AND/OR BEVERAGES AND/OR SANDWICHES AND/OR ICE CREAM
AND/OR BAKED GOODS (EXCEPT IF EXPRESSLY PROVIDED OTHERWISE ELSEWHERE IN THIS
LEASE), (F) THE BUSINESS OF PHOTOGRAPHIC REPRODUCTIONS AND/OR OFFSET PRINTING
(EXCEPT THAT TENANT AND ITS PERMITTED ASSIGNEES, SUBTENANTS AND OCCUPANTS MAY
USE PART OF THE PREMISES FOR PHOTOGRAPHIC REPRODUCTIONS AND/OR OFFSET PRINTING
IN CONNECTION WITH, EITHER DIRECTLY OR INDIRECTLY, ITS OWN BUSINESS AND/OR
ACTIVITIES), (G) AN EMPLOYMENT OR TRAVEL AGENCY, (H) A SCHOOL OR CLASSROOM,
(I) MEDICAL OR PSYCHIATRIC OFFICES, (J) CONDUCT OF AN AUCTION, (K) GAMBLING
ACTIVITIES OR (L) THE CONDUCT OF OBSCENE, PORNOGRAPHIC OR SIMILAR DISREPUTABLE
ACTIVITIES.  FURTHER, THE PREMISES MAY NOT BE USED BY (I) AN AGENCY, DEPARTMENT
OR BUREAU OF THE UNITED STATES GOVERNMENT, ANY STATE OR MUNICIPALITY WITHIN THE
UNITED STATES OR ANY FOREIGN GOVERNMENT, OR ANY POLITICAL SUBDIVISION OF ANY OF
THEM; (II) ANY CHARITABLE, RELIGIOUS, UNION OR OTHER NOT-FOR-PROFIT
ORGANIZATION; OR (III) ANY TAX EXEMPT ENTITY WITHIN THE MEANING OF
SECTION 168(J)(4)(A) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED, OR ANY
SUCCESSOR OR SUBSTITUTE STATUTE, OR RULE OR REGULATION APPLICABLE THERETO (AS
SAME MAY BE AMENDED), EXCEPT THAT THE TENANT NAMED IN THIS LEASE MAY PERMIT A
TAX EXEMPT ENTITY THAT SUCH TENANT CONTROLS TO USE A PORTION OF THE PREMISES SO
LONG AS SUCH TENANT IS IN OCCUPANCY OF A MAJORITY OF THE BALANCE OF THE
PREMISES.

 

6

--------------------------------------------------------------------------------


 


ARTICLE 3


 


ESCALATIONS


 


3.01                        THE TERMS DEFINED BELOW SHALL FOR THE PURPOSES OF
THIS LEASE HAVE THE MEANINGS HEREIN SPECIFIED:


 


(A)                                  “BASE OPERATING AMOUNT” SHALL MEAN THE
OPERATING EXPENSES FOR THE BASE OPERATING YEAR.


 


(B)                                 “BASE OPERATING YEAR” SHALL MEAN THE
CALENDAR YEAR COMMENCING ON JANUARY 1, 2010.


 


(C)                                  “BASE TAX AMOUNT” SHALL MEAN THE TAXES, AS
FINALLY DETERMINED, FOR THE TAX YEAR COMMENCING ON JULY 1, 2010.


 


(D)                                 “LANDLORD’S STATEMENT” SHALL MEAN AN
INSTRUMENT OR INSTRUMENTS SETTING FORTH THE OPERATING PAYMENT (HEREINAFTER
DEFINED) PAYABLE BY TENANT FOR A SPECIFIED OPERATING YEAR PURSUANT TO THIS
ARTICLE 3.


 


(E)                                  (A)                              “OPERATING
EXPENSES” SHALL MEAN ALL EXPENSES PAID OR INCURRED BY LANDLORD AND LANDLORD’S
AFFILIATES AND/OR ON THEIR BEHALF IN RESPECT OF THE REPAIR, MAINTENANCE,
OPERATION, SECURITY AND/OR REPLACEMENTS (AS PERMITTED UNDER CLAUSE (XI) HEREOF)
OF THE REAL PROPERTY (HEREINAFTER DEFINED), INCLUDING, WITHOUT LIMITATION,
(I) SALARIES, WAGES, MEDICAL, SURGICAL, INSURANCE (INCLUDING, WITHOUT
LIMITATION, GROUP LIFE AND DISABILITY INSURANCE) OF EMPLOYEES OF LANDLORD OR
LANDLORD’S AFFILIATES, UNION AND GENERAL WELFARE BENEFITS, PENSION BENEFITS,
SEVERANCE AND SICK DAY PAYMENTS, AND OTHER FRINGE BENEFITS OF EMPLOYEES OF
LANDLORD AND LANDLORD’S AFFILIATES AND THEIR RESPECTIVE CONTRACTORS ENGAGED IN
SUCH REPAIR, MAINTENANCE, OPERATION AND/OR SECURITY; (II) PAYROLL TAXES,
WORKER’S COMPENSATION, UNIFORMS AND RELATED EXPENSES (WHETHER DIRECT OR
INDIRECT) FOR SUCH EMPLOYEES; (III) THE COST OF FUEL, GAS, STEAM, ELECTRICITY,
HEAT, VENTILATION, AIR CONDITIONING, CHILLED AND CONDENSER WATER, WATER, SEWER
AND OTHER UTILITIES, TOGETHER WITH ANY TAXES AND SURCHARGES ON, AND FEES PAID IN
CONNECTION WITH THE CALCULATION AND BILLING OF SUCH UTILITIES; (IV) THE COST OF
PAINTING AND/OR DECORATING ALL AREAS OF THE REAL PROPERTY, EXCLUDING, HOWEVER,
ANY SPACE CONTAINED THEREIN WHICH IS DEMISED OR TO BE DEMISED TO TENANT(S);
(V) THE COST OF CASUALTY, LIABILITY, FIDELITY, RENT AND ALL OTHER INSURANCE
REGARDING THE REAL PROPERTY AND/OR ANY PROPERTY ON, BELOW OR ABOVE THE REAL
PROPERTY, AND THE REPAIR, MAINTENANCE, OPERATION AND/OR SECURITY THEREOF;
(VI) THE COST OF ALL SUPPLIES, TOOLS, MATERIALS AND EQUIPMENT, WHETHER BY
PURCHASE OR RENTAL, USED IN THE REPAIR, MAINTENANCE, OPERATION AND/OR SECURITY
OF THE REAL PROPERTY, AND ANY SALES AND OTHER TAXES THEREON; (VII) THE RENTAL
VALUE OF THE LANDLORD’S BUILDING OFFICE UTILIZED BY THE PERSONNEL OF EITHER
LANDLORD OR LANDLORD’S AFFILIATES, IN CONNECTION WITH THE REPAIR, MAINTENANCE,
OPERATION AND/OR SECURITY THEREOF, AND ALL BUILDING OFFICE EXPENSES, SUCH AS
TELEPHONE, UTILITY, STATIONERY AND SIMILAR EXPENSES INCURRED IN CONNECTION
THEREWITH; (VIII) THE COST OF CLEANING, JANITORIAL AND SECURITY SERVICES,
INCLUDING, WITHOUT LIMITATION, GLASS CLEANING, SNOW AND ICE REMOVAL AND GARBAGE
AND WASTE COLLECTION AND/OR DISPOSAL; (IX) THE COST OF ALL INTERIOR AND EXTERIOR
LANDSCAPING AND ALL TEMPORARY EXHIBITIONS LOCATED AT OR WITHIN THE REAL
PROPERTY; (X) THE AMORTIZED COST OF CAPITAL IMPROVEMENTS MADE OR INSTALLED AFTER
THE EXPIRATION OF THE BASE OPERATING YEAR WHICH ARE

 

7

--------------------------------------------------------------------------------


 


(A) PERFORMED PRIMARILY TO REDUCE OPERATING EXPENSES (BUT THEN NOT TO EXCEED THE
INTENDED REDUCTION), (B) REQUIRED TO COMPLY WITH ANY LEGAL REQUIREMENTS THAT ARE
ENACTED OR TAKE EFFECT AFTER THE DATE OF THIS LEASE, (C) REQUIRED TO COMPLY WITH
ANY INSURANCE REQUIREMENTS THAT ARE ENACTED OR TAKE EFFECT AFTER THE DATE OF
THIS LEASE, OR (D) MADE FOR ANY EMERGENCY, LIFE SAFETY, SECURITY OR PROPERTY
PROTECTION SYSTEMS (COLLECTIVELY, “LIFE SAFETY CAPITAL EXPENDITURES”), THE COST
OF ANY SUCH CAPITAL IMPROVEMENTS MADE OR INSTALLED PURSUANT TO THIS CLAUSE
(X) TO BE AMORTIZED BY LANDLORD ON A STRAIGHT-LINE BASIS OVER THE SHORTER OF: 
(I) THE USEFUL LIFE OF SUCH CAPITAL IMPROVEMENT AS REASONABLY DETERMINED BY
LANDLORD AND (II) FIFTEEN (15) YEARS; (XI) THE COST OF REPAIRS MADE IN
CONNECTION WITH REPAIRS OF CABLES, FANS, PUMPS, BOILERS, COOLING EQUIPMENT,
WIRING AND ELECTRICAL FIXTURES AND METERING, CONTROL AND DISTRIBUTION EQUIPMENT,
COMPONENT PARTS OF THE HVAC (AS HEREINAFTER DEFINED), ELECTRICAL, PLUMBING,
ELEVATOR AND ANY LIFE OR PROPERTY PROTECTION SYSTEMS (INCLUDING, WITHOUT
LIMITATION, SPRINKLER SYSTEMS), WINDOW WASHING EQUIPMENT AND SNOW REMOVAL
EQUIPMENT, AND REPLACEMENTS THEREOF WHICH ARE, IN LANDLORD’S REASONABLE
JUDGMENT, ECONOMICALLY PRUDENT TO MAKE IN LIEU OF REPAIRS TO THE REPLACED ITEM
AND NOT MADE FOR THE PURPOSE OF ENHANCING THE VALUE OF THE BUILDING (ALTHOUGH
THE FACT THAT THE BUILDING IS ENHANCED SHALL NOT PRECLUDE INCLUSION AS AN
OPERATING EXPENSE), PROVIDED THAT ANY SUCH COSTS THAT ARE CAPITAL EXPENDITURES
IN ACCORDANCE WITH GAAP (AS HEREINAFTER DEFINED) SHALL ONLY BE INCLUDED IN ANY
OPERATING YEAR TO THE EXTENT OF THE AMOUNT OF THE ANNUAL AMORTIZATION THEREOF
CALCULATED ON A STRAIGHT-LINE BASIS OVER THE USEFUL LIFE OF SUCH ITEM DETERMINED
IN ACCORDANCE WITH GAAP, TOGETHER WITH INTEREST THEREON AT TWO PERCENT (2%) IN
EXCESS OF THE THEN CURRENT BASE RATE PER ANNUM; (XII) MANAGEMENT FEES NOT
EXCEEDING TWO AND ONE-HALF (2-1/2%) PERCENT OF GROSS REVENUES DERIVED FROM THE
BUILDING; (XIII) ALL REASONABLE COSTS AND EXPENSES OF LEGAL, BOOKKEEPING,
ACCOUNTING AND OTHER PROFESSIONAL SERVICES INCURRED IN CONNECTION WITH THE
OPERATION, AND MANAGEMENT OF THE REAL PROPERTY EXCEPT AS HEREINAFTER EXCLUDED;
(XIV) FEES, DUES AND OTHER CONTRIBUTIONS PAID BY OR ON BEHALF OF LANDLORD OR
LANDLORD’S AFFILIATES TO CIVIC OR OTHER REAL ESTATE ORGANIZATIONS PROVIDED SAME
DO NOT EXCEED THE LEVEL CUSTOMARILY PAID BY OWNERS OF FIRST-CLASS OFFICE
BUILDINGS IN MIDTOWN MANHATTAN COMPARABLE TO THE BUILDING; AND (XV) ALL OTHER
FEES, COSTS, CHARGES AND EXPENSES PROPERLY ALLOCABLE TO THE REPAIR, MAINTENANCE,
OPERATION AND/OR SECURITY OF THE REAL PROPERTY, IN ACCORDANCE WITH THEN
PREVAILING CUSTOMS AND PRACTICES OF THE REAL ESTATE INDUSTRY IN THE BOROUGH OF
MANHATTAN, CITY OF NEW YORK.  THE TERM “OPERATING EXPENSES”, AS USED AND DEFINED
UNDER THIS SECTION 3.01(E), SHALL NOT, HOWEVER, INCLUDE THE FOLLOWING ITEMS: 
(1) DEPRECIATION AND AMORTIZATION AND OTHER CAPITAL EXPENDITURES (EXCEPT AS
PROVIDED ABOVE IN CLAUSES (X) AND (XI) OF THIS SUBSECTION); (2) GROUND RENTS AND
INTEREST ON AND AMORTIZATION OF DEBTS (AND COSTS AND CHARGES INCURRED IN
CONNECTION WITH SUCH FINANCINGS); (3) THE COST OF TENANT IMPROVEMENTS MADE FOR
TENANT(S) OF THE BUILDING OR ALLOWANCES IN LIEU THEREOF; (4) BROKERAGE
COMMISSIONS; (5) FINANCING OR REFINANCING COSTS; (6) THE COST OF ANY WORK OR
SERVICES PERFORMED FOR ANY TENANT(S) OF THE BUILDING (INCLUDING TENANT), WHETHER
AT THE EXPENSE OF LANDLORD OR LANDLORD’S AFFILIATES OR SUCH TENANT(S), TO THE
EXTENT THAT SUCH WORK OR SERVICES ARE IN EXCESS OF THE WORK OR SERVICES WHICH
LANDLORD OR LANDLORD’S AFFILIATES ARE REQUIRED TO FURNISH TENANT UNDER THIS
LEASE, AT THE EXPENSE OF LANDLORD OR LANDLORD’S AFFILIATES; (7) THE COST OF ANY
ELECTRICITY CONSUMED IN THE PREMISES OR ANY OTHER SPACE IN THE BUILDING DEMISED
TO TENANT(S); (8) TAXES; (9) SALARIES AND FRINGE BENEFITS FOR OFFICERS,
EMPLOYEES AND EXECUTIVES ABOVE THE GRADE OF BUILDING MANAGER; (10) AMOUNTS
RECEIVED BY LANDLORD THROUGH THE PROCEEDS OF INSURANCE OR CONDEMNATION OR FROM A
TENANT (OTHER THAN PURSUANT TO AN ESCALATION PROVISION SIMILAR TO THIS
ARTICLE 3) OR OTHERWISE TO THE EXTENT SUCH AMOUNTS ARE COMPENSATION FOR SUMS
PREVIOUSLY INCLUDED IN OPERATING EXPENSES FOR SUCH


 


8

--------------------------------------------------------------------------------



 


OPERATING YEAR OR ANY PRIOR OPERATING YEAR; (11) COSTS OF REPAIRS OR
REPLACEMENTS INCURRED BY REASON OF FIRE OR OTHER CASUALTY OR CONDEMNATION EXCEPT
THAT IN CONNECTION THEREWITH ANY AMOUNT EQUAL TO THE DEDUCTIBLES UNDER
LANDLORD’S INSURANCE POLICIES (OR IN THE EVENT LANDLORD SHALL NOT CARRY
INSURANCE, AN AMOUNT OF DEDUCTIBLES CUSTOMARILY CARRIED BY LANDLORDS OF
FIRST-CLASS OFFICE BUILDINGS COMPARABLE TO THE BUILDING) MAY BE INCLUDED WITHIN
OPERATING EXPENSES; (12) ADVERTISING AND PROMOTIONAL EXPENDITURES; (13) LEGAL,
ACCOUNTING AND OTHER PROFESSIONAL FEES INCURRED IN CONNECTION WITH
(I) NEGOTIATIONS OR DISPUTES BY LANDLORD, ITS AFFILIATES OR PARTNERS WITH
LENDERS, SUPERIOR LESSORS OR TENANTS, OR THE FILING OF A PETITION IN BANKRUPTCY
BY OR AGAINST LANDLORD OR ITS AFFILIATES; (14) ANY EXPENDITURE PAID TO ANY
CORPORATION OR ENTITY RELATED TO OR AFFILIATED WITH LANDLORD OR THE PRINCIPALS
OF LANDLORD TO THE EXTENT SUCH EXPENDITURE EXCEEDS THE AMOUNT WHICH WOULD BE
PAID IN THE ABSENCE OF SUCH RELATIONSHIP; (15) THE COST OF ANY SERVICE FURNISHED
TO TENANTS OF THE BUILDING (INCLUDING TENANT) TO THE EXTENT THAT SUCH COST IS
SEPARATELY REIMBURSED TO LANDLORD (OTHER THAN THROUGH THE OPERATING PAYMENTS OR
COMPARABLE PAYMENTS PURSUANT TO ESCALATION-TYPE PROVISIONS SIMILAR TO THE
PROVISIONS OF THIS ARTICLE 3); (16) COST OF WORKS OF ART OF THE QUALITY AND
NATURE OF “FINE ART” RATHER THAN DECORATIVE ART WORK CUSTOMARILY FOUND IN
FIRST-CLASS OFFICE BUILDINGS WHICH ARE SIMILAR TO THE BUILDING; (17) COSTS
INCURRED IN CONNECTION WITH THE MAINTENANCE, REPAIR, OPERATION OR LEASING OF THE
PARKING GARAGE IN THE BUILDING, EXCEPT THAT LANDLORD MAY INCLUDE IN OPERATING
EXPENSES (TO THE EXTENT OTHERWISE INCLUDABLE) THE COST OF ANY REPAIRS TO
PORTIONS OF THE BUILDING, BUILDING SYSTEMS AND FACILITIES AND EQUIPMENT THAT IS
PHYSICALLY LOCATED IN THE GARAGE BUT WHICH SERVES THE BUILDING GENERALLY;
(18) COSTS OF CAPITAL IMPROVEMENTS MADE BY LANDLORD IN RENOVATING THE GROUND
FLOOR LOBBY OF THE BUILDING (EXCEPT FOR ANY CAPITAL IMPROVEMENTS INCURRED BY
LANDLORD AS PART OF SUCH RENOVATIONS OR IN CONNECTION THEREWITH WHICH ARE LIFE
SAFETY CAPITAL EXPENDITURES, SUCH AS THE INSTALLATION OF SECURITY TURNSTILES, IT
BEING AGREED THAT LIFE SAFETY CAPITAL EXPENDITURES MAY BE INCLUDED IN OPERATING
EXPENSES); AND (19) COSTS INCURRED IN CONNECTION WITH THE ABATEMENT OF HAZARDOUS
MATERIALS DEFINED AS SUCH ON THE DATE OF THIS LEASE.


 

(B)                                NO ITEM OF EXPENSE SHALL BE COUNTED MORE THAN
ONCE EITHER AS AN INCLUSION IN OR AN EXCLUSION FROM OPERATING EXPENSES, AND ANY
EXPENSE WHICH SHOULD BE ALLOCATED, IN ACCORDANCE WITH GENERALLY ACCEPTED
ACCOUNTING PRINCIPLES (“GAAP”), BETWEEN THE LAND AND THE BUILDING, ON THE ONE
HAND, AND ANY OTHER PROPERTY OWNED BY LANDLORD OR AN AFFILIATE OF LANDLORD, ON
THE OTHER HAND, SHALL BE PROPERLY ALLOCATED IN ACCORDANCE THEREWITH.

 


(F)                                    “OPERATING YEAR” SHALL MEAN EACH CALENDAR
YEAR IN WHICH OCCURS ANY PART OF THE TERM OF THIS LEASE FOLLOWING THE END OF THE
BASE OPERATING YEAR.


 


(G)                                 “REAL PROPERTY” SHALL MEAN, COLLECTIVELY,
THE BUILDING (TOGETHER WITH ALL PERSONAL PROPERTY LOCATED THEREIN AND ALL
FIXTURES, FACILITIES, MACHINERY AND EQUIPMENT USED IN THE OPERATION THEREOF,
INCLUDING, BUT NOT LIMITED TO, ALL CABLES, FANS, PUMPS, BOILERS, HEATING,
VENTILATION AND AIR-COOLING (“HVAC”) EQUIPMENT, WIRING AND ELECTRICAL FIXTURES
AND METERING, CONTROL AND DISTRIBUTION EQUIPMENT, COMPONENT PARTS OF THE HVAC
SYSTEM, ELECTRICAL, PLUMBING, ELEVATOR AND ANY LIFE OR PROPERTY PROTECTION
SYSTEMS (INCLUDING, WITHOUT LIMITATION, SPRINKLER SYSTEMS, WINDOW WASHING
EQUIPMENT AND SNOW REMOVAL EQUIPMENT), THE LAND, ANY PROPERTY BENEATH THE LAND,
THE CURBS, SIDEWALKS AND PLAZAS ON AND/OR IMMEDIATELY ADJOINING THE LAND, AND
ALL EASEMENTS, AIR RIGHTS, DEVELOPMENT RIGHTS AND OTHER APPURTENANCES TO THE
BUILDING OR THE LAND OR BOTH THE LAND AND THE BUILDING.

 

9

--------------------------------------------------------------------------------



 


(H)                                 “TAXES” SHALL MEAN (A) THE REAL ESTATE
TAXES, VAULT TAXES, ASSESSMENTS AND SPECIAL ASSESSMENTS, AND BUSINESS
IMPROVEMENT DISTRICT OR SIMILAR CHARGES LEVIED, ASSESSED OR IMPOSED UPON OR WITH
RESPECT TO THE REAL PROPERTY, BY ANY FEDERAL, STATE, MUNICIPAL OR OTHER
GOVERNMENTS OR GOVERNMENTAL BODIES OR AUTHORITIES, AND (B) ALL TAXES ASSESSED OR
IMPOSED WITH RESPECT TO THE RENTALS PAYABLE HEREUNDER OTHER THAN GENERAL INCOME
AND GROSS RECEIPTS TAXES.  IF AT ANY TIME DURING THE TERM OF THIS LEASE THE
METHODS OF TAXATION PREVAILING ON THE DATE HEREOF SHALL BE ALTERED SO THAT IN
LIEU OF, OR AS AN ADDITION TO OR AS A SUBSTITUTE FOR, THE WHOLE OR ANY PART OF
SUCH REAL ESTATE TAXES, ASSESSMENTS AND SPECIAL ASSESSMENTS NOW IMPOSED ON REAL
ESTATE, THERE SHALL BE LEVIED, ASSESSED OR IMPOSED (X) A TAX, ASSESSMENT, LEVY,
IMPOSITION, LICENSE FEE OR CHARGE WHOLLY OR PARTIALLY AS A CAPITAL LEVY OR
OTHERWISE ON THE RENTS RECEIVED THEREFROM, OR (Y) ANY OTHER SUCH ADDITIONAL OR
SUBSTITUTE TAX, ASSESSMENT, LEVY, IMPOSITION, FEE OR CHARGE, THEN ALL SUCH
TAXES, ASSESSMENTS, LEVIES, IMPOSITIONS, FEES OR CHARGES OR THE PART THEREOF SO
MEASURED OR BASED SHALL BE DEEMED TO BE INCLUDED WITHIN THE TERM “TAXES” FOR THE
PURPOSES HEREOF.  THE TERM “TAXES” SHALL, NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, EXCLUDE ANY NET INCOME, FRANCHISE OR “VALUE ADDED”
TAX, INHERITANCE TAX OR ESTATE TAX IMPOSED OR CONSTITUTING A LIEN UPON LANDLORD
OR ALL OR ANY PART OF THE LAND OR BUILDING, EXCEPT TO THE EXTENT THAT ANY OF THE
FOREGOING ARE HEREAFTER ASSESSED AGAINST OWNERS OR LESSORS OF REAL PROPERTY IN
THEIR CAPACITY AS SUCH (AS OPPOSED TO ANY SUCH TAXES WHICH ARE OF GENERAL
APPLICABILITY).  IF A SPECIAL ASSESSMENT PAYABLE IN INSTALLMENTS IS LEVIED
AGAINST THE REAL PROPERTY, TAXES FOR ANY YEAR SHALL INCLUDE ONLY THE INSTALLMENT
OF SUCH ASSESSMENT, AND ANY INTEREST PAYABLE OR PAID DURING SUCH YEAR, AS IF
SUCH ASSESSMENT WERE PAID OVER THE LONGEST POSSIBLE TERM.


 


(I)                                     “TAX YEAR” SHALL MEAN EACH PERIOD OF
TWELVE (12) MONTHS, COMMENCING ON THE FIRST DAY OF JULY OF EACH SUCH PERIOD, IN
WHICH OCCURS ANY PART OF THE TERM OF THIS LEASE, OR SUCH OTHER PERIOD OF TWELVE
(12) MONTHS OCCURRING DURING THE TERM OF THIS LEASE AS HEREAFTER MAY BE DULY
ADOPTED AS THE FISCAL YEAR FOR REAL ESTATE TAX PURPOSES OF THE CITY OF NEW YORK.


 


(J)                                     “TENANT’S OPERATING SHARE” SHALL MEAN
2.114%, WHICH IS THE FRACTION, EXPRESSED AS A PERCENTAGE, THE NUMERATOR OF WHICH
IS THE NUMBER OF RENTABLE SQUARE FEET IN THE PREMISES AND THE DENOMINATOR OF
WHICH IS THE NUMBER OF RENTABLE SQUARE FEET IN THE BUILDING (EXCLUDING THE
RETAIL SPACE ON THE GROUND FLOOR).


 


(K)                                  “TENANT’S TAX SHARE” SHALL MEAN 2.009%,
WHICH IS THE FRACTION, EXPRESSED AS A PERCENTAGE, THE NUMERATOR OF WHICH IS THE
NUMBER OF RENTABLE SQUARE FEET IN THE PREMISES AND THE DENOMINATOR OF WHICH IS
THE NUMBER OF RENTABLE SQUARE FEET IN THE BUILDING (EXCLUDING STORAGE SPACE (IF
ANY)).


 


3.02                           (A)                                  IF TAXES
PAYABLE FOR ANY TAX YEAR, ANY PART OF WHICH SHALL OCCUR DURING THE TERM OF THIS
LEASE, SHALL EXCEED THE BASE TAX AMOUNT, TENANT SHALL PAY TO LANDLORD AS
ADDITIONAL CHARGES FOR SUCH TAX YEAR AN AMOUNT (THE “TAX PAYMENT”) EQUAL TO
TENANT’S TAX SHARE OF THE AMOUNT BY WHICH THE TAXES FOR SUCH TAX YEAR ARE
GREATER THAN THE BASE TAX AMOUNT.  THE TAX PAYMENT FOR EACH TAX YEAR SHALL BE
DUE AND PAYABLE IN INSTALLMENTS IN THE SAME MANNER THAT TAXES FOR SUCH TAX YEAR
ARE DUE AND PAYABLE BY LANDLORD TO THE CITY OF NEW YORK.  TENANT SHALL PAY
TENANT’S TAX SHARE OF EACH SUCH INSTALLMENT WITHIN TEN (10) DAYS AFTER THE
RENDERING OF A STATEMENT THEREFOR BY LANDLORD TO TENANT, WHICH STATEMENT MAY BE
RENDERED BY LANDLORD SO AS TO REQUIRE TENANT’S TAX SHARE OF TAXES TO BE PAID BY
TENANT THIRTY (30) DAYS PRIOR


 


10

--------------------------------------------------------------------------------



 


TO THE DATE SUCH TAXES FIRST BECOME DUE.  THE STATEMENT TO BE RENDERED BY
LANDLORD SHALL SET FORTH IN REASONABLE DETAIL THE COMPUTATION OF TENANT’S TAX
SHARE OF THE PARTICULAR INSTALLMENT(S) BEING BILLED (AND, UPON WRITTEN REQUEST
FROM TENANT, LANDLORD SHALL PROVIDE TENANT WITH A COPY OF THE TAX BILL FROM THE
TAXING AUTHORITIES RELEVANT TO THE COMPUTATION OF TENANT’S TAX PAYMENT).  IF
THERE SHALL BE ANY INCREASE IN THE TAXES FOR ANY TAX YEAR, WHETHER DURING OR
AFTER SUCH TAX YEAR, OR IF THERE SHALL BE ANY DECREASE IN THE TAXES FOR ANY TAX
YEAR, THE TAX PAYMENT FOR SUCH TAX YEAR SHALL BE APPROPRIATELY ADJUSTED AND PAID
OR REFUNDED, AS THE CASE MAY BE, IN ACCORDANCE HEREWITH; IN NO EVENT, HOWEVER,
SHALL TAXES BE REDUCED BELOW THE BASE TAX AMOUNT.  IF DURING THE TERM OF THIS
LEASE, TAXES ARE REQUIRED TO BE PAID (EITHER TO THE APPROPRIATE TAXING
AUTHORITIES OR AS TAX ESCROW PAYMENTS TO A SUPERIOR MORTGAGEE) IN FULL OR IN
MONTHLY, QUARTERLY, OR OTHER INSTALLMENTS, ON ANY OTHER DATE OR DATES THAN AS
PRESENTLY REQUIRED, THEN AT LANDLORD’S OPTION, TENANT’S TAX PAYMENTS SHALL BE
CORRESPONDINGLY ACCELERATED OR REVISED SO THAT SAID TENANT’S TAX PAYMENTS ARE
DUE AT LEAST THIRTY (30) DAYS PRIOR TO THE DATE PAYMENTS ARE DUE TO THE TAXING
AUTHORITIES OR SUCH SUPERIOR MORTGAGEE.


 


(B)                                 IF LANDLORD SHALL RECEIVE A REFUND OF TAXES
FOR ANY TAX YEAR, LANDLORD SHALL EITHER PAY TO TENANT, OR CREDIT AGAINST
SUBSEQUENT FIXED RENT AND ADDITIONAL CHARGES UNDER THIS LEASE, TENANT’S TAX
SHARE OF THE NET REFUND (AFTER DEDUCTING FROM SUCH TOTAL REFUND THE COSTS AND
EXPENSES, INCLUDING, BUT NOT LIMITED TO, APPRAISAL, ACCOUNTING AND LEGAL FEES OF
OBTAINING THE SAME, TO THE EXTENT THAT SUCH COSTS AND EXPENSES WERE NOT
THERETOFORE COLLECTED FROM TENANT FOR SUCH TAX YEAR) AND LANDLORD SHALL NOTIFY
TENANT OF THE AMOUNT OF SUCH CREDIT IF LANDLORD ELECTS TO PERMIT TENANT SUCH
CREDIT; PROVIDED, HOWEVER, SUCH PAYMENT OR CREDIT TO TENANT SHALL IN NO EVENT
EXCEED TENANT’S TAX PAYMENT PAID FOR SUCH TAX YEAR.


 


(C)                                  NOTHING CONTAINED IN THIS LEASE SHALL
OBLIGATE LANDLORD TO BRING ANY APPLICATION OR PROCEEDING SEEKING A REDUCTION IN
TAXES OR ASSESSED VALUATION.  TENANT, FOR ITSELF AND ITS IMMEDIATE AND REMOTE
SUBTENANTS AND SUCCESSORS IN INTEREST HEREUNDER, HEREBY WAIVES, TO THE EXTENT
PERMITTED BY LAW, ANY RIGHT TENANT MAY NOW OR IN THE FUTURE HAVE TO PROTEST OR
CONTEST ANY TAXES OR TO BRING ANY APPLICATION OR PROCEEDING SEEKING A REDUCTION
IN TAXES OR ASSESSED VALUATION OR OTHERWISE CHALLENGING THE DETERMINATION
THEREOF.


 


(D)                                 THE BENEFIT OF ANY DISCOUNT FOR THE EARLY
PAYMENT OR PREPAYMENT OF TAXES SHALL ACCRUE SOLELY TO THE BENEFIT OF LANDLORD
AND SUCH DISCOUNT SHALL NOT BE SUBTRACTED FROM TAXES.


 


(E)                                  IN RESPECT OF ANY TAX YEAR WHICH BEGINS
PRIOR TO THE COMMENCEMENT DATE OR TERMINATES AFTER THE EXPIRATION DATE, THE TAX
PAYMENT IN RESPECT OF EACH SUCH TAX YEAR OR TAX REFUND PURSUANT TO
SUBDIVISION (B) ABOVE THEREFOR SHALL BE PRORATED TO CORRESPOND TO THAT PORTION
OF SUCH TAX YEAR OCCURRING WITHIN THE TERM OF THIS LEASE.


 


(F)                                    IF THE TAXES COMPRISING THE BASE TAX
AMOUNT ARE REDUCED AS A RESULT OF AN APPROPRIATE PROCEEDING OR OTHERWISE, THE
TAXES AS SO REDUCED SHALL, FOR ALL PURPOSES BE DEEMED TO BE THE TAXES FOR THE
BASE TAX AMOUNT AND LANDLORD SHALL GIVE NOTICE TO TENANT OF THE AMOUNT BY WHICH
THE TAX PAYMENTS PREVIOUSLY MADE WERE LESS THAN THE TAX PAYMENTS REQUIRED TO BE
MADE UNDER THIS ARTICLE 3, AND TENANT SHALL PAY THE AMOUNT OF THE DEFICIENCY
WITHIN TWENTY (20) DAYS AFTER DEMAND THEREFOR.


 


11

--------------------------------------------------------------------------------



 


(G)                                 TENANT SHALL PAY TO LANDLORD WITHIN THIRTY
(30) DAYS AFTER BEING BILLED THEREFOR, TENANT’S TAX SHARE OF ANY EXPENSES
INCURRED BY LANDLORD IN CONTESTING ANY ITEMS COMPRISING TAXES AND/OR THE
ASSESSED VALUE OF THE REAL PROPERTY.


 


3.03                        (A)                                  FOR EACH
OPERATING YEAR, SUBSEQUENT TO THE BASE OPERATING YEAR, ANY PART OF WHICH SHALL
OCCUR DURING THE TERM OF THIS LEASE, TENANT SHALL PAY AN AMOUNT (“OPERATING
PAYMENT”) EQUAL TO THE SUM OF TENANT’S OPERATING SHARE OF THE AMOUNT BY WHICH
THE OPERATING EXPENSES FOR SUCH OPERATING YEAR EXCEED THE OPERATING EXPENSES FOR
THE BASE OPERATING YEAR.


 


(B)                                 IF DURING THE BASE OPERATING YEAR OR ANY
OPERATING YEAR (I) ANY RENTABLE SPACE IN THE BUILDING SHALL BE VACANT OR
UNOCCUPIED, AND/OR (II) THE TENANT OR OCCUPANT OF ANY SPACE IN THE BUILDING
UNDERTOOK TO PERFORM WORK OR SERVICES THEREIN IN LIEU OF HAVING LANDLORD (OR
LANDLORD’S AFFILIATES) PERFORM THE SAME AND THE COST THEREOF WOULD HAVE BEEN
INCLUDED IN OPERATING EXPENSES, THEN, IN ANY SUCH EVENT(S), THE OPERATING
EXPENSES FOR SUCH PERIOD SHALL BE REASONABLY ADJUSTED TO REFLECT THE OPERATING
EXPENSES THAT WOULD HAVE BEEN INCURRED IF SUCH SPACE HAD BEEN OCCUPIED OR IF
LANDLORD (OR LANDLORD’S AFFILIATES) HAD PERFORMED SUCH WORK OR SERVICES, AS THE
CASE MAY BE.


 


(C)                                  LANDLORD MAY FURNISH TO TENANT, PRIOR TO
THE COMMENCEMENT OF EACH OPERATING YEAR A WRITTEN STATEMENT SETTING FORTH IN
REASONABLE DETAIL LANDLORD’S REASONABLE ESTIMATE OF THE OPERATING PAYMENT FOR
SUCH OPERATING YEAR.  TENANT SHALL PAY TO LANDLORD ON THE FIRST DAY OF EACH
MONTH DURING THE OPERATING YEAR IN WHICH THE OPERATING PAYMENT WILL BE DUE, AN
AMOUNT EQUAL TO ONE-TWELFTH (1/12TH) OF LANDLORD’S REASONABLE ESTIMATE OF THE
OPERATING PAYMENT FOR SUCH OPERATING YEAR.  IF, HOWEVER, LANDLORD SHALL NOT
FURNISH ANY SUCH ESTIMATE FOR AN OPERATING YEAR OR IF LANDLORD SHALL FURNISH ANY
SUCH ESTIMATE FOR AN OPERATING YEAR SUBSEQUENT TO THE COMMENCEMENT THEREOF, THEN
(I) UNTIL THE FIRST DAY OF THE MONTH FOLLOWING THE MONTH IN WHICH SUCH ESTIMATE
IS FURNISHED TO TENANT, TENANT SHALL PAY TO LANDLORD ON THE FIRST DAY OF EACH
MONTH AN AMOUNT EQUAL TO THE MONTHLY SUM PAYABLE BY TENANT TO LANDLORD UNDER
THIS ARTICLE 3 IN RESPECT OF THE LAST MONTH OF THE PRECEDING OPERATING YEAR;
(II) AFTER SUCH ESTIMATE IS FURNISHED TO TENANT, LANDLORD SHALL GIVE NOTICE TO
TENANT STATING WHETHER THE INSTALLMENTS OF THE OPERATING PAYMENT PREVIOUSLY MADE
FOR SUCH OPERATING YEAR WERE GREATER OR LESS THAN THE INSTALLMENTS OF THE
OPERATING PAYMENT TO BE MADE FOR THE OPERATING YEAR IN WHICH THE OPERATING
PAYMENT WILL BE DUE IN ACCORDANCE WITH SUCH ESTIMATE, AND (A) IF THERE SHALL BE
A DEFICIENCY, TENANT SHALL PAY THE AMOUNT THEREOF WITHIN THIRTY (30) DAYS AFTER
DEMAND THEREFOR, OR (B) IF THERE SHALL HAVE BEEN AN OVERPAYMENT, LANDLORD SHALL
WITHIN THIRTY (30) DAYS OF SUCH NOTICE REFUND TO TENANT THE AMOUNT THEREOF; AND
(III) ON THE FIRST DAY OF THE MONTH FOLLOWING THE MONTH IN WHICH SUCH ESTIMATE
IS FURNISHED TO TENANT AND MONTHLY THEREAFTER THROUGHOUT THE REMAINDER OF SUCH
OPERATING YEAR TENANT SHALL PAY TO LANDLORD AN AMOUNT EQUAL TO ONE-TWELFTH
(1/12TH) OF THE OPERATING PAYMENT SHOWN ON SUCH ESTIMATE.  LANDLORD MAY, DURING
EACH OPERATING YEAR, FURNISH TO TENANT A REVISED STATEMENT OF LANDLORD’S
REASONABLE ESTIMATE OF THE OPERATING PAYMENT FOR SUCH OPERATING YEAR, AND IN
SUCH CASE, THE OPERATING PAYMENT FOR SUCH OPERATING YEAR SHALL BE ADJUSTED AND
PAID OR REFUNDED OR CREDITED AS THE CASE MAY BE, SUBSTANTIALLY IN THE SAME
MANNER AS PROVIDED IN THE PRECEDING SENTENCE.


 


(D)                                 LANDLORD SHALL FURNISH TO TENANT A
LANDLORD’S STATEMENT FOR EACH OPERATING YEAR (AND SHALL ENDEAVOR TO DO SO WITHIN
ONE HUNDRED EIGHTY (180) DAYS AFTER THE END


 


12

--------------------------------------------------------------------------------



 


OF EACH OPERATING YEAR).  SUCH STATEMENT SHALL SET FORTH IN REASONABLE DETAIL
THE OPERATING EXPENSES FOR SUCH OPERATING YEAR.  IF THE LANDLORD’S STATEMENT
SHALL SHOW THAT THE SUMS PAID BY TENANT, IF ANY, UNDER SECTION 3.03(C) EXCEEDED
THE OPERATING PAYMENT TO BE PAID BY TENANT FOR THE OPERATING YEAR FOR WHICH SUCH
LANDLORD’S STATEMENT IS FURNISHED, LANDLORD SHALL REFUND TO TENANT THE AMOUNT OF
SUCH EXCESS; AND IF THE LANDLORD’S STATEMENT FOR SUCH OPERATING YEAR SHALL SHOW
THAT THE SUMS SO PAID BY TENANT WERE LESS THAN THE OPERATING PAYMENT TO BE PAID
BY TENANT FOR SUCH OPERATING YEAR, TENANT SHALL PAY THE AMOUNT OF SUCH
DEFICIENCY WITHIN THIRTY (30) DAYS AFTER DEMAND THEREFOR.


 


(E)                                (I)                                      
TENANT, UPON REASONABLE NOTICE GIVEN WITHIN ONE HUNDRED FIFTY (150) DAYS OF THE
RECEIPT OF SUCH LANDLORD’S STATEMENT, MAY ELECT TO HAVE TENANT’S DESIGNATED (IN
SUCH NOTICE) CERTIFIED PUBLIC ACCOUNTANT (AS HEREINAFTER DEFINED), WHICH
CERTIFIED PUBLIC ACCOUNTANT IS NOT BEING COMPENSATED BY TENANT, IN WHOLE OR IN
PART, ON A CONTINGENCY BASIS, EXAMINE SUCH OF LANDLORD’S BOOKS AND RECORDS
(COLLECTIVELY, “RECORDS”) AS ARE DIRECTLY RELEVANT TO THE LANDLORD’S STATEMENT
IN QUESTION, TOGETHER WITH REASONABLE SUPPORTING DATA THEREFOR.  AS USED IN THIS
SECTION 3.03(E)(I) “CERTIFIED PUBLIC ACCOUNTANT” SHALL MEAN EITHER (X) AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM COMPRISED OF AT LEAST FIFTEEN (15)
CERTIFIED PUBLIC ACCOUNTANTS OR (Y) AN EMPLOYEE OF TENANT WHO IS A CERTIFIED
PUBLIC ACCOUNTANT.  IN MAKING SUCH EXAMINATION, TENANT AGREES, AND SHALL CAUSE
ITS DESIGNATED CERTIFIED PUBLIC ACCOUNTANT TO AGREE, TO KEEP CONFIDENTIAL
(X) ANY AND ALL INFORMATION CONTAINED IN SUCH RECORDS AND (Y) THE CIRCUMSTANCES
AND DETAILS PERTAINING TO SUCH EXAMINATION AND ANY DISPUTE OR SETTLEMENT BETWEEN
LANDLORD AND TENANT ARISING OUT OF SUCH EXAMINATION, EXCEPT AS MAY BE REQUIRED
(A) BY APPLICABLE LEGAL REQUIREMENTS OR (B) BY A COURT OF COMPETENT JURISDICTION
OR ARBITRATOR OR IN CONNECTION WITH ANY ACTION OR PROCEEDING BEFORE A COURT OF
COMPETENT JURISDICTION OR ARBITRATOR, OR (C) TO TENANT’S ATTORNEYS, ACCOUNTANTS
AND OTHER PROFESSIONALS IN CONNECTION WITH ANY DISPUTE BETWEEN LANDLORD AND
TENANT; AND TENANT WILL CONFIRM AND CAUSE ITS CERTIFIED PUBLIC ACCOUNTANT TO
CONFIRM SUCH AGREEMENT IN A SEPARATE WRITTEN AGREEMENT, IF REQUESTED BY
LANDLORD.  IF TENANT SHALL NOT GIVE SUCH NOTICE WITHIN SUCH ONE HUNDRED FIFTY
(150) DAY PERIOD, THEN THE LANDLORD’S STATEMENT AS FURNISHED BY LANDLORD SHALL
BE CONCLUSIVE AND BINDING UPON TENANT.


 

(II)                                  IN THE EVENT THAT TENANT, AFTER HAVING
GIVEN LANDLORD THE NOTICE DESCRIBED IN SECTION 3.03(E)(I) AND HAVING BEEN
PROVIDED WITH ACCESS AND OPPORTUNITY TO EXAMINE THE RECORDS (BUT IN NO EVENT
MORE THAN NINETY (90) DAYS FROM THE LATER OF THE DATE OF SUCH NOTICE OR THE DATE
ON WHICH THE RECORDS ARE MADE AVAILABLE TO TENANT), SHALL DISAGREE WITH THE
LANDLORD’S STATEMENT, THEN TENANT MAY SEND A WRITTEN NOTICE (“TENANT’S
STATEMENT”) TO LANDLORD OF SUCH DISAGREEMENT, SPECIFYING IN REASONABLE DETAIL
THE BASIS FOR TENANT’S DISAGREEMENT AND THE AMOUNT OF THE OPERATING PAYMENT
TENANT CLAIMS IS DUE.  IF TENANT FAILS TO SEND TENANT’S STATEMENT TO LANDLORD
WITHIN SUCH NINETY (90) DAY PERIOD, THEN TENANT SHALL BE DEEMED TO HAVE
WITHDRAWN THE NOTICE REFERRED TO IN SUBSECTION (E)(I) ABOVE AND LANDLORD’S
STATEMENT SHALL BE CONCLUSIVE AND BINDING UPON TENANT.  LANDLORD AND TENANT
SHALL ATTEMPT TO ADJUST SUCH DISAGREEMENT.  IF THEY ARE UNABLE TO DO SO WITHIN
THIRTY (30) DAYS, AND PROVIDED THAT THE AMOUNT OF THE OPERATING PAYMENT TENANT
CLAIMS IS DUE IS SUBSTANTIALLY DIFFERENT FROM THE AMOUNT OF THE OPERATING
PAYMENT LANDLORD CLAIMS IS DUE, LANDLORD AND TENANT SHALL DESIGNATE A CERTIFIED
PUBLIC ACCOUNTANT (THE “ARBITER”) WHOSE DETERMINATION MADE IN ACCORDANCE WITH
THIS SECTION 3.03(E)(II) SHALL BE BINDING UPON THE PARTIES; IT BEING UNDERSTOOD
THAT IF THE AMOUNT OF THE OPERATING PAYMENT TENANT CLAIMS IS DUE IS NOT
SUBSTANTIALLY DIFFERENT FROM THE AMOUNT OF THE OPERATING PAYMENT LANDLORD CLAIMS
IS DUE, THEN TENANT SHALL HAVE NO RIGHT TO PROTEST SUCH

 

13

--------------------------------------------------------------------------------


 

AMOUNT AND SHALL PAY THE AMOUNT THAT LANDLORD CLAIMS IS DUE TO THE EXTENT NOT
THERETOFORE PAID.  IF THE DETERMINATION OF ARBITER SHALL SUBSTANTIALLY CONFIRM
THE DETERMINATION OF LANDLORD, THEN TENANT SHALL PAY THE COST OF THE ARBITER. 
IF THE ARBITER SHALL SUBSTANTIALLY CONFIRM THE DETERMINATION OF TENANT, THEN
LANDLORD SHALL PAY THE COST OF THE ARBITER.  IN ALL OTHER EVENTS, THE COST OF
THE ARBITER SHALL BE BORNE EQUALLY BY LANDLORD AND TENANT.  THE ARBITER SHALL BE
A MEMBER OF AN INDEPENDENT CERTIFIED PUBLIC ACCOUNTING FIRM HAVING AT LEAST
THREE (3) ACCOUNTING PROFESSIONALS AND HAVING AT LEAST FIVE (5) YEARS OF
EXPERIENCE IN COMMERCIAL REAL ESTATE ACCOUNTING.  IN THE EVENT THAT LANDLORD AND
TENANT SHALL BE UNABLE TO AGREE UPON THE DESIGNATION OF THE ARBITER WITHIN
THIRTY (30) DAYS AFTER RECEIPT OF NOTICE FROM THE OTHER PARTY REQUESTING
AGREEMENT AS TO THE DESIGNATION OF THE ARBITER, WHICH NOTICE SHALL CONTAIN THE
NAMES AND ADDRESSES OF TWO OR MORE CERTIFIED PUBLIC ACCOUNTANTS WHO ARE
ACCEPTABLE TO THE PARTY SENDING SUCH NOTICE (ANY ONE OF WHOM, IF ACCEPTABLE TO
THE PARTY RECEIVING SUCH NOTICE AS SHALL BE EVIDENCED BY NOTICE GIVEN BY THE
RECEIVING PARTY TO THE OTHER PARTY WITHIN SUCH THIRTY (30) DAY PERIOD, SHALL BE
THE AGREED UPON ARBITER), THEN EITHER PARTY SHALL HAVE THE RIGHT TO REQUEST THE
AMERICAN ARBITRATION ASSOCIATION (THE “AAA”) (OR ANY ORGANIZATION WHICH IS THE
SUCCESSOR THERETO) TO DESIGNATE AS THE ARBITER A CERTIFIED PUBLIC ACCOUNTANT
WHOSE DETERMINATION MADE IN ACCORDANCE WITH THIS SECTION 3.03(E)(II) SHALL BE
CONCLUSIVE AND BINDING UPON THE PARTIES, AND THE COST CHARGED BY THE AAA (OR ANY
ORGANIZATION WHICH IS THE SUCCESSOR THERETO), FOR DESIGNATING SUCH ARBITER,
SHALL BE SHARED EQUALLY BY LANDLORD AND TENANT.  LANDLORD AND TENANT HEREBY
AGREE THAT ANY DETERMINATION MADE BY AN ARBITER DESIGNATED PURSUANT TO THIS
SECTION 3.03(E)(II) SHALL NOT EXCEED THE AMOUNT(S) AS DETERMINED TO BE DUE IN
THE FIRST INSTANCE BY LANDLORD’S STATEMENT, NOR SHALL SUCH DETERMINATION BE LESS
THAN THE AMOUNT(S) CLAIMED TO BE DUE BY TENANT IN TENANT’S STATEMENT, AND THAT
ANY DETERMINATION WHICH DOES NOT COMPLY WITH THE FOREGOING SHALL BE NULL AND
VOID AND NOT BINDING ON THE PARTIES.  IN RENDERING SUCH DETERMINATION SUCH
ARBITER SHALL NOT ADD TO, SUBTRACT FROM OR OTHERWISE MODIFY THE PROVISIONS OF
THIS LEASE, INCLUDING THE IMMEDIATELY PRECEDING SENTENCE.  NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS SECTION, TENANT, PENDING THE RESOLUTION OF ANY
CONTEST PURSUANT TO THE TERMS HEREOF, SHALL CONTINUE TO PAY ALL SUMS AS
DETERMINED TO BE DUE IN THE FIRST INSTANCE BY SUCH LANDLORD’S STATEMENT AND UPON
THE RESOLUTION OF SUCH CONTEST, SUITABLE ADJUSTMENT SHALL BE MADE IN ACCORDANCE
THEREWITH WITH APPROPRIATE REFUND TO BE MADE BY LANDLORD TO TENANT (OR CREDIT
ALLOWED TENANT AGAINST FIXED RENT AND ADDITIONAL CHARGES BECOMING DUE) IF
REQUIRED THEREBY.  (THE TERM “SUBSTANTIALLY”, AS USED IN THE THIRD AND FIFTH
SENTENCES OF THIS 3.03(E)(II), SHALL MEAN A VARIANCE OF MORE THAN FOUR PERCENT
(4%) AND, AS USED IN THE FOURTH SENTENCE OF THIS SECTION 3.03(E)(II), SHALL MEAN
A VARIANCE OF FOUR PERCENT (4%) OR LESS).

 


3.04                         (A)                                    IN ANY CASE
PROVIDED IN THIS ARTICLE 3 IN WHICH TENANT IS ENTITLED TO A REFUND, LANDLORD
MAY, IN LIEU OF ALLOWING SUCH REFUND, CREDIT AGAINST THE NEXT DUE INSTALLMENTS
OF FIXED RENT AND ADDITIONAL CHARGES ANY AMOUNTS TO WHICH TENANT SHALL BE
ENTITLED.  NOTHING IN THIS ARTICLE 3 SHALL BE CONSTRUED SO AS TO RESULT IN A
DECREASE IN THE FIXED RENT HEREUNDER.  IF THIS LEASE SHALL EXPIRE BEFORE ANY
SUCH CREDIT SHALL HAVE BEEN FULLY APPLIED, THEN (PROVIDED TENANT IS NOT IN
DEFAULT HEREUNDER BEYOND ANY APPLICABLE NOTICE AND GRACE PERIODS) LANDLORD SHALL
REFUND TO TENANT THE UNAPPLIED BALANCE OF SUCH CREDIT.


 


(B)                                 SUBJECT TO THE LAST SENTENCE OF SECTION 3.05
HEREOF, THE EXPIRATION OR TERMINATION OF THIS LEASE DURING ANY TAX YEAR OR
OPERATING YEAR (FOR ANY PART OR ALL OF WHICH THERE IS A TAX PAYMENT OR OPERATING
PAYMENT UNDER THIS ARTICLE 3) SHALL NOT AFFECT THE RIGHTS OR OBLIGATIONS OF THE
PARTIES HERETO RESPECTING SUCH PAYMENT WITH RESPECT TO THE PERIOD PRIOR TO THE

 

14

--------------------------------------------------------------------------------


 


EXPIRATION OR EARLIER TERMINATION OF THIS LEASE AND ANY LANDLORD’S STATEMENT OR
TAX BILL, AS THE CASE MAY BE, RELATING TO SUCH PAYMENT MAY BE SENT TO TENANT
SUBSEQUENT TO, AND ALL SUCH RIGHTS AND OBLIGATIONS SHALL SURVIVE, ANY SUCH
EXPIRATION OR TERMINATION.  ANY PAYMENTS DUE UNDER SUCH LANDLORD’S STATEMENT OR
TAX BILL, AS THE CASE MAY BE, SHALL BE PAYABLE WITHIN THIRTY (30) DAYS AFTER
SUCH STATEMENT OR BILL IS SENT TO TENANT.


 


(C)                                  THE PARTIES AGREE THAT THE COMPUTATIONS
UNDER THIS ARTICLE 3 ARE INTENDED TO CONSTITUTE A FORMULA FOR AGREED RENTAL
ESCALATION AND MAY OR MAY NOT CONSTITUTE AN ACTUAL REIMBURSEMENT TO LANDLORD FOR
TAXES AND OTHER COSTS AND EXPENSES PAID BY LANDLORD WITH RESPECT TO THE REAL
PROPERTY.


 


3.05                           LANDLORD’S FAILURE TO RENDER OR DELAY IN
RENDERING A LANDLORD’S STATEMENT WITH RESPECT TO ANY OPERATING YEAR OR ANY
COMPONENT OF THE OPERATING PAYMENT SHALL NOT PREJUDICE LANDLORD’S RIGHT TO
THEREAFTER RENDER A LANDLORD’S STATEMENT WITH RESPECT TO ANY SUCH OPERATING YEAR
OR ANY SUCH COMPONENT, NOR SHALL THE RENDERING OF A LANDLORD’S STATEMENT FOR ANY
OPERATING YEAR PREJUDICE LANDLORD’S RIGHT TO THEREAFTER RENDER A CORRECTED
LANDLORD’S STATEMENT FOR SUCH OPERATING YEAR.  LANDLORD’S FAILURE TO RENDER OR
DELAY IN RENDERING A BILL WITH RESPECT TO ANY INSTALLMENT OF TAXES SHALL NOT
PREJUDICE LANDLORD’S RIGHT TO THEREAFTER RENDER SUCH A BILL FOR SUCH
INSTALLMENT, NOR SHALL THE RENDERING OF A BILL FOR ANY INSTALLMENT PREJUDICE
LANDLORD’S RIGHT TO THEREAFTER RENDER A CORRECTED BILL FOR SUCH INSTALLMENT. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, IF LANDLORD
SHALL FAIL TO FURNISH (X) A LANDLORD’S STATEMENT FOR OPERATING EXPENSES (OR A
CORRECTION THEREOF) TO TENANT WITHIN FIVE (5) YEARS AFTER THE END OF AN
OPERATING YEAR, OR (Y) A BILL FOR TAXES (OR A CORRECTED BILL FOR TAXES) TO
TENANT FOR ANY TAX YEAR ON OR BEFORE THE DATE WHICH IS EIGHTEEN (18) MONTHS
AFTER THE EXPIRATION DATE OF THIS LEASE (OR EIGHTEEN (18) MONTHS AFTER SUCH
LATER DATE AS THE INFORMATION REQUIRED TO CALCULATE SUCH BILL FOR TAXES IS
REASONABLY AVAILABLE TO LANDLORD, OR IF LATER, EIGHTEEN (18) MONTHS AFTER THE
DATE OF FINAL SETTLEMENT WITH THE TAXING AUTHORITY FOR TAXES FOR A TAX YEAR);
THEN, IN THE CASE OF SUCH FAILURE SET FORTH IN CLAUSE (X), LANDLORD SHALL BE
DEEMED TO HAVE WAIVED THE PAYMENT OF ANY THEN UNPAID ADDITIONAL CHARGES WHICH
WOULD HAVE BEEN DUE PURSUANT TO SAID LANDLORD’S STATEMENT (OR CORRECTED
LANDLORD’S STATEMENT) FOR SUCH OPERATING YEAR, AND IN THE CASE OF SUCH FAILURE
SET FORTH IN CLAUSE (Y), LANDLORD SHALL DEEMED TO HAVE WAIVED THE PAYMENT OF ANY
THEN UNPAID ADDITIONAL CHARGES WHICH WOULD HAVE BEEN DUE PURSUANT TO SAID BILL
FOR TAXES (OR CORRECTED BILL FOR TAXES).


 


ARTICLE 4


 


SECURITY


 


4.01                           SUBJECT TO SECTION 4.06 BELOW, ON OR BEFORE
5:00 P.M. EDT ON OCTOBER 15, 2009 (WITH TIME BEING OF THE ESSENCE), TENANT SHALL
DELIVER TO LANDLORD AS SECURITY FOR THE FULL AND FAITHFUL PERFORMANCE AND
OBSERVANCE BY TENANT OF TENANT’S COVENANTS AND OBLIGATIONS UNDER THIS LEASE A
CLEAN, IRREVOCABLE, TRANSFERABLE AND UNCONDITIONAL LETTER OF CREDIT (THE “LETTER
OF CREDIT”) ISSUED BY AND DRAWN UPON A COMMERCIAL BANK APPROVED BY LANDLORD (THE
“ISSUING BANK”), WHICH LETTER OF CREDIT SHALL:  (I) HAVE A TERM OF NOT LESS THAN
ONE (1) YEAR, (II) BE IN THE FORM ATTACHED TO THIS LEASE AS EXHIBIT D OR IN SUCH
OTHER FORM ACCEPTABLE TO LANDLORD, (III) BE FOR THE ACCOUNT OF LANDLORD, (IV) BE
IN AT LEAST THE AMOUNT OF $922,936.98 (THE “SECURITY DEPOSIT”), (V) EXCEPT AS
OTHERWISE PROVIDED IN THIS SECTION 4.01, CONFORM AND BE SUBJECT TO UNIFORM


 


15

--------------------------------------------------------------------------------



 


CUSTOMS AND PRACTICE FOR DOCUMENTARY CREDITS, INTERNATIONAL CHAMBER OF COMMERCE,
PUBLICATION NO. 590, (VI) BE FULLY TRANSFERABLE BY LANDLORD WITHOUT ANY FEES OR
CHARGES THEREFOR, (VII) PROVIDE THAT LANDLORD SHALL BE ENTITLED TO DRAW UPON THE
LETTER OF CREDIT UPON PRESENTATION TO AN OFFICE OF THE ISSUING BANK IN THE
BOROUGH OF MANHATTAN OF A SIGHT DRAFT ACCOMPANIED BY THE LETTER OF CREDIT AND
LANDLORD’S SIGNED STATEMENT THAT LANDLORD IS ENTITLED TO DRAW ON THE LETTER OF
CREDIT PURSUANT TO THIS LEASE, (VIII) PROVIDE THAT THE LETTER OF CREDIT SHALL BE
DEEMED AUTOMATICALLY RENEWED, WITHOUT AMENDMENT, FOR CONSECUTIVE PERIODS OF ONE
(1) YEAR EACH YEAR THEREAFTER DURING THE TERM OF THIS LEASE, UNLESS THE ISSUING
BANK SHALL SEND NOTICE (THE “NON-RENEWAL NOTICE”) TO LANDLORD BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, NOT LESS THAN SIXTY (60) DAYS NEXT
PRECEDING THE THEN EXPIRATION DATE OF THE LETTER OF CREDIT THAT THE ISSUING BANK
ELECTS NOT TO RENEW SUCH LETTER OF CREDIT, IN WHICH CASE LANDLORD SHALL HAVE THE
RIGHT, BY SIGHT DRAFT ON AN OFFICE OF THE ISSUING BANK IN THE BOROUGH OF
MANHATTAN, TO RECEIVE THE MONIES REPRESENTED BY THE THEN EXISTING LETTER OF
CREDIT, AND TO HOLD AND/OR DISBURSE SUCH PROCEEDS PURSUANT TO THE TERMS OF THIS
ARTICLE 4, AND (IX) WITH RESPECT TO THE LETTER OF CREDIT APPLICABLE TO THE LAST
YEAR OF THE TERM, SHALL HAVE AN EXPIRATION DATE OF NOT EARLIER THAN SIXTY (60)
DAYS AFTER THE EXPIRATION DATE.  THE ISSUING BANK SHALL HAVE COMBINED CAPITAL,
SURPLUS AND UNDIVIDED PROFITS OF AT LEAST $500 MILLION, A FINANCIAL STRENGTH
RATING OF AT LEAST “B”, AND A LONG-TERM BANK DEPOSIT RATING OF AT LEAST “AA”, AS
PUBLISHED BY MOODY’S INVESTORS SERVICES, INC., OR ITS SUCCESSOR (COLLECTIVELY,
THE “ISSUING BANK CRITERIA”).  IF AT ANY TIME DURING THE TERM, THE ISSUING BANK
DOES NOT MAINTAIN THE ISSUING BANK CRITERIA, THEN LANDLORD MAY SO NOTIFY TENANT
AND, UNLESS TENANT DELIVERS A REPLACEMENT LETTER OF CREDIT FROM ANOTHER
COMMERCIAL BANK WITH AN OFFICE LOCATED IN NEW YORK CITY REASONABLY APPROVED BY
LANDLORD MEETING THE ISSUING BANK CRITERIA WITHIN FORTY-FIVE (45) DAYS AFTER
RECEIPT OF SUCH NOTICE, LANDLORD MAY DRAW THE FULL AMOUNT OF THE LETTER OF
CREDIT AND HOLD THE PROCEEDS IN A CASH SECURITY DEPOSIT IN ACCORDANCE WITH THIS
ARTICLE 4.


 


4.02                           IF AN EVENT OF DEFAULT OR A BANKRUPTCY EVENT HAS
OCCURRED, LANDLORD MAY, BUT SHALL NOT BE REQUIRED TO, DRAW THE ENTIRE AMOUNT OR
ANY PORTION OF THE LETTER OF CREDIT AND USE, APPLY OR RETAIN THE WHOLE OR ANY
PART OF SUCH PROCEEDS TO THE EXTENT REQUIRED FOR THE PAYMENT OF ANY FIXED RENT
AND ADDITIONAL CHARGES OR ANY OTHER SUMS AS TO WHICH TENANT IS IN DEFAULT OR FOR
ANY SUM WHICH LANDLORD MAY EXPEND OR MAY BE REQUIRED TO EXPEND FOLLOWING SUCH
EVENT OF DEFAULT OR BANKRUPTCY EVENT, INCLUDING, BUT NOT LIMITED TO, FOR ANY
DAMAGES OR DEFICIENCY IN THE RE-LETTING OF THE PREMISES, WHETHER SUCH DAMAGES OR
DEFICIENCY ACCRUE BEFORE OR AFTER SUMMARY PROCEEDINGS OR OTHER RE-ENTRY BY
LANDLORD.  IF LANDLORD APPLIES OR RETAINS ANY PORTION OR ALL OF THE PROCEEDS OF
THE LETTER OF CREDIT, TENANT SHALL UPON DEMAND IMMEDIATELY RESTORE THE AMOUNT SO
APPLIED OR RETAINED BY DELIVERING AN ADDITIONAL OR NEW LETTER OF CREDIT SO THAT,
AT ALL TIMES, THE AMOUNT OF THE SECURITY DEPOSIT SHALL BE NOT LESS THAN THE
AMOUNT SET FORTH IN SECTION 4.01 HEREOF, FAILING WHICH LANDLORD SHALL HAVE THE
SAME RIGHTS AND REMEDIES AS FOR THE NON-PAYMENT OF FIXED RENT BEYOND THE
APPLICABLE GRACE PERIOD.  ANY BALANCE OF THE PROCEEDS OF THE LETTER OF CREDIT
HELD BY LANDLORD AND NOT USED, APPLIED OR RETAINED BY LANDLORD AS ABOVE
PROVIDED, AND ANY REMAINING LETTER(S) OF CREDIT, SHALL BE RETURNED TO TENANT
WITHIN THIRTY (30) DAYS AFTER THE EXPIRATION DATE AND AFTER DELIVERY OF
POSSESSION OF THE ENTIRE PREMISES TO LANDLORD IN ACCORDANCE WITH THE TERMS OF
THIS LEASE, EXCEPT TO THE EXTENT OF ANY UNCURED DEFAULT.


 


4.03                           IN THE EVENT OF ANY SALE, TRANSFER OR LEASING OF
LANDLORD’S INTEREST IN THE BUILDING WHETHER OR NOT IN CONNECTION WITH A SALE,
TRANSFER OR LEASING OF THE LAND TO A VENDEE, TRANSFEREE OR LESSEE, LANDLORD
SHALL TRANSFER THE LETTER(S) OF CREDIT OR ANY PORTION(S) THEREOF TO


 


16

--------------------------------------------------------------------------------



 


WHICH TENANT IS ENTITLED, TO THE VENDEE, TRANSFEREE OR LESSEE AND LANDLORD SHALL
THEREUPON BE RELEASED BY TENANT FROM ALL LIABILITY FOR THE RETURN OR PAYMENT
THEREOF, AND TENANT SHALL LOOK SOLELY TO THE NEW LANDLORD FOR THE RETURN OR
PAYMENT OF THE SAME.  THE PROVISIONS OF THE PRECEDING SENTENCE SHALL APPLY TO
EVERY SUBSEQUENT SALE, TRANSFER OR LEASING OF THE BUILDING, AND ANY SUCCESSOR OF
LANDLORD MAY, UPON A SALE, TRANSFER, LEASING OR OTHER CESSATION OF THE INTEREST
OF SUCH SUCCESSOR IN THE BUILDING, WHETHER IN WHOLE OR IN PART, PAY OVER ANY
UNAPPLIED PART OF SAID SECURITY TO ANY VENDEE, TRANSFEREE OR LESSEE OF THE
BUILDING AND SHALL THEREUPON BE RELIEVED OF ALL LIABILITY WITH RESPECT THERETO. 
EXCEPT IN CONNECTION WITH A PERMITTED ASSIGNMENT OF THIS LEASE, TENANT SHALL NOT
ASSIGN OR ENCUMBER OR ATTEMPT TO ASSIGN OR ENCUMBER THE LETTER(S) OF CREDIT
DEPOSITED HEREIN AS SECURITY OR ANY INTEREST THEREON TO WHICH TENANT IS
ENTITLED, AND NEITHER LANDLORD NOR ITS SUCCESSORS OR ASSIGNS SHALL BE BOUND BY
ANY SUCH ASSIGNMENT, ENCUMBRANCE, ATTEMPTED ASSIGNMENT OR ATTEMPTED
ENCUMBRANCE.  IN ANY EVENT, IN THE ABSENCE OF EVIDENCE REASONABLY SATISFACTORY
TO LANDLORD OF AN ASSIGNMENT OF THE RIGHT TO RECEIVE THE SECURITY DEPOSIT, OR
THE REMAINING BALANCE THEREOF, LANDLORD MAY RETURN THE LETTER(S) OF CREDIT TO
THE ORIGINAL TENANT REGARDLESS OF ONE OR MORE ASSIGNMENTS OF THIS LEASE.


 


4.04                           IF A BANKRUPTCY EVENT HAS OCCURRED, THE
LETTER(S) OF CREDIT SHALL BE DEEMED TO BE APPLICABLE TO THE PAYMENT OF THE FIXED
RENT AND ADDITIONAL CHARGES DUE TO LANDLORD FOR PERIODS PRIOR TO THE INSTITUTION
OF SUCH PROCEEDINGS, AND THE BALANCE, IF ANY, MAY BE RETAINED BY LANDLORD IN
PARTIAL SATISFACTION OF LANDLORD’S DAMAGES, TO THE EXTENT THEREOF.


 


4.05                           PROVIDED THAT NO BANKRUPTCY EVENT OR DEFAULT
SHALL HAVE OCCURRED AND BE CONTINUING, AT ANY TIME ON OR AFTER THE FIFTH (5TH)
ANNIVERSARY OF THE RENT COMMENCEMENT DATE, TENANT MAY REDUCE THE SECURITY
DEPOSIT TO THE AMOUNT OF $461,468.49.  IN NO EVENT SHALL THE SECURITY DEPOSIT BE
FURTHER REDUCED TO AN AMOUNT BELOW $461,468.49.  SUCH REDUCTION SHALL BE
EFFECTED EITHER BY TENANT EXCHANGING A REPLACEMENT LETTER OF CREDIT MEETING THE
REQUIREMENTS OF THIS ARTICLE 4 IN THE REDUCED AMOUNT FOR THE EXISTING LETTER OF
CREDIT, OR BY THE ISSUING BANK DELIVERING AN AMENDMENT TO THE LETTER OF CREDIT
REDUCING THE AMOUNT THEREOF (BUT WHICH DOES NOT OTHERWISE AMEND OR MODIFY SAME),
WHICH LANDLORD SHALL PROMPTLY COUNTERSIGN OR AUTHORIZE IN WRITING IF REQUIRED BY
THE ISSUING BANK.


 


4.06                        (A)                                 NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED IN THIS LEASE, IN LIEU OF DELIVERING A LETTER
OF CREDIT AS REQUIRED PURSUANT TO THIS ARTICLE 4, TENANT MAY ON OR BEFORE
5:00 P.M. EDT ON OCTOBER 15, 2009 (WITH TIME BEING OF THE ESSENCE), DELIVER THE
SECURITY DEPOSIT TO LANDLORD IN CASH BY OFFICIAL BANK CHECK OR CERTIFIED CHECK
OR BY WIRE TRANSFER OF IMMEDIATELY AVAILABLE FUNDS.  ANY SUCH CASH SECURITY
DEPOSIT SHALL BE DEPOSITED IN A SEGREGATED INTEREST BEARING ACCOUNT IN A BANK
SELECTED BY LANDLORD, AND ANY INTEREST EARNED ON SUCH SECURITY DEPOSIT, LESS A
ONE PERCENT (1%) PER ANNUM ADMINISTRATIVE FEE WHICH SHALL BE RETAINED BY
LANDLORD, SHALL BE ADDED TO THE SECURITY DEPOSIT ON TENANT’S BEHALF.  IN THE
EVENT THAT TENANT SHALL FAIL TO DELIVER THE LETTER OF CREDIT OR CASH SECURITY
DEPOSIT TO LANDLORD AS REQUIRED PURSUANT TO THIS ARTICLE 4 ON OR BEFORE
5:00 P.M. EDT ON OCTOBER 15, 2009 (WITH TIME BEING OF THE ESSENCE), LANDLORD
SHALL HAVE THE SAME RIGHTS AND REMEDIES AS FOR THE NON-PAYMENT OF FIXED RENT
BEYOND THE APPLICABLE GRACE PERIOD.


 


(B)                                IN THE EVENT THAT TENANT SHALL DELIVER THE
SECURITY DEPOSIT TO LANDLORD IN CASH PURSUANT TO SECTION 4.06(A), TENANT SHALL
REPLACE THE SAME WITH A LETTER OF CREDIT MEETING THE REQUIREMENTS OF THIS
ARTICLE 4 ON OR BEFORE 5:00 P.M. EST ON NOVEMBER 16,


 


17

--------------------------------------------------------------------------------



 


2009 (WITH TIME BEING OF THE ESSENCE), FAILING WHICH LANDLORD SHALL HAVE THE
SAME RIGHTS AND REMEDIES AS FOR THE NON-PAYMENT OF FIXED RENT BEYOND THE
APPLICABLE GRACE PERIOD.


 


ARTICLE 5


 


SUBORDINATION, NOTICE TO SUPERIOR LESSORS AND MORTGAGEES


 


5.01                           THIS LEASE, AND ALL RIGHTS OF TENANT HEREUNDER,
ARE AND SHALL BE SUBJECT AND SUBORDINATE TO ALL GROUND LEASES, OVERRIDING LEASES
AND UNDERLYING LEASES OF THE LAND AND/OR THE BUILDING AND/OR THAT PORTION OF THE
BUILDING OF WHICH THE PREMISES ARE A PART, NOW OR HEREAFTER EXISTING AND TO ALL
MORTGAGES WHICH MAY NOW OR HEREAFTER AFFECT THE LAND AND/OR THE BUILDING AND/OR
THAT PORTION OF THE BUILDING OF WHICH THE PREMISES ARE A PART AND/OR ANY OF SUCH
LEASES, WHETHER OR NOT SUCH MORTGAGES SHALL ALSO COVER OTHER LANDS AND/OR
BUILDINGS AND/OR LEASES, TO EACH AND EVERY ADVANCE MADE OR HEREAFTER TO BE MADE
UNDER SUCH MORTGAGES, AND TO ALL RENEWALS, MODIFICATIONS, REPLACEMENTS AND
EXTENSIONS OF SUCH LEASES AND SUCH MORTGAGES AND SPREADERS AND CONSOLIDATIONS OF
SUCH MORTGAGES.  THIS SECTION 5.01 SHALL BE SELF-OPERATIVE AND NO FURTHER
INSTRUMENT OF SUBORDINATION SHALL BE REQUIRED.  IN CONFIRMATION OF SUCH
SUBORDINATION, TENANT SHALL PROMPTLY EXECUTE, ACKNOWLEDGE AND DELIVER ANY
INSTRUMENT THAT LANDLORD, THE LESSOR UNDER ANY SUCH LEASE OR THE HOLDER OF ANY
SUCH MORTGAGE OR ANY OF THEIR RESPECTIVE SUCCESSORS IN INTEREST MAY REASONABLY
REQUEST TO EVIDENCE SUCH SUBORDINATION.  ANY LEASE TO WHICH THIS LEASE IS, AT
THE TIME REFERRED TO, SUBJECT AND SUBORDINATE IS A “SUPERIOR LEASE” AND THE
LESSOR OF A SUPERIOR LEASE OR ITS SUCCESSOR IN INTEREST, AT THE TIME REFERRED
TO, IS A “SUPERIOR LESSOR”; AND ANY MORTGAGE TO WHICH THIS LEASE IS, AT THE TIME
REFERRED TO, SUBJECT AND SUBORDINATE IS A “SUPERIOR MORTGAGE” AND THE HOLDER OF
A SUPERIOR MORTGAGE IS A “SUPERIOR MORTGAGEE.”


 


5.02                           IF ANY ACT OR OMISSION OF LANDLORD WOULD GIVE
TENANT THE RIGHT, IMMEDIATELY OR AFTER LAPSE OF A PERIOD OF TIME, TO CANCEL OR
TERMINATE THIS LEASE, OR TO CLAIM A PARTIAL OR TOTAL EVICTION, TENANT SHALL NOT
EXERCISE SUCH RIGHT (A) UNTIL IT HAS GIVEN WRITTEN NOTICE OF SUCH ACT OR
OMISSION TO LANDLORD AND EACH SUPERIOR MORTGAGEE AND EACH SUPERIOR LESSOR WHOSE
NAME AND ADDRESS SHALL PREVIOUSLY HAVE BEEN FURNISHED TO TENANT, AND (B) UNTIL A
REASONABLE PERIOD FOR REMEDYING SUCH ACT OR OMISSION SHALL HAVE ELAPSED
FOLLOWING THE GIVING OF SUCH NOTICE AND FOLLOWING THE TIME WHEN SUCH SUPERIOR
MORTGAGEE OR SUPERIOR LESSOR SHALL HAVE BECOME ENTITLED UNDER SUCH SUPERIOR
MORTGAGE OR SUPERIOR LEASE, AS THE CASE MAY BE, TO REMEDY THE SAME (WHICH
REASONABLE PERIOD SHALL IN NO EVENT BE LESS THAN THE PERIOD TO WHICH LANDLORD
WOULD BE ENTITLED UNDER THIS LEASE OR OTHERWISE, AFTER SIMILAR NOTICE, TO EFFECT
SUCH REMEDY), PROVIDED SUCH SUPERIOR MORTGAGEE OR SUPERIOR LESSOR SHALL WITH DUE
DILIGENCE GIVE TENANT NOTICE OF INTENTION TO, AND COMMENCE AND CONTINUE TO,
REMEDY SUCH ACT OR OMISSION.


 


5.03                           IF ANY SUPERIOR LESSOR OR SUPERIOR MORTGAGEE, OR
ANY DESIGNEE OF ANY SUPERIOR LESSOR OR SUPERIOR MORTGAGEE, SHALL SUCCEED TO THE
RIGHTS OF LANDLORD UNDER THIS LEASE, WHETHER THROUGH POSSESSION OR FORECLOSURE
ACTION OR DELIVERY OF A NEW LEASE OR DEED, THEN AT THE REQUEST OF SUCH PARTY SO
SUCCEEDING TO LANDLORD’S RIGHTS (“SUCCESSOR LANDLORD”) AND UPON SUCH SUCCESSOR
LANDLORD’S WRITTEN AGREEMENT TO ACCEPT TENANT’S ATTORNMENT, TENANT SHALL ATTORN
TO AND RECOGNIZE SUCH SUCCESSOR LANDLORD AS TENANT’S LANDLORD UNDER THIS LEASE
AND SHALL PROMPTLY EXECUTE AND DELIVER ANY INSTRUMENT THAT SUCH SUCCESSOR
LANDLORD MAY REASONABLY REQUEST TO EVIDENCE SUCH ATTORNMENT.


 


18

--------------------------------------------------------------------------------


 


5.04         (A)           (I)            AS OF THE DATE OF THIS LEASE, THE SOLE
EXISTING SUPERIOR MORTGAGE IS HELD BY BANK OF AMERICA, NATIONAL ASSOCIATION, AS
SUCCESSOR BY MERGER TO LASALLE BANK NATIONAL ASSOCIATION, AS TRUSTEE IN TRUST
FOR J.P. MORGAN CHASE COMMERCIAL MORTGAGE SECURITIES CORP., COMMERCIAL MORTGAGE
PASS-TROUGH CERTIFICATES, SERIES 2004-CIBC9 (“LENDER”).  ANNEXED AS EXHIBIT J IS
LENDER’S CUSTOMARY FORM OF NON-DISTURBANCE AGREEMENT (THE “NON-DISTURBANCE
AGREEMENT”).  IF TENANT WISHES TO MAKE REVISIONS TO SUCH NON-DISTURBANCE
AGREEMENT, TENANT SHALL PROMPTLY NEGOTIATE IN GOOD FAITH COMMERCIALLY REASONABLE
REVISIONS THERETO (THE “MORTGAGE NON-DISTURBANCE AGREEMENT”).  PROMPTLY
FOLLOWING SUCH NEGOTIATION, IF ANY, TENANT SHALL EXECUTE, HAVE ACKNOWLEDGED AND
DELIVER THE MORTGAGE NON-DISTURBANCE AGREEMENT TO LANDLORD, AND UPON RECEIPT
THEREOF, LANDLORD SHALL PROMPTLY (X) EXECUTE AND ACKNOWLEDGE THE SAME,
(Y) FORWARD SUCH AGREEMENT TO LENDER FOR ITS FURTHER EXECUTION AND
ACKNOWLEDGEMENT, AND (Z) DELIVER ONE FULLY EXECUTED AND ACKNOWLEDGED ORIGINAL
MORTGAGE NON-DISTURBANCE AGREEMENT TO TENANT.


 


(II)           IF LANDLORD SHALL FAIL TO DELIVER TO TENANT, WITHIN FORTY-FIVE
(45) DAYS AFTER THE DATE OF TENANT’S EXECUTION AND DELIVERY OF THIS LEASE TO
LANDLORD (TIME BEING OF THE ESSENCE WITH RESPECT TO SUCH DELIVERY DATE), THE
FULLY EXECUTED AND ACKNOWLEDGED MORTGAGE NON-DISTURBANCE AGREEMENT (I.E., WITH
THE COMMERCIALLY REASONABLE REVISIONS REQUIRED BY TENANT), THEN, WITHIN THE FIVE
(5) BUSINESS DAY PERIOD IMMEDIATELY AFTER THE EXPIRATION OF SUCH FORTY-FIVE (45)
DAY PERIOD, TENANT MAY EITHER (I) TERMINATE THIS LEASE UPON WRITTEN NOTICE GIVEN
TO LANDLORD OR (II) EXECUTE, ACKNOWLEDGE AND DELIVER TO LANDLORD LENDER’S
CUSTOMARY FORM OF NON-DISTURBANCE AGREEMENT ANNEXED AS EXHIBIT J HERETO (TIME
BEING OF THE ESSENCE WITH RESPECT TO TENANT’S EXERCISE OF TENANT’S RIGHTS SET
FORTH IN SUBSECTIONS (I) AND (II) HEREOF).  IN THE EVENT THAT TENANT SHALL
TIMELY EXERCISE ITS RIGHT TO TERMINATE THIS LEASE SET FORTH IN SUBSECTION
(I) HEREOF, THIS LEASE SHALL TERMINATE EFFECTIVE AS OF THE DATE SUCH NOTICE IS
GIVEN BY TENANT TO LANDLORD; PROVIDED, HOWEVER, THAT IF TENANT SHALL NOT HAVE
TIMELY EXERCISED ITS RIGHT TO TERMINATE THIS LEASE IN ACCORDANCE WITH THIS
SECTION 5.04(A)(II), THEN TENANT’S RIGHT TO TERMINATE THIS LEASE SHALL BE VOID
AND OF NO FORCE OR EFFECT.  IF TENANT SHALL NOT HAVE EXERCISED ITS RIGHT TO
TERMINATE THIS LEASE PURSUANT TO SUBSECTION (I) HEREOF, AND TENANT SHALL HAVE
EXECUTED, ACKNOWLEDGED AND DELIVERED TO LANDLORD THE NON-DISTURBANCE AGREEMENT
IN THE FORM SET FORTH AS EXHIBIT J ANNEXED HERETO PURSUANT TO SUBSECTION
(II) HEREOF, THEN UPON RECEIPT OF SUCH NON-DISTURBANCE AGREEMENT, LANDLORD SHALL
WITHIN NINETY (90) DAYS OBTAIN AND DELIVER TO TENANT SUCH NON-DISTURBANCE
AGREEMENT EXECUTED BY LANDLORD AND LENDER  IN RECORDABLE FORM.  IN THE EVENT OF
TERMINATION AS SET FORTH IN SUBSECTION (I) HEREOF, ANY FIXED RENT AND SECURITY
DEPOSIT PREVIOUSLY PAID OR DELIVERED BY TENANT TO LANDLORD ON ACCOUNT OF THE
PREMISES SHALL BE RETURNED TO TENANT WITHIN THIRTY (30) DAYS AFTER TENANT’S
DELIVERY OF SUCH TERMINATION NOTICE.  TENANT HEREBY ACKNOWLEDGES AND AGREES THAT
SUCH TERMINATION RIGHT (AND THE RETURN OF THE FIRST MONTH’S FIXED RENT AND THE
SECURITY DEPOSIT) AND/OR TENANT’S RIGHT TO RECEIVE A NON-DISTURBANCE AGREEMENT
IN LENDER’S CUSTOMARY FORM SHALL BE TENANT’S SOLE AND EXCLUSIVE REMEDIES IF
LANDLORD SHALL FAIL TO DELIVER THE MORTGAGE NON-DISTURBANCE AGREEMENT TO TENANT
PURSUANT TO SECTION 5.04(A)(I) AND THAT LANDLORD SHALL HAVE NO OTHER LIABILITY
TO TENANT FOR SUCH FAILURE.


 


(B)           PROVIDED THAT THERE IS NOT THEN OUTSTANDING AN EVENT OF DEFAULT OR
A BANKRUPTCY EVENT, AND PROVIDED FURTHER THAT TENANT SHALL HAVE EXECUTED AND
DELIVERED TO LANDLORD WITHIN TEN (10) DAYS AFTER REQUEST, A NON-DISTURBANCE
AGREEMENT HAVING SUBSTANTIALLY THE SAME CONTENT OF EXHIBIT J IN RECORDABLE FORM,
SUBJECT TO COMMERCIALLY REASONABLE CHANGES REQUESTED BY TENANT, LANDLORD SHALL
CAUSE ANY FUTURE SUPERIOR MORTGAGEE OR SUPERIOR LESSOR, AS

 

19

--------------------------------------------------------------------------------


 


A CONDITION PRECEDENT TO THE SUBORDINATION OF THIS LEASE TO THE SUPERIOR
MORTGAGE OR SUPERIOR LEASE IN QUESTION, TO EXECUTE, ACKNOWLEDGE AND DELIVER TO
TENANT SUCH NON-DISTURBANCE AGREEMENT, AND LANDLORD SHALL EXECUTE, ACKNOWLEDGE
AND DELIVER TO TENANT THE SAME.  NOTWITHSTANDING THE FOREGOING, TENANT HEREBY
ACKNOWLEDGES AND AGREES THAT (X) THE FORM OF NON-DISTURBANCE AGREEMENT EXECUTED
AND DELIVERED BY TENANT PURSUANT TO SECTION 5.04(A) HEREOF SHALL BE DEEMED
“COMMERCIALLY REASONABLE” AND (Y) LANDLORD’S FAILURE TO CAUSE ANY FUTURE
SUPERIOR MORTGAGEE OR SUPERIOR LESSOR TO EXECUTE, ACKNOWLEDGE AND DELIVER TO
TENANT SUCH NON-DISTURBANCE AGREEMENT SHALL NOT CONSTITUTE A DEFAULT UNDER THIS
LEASE.


 


5.05         IF ANY SUPERIOR MORTGAGEE SHALL REQUIRE ANY MODIFICATION(S) OF THIS
LEASE, TENANT SHALL, AT LANDLORD’S REQUEST, PROMPTLY EXECUTE AND DELIVER TO
LANDLORD SUCH INSTRUMENTS EFFECTING SUCH MODIFICATION(S) AS LANDLORD SHALL
REQUIRE, PROVIDED THAT SUCH MODIFICATION(S) DO NOT INCREASE FIXED RENT OR ANY OF
TENANT’S OTHER MONETARY OBLIGATIONS UNDER THIS LEASE, AND PROVIDED FURTHER THAT
SUCH MODIFICATION(S) DO NOT (X) DECREASE ANY OF TENANT’S RIGHTS UNDER THIS
LEASE, OR (Y) INCREASE ANY OF TENANT’S NON-MONETARY OBLIGATIONS UNDER THIS
LEASE, IN EITHER (X) OR (Y) BEYOND A DE MINIMIS EXTENT.


 


ARTICLE 6

 


QUIET ENJOYMENT

 


6.01         SO LONG AS TENANT PAYS ALL OF THE FIXED RENT AND ADDITIONAL CHARGES
AND OBSERVES AND PERFORMS ALL OF TENANT’S OTHER OBLIGATIONS HEREUNDER, TENANT
SHALL PEACEABLY AND QUIETLY HAVE, HOLD AND ENJOY THE PREMISES WITHOUT HINDRANCE,
EJECTION OR MOLESTATION BY LANDLORD OR ANY PERSON LAWFULLY CLAIMING THROUGH OR
UNDER LANDLORD, SUBJECT, NEVERTHELESS, TO THE PROVISIONS OF THIS LEASE AND TO
SUPERIOR LEASES AND SUPERIOR MORTGAGES.  THIS COVENANT SHALL BE CONSTRUED AS A
COVENANT RUNNING WITH THE LAND, AND IS NOT, NOR SHALL IT BE CONSTRUED AS, A
PERSONAL COVENANT OF LANDLORD, EXCEPT TO THE EXTENT OF LANDLORD’S INTEREST IN
THE REAL PROPERTY AND THE SALE AND RENTAL PROCEEDS THEREFROM AND ONLY SO LONG AS
SUCH INTEREST SHALL CONTINUE, AND THEREAFTER LANDLORD SHALL BE RELIEVED OF ALL
LIABILITY HEREUNDER THEREAFTER ACCRUING AND THIS COVENANT SHALL BE BINDING ONLY
UPON SUBSEQUENT SUCCESSORS IN INTEREST OF LANDLORD’S INTEREST IN THIS LEASE, TO
THE EXTENT OF THEIR RESPECTIVE INTERESTS, AS AND WHEN THEY SHALL ACQUIRE THE
SAME, AND SO LONG AS THEY SHALL RETAIN SUCH INTEREST.


 


ARTICLE 7

 


ASSIGNMENT, SUBLETTING AND MORTGAGING

 


7.01         TENANT SHALL NOT, WHETHER VOLUNTARILY, INVOLUNTARILY, OR BY
OPERATION OF LAW OR OTHERWISE (A) ASSIGN IN WHOLE OR IN PART OR OTHERWISE
TRANSFER IN WHOLE OR IN PART THIS LEASE OR THE TERM AND ESTATE HEREBY GRANTED,
OR ADVERTISE TO DO SO, (B) SUBLET THE PREMISES OR ANY PART THEREOF, OR PUBLICLY
OFFER OR ADVERTISE IN THE MEDIA TO DO SO (WHICH SHALL NOT PROHIBIT THE LISTING
OF SPACE WITH A LICENSED REAL ESTATE BROKER AND/OR LISTING SERVICE IN ACCORDANCE
WITH THE TERMS OF THIS ARTICLE 7), OR ALLOW THE PREMISES OR ANY PART THEREOF TO
BE USED, OCCUPIED OR UTILIZED BY ANYONE OTHER THAN TENANT AND TENANT AFFILIATES,
(C) MORTGAGE, PLEDGE, ENCUMBER OR OTHERWISE HYPOTHECATE THIS LEASE OR THE
PREMISES OR ANY PART THEREOF IN ANY MANNER WHATSOEVER OR (D) PERMIT THE PREMISES
OR ANY PART THEREOF TO BE OCCUPIED, OR USED FOR DESK SPACE, MAILING

 

20

--------------------------------------------------------------------------------


 


PRIVILEGES OR OTHERWISE, BY ANY PERSON OTHER THAN TENANT, WITHOUT IN EACH
INSTANCE OBTAINING THE PRIOR WRITTEN CONSENT OF LANDLORD.


 


7.02         (A)          (1)           IF TENANT IS A CORPORATION, THE
PROVISIONS OF SUBDIVISION (A) OF SECTION 7.01 SHALL APPLY TO A TRANSFER (HOWEVER
ACCOMPLISHED, WHETHER IN A SINGLE TRANSACTION OR IN A SERIES OF RELATED
TRANSACTIONS OR IN A SERIES OF UNRELATED TRANSACTIONS, IF IN THE LATER CASE
EFFECTED WITHIN ANY THREE (3) YEAR PERIOD) OF STOCK (OR ANY OTHER MECHANISM SUCH
AS, BY WAY OF EXAMPLE, THE ISSUANCE OF ADDITIONAL STOCK, A STOCK VOTING
AGREEMENT OR CHANGE IN CLASS(ES) OF STOCK) WHICH RESULTS IN A CHANGE OF CONTROL
OF TENANT AS IF SUCH TRANSFER OF STOCK (OR OTHER MECHANISM) WHICH RESULTS IN A
CHANGE OF CONTROL OF TENANT WERE AN ASSIGNMENT OF THIS LEASE, EXCEPT THAT
(X) THE TRANSFER OF THE OUTSTANDING CAPITAL STOCK OF TENANT BY PERSONS OR
PARTIES THROUGH THE “OVER THE COUNTER MARKET” OR THROUGH ANY RECOGNIZED STOCK
EXCHANGE, (OTHER THAN THOSE DEEMED “INSIDERS” WITHIN THE MEANING OF THE
SECURITIES EXCHANGE ACT OF 1934, AS AMENDED) SHALL NOT BE DEEMED AN ASSIGNMENT
OF THIS LEASE, AND (Y) THE TRANSFER (HOWEVER ACCOMPLISHED, WHETHER IN A SINGLE
TRANSACTION OR IN A SERIES OF RELATED TRANSACTIONS OR IN A SERIES OF UNRELATED
TRANSACTIONS, IF IN THE LATER CASE EFFECTED WITHIN ANY THREE (3) YEAR PERIOD) OF
STOCK (OR ANY OTHER MECHANISM SUCH AS, BY WAY OF EXAMPLE, THE ISSUANCE OF
ADDITIONAL STOCK, A STOCK VOTING AGREEMENT OR CHANGE IN CLASS(ES) OF STOCK) OF
THE TENANT NAMED HEREIN (OR A TENANT SUCCESSOR) SHALL NOT BE DEEMED AN
ASSIGNMENT OF THIS LEASE, PROVIDED THAT THE SAME SHALL BE DONE FOR A VALID
BUSINESS REASON AND NOT FOR THE PURPOSE OF AVOIDING THE RESTRICTIONS ON
TRANSFER, SUBLETTING AND ASSIGNMENT CONTAINED IN THIS ARTICLE 7.  THE PROVISIONS
OF THIS SECTION 7.02(A)(1) SHALL NOT APPLY TO SUBTENANTS.


 


(2)           IF TENANT IS A PARTNERSHIP OR JOINT VENTURE OR LIMITED LIABILITY
COMPANY (A “LLC”), SAID PROVISIONS SHALL APPLY WITH RESPECT TO A TRANSFER
(HOWEVER ACCOMPLISHED, WHETHER IN A SINGLE TRANSACTION OR IN A SERIES OF RELATED
TRANSACTIONS OR IN A SERIES OF UNRELATED TRANSACTIONS, IF IN THE LATER CASE
EFFECTED WITHIN ANY THREE (3) YEAR PERIOD) OF AN INTEREST IN THE DISTRIBUTIONS
OF PROFITS AND LOSSES OF SUCH PARTNERSHIP, JOINT VENTURE OR LLC (OR OTHER
MECHANISM, SUCH AS, BY WAY OF EXAMPLE, THE CREATION OF ADDITIONAL GENERAL
PARTNERSHIP OR LIMITED PARTNERSHIP INTERESTS) WHICH RESULTS IN A CHANGE OF
CONTROL OF SUCH PARTNERSHIP, JOINT VENTURE OR LLC, AS IF SUCH TRANSFER OF AN
INTEREST IN THE DISTRIBUTIONS OF PROFITS AND LOSSES OF SUCH PARTNERSHIP, JOINT
VENTURE OR LLC WHICH RESULTS IN A CHANGE OF CONTROL OF SUCH PARTNERSHIP, JOINT
VENTURE OR LLC WERE AN ASSIGNMENT OF THIS LEASE EXCEPT THAT TRANSFER THEREOF
(HOWEVER ACCOMPLISHED, WHETHER IN A SINGLE TRANSACTION OR IN A SERIES OF RELATED
TRANSACTIONS OR IN A SERIES OF UNRELATED TRANSACTIONS, IF IN THE LATER CASE
EFFECTED WITHIN ANY THREE (3) YEAR PERIOD) OF AN INTEREST (OR OTHER MECHANISM,
SUCH AS, BY WAY OF EXAMPLE, THE CREATION OF ADDITIONAL GENERAL PARTNERSHIP OR
LIMITED PARTNERSHIP INTERESTS) OF THE TENANT NAMED HEREIN (OR A TENANT
SUCCESSOR) SHALL NOT BE DEEMED AN ASSIGNMENT OF THIS LEASE, PROVIDED THAT THE
SAME SHALL BE DONE FOR A VALID BUSINESS REASON AND NOT FOR THE PURPOSE OF
AVOIDING THE RESTRICTIONS ON TRANSFER, SUBLETTING AND ASSIGNMENT CONTAINED IN
THIS ARTICLE 7.  THE PROVISIONS OF THIS SECTION 7.02(A)(2) SHALL NOT APPLY TO
SUBTENANTS.


 


(B)           NOTWITHSTANDING THE FOREGOING, TENANT MAY, WITHOUT LANDLORD’S
PRIOR WRITTEN CONSENT, SUBLET THE PREMISES OR ASSIGN THE LEASE TO (A) A
SUBSIDIARY, AFFILIATE, DIVISION OR CORPORATION CONTROLLING, CONTROLLED BY OR
UNDER COMMON CONTROL WITH TENANT (EACH, A “TENANT AFFILIATE”), (B) A SUCCESSOR
CORPORATION RELATED TO TENANT BY MERGER, CONSOLIDATION, NONBANKRUPTCY
REORGANIZATION, OR GOVERNMENT ACTION, OR (C) A PURCHASER OF SUBSTANTIALLY ALL OF

 

21

--------------------------------------------------------------------------------


 


TENANT’S ASSETS (EACH SUCCESSOR OR PURCHASER PURSUANT TO CLAUSE (B) OR
(C) HEREOF, A “TENANT SUCCESSOR”), PROVIDED THAT (I) IN THE CASE OF (B) AND
(C) ABOVE, THE TENANT SUCCESSOR IS A REPUTABLE ENTITY OF GOOD CHARACTER AND HAS
A NET WORTH COMPUTED IN ACCORDANCE WITH GAAP AT LEAST EQUAL TO THE NET WORTH OF
TENANT IMMEDIATELY PRIOR TO SUCH MERGER, CONSOLIDATION, NONBANKRUPTCY
REORGANIZATION, GOVERNMENT ACTION, OR TRANSFER, AND PROOF SATISFACTORY TO
LANDLORD OF SUCH NET WORTH SHALL HAVE BEEN DELIVERED TO LANDLORD NO LATER THAN
TEN (10) DAYS AFTER THE EFFECTIVE DATE OF ANY SUCH TRANSACTION, (II) A DUPLICATE
ORIGINAL INSTRUMENT OF SUBLEASE OR ASSIGNMENT IN FORM AND SUBSTANCE SATISFACTORY
TO LANDLORD, DULY EXECUTED BY TENANT, SHALL HAVE BEEN DELIVERED TO LANDLORD, IN
THE CASE OF (B) AND (C) ABOVE, NO LATER THAN TEN (10) DAYS AFTER THE EFFECTIVE
DATE OF ANY SUCH TRANSACTION, AND IN THE CASE OF (A) ABOVE, AT LEAST TEN
(10) DAYS PRIOR TO THE EFFECTIVE DATE OF ANY SUCH TRANSACTION), (III) AN
INSTRUMENT IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LANDLORD, DULY
EXECUTED BY THE ASSIGNEE, IN WHICH SUCH ASSIGNEE ASSUMES (AS OF THE COMMENCEMENT
DATE) OBSERVANCE AND PERFORMANCE OF, AND AGREES TO BE PERSONALLY BOUND BY, ALL
OF THE TERMS, COVENANTS AND CONDITIONS OF THIS LEASE ON TENANT’S PART TO BE
PERFORMED AND OBSERVED SHALL HAVE BEEN DELIVERED TO LANDLORD NO LATER THAN
(X) TEN (10) DAYS AFTER THE EFFECTIVE DATE OF ANY SUCH TRANSACTION (IN THE CASE
OF (B) AND (C) ABOVE) OR (Y) TEN (10) DAYS PRIOR TO THE EFFECTIVE DATE OF ANY
SUCH TRANSACTION (IN THE CASE OF (A) ABOVE), AND (IV) SUCH MERGER, CONSOLIDATION
OR TRANSFER SHALL BE FOR A BUSINESS PURPOSE AND NOT PRINCIPALLY FOR THE PURPOSE
OF TRANSFERRING THIS LEASE.  FOR PURPOSES OF THIS SECTION 7.02, THE TERM
“CONTROL” SHALL MEAN, IN THE CASE OF A CORPORATION, OWNERSHIP OR VOTING CONTROL,
DIRECTLY OR INDIRECTLY, OF AT LEAST FIFTY PERCENT (50%) OF ALL THE VOTING STOCK,
AND IN CASE OF A JOINT VENTURE OR PARTNERSHIP OR SIMILAR ENTITY, OWNERSHIP,
DIRECTLY OR INDIRECTLY, OF AT LEAST FIFTY PERCENT (50%) OF ALL THE GENERAL OR
OTHER PARTNERSHIP (OR SIMILAR) INTERESTS THEREIN.  ANY AGREEMENT PURSUANT TO
WHICH (X) TENANT IS RELIEVED FROM THE OBLIGATION TO PAY TO LANDLORD, OR A THIRD
PARTY AGREES TO PAY TO LANDLORD ON TENANT’S BEHALF, ALL OR A PART OF FIXED RENT
OR ADDITIONAL CHARGES UNDER THIS LEASE, AND/OR (Y) SUCH THIRD PARTY UNDERTAKES
OR IS GRANTED ANY RIGHT TO ASSIGN OR ATTEMPT TO ASSIGN THIS LEASE OR SUBLET OR
ATTEMPT TO SUBLET ALL OR ANY PORTION OF THE PREMISES, SHALL BE DEEMED AN
ASSIGNMENT OF THIS LEASE AND SUBJECT TO THE PROVISIONS OF SECTION 7.01. 
FURTHERMORE, THE PROVISIONS OF SECTION 7.01 SHALL NOT BE DEEMED TO PROHIBIT THE
SIMULTANEOUS OCCUPANCY OF THE PREMISES BY, OR A SUBLETTING OF ALL OR A PORTION
OF THE PREMISES TO, A TENANT AFFILIATE, PROVIDED, HOWEVER THAT (I) LANDLORD
SHALL BE GIVEN NOT LESS THAN TEN (10) DAYS PRIOR WRITTEN NOTICE OF ANY SUCH
SUBLEASE OR OCCUPANCY ARRANGEMENT ACCOMPANIED BY REASONABLE EVIDENCE OF SUCH
AFFILIATE RELATIONSHIP, AND (II) IN THE EVENT OF THE CESSATION OF SUCH AFFILIATE
RELATIONSHIP WHILE SUCH SUBLEASE OR OCCUPANCY IS CONTINUING, SUCH SUBLEASE OR
OCCUPANCY SHALL AT THE TIME OF SUCH CESSATION BE DEEMED A TRANSACTION TO WHICH
ALL OF THE TERMS OF THIS ARTICLE 7 SHALL APPLY.


 


7.03         IF THIS LEASE BE ASSIGNED, WHETHER OR NOT IN VIOLATION OF THE
PROVISIONS OF THIS LEASE, LANDLORD MAY COLLECT RENT FROM THE ASSIGNEE.  IF THE
PREMISES OR ANY PART THEREOF ARE SUBLET OR USED OR OCCUPIED BY ANYBODY OTHER
THAN TENANT, WHETHER OR NOT IN VIOLATION OF THIS LEASE, LANDLORD MAY, AFTER
DEFAULT BY TENANT, AND EXPIRATION OF TENANT’S TIME TO CURE SUCH DEFAULT, COLLECT
RENT FROM THE SUBTENANT OR OCCUPANT.  IN EITHER EVENT, LANDLORD SHALL APPLY THE
NET AMOUNT COLLECTED TO THE FIXED RENT AND ADDITIONAL CHARGES HEREIN RESERVED,
BUT NO SUCH ASSIGNMENT, SUBLETTING, OCCUPANCY OR COLLECTION SHALL BE DEEMED A
WAIVER OF ANY OF THE PROVISIONS OF SECTION 7.01, OR THE ACCEPTANCE OF THE
ASSIGNEE, SUBTENANT OR OCCUPANT AS TENANT, OR A RELEASE OF TENANT FROM THE
PERFORMANCE BY TENANT OF TENANT’S OBLIGATIONS UNDER THIS LEASE.  THE CONSENT BY
LANDLORD TO A PARTICULAR ASSIGNMENT, MORTGAGING, SUBLETTING OR USE OR OCCUPANCY
BY OTHERS SHALL NOT IN ANY WAY BE CONSIDERED A CONSENT BY LANDLORD TO ANY OTHER
OR FURTHER

 

22

--------------------------------------------------------------------------------


 


ASSIGNMENT, MORTGAGING OR SUBLETTING OR USE OR OCCUPANCY BY OTHERS NOT EXPRESSLY
PERMITTED BY THIS ARTICLE 7.  REFERENCES IN THIS LEASE TO SUBLEASES SHALL ALSO
INCLUDE LICENSEES.


 


7.04         ANY ASSIGNMENT OR TRANSFER, WHETHER MADE WITH LANDLORD’S CONSENT
PURSUANT TO SECTIONS 7.01 OR 7.11 HEREOF OR WITHOUT LANDLORD’S CONSENT PURSUANT
TO SECTION 7.02 HEREOF, SHALL BE MADE ONLY IF, AND SHALL NOT BE EFFECTIVE UNTIL,
THE ASSIGNEE SHALL EXECUTE, ACKNOWLEDGE AND DELIVER TO LANDLORD AN AGREEMENT IN
FORM AND SUBSTANCE REASONABLY SATISFACTORY TO LANDLORD WHEREBY THE ASSIGNEE
SHALL ASSUME THE OBLIGATIONS OF THIS LEASE ON THE PART OF TENANT TO BE PERFORMED
OR OBSERVED AND WHEREBY THE ASSIGNEE SHALL AGREE THAT THE PROVISIONS IN
SECTION 7.01 SHALL, NOTWITHSTANDING SUCH ASSIGNMENT OR TRANSFER, CONTINUE TO BE
BINDING UPON IT IN RESPECT OF ALL FUTURE ASSIGNMENTS AND TRANSFERS.  THE
ORIGINAL NAMED TENANT COVENANTS THAT, NOTWITHSTANDING ANY ASSIGNMENT OR
TRANSFER, WHETHER OR NOT IN VIOLATION OF THE PROVISIONS OF THIS LEASE, AND
NOTWITHSTANDING THE ACCEPTANCE OF FIXED RENT AND/OR ADDITIONAL CHARGES BY
LANDLORD FROM AN ASSIGNEE, TRANSFEREE, OR ANY OTHER PARTY, THE ORIGINAL NAMED
TENANT SHALL REMAIN FULLY LIABLE FOR THE PAYMENT OF THE FIXED RENT AND
ADDITIONAL CHARGES AND FOR THE PERFORMANCE AND OBSERVANCE OF OTHER OBLIGATIONS
OF THIS LEASE ON THE PART OF TENANT TO BE PERFORMED OR OBSERVED.


 


7.05         THE JOINT AND SEVERAL LIABILITY OF TENANT AND ANY IMMEDIATE OR
REMOTE SUCCESSOR IN INTEREST OF TENANT AND THE DUE PERFORMANCE OF THE
OBLIGATIONS OF THIS LEASE ON TENANT’S PART TO BE PERFORMED OR OBSERVED SHALL NOT
BE DISCHARGED, RELEASED OR IMPAIRED IN ANY RESPECT BY ANY AGREEMENT OR
STIPULATION MADE BY LANDLORD EXTENDING THE TIME OF, OR MODIFYING ANY OF THE
OBLIGATIONS OF, THIS LEASE, OR BY ANY WAIVER OR FAILURE OF LANDLORD TO ENFORCE
ANY OF THE OBLIGATIONS OF THIS LEASE.


 


7.06         THE LISTING OF ANY NAME OTHER THAN THAT OF TENANT, WHETHER ON THE
DOORS OF THE PREMISES OR THE BUILDING DIRECTORY, OR OTHERWISE, SHALL NOT OPERATE
TO VEST ANY RIGHT OR INTEREST IN THIS LEASE OR IN THE PREMISES, NOR SHALL IT BE
DEEMED TO BE THE CONSENT OF LANDLORD TO ANY ASSIGNMENT OR TRANSFER OF THIS LEASE
OR TO ANY SUBLEASE OF THE PREMISES OR TO THE USE OR OCCUPANCY THEREOF BY OTHERS.


 


7.07         NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
ARTICLE 7, IF TENANT SHALL AT ANY TIME OR TIMES DURING THE TERM OF THIS LEASE
DESIRE TO ASSIGN THIS LEASE OR SUBLET ALL OR PART OF THE PREMISES, TENANT SHALL
GIVE NOTICE THEREOF TO LANDLORD, WHICH NOTICE SHALL SET FORTH (I) IN THE CASE OF
A PROPOSED SUBLETTING, THE AREA PROPOSED TO BE SUBLET, AND, IN THE CASE OF A
PROPOSED ASSIGNMENT SUCH NOTICE SHALL SET FORTH TENANT’S INTENTION TO ASSIGN
THIS LEASE, (II) THE TERM OF THE PROPOSED SUBLETTING INCLUDING THE PROPOSED
DATES OF THE COMMENCEMENT AND THE EXPIRATION OF THE TERM OF THE PROPOSED
SUBLEASE OR THE EFFECTIVE DATE OF THE PROPOSED ASSIGNMENT, AS THE CASE MAY BE,
(III) THE RENTS, WORK CONTRIBUTIONS, AND ALL OTHER MATERIAL PROVISIONS THAT ARE
PROPOSED TO BE INCLUDED IN THE TRANSACTION, (IV) IN REASONABLE DETAIL, THE
IDENTITY OF THE PROPOSED ASSIGNEE OR SUBTENANT, THE NATURE OF ITS BUSINESS AND
ITS PROPOSED USE OF THE PREMISES, (V) CURRENT FINANCIAL INFORMATION WITH RESPECT
TO THE PROPOSED ASSIGNEE OR SUBTENANT, INCLUDING, WITHOUT LIMITATION, ITS MOST
RECENT FINANCIAL REPORT AND (VI) SUCH OTHER INFORMATION AS LANDLORD MAY
REASONABLY REQUEST.  EXCEPT FOR ANY ASSIGNMENT OR SUBLEASE WHICH DOES NOT
REQUIRE LANDLORD’S CONSENT PURSUANT TO SECTION 7.02 HEREOF AND FOR ANY DEEMED
ASSIGNMENT UNDER SECTION 7.02(A), SUCH NOTICE SHALL BE DEEMED AN IRREVOCABLE
OFFER FROM TENANT TO LANDLORD WHEREBY LANDLORD (OR LANDLORD’S DESIGNEE) MAY, AT
ITS OPTION, (A) SUBLEASE SUCH

 

23

--------------------------------------------------------------------------------


 


SPACE FROM TENANT UPON THE TERMS AND CONDITIONS HEREINAFTER SET FORTH (IF THE
PROPOSED TRANSACTION IS A SUBLEASE OF ALL OR PART OF THE PREMISES), (B) HAVE
THIS LEASE ASSIGNED TO IT OR ITS DESIGNEE OR TERMINATE THIS LEASE (IF THE
PROPOSED TRANSACTION IS AN ASSIGNMENT OR A SUBLEASE OF ALL OR SUBSTANTIALLY ALL
OF THE PREMISES OR A SUBLEASE OF A PORTION OF THE PREMISES WHICH, WHEN
AGGREGATED WITH OTHER SUBLEASES THEN IN EFFECT, COVERS ALL OR SUBSTANTIALLY ALL
OF THE PREMISES), OR (C) TERMINATE THIS LEASE WITH RESPECT TO THE SPACE COVERED
BY THE PROPOSED SUBLEASE (IF THE PROPOSED TRANSACTION IS A SUBLEASE OF MORE THAN
5,000 RENTABLE SQUARE FEET OF THE PREMISES FOR A TERM OF MORE THAN FIVE
(5) YEARS).  SAID OPTION MAY BE EXERCISED BY LANDLORD BY NOTICE TO TENANT AT ANY
TIME WITHIN THIRTY (30) DAYS AFTER SUCH NOTICE HAS BEEN GIVEN BY TENANT TO
LANDLORD AND LANDLORD SHALL HAVE RECEIVED ALL OTHER INFORMATION REQUIRED TO BE
FURNISHED TO LANDLORD BY TENANT PURSUANT TO THE PROVISIONS OF THIS ARTICLE 7;
AND DURING SUCH THIRTY (30) DAY PERIOD TENANT SHALL NOT ASSIGN THIS LEASE OR
SUBLET SUCH SPACE TO ANY PERSON.


 


7.08         (A)           IF LANDLORD EXERCISES ITS OPTION TO TERMINATE THIS
LEASE IN THE CASE WHERE TENANT DESIRES EITHER TO ASSIGN THIS LEASE OR SUBLET ALL
OR SUBSTANTIALLY ALL OF THE PREMISES, THEN THIS LEASE SHALL END AND EXPIRE ON
THE DATE THAT SUCH ASSIGNMENT OR SUBLET WAS TO BE EFFECTIVE OR COMMENCE, AS THE
CASE MAY BE, AND THE FIXED RENT AND ADDITIONAL CHARGES SHALL BE PAID AND
APPORTIONED TO SUCH DATE.


 


(B)           IF LANDLORD EXERCISES ITS OPTION TO HAVE THIS LEASE ASSIGNED TO IT
(OR ITS DESIGNEE) IN THE CASE WHERE TENANT DESIRES EITHER TO ASSIGN THIS LEASE
OR TO SUBLET ALL OR SUBSTANTIALLY ALL OF THE PREMISES, THEN TENANT SHALL ASSIGN
THIS LEASE TO LANDLORD (OR LANDLORD’S DESIGNEE) BY AN ASSIGNMENT IN FORM AND
SUBSTANCE REASONABLY SATISFACTORY TO LANDLORD.  SUCH ASSIGNMENT SHALL BE
EFFECTIVE ON THE DATE THE PROPOSED ASSIGNMENT WAS TO BE EFFECTIVE OR THE DATE
THE PROPOSED SUBLEASE WAS TO COMMENCE, AS THE CASE MAY BE.  TENANT SHALL NOT BE
ENTITLED TO CONSIDERATION OR PAYMENT FROM LANDLORD (OR LANDLORD’S DESIGNEE) IN
CONNECTION WITH ANY SUCH ASSIGNMENT (INCLUDING, WITHOUT LIMITATION, PAYMENT OF
ANY PORTION OF ANY PROFITS REALIZED BY LANDLORD OR LANDLORD’S DESIGNEE IN
CONNECTION WITH ANY FURTHER ASSIGNMENT OF THIS LEASE OR ANY SUBLEASE OF THE
PREMISES OR ANY PORTION THEREOF).  IF THE PROPOSED ASSIGNEE OR SUBLESSEE WAS TO
RECEIVE ANY CONSIDERATION OR CONCESSIONS FROM TENANT IN CONNECTION WITH THE
PROPOSED ASSIGNMENT OR SUBLEASE, THEN TENANT SHALL PAY SUCH CONSIDERATION AND/OR
GRANT ANY SUCH CONCESSIONS TO LANDLORD (OR LANDLORD’S DESIGNEE) ON THE DATE
TENANT ASSIGNS THIS LEASE TO LANDLORD (OR LANDLORD’S DESIGNEE).


 


7.09         IF LANDLORD EXERCISES ITS OPTION TO TERMINATE THIS LEASE WITH
RESPECT TO THE SPACE COVERED BY TENANT’S PROPOSED SUBLEASE IN ANY CASE WHERE
TENANT DESIRES TO SUBLET PART OF THE PREMISES, THEN (A) THIS LEASE SHALL END AND
EXPIRE WITH RESPECT TO SUCH PART OF THE PREMISES ON THE DATE THAT THE PROPOSED
SUBLEASE WAS TO COMMENCE; (B) FROM AND AFTER SUCH DATE THE FIXED RENT AND
ADDITIONAL CHARGES SHALL BE ADJUSTED, BASED UPON THE PROPORTION THAT THE
RENTABLE AREA OF THE PREMISES REMAINING BEARS TO THE TOTAL RENTABLE AREA OF THE
PREMISES; AND (C) TENANT SHALL PAY TO LANDLORD, UPON DEMAND, AS ADDITIONAL
CHARGES HEREUNDER THE COSTS INCURRED BY LANDLORD IN PHYSICALLY SEPARATING SUCH
PART OF THE PREMISES FROM THE BALANCE OF THE PREMISES AND IN COMPLYING WITH ANY
LEGAL REQUIREMENTS RELATING TO SUCH SEPARATION (UNLESS BY THE TERMS OF THE
PROPOSED SUBLETTING, THE PROPOSED SUBLESSEE HAD AGREED TO UNDERTAKE SUCH WORK AT
ITS COST, IN WHICH CASE LANDLORD SHALL PHYSICALLY SEPARATE SUCH PART OF THE
PREMISES FROM THE BALANCE OF THE PREMISES AND COMPLY WITH ANY LEGAL REQUIREMENTS
RELATING TO SUCH SEPARATION AT LANDLORD’S COST).

 

24

--------------------------------------------------------------------------------


 


7.10         IF LANDLORD EXERCISES ITS OPTION TO SUBLET THE PREMISES OR THE
PORTION(S) OF THE PREMISES WHICH TENANT DESIRES TO SUBLET, SUCH SUBLEASE TO
LANDLORD OR ITS DESIGNEE (AS SUBTENANT) SHALL BE AT THE LOWER OF (I) THE RENTAL
RATE PER RENTABLE SQUARE FOOT OF FIXED RENT AND ADDITIONAL CHARGES THEN PAYABLE
PURSUANT TO THIS LEASE OR (II) THE RENTALS SET FORTH IN THE PROPOSED SUBLEASE,
AND SHALL BE FOR THE SAME TERM AS THAT OF THE PROPOSED SUBLETTING, AND:


 


(A)           THE SUBLEASE SHALL BE EXPRESSLY SUBJECT TO ALL OF THE COVENANTS,
AGREEMENTS, TERMS, PROVISIONS AND CONDITIONS OF THIS LEASE EXCEPT SUCH AS ARE
IRRELEVANT OR INAPPLICABLE, AND EXCEPT AS OTHERWISE EXPRESSLY SET FORTH TO THE
CONTRARY IN THIS SECTION;


 


(B)           SUCH SUBLEASE SHALL BE UPON THE SAME TERMS AND CONDITIONS AS THOSE
CONTAINED IN THE PROPOSED SUBLEASE, EXCEPT SUCH AS ARE IRRELEVANT OR
INAPPLICABLE AND EXCEPT AS OTHERWISE EXPRESSLY SET FORTH TO THE CONTRARY IN THIS
SECTION;


 


(C)           SUCH SUBLEASE SHALL GIVE THE SUBLESSEE THE UNQUALIFIED AND
UNRESTRICTED RIGHT TO ASSIGN SUCH SUBLEASE OR ANY INTEREST THEREIN AND/OR TO
SUBLET THE SPACE COVERED BY SUCH SUBLEASE OR ANY PART OR PARTS OF SUCH SPACE, IN
EACH CASE WITHOUT TENANT’S PERMISSION AND WITHOUT TENANT HAVING ANY RIGHTS TO
RECEIVE ADDITIONAL PAYMENTS IN CONNECTION THEREWITH (INCLUDING, WITHOUT
LIMITATION, PAYMENTS OF ANY PORTION OF THE SUBTENANT’S PROFITS IN CONNECTION
WITH ANY SUCH ASSIGNMENT OR SUBLEASE), AND TO MAKE ANY AND ALL CHANGES,
ALTERATIONS, AND IMPROVEMENTS IN THE SPACE COVERED BY SUCH SUBLEASE (PROVIDED,
HOWEVER, THAT IN THE EVENT OF A SUBLEASE OF LESS THAN ALL OR SUBSTANTIALLY ALL
OF THE REMAINING TERM OF THIS LEASE, TENANT MAY REQUIRE THAT LANDLORD REMOVE ANY
SUCH ALTERATIONS AT THE EXPIRATION OR EARLIER TERMINATION OF SUCH SUBLEASE AND
RESTORE SUCH SPACE TO ITS PRIOR CONDITION AND CONFIGURATION, PROVIDED FURTHER
THAT BY THE TERMS OF THE PROPOSED SUBLETTING BY TENANT, THE PROPOSED SUBLESSEE
HAD AGREED TO UNDERTAKE SUCH WORK AT ITS COST);


 


(D)           SUCH SUBLEASE SHALL PROVIDE THAT ANY ASSIGNEE OR FURTHER SUBTENANT
OF LANDLORD OR ITS DESIGNEE, MAY, AT THE ELECTION OF LANDLORD, BE PERMITTED TO
MAKE ALTERATIONS, DECORATIONS AND INSTALLATIONS IN SUCH SPACE OR ANY PART
THEREOF AND SHALL ALSO PROVIDE IN SUBSTANCE THAT ANY SUCH ALTERATIONS,
DECORATIONS AND INSTALLATIONS IN SUCH SPACE THEREIN MADE BY ANY ASSIGNEE OR
SUBTENANT OF LANDLORD OR ITS DESIGNEE MAY BE REMOVED, IN WHOLE OR IN PART, BY
SUCH ASSIGNEE OR SUBTENANT, AT ITS OPTION, PRIOR TO OR UPON THE EXPIRATION OR
OTHER TERMINATION OF SUCH SUBLEASE, PROVIDED THAT SUCH ASSIGNEE OR SUBTENANT, AT
ITS EXPENSE, SHALL REPAIR ANY DAMAGE AND INJURY TO SUCH SPACE SO SUBLET CAUSED
BY SUCH REMOVAL AND TENANT SHALL NOT, IN ANY EVENT, BE OBLIGATED TO REMOVE ANY
ALTERATIONS, DECORATIONS AND INSTALLATIONS MADE BY LANDLORD OR ITS DESIGNEE OR
ANY SUBTENANT OR ASSIGNEE THEREOF (PROVIDED, HOWEVER, THAT IN THE EVENT OF A
SUBLEASE OF LESS THAN ALL OR SUBSTANTIALLY ALL OF THE REMAINING TERM OF THIS
LEASE, TENANT MAY REQUIRE THAT LANDLORD REMOVE ANY SUCH ALTERATIONS AT THE
EXPIRATION OR EARLIER TERMINATION OF SUCH SUBLEASE AND RESTORE SUCH SPACE TO ITS
PRIOR CONDITION AND CONFIGURATION, PROVIDED FURTHER THAT BY THE TERMS OF THE
PROPOSED SUBLETTING BY TENANT, THE PROPOSED SUBLESSEE HAD AGREED TO UNDERTAKE
SUCH WORK AT ITS COST); AND


 


(E)           SUCH SUBLEASE SHALL ALSO PROVIDE THAT (I) THE PARTIES TO SUCH
SUBLEASE EXPRESSLY NEGATE ANY INTENTION THAT ANY ESTATE CREATED UNDER SUCH
SUBLEASE BE MERGED WITH ANY OTHER ESTATE HELD BY EITHER OF SAID PARTIES,
(II) ANY ASSIGNMENT OR SUBLETTING BY LANDLORD OR ITS DESIGNEE (AS THE SUBTENANT)
MAY BE FOR ANY PURPOSE OR PURPOSES THAT LANDLORD, IN

 

25

--------------------------------------------------------------------------------


 


LANDLORD’S UNCONTROLLED DISCRETION, SHALL DEEM SUITABLE OR APPROPRIATE (PROVIDED
THAT IF TENANT SHALL REMAIN AN OCCUPANT OF THE FLOOR ON WHICH SUCH SPACE SHALL
BE SUBLEASED, THE PERMITTED USE OF SUCH SPACE SHALL BE CONSISTENT WITH THE
PERMITTED USES OF OTHER LEASED SPACE IN THE BUILDING), (III) TENANT, AT TENANT’S
EXPENSE, SHALL AND WILL AT ALL TIMES PROVIDE AND PERMIT REASONABLY APPROPRIATE
MEANS OF INGRESS TO AND EGRESS FROM SUCH SPACE SO SUBLET BY TENANT TO LANDLORD
OR ITS DESIGNEE, (IV) LANDLORD, AT TENANT’S EXPENSE, MAY MAKE SUCH ALTERATIONS
AS MAY BE REQUIRED OR REASONABLY DEEMED NECESSARY BY LANDLORD TO PHYSICALLY
SEPARATE THE SUBLEASED SPACE FROM THE BALANCE OF THE PREMISES AND TO COMPLY WITH
ANY LEGAL REQUIREMENTS RELATING TO SUCH SEPARATION (UNLESS BY THE TERMS OF THE
PROPOSED SUBLETTING BY TENANT, THE PROPOSED SUBLESSEE HAD AGREED TO UNDERTAKE
SUCH WORK AT ITS COST, IN WHICH CASE LANDLORD SHALL PHYSICALLY SEPARATE SUCH
PART OF THE PREMISES FROM THE BALANCE OF THE PREMISES AND COMPLY WITH ANY LEGAL
REQUIREMENTS RELATING TO SUCH SEPARATION AT LANDLORD’S COST), AND (V) THAT AT
THE EXPIRATION OF THE TERM OF SUCH SUBLEASE, TENANT WILL ACCEPT THE SPACE
COVERED BY SUCH SUBLEASE IN ITS THEN EXISTING CONDITION, SUBJECT TO THE
OBLIGATIONS OF THE SUBLESSEE AND LANDLORD TO MAKE SUCH REPAIRS THERETO AS MAY BE
NECESSARY TO PRESERVE THE PREMISES DEMISED BY SUCH SUBLEASE IN GOOD ORDER AND
CONDITION AND SUBJECT TO ANY RESTORATION OBLIGATIONS HEREUNDER.  PERFORMANCE BY
LANDLORD OR ITS DESIGNEE UNDER SUCH SUBLEASE SHALL BE DEEMED PERFORMANCE BY
TENANT OF A SIMILAR OBLIGATION UNDER THIS LEASE RELATED TO SUCH SPACE, AND ANY
DEFAULT UNDER ANY SUCH SUBLEASE SHALL NOT GIVE RISE TO A DEFAULT UNDER A SIMILAR
OBLIGATION IN THIS LEASE, NOR SHALL TENANT BE LIABLE FOR ANY DEFAULT UNDER THIS
LEASE OR BE DEEMED TO BE IN DEFAULT HEREUNDER IF SUCH DEFAULT IS OCCASIONED BY
OR ARISES FROM ANY ACT OR OMISSION OF THE SUBTENANT UNDER SUCH SUBLEASE OR IS
OCCASIONED BY OR ARISES FROM ANY ACT OR OMISSION OF ANY OCCUPANT UNDER OR
PURSUANT TO ANY SUCH SUBLEASE.


 


(F)            THE TERMS OF ARTICLE 18 OF THIS LEASE SHALL BE INCORPORATED INTO
SUCH SUBLEASE BETWEEN TENANT AND LANDLORD AS IF FULLY SET FORTH THEREIN, EXCEPT
THAT REFERENCE TO “LANDLORD” SHALL BE DEEMED A REFERENCE TO TENANT, AS
SUBLANDLORD, AND THE REFERENCE TO “TENANT” SHALL BE DEEMED A REFERENCE TO
LANDLORD, AS SUBTENANT.


 


7.11         IN THE EVENT LANDLORD DOES NOT EXERCISE ITS OPTIONS PURSUANT TO
SECTION 7.07 TO SO SUBLET THE PREMISES OR TERMINATE (IN WHOLE OR IN PART) OR
HAVE ASSIGNED TO IT OR ITS DESIGNEE THIS LEASE AND, PROVIDED THAT TENANT IS NOT
IN DEFAULT OF ANY OF TENANT’S OBLIGATIONS UNDER THIS LEASE AFTER THE GIVING OF
NOTICE AND THE EXPIRATION OF ANY APPLICABLE CURE PERIOD, LANDLORD’S CONSENT
(WHICH MUST BE IN WRITING AND IN FORM REASONABLY SATISFACTORY TO LANDLORD) TO
THE PROPOSED ASSIGNMENT OR SUBLEASE SHALL NOT BE UNREASONABLY WITHHELD, PROVIDED
AND UPON CONDITION THAT:


 


(A)           TENANT SHALL HAVE COMPLIED WITH THE PROVISIONS OF SECTION 7.07 AND
LANDLORD SHALL NOT HAVE EXERCISED ANY OF ITS OPTIONS UNDER SAID SECTION 7.07
WITHIN THE TIME PERMITTED THEREFOR AND TENANT SHALL HAVE DELIVERED TO LANDLORD A
DUPLICATE ORIGINAL OF THE SUBLEASE OR ASSIGNMENT INSTRUMENT AND ALL OTHER
DOCUMENTS TO BE EXECUTED IN CONNECTION THEREWITH;


 


(B)           IN LANDLORD’S REASONABLE JUDGMENT THE PROPOSED ASSIGNEE OR
SUBTENANT IS ENGAGED IN A BUSINESS AND THE PREMISES, OR THE RELEVANT PART
THEREOF, WILL BE USED IN A MANNER WHICH (I) IS IN KEEPING WITH THE THEN
STANDARDS OF THE BUILDING, AND (II) WILL NOT VIOLATE ANY NEGATIVE COVENANT AS TO
USE CONTAINED IN ANY OTHER LEASE OF SPACE IN THE BUILDING (AND

 

26

--------------------------------------------------------------------------------


 


LANDLORD SHALL ADVISE TENANT OF ANY SUCH NEGATIVE COVENANTS IN WRITING PROMPTLY
AFTER WRITTEN REQUEST THEREFOR BY TENANT MADE IN CONNECTION WITH A PROPOSED
SUBLETTING OR ASSIGNMENT);


 


(C)           THE PROPOSED ASSIGNEE OR SUBTENANT IS A REPUTABLE PERSON OR ENTITY
OF GOOD CHARACTER AND WITH SUFFICIENT FINANCIAL WORTH CONSIDERING THE
RESPONSIBILITY INVOLVED, AND LANDLORD HAS BEEN FURNISHED WITH REASONABLE
EVIDENCE THEREOF;


 


(D)           NEITHER (I) THE PROPOSED ASSIGNEE OR SUBLESSEE NOR (II) ANY PERSON
WHICH, DIRECTLY OR INDIRECTLY, CONTROLS, IS CONTROLLED BY, OR IS UNDER COMMON
CONTROL WITH, THE PROPOSED ASSIGNEE OR SUBLESSEE OR ANY PERSON WHO CONTROLS THE
PROPOSED ASSIGNEE OR SUBLESSEE, IS THEN AN OCCUPANT OF ANY PART OF THE BUILDING
OR A PARTY WHO DEALT WITH LANDLORD OR LANDLORD’S AGENT (DIRECTLY OR THROUGH A
BROKER) WITH RESPECT TO SPACE IN THE BUILDING DURING THE FIVE (5) MONTHS
IMMEDIATELY PRECEDING TENANT’S REQUEST FOR LANDLORD’S CONSENT, PROVIDED, IN
EITHER SUCH CASE, THAT LANDLORD THEN HAS, OR WILL WITHIN THE NEXT FIVE (5) MONTH
PERIOD HAVE, COMPARABLE SPACE AVAILABLE IN THE BUILDING;


 


(E)           THE FORM OF THE PROPOSED SUBLEASE SHALL BE REASONABLY SATISFACTORY
TO LANDLORD AND SHALL COMPLY WITH THE APPLICABLE PROVISIONS OF THIS ARTICLE 7;


 


(F)            THE PREMISES SHALL NOT BE SUBDIVIDED INTO MORE THAN FOUR
(4) SEPARATE UNITS PER FLOOR AND THERE SHALL BE NO MORE THAN FOUR (4) OCCUPANTS
(INCLUDING TENANT) PER FLOOR IN THE PREMISES AT ANY TIME;


 


(G)           TENANT SHALL REIMBURSE LANDLORD ON DEMAND FOR ANY REASONABLE
OUT-OF-POCKET COSTS THAT MAY BE INCURRED BY LANDLORD IN CONNECTION WITH SAID
ASSIGNMENT OR SUBLEASE, INCLUDING, WITHOUT LIMITATION, THE COSTS OF MAKING
INVESTIGATIONS AS TO THE ACCEPTABILITY OF THE PROPOSED ASSIGNEE OR SUBTENANT,
AND THE REASONABLE OUT OF POCKET LEGAL COSTS INCURRED IN CONNECTION WITH THE
GRANTING OF ANY REQUESTED CONSENT; AND


 


(H)           TENANT SHALL NOT HAVE (I) PUBLICLY ADVERTISED (WHICH SHALL NOT
PROHIBIT THE LISTING OF THE SPACE WITH A LICENSED REAL ESTATE BROKER AND/OR A
LISTING SERVICE IN ACCORDANCE WITH THE TERMS OF THIS ARTICLE 7) THE AVAILABILITY
OF THE PREMISES WITHOUT PRIOR NOTICE TO AND APPROVAL BY LANDLORD OF THE CONTENT
THEREOF, NOR SHALL ANY ADVERTISEMENT STATE THE NAME (AS DISTINGUISHED FROM THE
ADDRESS) OF THE BUILDING OR THE PROPOSED RENTAL, OR (II) LISTED THE PREMISES FOR
SUBLETTING, WHETHER THROUGH A BROKER, AGENT, REPRESENTATIVE, OR OTHERWISE AT A
RENTAL RATE LESS THAN THE FIXED RENT AND ADDITIONAL CHARGES AT WHICH LANDLORD IS
THEN OFFERING TO LEASE OTHER SPACE IN THE BUILDING, BUT NOTHING CONTAINED IN
THIS ARTICLE 7 SHALL BE DEEMED TO (X) PROHIBIT TENANT FROM LISTING WITH BROKERS
AND/OR A LISTING SERVICE THE AVAILABILITY OF THE PREMISES FOR SUBLET OR
ASSIGNMENT OR (Y) PRECLUDE TENANT FROM ENTERING INTO A SUBLEASE OF ALL OR ANY
PORTION OF THE PREMISES OR AN ASSIGNMENT OF THIS LEASE AT ANY PRICE.


 


7.12         (A)           IN THE EVENT THAT IN CONNECTION WITH TENANT’S REQUEST
FOR LANDLORD’S CONSENT PURSUANT TO SECTION 7.11 HEREOF, THE PROPOSED SUBLEASE OR
PROPOSED ASSIGNMENT DELIVERED TO LANDLORD CONTAINS PROVISIONS WHICH ARE
“SUBSTANTIALLY DIFFERENT FROM” (AS HEREINAFTER DEFINED) THE TERMS SET FORTH IN
THE NOTICE DELIVERED TO LANDLORD PURSUANT TO SECTION 7.07 HEREOF, THEN IN SUCH
EVENT, TENANT’S REQUEST FOR CONSENT PURSUANT TO SECTION 7.11 HEREOF SHALL BE
DEEMED TO BE AN IRREVOCABLE OFFER FROM TENANT TO LANDLORD AS TO WHICH LANDLORD

 

27

--------------------------------------------------------------------------------


 


SHALL HAVE ALL OF THE OPTIONS SET FORTH IN SECTION 7.07 HEREOF.  THE TERMS OF A
PROPOSED SUBLET OR PROPOSED ASSIGNMENT SHALL BE DEEMED “SUBSTANTIALLY DIFFERENT
FROM” THE TERMS SET FORTH IN THE NOTICE DELIVERED TO LANDLORD PURSUANT TO
SECTION 7.07 HEREOF IF THE ECONOMIC TERMS OF SUCH PROPOSED SUBLET OR ASSIGNMENT
ON AN AGGREGATE BASIS DIFFER BY MORE THAN FIVE (5%) PERCENT FROM THE TERMS
CONTAINED IN THE TERMS SET FORTH IN THE NOTICE DELIVERED TO LANDLORD PURSUANT TO
SECTION 7.07 HEREOF, TAKING INTO ACCOUNT ALL ECONOMIC ASPECTS OF SUCH PROPOSED
TRANSACTION, INCLUDING, WITHOUT LIMITATION, WHETHER A PROPOSED SUBLESSEE HAD
AGREED TO UNDERTAKE RESTORATION OF THE PREMISES AT THE END OF THE SUBLEASE TERM.


 


(B)           IN THE EVENT THAT LANDLORD FAILS TO EXERCISE ANY OF ITS OPTIONS
UNDER SECTION 7.07 HEREOF, AND TENANT FAILS TO REQUEST LANDLORD’S CONSENT TO AN
ASSIGNMENT OR SUBLEASE ON THE TERMS AND CONDITIONS SET FORTH IN THE NOTICE
DELIVERED TO LANDLORD PURSUANT TO SECTION 7.07 HEREOF WITHIN FIVE (5) MONTHS
FROM THE DATE OF LANDLORD’S RESPONSE TO SUCH NOTICE, THEN TENANT SHALL AGAIN
COMPLY WITH ALL OF THE PROVISIONS AND CONDITIONS OF SECTION 7.07 HEREOF BEFORE
ASSIGNING THIS LEASE OR SUBLETTING ALL OR PART OF THE PREMISES.


 


7.13         WITH RESPECT TO EACH AND EVERY SUBLEASE OR SUBLETTING AUTHORIZED BY
LANDLORD UNDER THE PROVISIONS OF THIS LEASE, IT IS FURTHER AGREED:


 


(A)           NO SUBLETTING SHALL BE FOR A TERM (INCLUDING ANY RENEWAL OR
EXTENSION OPTIONS CONTAINED IN THE SUBLEASE) ENDING LATER THAN ONE (1) DAY PRIOR
TO THE EXPIRATION DATE OF THIS LEASE.


 


(B)           NO SUBLEASE SHALL BE VALID, AND NO SUBTENANT SHALL TAKE POSSESSION
OF THE PREMISES OR ANY PART THEREOF, UNTIL AN EXECUTED COUNTERPART OF SUCH
SUBLEASE (AND ALL ANCILLARY DOCUMENTS EXECUTED IN CONNECTION WITH, WITH RESPECT
TO OR MODIFYING SUCH SUBLEASE) HAS BEEN DELIVERED TO LANDLORD.


 


(C)           EACH SUBLEASE SHALL PROVIDE THAT IT IS SUBJECT AND SUBORDINATE TO
THIS LEASE AND TO ANY MATTERS TO WHICH THIS LEASE IS OR SHALL BE SUBORDINATE,
AND THAT IN THE EVENT OF TERMINATION, REENTRY OR DISPOSSESSION BY LANDLORD UNDER
THIS LEASE LANDLORD MAY, AT ITS OPTION, TAKE OVER ALL OF THE RIGHT, TITLE AND
INTEREST OF TENANT, AS SUBLESSOR, UNDER SUCH SUBLEASE, AND SUCH SUBTENANT SHALL,
AT LANDLORD’S OPTION, ATTORN TO LANDLORD PURSUANT TO THE THEN EXECUTORY
PROVISIONS OF SUCH SUBLEASE, EXCEPT THAT LANDLORD SHALL NOT BE (I) LIABLE FOR
ANY PREVIOUS ACT OR OMISSION OF TENANT UNDER SUCH SUBLEASE, (II) SUBJECT TO ANY
CREDIT, OFFSET, CLAIM, COUNTERCLAIM, DEMAND OR DEFENSE WHICH SUCH SUBTENANT MAY
HAVE AGAINST TENANT, (III) BOUND BY ANY PREVIOUS MODIFICATION OF SUCH SUBLEASE
NOT PREVIOUSLY APPROVED BY LANDLORD OR BY ANY PREVIOUS PREPAYMENT OF MORE THAN
ONE (1) MONTH’S RENT, (IV) REQUIRED TO ACCOUNT FOR ANY SECURITY DEPOSIT OF THE
SUBTENANT OTHER THAN ANY SECURITY DEPOSIT ACTUALLY DELIVERED TO LANDLORD BY
TENANT, (V) BOUND BY ANY OBLIGATION TO MAKE ANY PAYMENT TO SUCH SUBTENANT OR
GRANT ANY CREDITS, EXCEPT FOR SERVICES, REPAIRS, MAINTENANCE AND RESTORATION
PROVIDED FOR UNDER THE SUBLEASE TO BE PERFORMED AFTER THE DATE OF SUCH
ATTORNMENT, AND EXCEPT FOR ANY INITIAL WORK ALLOWANCE PROVIDED FOR UNDER THE
SUBLEASE, (VI) RESPONSIBLE FOR ANY MONIES OWING BY LANDLORD TO THE CREDIT OF
TENANT OR (VII) REQUIRED TO REMOVE ANY PERSON OCCUPYING THE PREMISES OR ANY PART
THEREOF.

 

28

--------------------------------------------------------------------------------


 


(D)           EACH SUBLEASE SHALL PROVIDE THAT THE SUBTENANT MAY NOT ASSIGN ITS
RIGHTS THEREUNDER OR FURTHER SUBLET THE SPACE DEMISED UNDER THE SUBLEASE, IN
WHOLE OR IN PART, EXCEPT IN COMPLIANCE WITH ALL OF THE TERMS AND PROVISIONS OF
THIS ARTICLE 7.


 


7.14         (A)           IF LANDLORD SHALL GIVE ITS CONSENT TO ANY ASSIGNMENT
OF THIS LEASE OR TO ANY SUBLEASE, TENANT SHALL IN CONSIDERATION THEREFOR PAY TO
LANDLORD, AS ADDITIONAL CHARGES, AN AMOUNT EQUAL TO FIFTY (50%) OF ANY
ASSIGNMENT PROFIT (HEREINAFTER DEFINED) OR AN AMOUNT EQUAL TO FIFTY (50%) OF ANY
SUBLEASE PROFIT (HEREINAFTER DEFINED), AS THE CASE MAY BE.


 


(B)           FOR PURPOSES OF THIS SECTION 7.14, THE TERM “ASSIGNMENT PROFIT”
SHALL MEAN AN AMOUNT EQUAL TO ALL SUMS AND OTHER CONSIDERATIONS PAID TO TENANT
BY THE ASSIGNEE FOR OR BY REASON OF SUCH ASSIGNMENT (INCLUDING, BUT NOT LIMITED
TO, SUMS PAID FOR THE SALE OR RENTAL OF TENANT’S FIXTURES, LEASEHOLD
IMPROVEMENTS, EQUIPMENT, FURNITURE, FURNISHINGS OR OTHER PERSONAL PROPERTY,
LESS, IN THE CASE OF A SALE THEREOF, THE THEN NET UNAMORTIZED OR UNDEPRECIATED
PORTION (DETERMINED ON THE BASIS OF TENANT’S FEDERAL INCOME TAX RETURNS) OF THE
AMOUNT, IF ANY, BY WHICH THE ORIGINAL COST THEREOF EXCEEDED ANY AMOUNTS PAID FOR
OR CONTRIBUTED BY LANDLORD WHICH WERE APPLIED BY TENANT AGAINST SUCH ORIGINAL
COST PURSUANT TO THE TERMS OF THIS LEASE) AFTER DEDUCTING THEREFROM THE AMOUNT
OF TENANT’S COSTS (AS HEREINAFTER DEFINED).


 


(C)           FOR PURPOSES OF THIS SECTION 7.14, THE TERM “SUBLEASE PROFIT”
SHALL MEAN IN ANY YEAR OF THE TERM OF THIS LEASE (I) ANY RENTS, ADDITIONAL
CHARGES OR OTHER CONSIDERATION PAYABLE UNDER THE SUBLEASE TO TENANT BY THE
SUBTENANT WHICH IS IN EXCESS OF THE FIXED RENT AND ADDITIONAL CHARGES ACCRUING
DURING SUCH YEAR OF THE TERM OF THIS LEASE IN RESPECT OF THE SUBLEASED SPACE (AT
THE RATE PER SQUARE FOOT PAYABLE BY TENANT HEREUNDER) PURSUANT TO THE TERMS
HEREOF, AND (II) ALL SUMS PAID FOR THE SALE OR RENTAL OF TENANT’S FIXTURES,
LEASEHOLD IMPROVEMENTS, EQUIPMENT, FURNITURE OR OTHER PERSONAL PROPERTY, LESS,
IN THE CASE OF THE SALE THEREOF, THE THEN NET UNAMORTIZED OR UNDEPRECIATED
PORTION (DETERMINED ON THE BASIS OF TENANT’S FEDERAL INCOME TAX RETURNS) OF THE
AMOUNT, IF ANY, BY WHICH THE ORIGINAL COST THEREOF EXCEEDED ANY AMOUNTS PAID FOR
OR CONTRIBUTED BY LANDLORD WHICH WERE APPLIED BY TENANT AGAINST SUCH ORIGINAL
COST PURSUANT TO THE TERMS OF THIS LEASE), WHICH NET UNAMORTIZED AMOUNT SHALL BE
DEDUCTED FROM THE SUMS PAID IN CONNECTION WITH SUCH SALE IN EQUAL MONTHLY
INSTALLMENTS OVER THE BALANCE OF THE TERM OF THE SUBLEASE (EACH SUCH MONTHLY
DEDUCTION TO BE IN AN AMOUNT EQUAL TO THE QUOTIENT OF THE NET UNAMORTIZED
AMOUNT, DIVIDED BY THE NUMBER OF MONTHS REMAINING IN THE TERM OF THIS LEASE)
AFTER DEDUCTING THEREFROM THE AMOUNT OF TENANT’S COSTS.


 


(D)           FOR PURPOSES OF THIS SECTION 7.14, THE TERM “TENANT’S COSTS” SHALL
MEAN THE REASONABLE EXPENSES ACTUALLY INCURRED BY TENANT IN CONNECTION WITH THE
ASSIGNMENT AND SUBLETTING IN QUESTION FOR TRANSFER TAXES, BROKERAGE COMMISSIONS,
ADVERTISING EXPENSES, ATTORNEYS’ FEES, ANY COMMERCIALLY REASONABLE RENT CREDIT
OR CONCESSION OR WORK ALLOWANCE AND ANY TENANT WORK PERFORMED BY TENANT AT ITS
EXPENSE IN CONNECTION WITH SUCH ASSIGNMENT OR SUBLETTING, BASED ON BILLS,
RECEIPTS OR OTHER EVIDENCE OF SUCH COSTS REASONABLY SATISFACTORY TO LANDLORD;
PROVIDED THAT, IN DETERMINING SUBLEASE PROFIT, TENANT’S COSTS SHALL BE AMORTIZED
ON A STRAIGHT-LINE BASIS OVER THE TERM OF THE SUBLEASE.


 


(E)           THE SUMS PAYABLE UNDER THIS SECTION 7.14 SHALL BE PAID TO LANDLORD
AS AND WHEN PAID BY THE ASSIGNEE OR SUBTENANT TO TENANT.

 

29

--------------------------------------------------------------------------------


 


7.15         EXCEPT FOR ANY SUBLETTING BY TENANT TO LANDLORD OR ITS DESIGNEE
PURSUANT TO THE PROVISIONS OF THIS ARTICLE 7, EACH SUBLETTING SHALL BE SUBJECT
TO ALL OF THE COVENANTS, AGREEMENTS, TERMS, PROVISIONS AND CONDITIONS CONTAINED
IN THIS LEASE.  NOTWITHSTANDING ANY SUCH SUBLETTING TO LANDLORD OR ANY SUCH
SUBLETTING TO ANY OTHER SUBTENANT AND/OR ACCEPTANCE OF RENT OR ADDITIONAL RENT
BY LANDLORD FROM ANY SUBTENANT,  BUT SUBJECT TO THE PROVISIONS OF SECTIONS
7.10(D) AND (E) HEREOF TO THE EXTENT APPLICABLE, TENANT SHALL AND WILL REMAIN
FULLY LIABLE FOR THE PAYMENT OF THE FIXED RENT AND ADDITIONAL CHARGES DUE AND TO
BECOME DUE HEREUNDER AND FOR THE PERFORMANCE OF ALL THE COVENANTS, AGREEMENTS,
TERMS, PROVISIONS AND CONDITIONS CONTAINED IN THIS LEASE ON THE PART OF TENANT
TO BE PERFORMED AND ALL ACTS AND OMISSIONS OF ANY LICENSEE OR SUBTENANT OR
ANYONE CLAIMING UNDER OR THROUGH ANY SUBTENANT WHICH SHALL BE IN VIOLATION OF
ANY OF THE OBLIGATIONS OF THIS LEASE, AND ANY SUCH VIOLATION SHALL BE DEEMED TO
BE A VIOLATION BY TENANT.  TENANT FURTHER AGREES THAT NOTWITHSTANDING ANY SUCH
SUBLETTING, NO OTHER AND FURTHER SUBLETTING OF THE PREMISES BY TENANT OR ANY
PERSON CLAIMING THROUGH OR UNDER TENANT (EXCEPT AS PROVIDED IN SECTION 7.10
HEREOF) SHALL OR WILL BE MADE EXCEPT UPON COMPLIANCE WITH AND SUBJECT TO THE
PROVISIONS OF THIS ARTICLE 7.  IF LANDLORD SHALL DECLINE TO GIVE ITS CONSENT TO
ANY PROPOSED ASSIGNMENT OR SUBLEASE, OR IF LANDLORD SHALL EXERCISE ANY OF ITS
OPTIONS UNDER SECTION 7.07 HEREOF, TENANT SHALL INDEMNIFY, DEFEND AND HOLD
HARMLESS LANDLORD AGAINST AND FROM ANY AND ALL LOSS, LIABILITY, DAMAGES, COSTS
AND EXPENSES (INCLUDING, BUT NOT LIMITED TO, REASONABLE COUNSEL FEES) RESULTING
FROM ANY CLAIMS THAT MAY BE MADE AGAINST LANDLORD BY THE PROPOSED ASSIGNEE OR
SUBLESSEE OR BY ANY BROKERS OR OTHER PERSONS CLAIMING A COMMISSION OR SIMILAR
COMPENSATION IN CONNECTION WITH THE PROPOSED ASSIGNMENT OR SUBLEASE.


 


7.16         IF TENANT IS A GENERAL PARTNERSHIP (OR IS COMPRISED OF TWO (2) OR
MORE PERSONS, INDIVIDUALLY AND/OR AS CO-PARTNERS OF A GENERAL PARTNERSHIP) OR IF
TENANT’S INTEREST IN THIS LEASE SHALL BE ASSIGNED TO A GENERAL PARTNERSHIP (OR
TO TWO (2) OR MORE PERSONS, INDIVIDUALLY AND/OR AS CO-PARTNERS OF A GENERAL
PARTNERSHIP) PURSUANT TO THIS ARTICLE 7 (ANY SUCH PARTNERSHIP AND SUCH PERSONS
ARE REFERRED TO IN THIS SECTION AS “PARTNERSHIP TENANT”), THE FOLLOWING
PROVISIONS OF THIS SECTION 7.16 SHALL APPLY TO SUCH PARTNERSHIP TENANT:  (A) THE
LIABILITY OF EACH OF THE PARTIES COMPRISING PARTNERSHIP TENANT SHALL BE JOINT
AND SEVERAL, (B) EACH OF THE PARTIES COMPRISING PARTNERSHIP TENANT HEREBY
CONSENTS IN ADVANCE TO, AND AGREES TO BE BOUND BY, ANY WRITTEN INSTRUMENT WHICH
MAY HEREAFTER BE EXECUTED, CHANGING, MODIFYING OR DISCHARGING THIS LEASE, IN
WHOLE OR IN PART, OR SURRENDERING ALL OR ANY PART OF THE PREMISES TO LANDLORD OR
RENEWING OR EXTENDING THIS LEASE AND BY ANY NOTICES, DEMANDS, REQUESTS OR OTHER
COMMUNICATIONS WHICH MAY HEREAFTER BE GIVEN, BY PARTNERSHIP TENANT OR BY ANY OF
THE PARTIES COMPRISING PARTNERSHIP TENANT, (C) ANY BILLS, STATEMENTS, NOTICES,
DEMANDS, REQUESTS OR OTHER COMMUNICATIONS GIVEN OR RENDERED TO PARTNERSHIP
TENANT OR TO ANY OF THE PARTIES COMPRISING PARTNERSHIP TENANT SHALL BE DEEMED
GIVEN OR RENDERED TO PARTNERSHIP TENANT AND TO ALL SUCH PARTIES AND SHALL BE
BINDING UPON PARTNERSHIP TENANT AND ALL SUCH PARTIES, (D) IF PARTNERSHIP TENANT
SHALL ADMIT NEW PARTNERS, ALL OF SUCH NEW PARTNERS SHALL, BY THEIR ADMISSION TO
PARTNERSHIP TENANT, BE DEEMED TO HAVE ASSUMED PERFORMANCE OF ALL OF THE TERMS,
COVENANTS AND CONDITIONS OF THIS LEASE ON TENANT’S PART TO BE OBSERVED AND
PERFORMED, (E) PARTNERSHIP TENANT SHALL GIVE PROMPT NOTICE TO LANDLORD OF THE
ADMISSION OF ANY PARTNER OR PARTNERS, AND UPON DEMAND OF LANDLORD, SHALL CAUSE
EACH SUCH PARTNER TO EXECUTE AND DELIVER TO LANDLORD AN AGREEMENT IN FORM
SATISFACTORY TO LANDLORD, WHEREIN EACH SUCH NEW PARTNER SHALL ASSUME PERFORMANCE
OF ALL OF THE TERMS, COVENANTS AND CONDITIONS OF THIS LEASE ON TENANT’S PART TO
BE OBSERVED AND PERFORMED (BUT NEITHER LANDLORD’S FAILURE TO REQUEST ANY SUCH
AGREEMENT NOR THE FAILURE OF ANY SUCH NEW PARTNER TO EXECUTE OR DELIVER ANY SUCH
AGREEMENT TO LANDLORD SHALL VITIATE THE PROVISIONS OF

 

30

--------------------------------------------------------------------------------


 


SUBDIVISION (D) OF THIS SECTION 7) AND (F) ON EACH ANNIVERSARY OF THE
COMMENCEMENT DATE, PARTNERSHIP TENANT SHALL DELIVER TO LANDLORD A LIST OF ALL
PARTNERS TOGETHER WITH THEIR CURRENT RESIDENTIAL ADDRESSES.


 


7.17         NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS
ARTICLE 7, TENANT MAY ALLOW ONE OR MORE NOT-FOR-PROFIT COMPANIES OR OTHER TAX
EXEMPT CHARITABLE ORGANIZATIONS TO USE AND OCCUPY UP TO FIVE PERCENT (5%) OF THE
RENTABLE AREA OF THE PREMISES ON A TEMPORARY BASIS (“PERMITTED OCCUPANTS”) FOR
USE ONLY AS EXECUTIVE AND GENERAL OFFICES, WITHOUT THE CONSENT OF LANDLORD,
PROVIDED THAT (A) TENANT SHALL HAVE GIVEN AT LEAST THREE (3) BUSINESS DAYS PRIOR
WRITTEN NOTICE TO LANDLORD OF SUCH INTENDED USE AND OCCUPANCY ALONG WITH THE
NAME OF EACH SUCH PERMITTED OCCUPANT, (B) NO DEMISING WALLS ARE INSTALLED IN THE
PREMISES IN CONNECTION WITH SUCH OCCUPANCY (AND THERE IS NO SEPARATE RECEPTION
AREA) SO THAT THE PREMISES SHALL AT ALL TIMES GIVE THE APPEARANCE OF BEING
SOLELY OCCUPIED BY TENANT, AND (C) TENANT SHALL NOT CHARGE A FEE FOR THE USE OR
OCCUPANCY OF SUCH SPACE IN ANY AMOUNT WHICH WOULD RESULT IN A NET PROFIT TO
TENANT.  SUCH OCCUPANCY SHALL NOT BE SUBJECT TO THE OTHER PROVISIONS OF THIS
ARTICLE 7, BUT ALL OTHER PROVISIONS OF THIS LEASE SHALL APPLY TO SUCH
OCCUPANCY.  THE PERMITTED OCCUPANTS SHALL HAVE NO RIGHTS AGAINST LANDLORD UNDER
THIS LEASE.


 


ARTICLE 8

 


COMPLIANCE WITH LAWS

 


8.01         TENANT SHALL GIVE PROMPT NOTICE TO LANDLORD OF ANY NOTICE IT
RECEIVES OF THE VIOLATION OF ANY LEGAL REQUIREMENT WITH RESPECT TO THE PREMISES
OR THE USE OR OCCUPATION THEREOF.  TENANT SHALL, AT TENANT’S EXPENSE, COMPLY
WITH ALL PRESENT AND FUTURE LAWS AND REQUIREMENTS OF ANY PUBLIC AUTHORITIES IN
RESPECT OF THE PREMISES OR THE USE AND OCCUPATION THEREOF, OR THE ABATEMENT OF
ANY NUISANCE IN, ON OR ABOUT THE PREMISES; PROVIDED, HOWEVER, THAT TENANT SHALL
NOT BE OBLIGATED TO MAKE CAPITAL IMPROVEMENTS IN OR TO THE PREMISES IN ORDER TO
COMPLY WITH LEGAL REQUIREMENTS UNLESS THE NEED FOR SAME ARISES OUT OF TENANT’S
SPECIFIC USE OF THE PREMISES OTHER THAN MERE GENERAL, ADMINISTRATIVE AND
EXECUTIVE OFFICE USE OR ANY OF THE CAUSES SET FORTH IN CLAUSES (II) THROUGH
(V) OF THE NEXT SUCCEEDING SENTENCE.  TENANT SHALL ALSO BE RESPONSIBLE FOR THE
COST OF COMPLIANCE WITH ALL PRESENT AND FUTURE LEGAL REQUIREMENTS IN RESPECT OF
THE REAL PROPERTY ARISING FROM (I) TENANT’S MANNER OF USE OF THE PREMISES (OTHER
THAN ARISING OUT OF THE MERE USE OF THE PREMISES AS GENERAL, ADMINISTRATIVE AND
EXECUTIVE OFFICES), (II) THE MANNER OF CONDUCT OF TENANT’S BUSINESS OR OPERATION
OF ITS INSTALLATIONS, EQUIPMENT OR OTHER PROPERTY THEREIN (OTHER THAN ARISING
OUT OF THE MERE USE OF THE PREMISES AS GENERAL, ADMINISTRATIVE AND EXECUTIVE
OFFICES), (III) ANY CAUSE OR CONDITION CREATED BY OR AT THE INSTANCE OF TENANT,
(IV) ANY ALTERATIONS, OR (V) THE BREACH OF ANY OF TENANT’S OBLIGATIONS
HEREUNDER, WHETHER OR NOT SUCH COMPLIANCE REQUIRES WORK WHICH IS STRUCTURAL OR
NON-STRUCTURAL, ORDINARY OR EXTRAORDINARY, FORESEEN OR UNFORESEEN.  TENANT SHALL
PAY ALL THE COSTS, EXPENSES, FINES, PENALTIES AND DAMAGES WHICH MAY BE IMPOSED
UPON LANDLORD OR ANY SUPERIOR LESSOR BY REASON OF OR ARISING OUT OF TENANT’S
FAILURE TO FULLY AND PROMPTLY COMPLY WITH AND OBSERVE THE PROVISIONS OF THIS
SECTION 8.01.  WITHOUT LIMITING THE GENERALITY OF, BUT SUBJECT TO, THE
FOREGOING, IT IS SPECIFICALLY AGREED THAT TENANT SHALL COMPLY WITH ALL LAWS THAT
REQUIRE THE INSTALLATION, MODIFICATION OR MAINTENANCE WITHIN THE PREMISES OF
(A) ANY FIRE-RATED PARTITIONS, GAS, SMOKE, OR FIRE DETECTOR OR ALARM, ANY
EMERGENCY SIGNAGE OR LIGHTING SYSTEM, OR ANY SPRINKLER OR OTHER SYSTEM TO
EXTINGUISH FIRES OR (B) ANY HANDICAP FACILITIES.  HOWEVER, TENANT NEED NOT
COMPLY WITH ANY SUCH LAW OR

 

31

--------------------------------------------------------------------------------


 


REQUIREMENT OF ANY PUBLIC AUTHORITY SO LONG AS TENANT SHALL BE CONTESTING THE
VALIDITY THEREOF, OR THE APPLICABILITY THEREOF TO THE PREMISES, IN ACCORDANCE
WITH SECTION 8.02 HEREOF.  LANDLORD, AT ITS EXPENSE, SHALL COMPLY WITH ALL OTHER
SUCH LEGAL REQUIREMENTS AS SHALL AFFECT THE PREMISES OR ACCESS THERETO, BUT MAY
SIMILARLY DEFER COMPLIANCE SO LONG AS LANDLORD SHALL BE CONTESTING THE VALIDITY
OR APPLICABILITY THEREOF, PROVIDED THAT THE SAME SHALL NOT ADVERSELY AFFECT
TENANT’S USE OF OR ACCESS TO THE PREMISES.


 


8.02         TENANT, AT ITS EXPENSE, AFTER NOTICE TO LANDLORD, MAY CONTEST, BY
APPROPRIATE PROCEEDINGS PROSECUTED DILIGENTLY AND IN GOOD FAITH, THE VALIDITY,
OR APPLICABILITY TO THE PREMISES, OF ANY LAW OR REQUIREMENT OF ANY PUBLIC
AUTHORITY, PROVIDED THAT (A) LANDLORD SHALL NOT BE SUBJECT TO CRIMINAL PENALTY
OR TO PROSECUTION FOR A CRIME, OR ANY OTHER FINE OR CHARGE, NOR SHALL THE
PREMISES OR ANY PART THEREOF OR THE BUILDING OR LAND, OR ANY PART THEREOF, BE
SUBJECT TO BEING CONDEMNED, NOR SHALL THE BUILDING OR LAND, OR ANY PART THEREOF,
BE SUBJECTED TO ANY LIEN (UNLESS TENANT SHALL REMOVE SUCH LIEN BY BONDING OR
OTHERWISE) OR ENCUMBRANCE, BY REASON OF NON-COMPLIANCE OR OTHERWISE BY REASON OF
SUCH CONTEST; (B) TENANT SHALL INDEMNIFY LANDLORD AGAINST THE COST OF SUCH
CONTEST OR NON-COMPLIANCE AND AGAINST ALL LIABILITY FOR DAMAGES, INTEREST,
PENALTIES AND EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES AND EXPENSES),
RESULTING FROM OR INCURRED IN CONNECTION WITH SUCH CONTEST OR NON-COMPLIANCE;
(C) SUCH NON-COMPLIANCE OR CONTEST SHALL NOT CONSTITUTE OR RESULT IN ANY
VIOLATION OF ANY SUPERIOR LEASE OR SUPERIOR MORTGAGE, OR IF ANY SUCH SUPERIOR
LEASE AND/OR SUPERIOR MORTGAGE SHALL PERMIT SUCH NON-COMPLIANCE OR CONTEST ON
CONDITION OF THE TAKING OF ACTION OR FURNISHING OF SECURITY BY LANDLORD, SUCH
ACTION SHALL BE TAKEN AND SUCH SECURITY SHALL BE FURNISHED AT THE EXPENSE OF
TENANT; (D) SUCH NONCOMPLIANCE OR CONTEST SHALL NOT PREVENT LANDLORD FROM
OBTAINING ANY AND ALL PERMITS AND LICENSES IN CONNECTION WITH THE OPERATION OF
THE BUILDING; AND (E) TENANT SHALL KEEP LANDLORD ADVISED AS TO THE STATUS OF
SUCH PROCEEDINGS.  WITHOUT LIMITING THE APPLICATION OF THE ABOVE, LANDLORD SHALL
BE DEEMED SUBJECT TO PROSECUTION FOR A CRIME IF LANDLORD, OR ITS MANAGING AGENT,
OR ANY OFFICER, DIRECTOR, MEMBER, PARTNER, SHAREHOLDER OR EMPLOYEE OF LANDLORD
OR ITS MANAGING AGENT, AS AN INDIVIDUAL, IS CHARGED WITH A CRIME OF ANY KIND OR
DEGREE WHATEVER, WHETHER BY SERVICE OF A SUMMONS OR OTHERWISE, UNLESS SUCH
CHARGE IS WITHDRAWN BEFORE LANDLORD OR ITS MANAGING AGENT, OR SUCH OFFICER,
DIRECTOR, MEMBER, PARTNER, SHAREHOLDER OR EMPLOYEE OF LANDLORD OR ITS MANAGING
AGENT (AS THE CASE MAY BE) IS REQUIRED TO PLEAD OR ANSWER THERETO.


 


8.03         TENANT SHALL NOT PLACE A LOAD UPON ANY FLOOR OF THE PREMISES WHICH
VIOLATES APPLICABLE LAW OR THE CERTIFICATE OF OCCUPANCY OF THE BUILDING OR WHICH
EXCEEDS THE FLOOR LOAD PER SQUARE FOOT WHICH SUCH FLOOR WAS DESIGNED TO CARRY. 
ALL HEAVY MATERIAL AND/OR EQUIPMENT MUST BE PLACED BY TENANT, AT TENANT’S
EXPENSE, SO AS TO DISTRIBUTE THE WEIGHT.  BUSINESS MACHINES AND MECHANICAL
EQUIPMENT SHALL BE PLACED AND MAINTAINED BY TENANT, AT TENANT’S EXPENSE, IN
SETTINGS SUFFICIENT IN LANDLORD’S REASONABLE JUDGMENT TO ABSORB AND PREVENT
VIBRATION, NOISE AND ANNOYANCE.


 


8.04         TENANT SHALL NOT CAUSE OR PERMIT ITS AGENTS, LICENSEES, SUBLESSEES,
OCCUPANTS, EMPLOYEES, CONTRACTORS OR INVITEES TO CAUSE HAZARDOUS MATERIALS TO BE
USED, TRANSPORTED, STORED, RELEASED, HANDLED, PRODUCED OR INSTALLED IN, ON OR
FROM, THE PREMISES OR THE BUILDING EXCEPT FOR HAZARDOUS MATERIALS CONTAINED IN
TYPICAL OFFICE AND CLEANING PRODUCTS IN AMOUNTS WHICH DO NOT EXCEED THOSE
PERMITTED PURSUANT TO LEGAL REQUIREMENTS.  THE TERM “HAZARDOUS MATERIALS” SHALL,
FOR THE PURPOSES HEREOF, MEAN ANY FLAMMABLE EXPLOSIVES, RADIOACTIVE MATERIALS,
HAZARDOUS WASTES, HAZARDOUS AND TOXIC SUBSTANCES, OR RELATED MATERIALS,

 

32

--------------------------------------------------------------------------------


 


ASBESTOS OR ANY MATERIAL CONTAINING ASBESTOS, OR ANY OTHER SUBSTANCE OR
MATERIAL, AS DEFINED BY ANY FEDERAL, STATE OR LOCAL ENVIRONMENTAL LAW,
ORDINANCE, RULE OR REGULATION INCLUDING, WITHOUT LIMITATION, THE COMPREHENSIVE
ENVIRONMENTAL RESPONSE COMPENSATION AND LIABILITY ACT OF 1980, AS AMENDED, THE
HAZARDOUS MATERIALS TRANSPORTATION ACT, AS AMENDED, THE RESOURCE CONSERVATION
AND RECOVERY ACT, AS AMENDED, AND IN THE REGULATIONS ADOPTED AND PUBLICATIONS
PROMULGATED PURSUANT TO EACH OF THE FOREGOING.  IN THE EVENT OF A BREACH OF THE
PROVISIONS OF THIS SECTION 8.04, LANDLORD SHALL, IN ADDITION TO ALL OF ITS
RIGHTS AND REMEDIES UNDER THIS LEASE AND PURSUANT TO LAW, REQUIRE TENANT TO
REMOVE ANY SUCH HAZARDOUS MATERIALS FROM THE PREMISES IN THE MANNER PRESCRIBED
FOR SUCH REMOVAL BY LEGAL REQUIREMENTS.  THE PROVISIONS OF THIS SECTION 8.04
SHALL SURVIVE THE TERMINATION OF THIS LEASE.  EXCEPT AS PROVIDED IN THIS
SECTION 8.04, TENANT SHALL NOT BE LIABLE FOR ANY HAZARDOUS MATERIAL PRESENT ON
OR ABOUT THE PREMISES OR THE BUILDING, OR THE VIOLATION OF ANY LEGAL REQUIREMENT
RELATING TO ANY SUCH HAZARDOUS MATERIAL.


 


8.05         TENANT SHALL BE RESPONSIBLE, DURING THE TERM OF THIS LEASE,
INCLUDING THE RENEWAL TERM (AS HEREINAFTER DEFINED), AND UPON THE EXPIRATION
DATE OR EARLIER TERMINATION HEREOF, FOR THE REMOVAL OF ANY WIRING AND CABLING
INSTALLED BY OR ON BEHALF OF TENANT IN THE PREMISES AND ALL WIRING AND CABLING
INSTALLED BY OR ON BEHALF OF TENANT IN THE BUILDING RISERS, WHETHER THE SAME ARE
INSIDE OR OUTSIDE THE PREMISES, TO THE EXTENT ANY SUCH REMOVAL MAY BE REQUIRED
BY LEGAL REQUIREMENTS.  THE PROVISIONS OF THIS SECTION 8.05 SHALL SURVIVE THE
TERMINATION OF THIS LEASE.

 


ARTICLE 9

 


INSURANCE

 


9.01         TENANT SHALL NOT VIOLATE, OR PERMIT ITS AGENTS, LICENSEES,
SUBLESSEES, OCCUPANTS, EMPLOYEES, CONTRACTORS OR INVITEES TO VIOLATE, ANY
CONDITION IMPOSED BY ANY INSURANCE POLICY THEN ISSUED IN RESPECT OF THE REAL
PROPERTY AND SHALL NOT DO, OR PERMIT ANYTHING TO BE DONE BY ITS AGENTS,
LICENSEES, SUBLESSEES, OCCUPANTS, EMPLOYEES, CONTRACTORS OR INVITEES, OR KEEP OR
PERMIT ANYTHING TO BE KEPT IN THE PREMISES WHICH WOULD SUBJECT LANDLORD, ANY
SUPERIOR LESSOR OR ANY SUPERIOR MORTGAGEE TO ANY LIABILITY OR RESPONSIBILITY FOR
PERSONAL INJURY OR DEATH OR PROPERTY DAMAGE, OR WHICH WOULD INCREASE ANY
INSURANCE RATE IN RESPECT OF THE REAL PROPERTY OVER THE RATE WHICH WOULD
OTHERWISE THEN BE IN EFFECT OR WHICH WOULD RESULT IN INSURANCE COMPANIES OF GOOD
STANDING REFUSING TO INSURE THE REAL PROPERTY IN AMOUNTS REASONABLY SATISFACTORY
TO LANDLORD, OR WHICH WOULD RESULT IN THE CANCELLATION OF OR THE ASSERTION OF
ANY DEFENSE BY THE INSURER IN WHOLE OR IN PART TO CLAIMS UNDER ANY POLICY OF
INSURANCE IN RESPECT OF THE REAL PROPERTY; PROVIDED, HOWEVER, THAT IN NO EVENT
SHALL THE MERE USE OF THE PREMISES FOR CUSTOMARY AND ORDINARY OFFICE PURPOSES,
AS OPPOSED TO THE MANNER OF SUCH USE, CONSTITUTE A BREACH BY TENANT OF THE
PROVISIONS OF THIS SECTION 9.01.


 


9.02         IF, BY REASON OF ANY FAILURE OF TENANT TO COMPLY WITH THE
PROVISIONS OF THIS LEASE, THE PREMIUMS ON LANDLORD’S INSURANCE ON THE REAL
PROPERTY SHALL BE HIGHER THAN THEY OTHERWISE WOULD BE, AND LANDLORD SHALL NOTIFY
TENANT OF SUCH FACT AND, IF TENANT SHALL NOT WITHIN FIFTEEN (15) DAYS
THEREAFTER, RECTIFY SUCH FAILURE SO AS TO PREVENT THE IMPOSITION OF SUCH
INCREASE IN PREMIUMS, THEN TENANT SHALL REIMBURSE LANDLORD, ON DEMAND AND AS
ADDITIONAL CHARGES, FOR THAT PART OF SUCH PREMIUMS ATTRIBUTABLE TO SUCH FAILURE
ON THE PART OF TENANT.  A SCHEDULE OR “MAKE UP” OF RATES FOR THE REAL PROPERTY
OR THE PREMISES, AS THE CASE MAY BE, ISSUED BY THE NEW YORK

 

33

--------------------------------------------------------------------------------


 


FIRE INSURANCE RATING ORGANIZATION OR OTHER SIMILAR BODY MAKING RATES FOR
INSURANCE FOR THE REAL PROPERTY OR THE PREMISES, AS THE CASE MAY BE, SHALL BE
CONCLUSIVE EVIDENCE OF THE FACTS THEREIN STATED AND OF THE SEVERAL ITEMS AND
CHARGES IN THE INSURANCE RATE THEN APPLICABLE TO THE REAL PROPERTY OR THE
PREMISES, AS THE CASE MAY BE.


 


9.03         TENANT, AT ITS EXPENSE, SHALL MAINTAIN AT ALL TIMES DURING THE TERM
OF THIS LEASE (A) “ALL RISK” OR SO-CALLED “SPECIAL FORM” PROPERTY INSURANCE
COVERING ALL PRESENT AND FUTURE TENANT’S PROPERTY AND ALTERATIONS (INCLUDING THE
INITIAL TENANT’S WORK) TO A LIMIT OF NOT LESS THAN THE FULL REPLACEMENT VALUE
THEREOF, SUCH INSURANCE TO INCLUDE A REPLACEMENT COST ENDORSEMENT;
(B) COMMERCIAL GENERAL LIABILITY INSURANCE, INCLUDING CONTRACTUAL LIABILITY, IN
RESPECT OF THE PREMISES (INCLUDING, WITHOUT LIMITATION, ALL SUPPLEMENTAL
AIR-CONDITIONING EQUIPMENT LOCATED THEREIN) AND THE CONDUCT OR OPERATION OF
BUSINESS THEREIN, WITH LANDLORD AND ITS MANAGING AGENT, IF ANY, AND EACH
SUPERIOR LESSOR AND SUPERIOR MORTGAGEE WHOSE NAME AND ADDRESS SHALL PREVIOUSLY
HAVE BEEN FURNISHED TO TENANT, AS ADDITIONAL INSUREDS, WITH LIMITS OF NOT LESS
THAN FIVE MILLION ($5,000,000) DOLLARS COMBINED SINGLE LIMIT FOR BODILY INJURY
AND PROPERTY DAMAGE LIABILITY IN ANY ONE OCCURRENCE (WHICH INSURANCE MAY BE
PROVIDED IN A COMBINATION OF PRIMARY AND EXCESS LIMITS); (C) STEAM BOILER OR
MACHINERY INSURANCE, IF THERE IS A BOILER OR PRESSURE OBJECT OR SIMILAR
EQUIPMENT IN THE PREMISES, WITH LANDLORD AND ITS MANAGING AGENT, IF ANY, AND
EACH SUPERIOR LESSOR AND SUPERIOR MORTGAGEE WHOSE NAME AND ADDRESS SHALL
PREVIOUSLY HAVE BEEN FURNISHED TO TENANT, AS ADDITIONAL INSUREDS, WITH LIMITS OF
NOT LESS THAN FIVE MILLION ($5,000,000) DOLLARS; AND (D) WHEN ALTERATIONS ARE IN
PROGRESS, THE INSURANCE SPECIFIED IN SECTION 11.05 HEREOF.  THE LIMITS OF SUCH
INSURANCE SHALL NOT LIMIT THE LIABILITY OF TENANT.  TENANT SHALL DELIVER TO
LANDLORD AND ANY ADDITIONAL INSUREDS, AT LEAST TEN (10) DAYS PRIOR TO THE
COMMENCEMENT DATE, SUCH FULLY PAID-FOR POLICIES OR CERTIFICATES OF INSURANCE, IN
FORM REASONABLY SATISFACTORY TO LANDLORD ISSUED BY THE INSURANCE COMPANY OR ITS
AUTHORIZED AGENT.  TENANT SHALL PROCURE AND PAY FOR RENEWALS OF SUCH INSURANCE
FROM TIME TO TIME BEFORE THE EXPIRATION THEREOF, AND TENANT SHALL DELIVER TO
LANDLORD AND ANY ADDITIONAL INSUREDS SUCH RENEWAL POLICY OR A CERTIFICATE
THEREOF AT LEAST SEVEN (7) DAYS BEFORE THE STATED EXPIRATION OF ANY EXISTING
POLICY.  ALL SUCH POLICIES SHALL BE ISSUED BY COMPANIES OF RECOGNIZED
RESPONSIBILITY LICENSED TO DO BUSINESS IN NEW YORK STATE AND RATED BY BEST’S
INSURANCE REPORTS OR ANY SUCCESSOR PUBLICATION OF COMPARABLE STANDING AND
CARRYING A RATING OF A VIII OR BETTER OR THE THEN EQUIVALENT OF SUCH RATING, AND
ALL SUCH POLICIES SHALL CONTAIN A PROVISION WHEREBY THE INSURER SHALL ENDEAVOR
TO PROVIDE AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE TO LANDLORD AND ANY
ADDITIONAL INSUREDS OF ANY SUCH CANCELLATION (OR TEN (10) DAYS PRIOR WRITTEN
NOTICE WITH RESPECT TO A CANCELLATION DUE TO A FAILURE TO PAY PREMIUMS).  THE
POLICIES PROVIDING “ALL RISK” OR SO-CALLED “SPECIAL FORM” PROPERTY INSURANCE OF
LEASEHOLD IMPROVEMENTS AND TENANT’S IMPROVEMENTS AND BETTERMENTS SHALL NAME
LANDLORD AND TENANT AS LOSS PAYEES AS THEIR INTERESTS MAY APPEAR.  THE PARTIES
SHALL COOPERATE WITH EACH OTHER IN CONNECTION WITH THE COLLECTION OF ANY
INSURANCE MONIES THAT MAY BE DUE IN THE EVENT OF LOSS AND TENANT SHALL EXECUTE
AND DELIVER TO LANDLORD SUCH PROOFS OF LOSS AND OTHER INSTRUMENTS WHICH MAY BE
REASONABLY REQUIRED TO RECOVER ANY SUCH INSURANCE MONIES.


 


9.04         EACH PARTY AGREES TO HAVE INCLUDED IN EACH OF ITS INSURANCE
POLICIES (INSURING THE BUILDING AND ANY OTHER LANDLORD’S PROPERTY THEREIN IN
CASE OF LANDLORD, AND INSURING TENANT’S PROPERTY (HEREINAFTER DEFINED) AND
LEASEHOLD IMPROVEMENTS AND TENANT’S IMPROVEMENTS AND BETTERMENTS IN THE CASE OF
TENANT, AGAINST LOSS, DAMAGE OR DESTRUCTION BY FIRE OR OTHER CASUALTY) A WAIVER
OF THE INSURER’S RIGHT OF SUBROGATION AGAINST THE OTHER PARTY DURING THE TERM OF
THIS LEASE OR, IF SUCH WAIVER SHOULD BE UNOBTAINABLE OR UNENFORCEABLE, (I) AN
EXPRESS

 

34

--------------------------------------------------------------------------------


 


AGREEMENT THAT SUCH POLICY SHALL NOT BE INVALIDATED IF THE ASSURED WAIVES THE
RIGHT OF RECOVERY AGAINST ANY PARTY RESPONSIBLE FOR A CASUALTY COVERED BY THE
POLICY BEFORE THE CASUALTY OR (II) ANY OTHER FORM OF PERMISSION FOR THE RELEASE
OF THE OTHER PARTY.  IF SUCH WAIVER, AGREEMENT OR PERMISSION SHALL NOT BE, OR
SHALL CEASE TO BE, OBTAINABLE FROM EITHER PARTY’S THEN CURRENT INSURANCE
COMPANY, THE INSURED PARTY SHALL SO NOTIFY THE OTHER PARTY PROMPTLY AFTER
LEARNING THEREOF, AND SHALL USE ITS BEST EFFORTS TO OBTAIN THE SAME FROM ANOTHER
INSURANCE COMPANY DESCRIBED IN SECTION 9.03 HEREOF.  NOTWITHSTANDING ANYTHING TO
THE CONTRARY IN THIS LEASE, EACH PARTY HEREBY RELEASES THE OTHER PARTY, WITH
RESPECT TO ANY CLAIM (INCLUDING A CLAIM FOR NEGLIGENCE) WHICH IT MIGHT OTHERWISE
HAVE AGAINST THE OTHER PARTY, FOR LOSS, DAMAGE OR DESTRUCTION WITH RESPECT TO
ITS PROPERTY OCCURRING DURING THE TERM OF THIS LEASE TO THE EXTENT TO WHICH IT
IS, OR IS REQUIRED TO BE, INSURED.


 


9.05         LANDLORD MAY FROM TIME TO TIME REQUIRE THAT THE AMOUNT OF THE
INSURANCE TO BE MAINTAINED BY TENANT UNDER SECTION 9.03 HEREOF BE REASONABLY
INCREASED, SO THAT THE AMOUNT THEREOF ADEQUATELY PROTECTS LANDLORD’S INTEREST;
 PROVIDED, HOWEVER, THAT THE AMOUNT TO WHICH SUCH INSURANCE REQUIREMENTS MAY BE
INCREASED SHALL NOT EXCEED AN AMOUNT THEN CUSTOMARILY BEING REQUIRED BY
LANDLORDS OF COMPARABLE FIRST-CLASS OFFICE BUILDINGS IN MIDTOWN MANHATTAN; AND
PROVIDED FURTHER, HOWEVER, THAT LANDLORD SHALL NOT SO INCREASE SUCH REQUIREMENTS
PRIOR TO THE THIRD (3RD) ANNIVERSARY OF THE COMMENCEMENT DATE HEREOF.


 


9.06         LANDLORD SHALL MAINTAIN IN RESPECT OF THE BUILDING AT ALL TIMES
DURING THE TERM OF THIS LEASE “ALL RISK” OR SO-CALLED “SPECIAL FORM” PROPERTY
INSURANCE COVERING THE BUILDING AND LANDLORD’S PROPERTY FOR THE FULL REPLACEMENT
COST THEREOF.

 


ARTICLE 10

 


RULES AND REGULATIONS

 


10.01       TENANT AND ITS EMPLOYEES AND AGENTS SHALL FAITHFULLY OBSERVE AND
COMPLY WITH THE RULES AND REGULATIONS ANNEXED HERETO AS EXHIBIT E, AND SUCH
REASONABLE CHANGES THEREIN (WHETHER BY MODIFICATION, ELIMINATION OR ADDITION) AS
LANDLORD AT ANY TIME OR TIMES HEREAFTER MAY MAKE AND COMMUNICATE TO TENANT,
WHICH, IN LANDLORD’S REASONABLE JUDGMENT, SHALL BE NECESSARY FOR THE REPUTATION,
SAFETY, CARE AND APPEARANCE OF THE REAL PROPERTY, OR THE PRESERVATION OF GOOD
ORDER THEREIN, OR THE OPERATION OR MAINTENANCE OF THE REAL PROPERTY, AND WHICH
DO NOT UNREASONABLY AFFECT THE CONDUCT OF TENANT’S BUSINESS IN THE PREMISES
(SUCH RULES AND REGULATIONS AS CHANGED FROM TIME TO TIME BEING HEREIN CALLED
“RULES AND REGULATIONS”); PROVIDED, HOWEVER, THAT IN CASE OF ANY CONFLICT OR
INCONSISTENCY BETWEEN THE PROVISIONS OF THIS LEASE AND ANY OF THE RULES AND
REGULATIONS, THE PROVISIONS OF THIS LEASE SHALL CONTROL.


 


10.02       NOTHING IN THIS LEASE CONTAINED SHALL BE CONSTRUED TO IMPOSE UPON
LANDLORD ANY DUTY OR OBLIGATION TO ENFORCE THE RULES AND REGULATIONS AGAINST
TENANT OR ANY OTHER TENANT OR ANY EMPLOYEES OR AGENTS OF TENANT OR ANY OTHER
TENANT, AND LANDLORD SHALL NOT BE LIABLE TO TENANT FOR VIOLATION OF THE
RULES AND REGULATIONS BY ANOTHER TENANT OR ITS EMPLOYEES, AGENTS, INVITEES OR
LICENSEES.  LANDLORD SHALL NOT DISCRIMINATE AGAINST TENANT IN ENFORCING THE
RULES AND REGULATIONS.

 

35

--------------------------------------------------------------------------------


 


10.03       NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN EXHIBIT E, THE
LAST SENTENCE OF RULE 13 THEREIN SHALL NOT APPLY TO TENANT’S WORK OR TENANT’S
INITIAL MOVE INTO THE PREMISES.


 


ARTICLE 11

 


ALTERATIONS

 


11.01       TENANT SHALL MAKE NO IMPROVEMENTS, CHANGES OR ALTERATIONS IN OR TO
THE PREMISES (“ALTERATIONS”) OF ANY NATURE, OTHER THAN PAINTING, WALL COVERING,
CARPETING, MOVEABLE PARTITIONS, AND OTHER PURELY DECORATIVE WORK (“DECORATIVE
WORK”) THE TOTAL COST OF WHICH DOES NOT EXCEED $50,000, WITHOUT LANDLORD’S PRIOR
WRITTEN APPROVAL.  HOWEVER, PROVIDED THAT TENANT SHALL BE IN COMPLIANCE WITH THE
APPLICABLE PROVISIONS OF THIS ARTICLE 11, TENANT MAY, AT ITS SOLE EXPENSE, UPON
OBTAINING LANDLORD’S WRITTEN APPROVAL, WHICH APPROVAL SHALL NOT BE UNREASONABLY
WITHHELD IN ALL OTHER INSTANCES, UNDERTAKE ALTERATIONS WHICH ARE NOT MATERIAL
ALTERATIONS.  A “MATERIAL ALTERATION” IS AN ALTERATION WHICH (A) IS NOT LIMITED
TO THE INTERIOR OF THE PREMISES OR WHICH AFFECTS THE EXTERIOR (INCLUDING THE
APPEARANCE) OF THE BUILDING, (B) IS STRUCTURAL OR AFFECTS THE STRUCTURE OR
STRENGTH OF THE BUILDING, OR (C) ADVERSELY AFFECTS THE USAGE OR THE PROPER
FUNCTIONING OF THE MECHANICAL, ELECTRICAL, SANITARY, HEATING, VENTILATING,
AIR-CONDITIONING OR OTHER SERVICE SYSTEMS OF THE BUILDING.  TENANT MAY PERFORM
DECORATIVE WORK THE TOTAL COST OF WHICH DOES NOT EXCEED $50,000 WITHOUT
LANDLORD’S CONSENT, BUT TENANT SHALL GIVE LANDLORD AT LEAST TEN (10) DAYS PRIOR
NOTICE OF TENANT’S INTENT TO PERFORM SUCH WORK.


 


11.02       (A)           BEFORE PROCEEDING WITH ANY ALTERATION (OTHER THAN
DECORATIVE WORK), TENANT SHALL SUBMIT TO LANDLORD, FOR LANDLORD’S APPROVAL,
FINAL PLANS AND SPECIFICATIONS FOR THE WORK TO BE DONE CONTAINING COMPLETE
INFORMATION AND DIMENSIONS NECESSARY FOR THE CONSTRUCTION AND FINISHING OF THE
PREMISES AND FOR THE ENGINEERING IN CONNECTION THEREWITH, WHICH SHALL BE IN
DETAIL SUFFICIENT TO OBTAIN ALL REQUIRED BUILDING PERMITS OR NOTICES AND TO SHOW
COMPLIANCE WITH LEGAL REQUIREMENTS AND SHALL BE SIGNED AND SEALED BY AN
ARCHITECT AND, IF APPLICABLE, ENGINEER(S) LICENSED IN THE STATE OF NEW YORK
(“TENANT’S PLANS”).  TENANT SHALL NOT PROCEED WITH SUCH WORK UNTIL IT OBTAINS
LANDLORD’S WRITTEN APPROVAL OF SUCH PLANS AND SPECIFICATIONS, WHICH APPROVAL
SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 


(B)           WITH RESPECT TO ANY ALTERATION (OTHER THAN A MATERIAL ALTERATION),
LANDLORD SHALL NOTIFY TENANT OF LANDLORD’S APPROVAL OR DISAPPROVAL OF THE SAME
WITHIN FIFTEEN (15) DAYS AFTER SUBMISSION BY TENANT OF COMPLETE PLANS AND
SPECIFICATIONS THEREFOR (OR ANY REQUIRED REVISIONS THERETO), TOGETHER WITH A
STATEMENT SPECIFYING IN REASONABLE DETAIL THE REASONS FOR SUCH DISAPPROVAL AND
ITEMIZING THE PORTION(S) OF THE PLANS WHICH HAVE NOT BEEN APPROVED; HOWEVER, IF
WITH RESPECT TO SUCH ALTERATIONS LANDLORD FAILS TO RESPOND TO TENANT’S REQUEST
FOR SUCH APPROVAL WITHIN SAID FIFTEEN (15) DAY PERIOD, THEN PROVIDED TENANT
SENDS LANDLORD A SECOND (2ND) NOTICE STATING, AMONG OTHER THINGS, THE FOLLOWING
IN BOLD CAPITAL LETTERS:  “IF LANDLORD FAILS TO RESPOND TO THIS REQUEST FOR
APPROVAL OF ALTERATIONS WITHIN FIVE (5) BUSINESS DAYS, THEN LANDLORD’S APPROVAL
THEREOF AND OF THE PLANS AND SPECIFICATIONS THEREFOR SHALL BE DEEMED GRANTED IN
ACCORDANCE WITH SECTION 11.02(B) OF THE LEASE,” AND IF LANDLORD CONTINUES TO
FAIL TO RESPOND TO THE REQUEST AFTER THE EXPIRATION OF SUCH ADDITIONAL FIVE
(5) BUSINESS DAY PERIOD, LANDLORD’S CONSENT TO SUCH ALTERATION SHALL BE DEEMED
TO HAVE BEEN GIVEN.  NOTWITHSTANDING

 

36

--------------------------------------------------------------------------------


 


ANYTHING TO THE CONTRARY CONTAINED HEREIN, THE FIVE (5) BUSINESS DAY PERIOD
REFERRED TO IN THE PRECEDING SENTENCE SHALL BE EXTENDED TO ELEVEN (11) BUSINESS
DAYS IF LANDLORD NOTIFIES TENANT THAT LANDLORD HAS SENT TENANT’S PLANS AND
SPECIFICATIONS TO A THIRD PARTY CONSULTANT TO REVIEW.


 


(C)           TENANT SHALL PAY TO LANDLORD UPON DEMAND, AS ADDITIONAL CHARGES,
LANDLORD’S REASONABLE OUT OF POCKET COSTS AND EXPENSES (INCLUDING, WITHOUT
LIMITATION, THE REASONABLE FEES OF ANY ARCHITECT OR ENGINEER EMPLOYED BY
LANDLORD OR ANY SUPERIOR LESSOR OR SUPERIOR MORTGAGEE FOR SUCH PURPOSE) FOR
(I) REVIEWING TENANT’ PLANS AND (II) INSPECTING THE ALTERATIONS TO DETERMINE
WHETHER THE SAME ARE BEING PERFORMED IN ACCORDANCE WITH (X) TENANT’S PLANS, AS
APPROVED AND (Y) ALL LEGAL REQUIREMENTS.


 


(D)           TENANT AGREES THAT ANY REVIEW OR APPROVAL BY LANDLORD OF ANY PLANS
AND/OR SPECIFICATIONS WITH RESPECT TO ANY ALTERATIONS IS SOLELY FOR LANDLORD’S
BENEFIT, AND WITHOUT ANY REPRESENTATION OR WARRANTY WHATSOEVER TO TENANT WITH
RESPECT TO THE ADEQUACY, CORRECTNESS OR EFFICIENCY THEREOF OR OTHERWISE.


 


11.03       INTENTIONALLY OMITTED.


 


11.04       TENANT, IN CONNECTION WITH ANY ALTERATIONS, SHALL FULLY AND PROMPTLY
COMPLY WITH AND OBSERVE THE ALTERATIONS RULES AND REGULATIONS SET FORTH AS
EXHIBIT F HERETO AND MADE A PART HEREOF.


 


11.05       TENANT, AT ITS EXPENSE, SHALL OBTAIN (AND FURNISH TRUE AND COMPLETE
COPIES TO LANDLORD OF) ALL NECESSARY GOVERNMENTAL PERMITS AND CERTIFICATES FOR
THE COMMENCEMENT AND PROSECUTION OF ALTERATIONS AND FOR FINAL APPROVAL THEREOF
UPON COMPLETION, AND SHALL CAUSE ALTERATIONS TO BE PERFORMED IN COMPLIANCE
THEREWITH, WITH ALL APPLICABLE LEGAL REQUIREMENTS, WITH ALL INSURANCE
REQUIREMENTS AND WITH TENANT’S PLANS (AS APPROVED BY LANDLORD, SUBJECT TO MINOR
ADJUSTMENTS THERETO CUSTOMARILY MADE IN THE FIELD).  ALTERATIONS SHALL BE
DILIGENTLY PERFORMED IN A GOOD AND WORKMANLIKE MANNER, USING NEW MATERIALS AND
EQUIPMENT AT LEAST EQUAL IN QUALITY AND CLASS TO THE BETTER OF (I) THE ORIGINAL
INSTALLATIONS OF THE BUILDING OR (II) THE THEN STANDARDS FOR THE BUILDING
ESTABLISHED BY LANDLORD.  ALTERATIONS SHALL BE PERFORMED BY CONTRACTORS FIRST
APPROVED BY LANDLORD, WHICH APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR
DELAYED; PROVIDED, HOWEVER, THAT ANY ALTERATIONS IN OR TO THE ROOF (EXCEPT FOR
TENANT’S INSTALLATIONS PURSUANT TO ARTICLE 40 HEREOF, FOR WHICH TENANT MAY
SELECT CONTRACTORS SUBJECT TO LANDLORD’S REASONABLE APPROVAL), LIFE SAFETY
SYSTEMS OR ELEVATORS OF THE BUILDING SHALL BE PERFORMED ONLY BY THE
CONTRACTOR(S) DESIGNATED BY LANDLORD.  ALTERATIONS SHALL BE PERFORMED IN SUCH
MANNER AS NOT TO UNREASONABLY INTERFERE WITH OR DELAY AND AS NOT TO IMPOSE ANY
ADDITIONAL OUT-OF-POCKET EXPENSE UPON LANDLORD IN THE MAINTENANCE, REPAIR OR
OPERATION OF THE BUILDING; AND IF ANY SUCH ADDITIONAL OUT-OF-POCKET EXPENSE
SHALL BE INCURRED BY LANDLORD AS A RESULT OF TENANT’S PERFORMANCE OF ANY
ALTERATIONS, TENANT SHALL PAY SUCH ADDITIONAL EXPENSE WITHIN TWENTY (20) DAYS
AFTER DEMAND AS ADDITIONAL CHARGES.  THROUGHOUT THE PERFORMANCE OF ALTERATIONS,
TENANT, AT ITS EXPENSE, SHALL CARRY, OR CAUSE TO BE CARRIED, WORKER’S
COMPENSATION INSURANCE IN STATUTORY LIMITS, ALL RISK “BUILDERS RISK” INSURANCE
AND GENERAL LIABILITY INSURANCE, WITH COMPLETED OPERATION ENDORSEMENT, FOR ANY
OCCURRENCE IN OR ABOUT THE REAL PROPERTY, UNDER WHICH LANDLORD AND ITS AGENT AND
ANY SUPERIOR LESSOR AND SUPERIOR MORTGAGEE WHOSE NAME AND ADDRESS SHALL
PREVIOUSLY HAVE BEEN FURNISHED TO TENANT SHALL BE NAMED AS PARTIES INSURED, IN
THE LIMITS SET FORTH IN SECTION D OF EXHIBIT F ANNEXED HERETO, WITH INSURERS
REASONABLY SATISFACTORY TO LANDLORD. 

 

37

--------------------------------------------------------------------------------


 


TENANT SHALL FURNISH LANDLORD WITH REASONABLY SATISFACTORY EVIDENCE THAT SUCH
INSURANCE IS IN EFFECT AT OR BEFORE THE COMMENCEMENT OF ALTERATIONS AND, ON
REQUEST, AT REASONABLE INTERVALS THEREAFTER DURING THE CONTINUANCE OF
ALTERATIONS.


 


11.06       TENANT AGREES THAT THE EXERCISE OF ITS RIGHTS PURSUANT TO THE
PROVISIONS OF THIS ARTICLE 11 OR OF ANY OTHER PROVISIONS OF THIS LEASE OR THE
EXHIBITS HERETO SHALL NOT BE DONE IN A MANNER WHICH WOULD VIOLATE LANDLORD’S
UNION CONTRACTS AFFECTING THE REAL PROPERTY, OR CREATE ANY WORK STOPPAGE,
PICKETING, LABOR DISRUPTION OR DISPUTE OR DISHARMONY OR ANY INTERFERENCE (BEYOND
A DE MINIMIS EXTENT) WITH THE BUSINESS OF LANDLORD OR ANY TENANT OR OCCUPANT OF
THE BUILDING.  TENANT SHALL IMMEDIATELY STOP WORK OR OTHER ACTIVITY IF LANDLORD
NOTIFIES TENANT THAT CONTINUING SUCH WORK OR ACTIVITY WOULD VIOLATE LANDLORD’S
UNION CONTRACTS AFFECTING THE REAL PROPERTY, OR CREATE ANY WORK STOPPAGE,
PICKETING, LABOR DISRUPTION OR DISPUTE OR DISHARMONY OR ANY INTERFERENCE (BEYOND
A DE MINIMIS EXTENT) WITH THE BUSINESS OF LANDLORD OR ANY TENANT OR OCCUPANT OF
THE BUILDING.  LANDLORD AGREES THAT IT SHALL NOT DISCRIMINATE AS AGAINST TENANT
IN ENFORCING THE FOREGOING PROHIBITION AGAINST INTERFERING WITH THE BUSINESS OF
LANDLORD OR OTHER TENANTS IN THE BUILDING.


 


11.07       TENANT, AT ITS EXPENSE, AND WITH DILIGENCE AND DISPATCH, SHALL
PROCURE THE CANCELLATION OR DISCHARGE OF ALL NOTICES OF VIOLATION ARISING FROM
OR OTHERWISE CONNECTED WITH ALTERATIONS, OR ANY OTHER WORK, LABOR, SERVICES OR
MATERIALS DONE FOR OR SUPPLIED TO TENANT, OR ANY PERSON CLAIMING THROUGH OR
UNDER TENANT (OTHER THAN BY LANDLORD OR ITS AFFILIATES, AGENTS, REPRESENTATIVES
OR CONTRACTORS), WHICH SHALL BE ISSUED BY THE DEPARTMENT OF BUILDINGS OF THE
CITY OF NEW YORK OR ANY OTHER PUBLIC AUTHORITY HAVING OR ASSERTING
JURISDICTION.  TENANT SHALL DEFEND, INDEMNIFY AND SAVE HARMLESS LANDLORD FROM
AND AGAINST ANY AND ALL MECHANIC’S AND OTHER LIENS AND ENCUMBRANCES FILED IN
CONNECTION WITH ALTERATIONS, OR ANY OTHER WORK, LABOR, SERVICES OR MATERIALS
DONE FOR OR SUPPLIED TO TENANT, OR ANY PERSON CLAIMING THROUGH OR UNDER TENANT,
INCLUDING, WITHOUT LIMITATION, SECURITY INTERESTS IN ANY MATERIALS, FIXTURES OR
ARTICLES SO INSTALLED IN AND CONSTITUTING PART OF THE PREMISES AND AGAINST ALL
COSTS, EXPENSES AND LIABILITIES INCURRED IN CONNECTION WITH ANY SUCH LIEN OR
ENCUMBRANCE OR ANY ACTION OR PROCEEDING BROUGHT THEREON.  TENANT, AT ITS
EXPENSE, SHALL PROCURE THE SATISFACTION OR DISCHARGE OF RECORD OF ALL SUCH LIENS
AND ENCUMBRANCES WITHIN TWENTY (20) DAYS AFTER TENANT SHALL HAVE RECEIVED NOTICE
OF THE FILING THEREOF.  HOWEVER, NOTHING HEREIN CONTAINED SHALL PREVENT TENANT
FROM CONTESTING, IN GOOD FAITH AND AT ITS OWN EXPENSE, ANY NOTICE OF VIOLATION,
PROVIDED THAT TENANT SHALL COMPLY WITH THE PROVISIONS OF SECTION 8.02 HEREOF.


 


11.08       TENANT WILL PROMPTLY UPON THE COMPLETION OF AN ALTERATION DELIVER TO
LANDLORD “AS-BUILT” DRAWINGS AND CAD FILES ON DISKETTE AND BY E-MAIL IN
AUTOCAD.DWG FORMAT OR COMPATIBLE DXF FORMAT, AS WELL AS PDF FILES ON DISKETTE
AND BY E-MAIL IN JPG OR TIFF FORMAT, SHOWING THE EXACT NATURE AND LOCATION OF
ANY ALTERATIONS TENANT HAS PERFORMED OR CAUSED TO BE PERFORMED IN THE PREMISES,
AND (A) IF ANY ALTERATIONS BY TENANT ARE THEN PROPOSED OR IN PROGRESS, TENANT’S
DRAWINGS AND SPECIFICATIONS, IF ANY, FOR SUCH ALTERATIONS AND (B) IF ANY
ALTERATIONS BY LANDLORD FOR TENANT WERE PERFORMED OR ARE THEN PROPOSED OR IN
PROGRESS, THE “AS-BUILT” DRAWINGS, IF ANY, OR THE DRAWINGS AND SPECIFICATIONS,
IF ANY, AS THE CASE MAY BE, FOR SUCH ALTERATIONS, IN TENANT’S POSSESSION.  ANY
FILES TO BE DELIVERED TO LANDLORD BY E-MAIL AS SET FORTH IN THE PRECEDING
SENTENCE SHALL BE SENT TO:  TENANT.PLAN@BROOKFIELDPROPERTIES.COM.

 

38

--------------------------------------------------------------------------------


 


11.09       ALL FIXTURES AND EQUIPMENT INSTALLED OR USED BY TENANT IN THE
PREMISES SHALL BE FULLY PAID FOR BY TENANT IN CASH AND SHALL NOT BE SUBJECT TO
CONDITIONAL BILLS OF SALE, CHATTEL MORTGAGE OR OTHER TITLE RETENTION AGREEMENTS.


 


11.10       TENANT SHALL KEEP RECORDS OF TENANT’S ALTERATIONS COSTING IN EXCESS
OF FIFTY THOUSAND AND 00/100 DOLLARS ($50,000.00) AND OF THE COST THEREOF. 
TENANT SHALL, WITHIN FORTY-FIVE (45) DAYS AFTER DEMAND BY LANDLORD, FURNISH TO
LANDLORD COPIES OF SUCH RECORDS AND COST IF LANDLORD SHALL REQUIRE SAME IN
CONNECTION WITH ANY PROCEEDING TO REDUCE THE ASSESSED VALUATION OF THE REAL
PROPERTY, OR IN CONNECTION WITH ANY PROCEEDING INSTITUTED PURSUANT TO ARTICLE 8
HEREOF OR FOR ANY OTHER REASONABLE PURPOSE.


 


11.11       SUBJECT TO LANDLORD’S REASONABLE APPROVAL OF TENANT’S PLANS AND
SPECIFICATIONS THEREFOR, AND TENANT’S COMPLIANCE WITH THE OTHER PROVISIONS OF
THIS ARTICLE 11, LANDLORD’S CONSENT SHALL NOT BE UNREASONABLY WITHHELD WITH
RESPECT TO TENANT’S CONSTRUCTION OF (A) SHOWER ROOM(S) IN THE PREMISES
CONTAINING UP TO TWO (2) SHOWERS PER FULL FLOOR OF THE PREMISES, AND (B) HIGH
DENSITY FILE ROOMS AND, IF AND WHEN APPLICABLE, INTERCONNECTING STAIRS BETWEEN
TWO CONTIGUOUS FLOORS COMPRISING THE PREMISES.


 


11.12       LANDLORD SHALL REASONABLY COOPERATE, AT NO COST TO LANDLORD, WITH
TENANT WITH RESPECT TO TENANT’S APPLICATIONS FOR ANY GOVERNMENTAL APPROVALS AND
CERTIFICATES REQUIRED IN CONNECTION WITH ANY ALTERATIONS PERMITTED TO BE
CONSTRUCTED HEREUNDER (INCLUDING, WITHOUT LIMITATION, THE EXECUTION OF SUCH
APPLICATIONS BY LANDLORD).


 


ARTICLE 12

 


LANDLORD’S AND TENANT’S PROPERTY

 


12.01       ALL FIXTURES, EQUIPMENT, IMPROVEMENTS AND APPURTENANCES ATTACHED TO
OR BUILT INTO THE PREMISES AT THE COMMENCEMENT OF OR DURING THE TERM OF THIS
LEASE, WHETHER OR NOT BY OR AT THE EXPENSE OF TENANT, SHALL BE AND REMAIN A PART
OF THE PREMISES, SHALL, UPON THE EXPIRATION OR SOONER TERMINATION OF THIS LEASE,
BE DEEMED THE PROPERTY OF LANDLORD AND SHALL NOT BE REMOVED BY TENANT, EXCEPT AS
PROVIDED IN SECTION 12.02.  FURTHER, ANY CARPETING OR OTHER PERSONAL PROPERTY IN
THE PREMISES ON THE COMMENCEMENT DATE, UNLESS INSTALLED AND PAID FOR BY TENANT,
SHALL BE AND SHALL REMAIN LANDLORD’S PROPERTY AND SHALL NOT BE REMOVED BY
TENANT.  NOTWITHSTANDING THE FOREGOING PROVISIONS, UPON NOTICE TO TENANT NO
LATER THAN ONE HUNDRED EIGHTY (180) DAYS PRIOR TO THE EXPIRATION DATE OR UPON
REASONABLE NOTICE WITH RESPECT TO SUCH EARLIER DATE UPON WHICH THE TERM OF THIS
LEASE SHALL EXPIRE, LANDLORD MAY REQUIRE TENANT TO REMOVE ALL OR PART OF THE
FOREGOING FIXTURES, EQUIPMENT, IMPROVEMENTS AND APPURTENANCES ATTACHED TO OR
BUILT INTO THE PREMISES DURING THE TERM OF THIS LEASE BY IDENTIFYING TO TENANT
IN WRITING, ANY ALTERATIONS THAT WILL REQUIRE RESTORATION UPON THE EXPIRATION OR
SOONER TERMINATION OF THIS LEASE; PROVIDED, HOWEVER, THAT (I) TENANT SHALL NOT
BE OBLIGATED TO REMOVE ANY SUCH FIXTURES, EQUIPMENT, IMPROVEMENTS AND
APPURTENANCES INSTALLED PRIOR TO THE DATE OF THIS LEASE, AND (II) TENANT’S
OBLIGATION TO REMOVE FIXTURES, EQUIPMENT, IMPROVEMENTS AND APPURTENANCES
INSTALLED AFTER THE DATE OF THIS LEASE SHALL BE LIMITED TO ITEMS THAT ARE NOT OF
THE TYPE, QUALITY OR QUANTITY OF IMPROVEMENT THAT IS CUSTOMARILY FOUND IN A
STANDARD OFFICE INSTALLATION IN FIRST CLASS OFFICE BUILDINGS IN THE MIDTOWN AREA
OF MANHATTAN IN THE CITY OF NEW YORK, INCLUDING, BUT NOT LIMITED TO, KITCHENS
(WHICH SHALL NOT INCLUDED PANTRIES), VAULTS, PRIVATE RESTROOMS, SHOWER ROOMS

 

39

--------------------------------------------------------------------------------


 


AND SHOWER STALLS, RAISED OR REINFORCED FLOORING, STAIRCASES OR SUPPLEMENTAL
HVAC EQUIPMENT (EXCEPT THAT TENANT SHALL NOT BE REQUIRED TO REMOVE CEILING HUNG
SUPPLEMENTAL AIR-CONDITIONING UNITS HAVING A CAPACITY OF FIVE (5) TONS OR
LESS).  TENANT SHALL REMOVE ANY SUCH ITEMS REQUIRED BY LANDLORD PURSUANT TO THE
PRECEDING SENTENCE FROM THE PREMISES PRIOR TO THE EXPIRATION OF THIS LEASE AT
TENANT’S EXPENSE.  UPON SUCH REMOVAL TENANT SHALL IMMEDIATELY AND AT ITS
EXPENSE, REPAIR AND RESTORE THE PREMISES TO THE CONDITION EXISTING PRIOR TO
INSTALLATION AND REPAIR ANY DAMAGE TO THE PREMISES OR THE BUILDING DUE TO SUCH
REMOVAL.  AT TENANT’S WRITTEN REQUEST, AT THE TIME OF LANDLORD’S CONSENT TO
TENANT’S ALTERATIONS, LANDLORD WILL IDENTIFY ANY ALTERATIONS SPECIFIED IN
TENANT’S PLANS THAT WILL REQUIRE RESTORATION (SUBJECT TO THE LIMITATIONS
CONTAINED IN THIS SECTION 12.01) UPON THE EXPIRATION OR SOONER TERMINATION OF
THIS LEASE.


 


12.02       ALL MOVABLE PARTITIONS, FURNITURE SYSTEMS, SPECIAL CABINET WORK,
BUSINESS AND TRADE FIXTURES, MACHINERY AND EQUIPMENT, COMMUNICATIONS EQUIPMENT
(INCLUDING, WITHOUT LIMITATION, TELEPHONE SYSTEM, SECURITY SYSTEM AND WIRING)
AND OFFICE EQUIPMENT, WHETHER OR NOT ATTACHED TO OR BUILT INTO THE PREMISES,
WHICH ARE INSTALLED IN THE PREMISES BY OR FOR THE ACCOUNT OF TENANT WITHOUT
EXPENSE TO LANDLORD AND CAN BE REMOVED WITHOUT STRUCTURAL DAMAGE TO THE
BUILDING, AND ALL FURNITURE, FURNISHINGS AND OTHER ARTICLES OF MOVABLE PERSONAL
PROPERTY OWNED BY TENANT AND LOCATED IN THE PREMISES (COLLECTIVELY, “TENANT’S
PROPERTY”) SHALL BE AND SHALL REMAIN THE PROPERTY OF TENANT AND MAY BE REMOVED
BY TENANT AT ANY TIME DURING THE TERM OF THIS LEASE; PROVIDED THAT IF ANY OF
TENANT’S PROPERTY IS REMOVED, TENANT SHALL REPAIR OR PAY THE COST OF REPAIRING
ANY DAMAGE TO THE PREMISES OR TO THE BUILDING RESULTING FROM THE INSTALLATION
AND/OR REMOVAL THEREOF.  ANY EQUIPMENT OR OTHER PROPERTY FOR WHICH LANDLORD
SHALL HAVE GRANTED ANY ALLOWANCE OR CREDIT TO TENANT SHALL NOT BE DEEMED TO HAVE
BEEN INSTALLED BY OR FOR THE ACCOUNT OF TENANT WITHOUT EXPENSE TO LANDLORD,
SHALL NOT BE CONSIDERED TENANT’S PROPERTY AND SHALL BE DEEMED THE PROPERTY OF
LANDLORD.


 


12.03       AT OR BEFORE THE EXPIRATION DATE OF THIS LEASE (OR WITHIN FIFTEEN
(15) DAYS AFTER ANY EARLIER TERMINATION OF THIS LEASE) TENANT, AT ITS EXPENSE,
SHALL REMOVE FROM THE PREMISES ALL OF TENANT’S FURNITURE, EQUIPMENT AND OTHER
MOVEABLE PERSONAL PROPERTY NOT AFFIXED OR ATTACHED TO THE PREMISES (EXCEPT FOR
SUCH ITEMS THEREOF AS LANDLORD SHALL HAVE EXPRESSLY PERMITTED TO REMAIN, WHICH
PROPERTY SHALL BECOME THE PROPERTY OF LANDLORD), AND TENANT SHALL REPAIR ANY
DAMAGE TO THE PREMISES OR THE BUILDING RESULTING FROM ANY INSTALLATION AND/OR
REMOVAL OF TENANT’S PROPERTY.


 


12.04       ANY OTHER ITEMS OF TENANT’S PROPERTY WHICH SHALL REMAIN IN THE
PREMISES AFTER THE EXPIRATION DATE OF THIS LEASE, OR WITHIN FIFTEEN (15) DAYS
FOLLOWING AN EARLIER TERMINATION DATE, MAY AT THE OPTION OF LANDLORD, BE DEEMED
TO HAVE BEEN ABANDONED, AND IN SUCH CASE SUCH ITEMS MAY BE RETAINED BY LANDLORD
AS ITS PROPERTY OR DISPOSED OF BY LANDLORD, WITHOUT ACCOUNTABILITY, IN SUCH
MANNER AS LANDLORD SHALL DETERMINE, AT TENANT’S EXPENSE.


 


ARTICLE 13

 


REPAIRS AND MAINTENANCE

 


13.01       TENANT SHALL, AT ITS EXPENSE, THROUGHOUT THE TERM OF THIS LEASE,
TAKE GOOD CARE OF AND MAINTAIN IN GOOD ORDER AND CONDITION THE PREMISES AND THE
FIXTURES AND IMPROVEMENTS THEREIN INCLUDING, WITHOUT LIMITATION, THE PROPERTY
WHICH IS DEEMED LANDLORD’S

 

40

--------------------------------------------------------------------------------


 


PURSUANT TO SECTION 12.01 HEREOF AND TENANT’S PROPERTY, EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN THE LAST SENTENCE OF THIS SECTION 13.01, AND EXCEPT FOR
ORDINARY WEAR AND TEAR AND DAMAGE FROM CASUALTY OR CONDEMNATION.  TENANT SHALL
BE RESPONSIBLE FOR THE COST OF ALL REPAIRS, INTERIOR AND EXTERIOR, STRUCTURAL
AND NON-STRUCTURAL, ORDINARY AND EXTRAORDINARY, FORESEEN OR UNFORESEEN, IN AND
TO THE PREMISES AND THE BUILDING AND THE FACILITIES AND SYSTEMS THEREOF, THE
NEED FOR WHICH ARISES OUT OF (A) THE PERFORMANCE OR EXISTENCE OF ALTERATIONS,
(B) THE INSTALLATION, USE OR OPERATION OF THE PROPERTY WHICH IS DEEMED
LANDLORD’S, PURSUANT TO SECTIONS 12.01 AND 12.02 HEREOF AND TENANT’S PROPERTY,
(C) THE MOVING OF THE PROPERTY WHICH IS DEEMED LANDLORD’S PURSUANT TO
SECTIONS 12.01 AND 12.02 HEREOF AND TENANT’S PROPERTY IN OR OUT OF THE BUILDING,
(D) THE WRONGFUL ACT OR NEGLECT OF TENANT OR ANY OF ITS SUBTENANTS OR ITS OR
THEIR EMPLOYEES, AGENTS, CONTRACTORS OR INVITEES OR (E) DESIGN FLAWS IN ANY OF
TENANT’S PLANS REGARDLESS OF THE FACT THAT SUCH TENANT’S PLANS MAY HAVE BEEN
APPROVED BY LANDLORD.  TENANT, AT ITS EXPENSE, SHALL PROMPTLY REPLACE ALL
DAMAGED OR BROKEN DOORS AND INTERIOR GLASS (SUBJECT TO REASONABLE WEAR AND TEAR)
IN AND ABOUT THE PREMISES, INCLUDING, WITHOUT LIMITATION, ENTRANCE DOORS, AND
SHALL BE RESPONSIBLE FOR ALL REPAIRS, MAINTENANCE AND REPLACEMENT OF WALL AND
FLOOR COVERINGS IN THE PREMISES AND FOR ALL THE REPAIR, MAINTENANCE AND
REPLACEMENT OF ALL HORIZONTAL PORTIONS OF THE SYSTEMS AND FACILITIES OF THE
BUILDING WITHIN AND SERVING THE PREMISES, INCLUDING WITHOUT LIMITATION THE
SANITARY AND ELECTRICAL FIXTURES AND EQUIPMENT THEREIN (BUT IN ANY EVENT
EXCLUDING THE HIGH PRESSURED DUCT WORK SERVING THE PERIMETER INDUCTION SYSTEM). 
ALL REPAIRS IN OR TO THE PREMISES FOR WHICH TENANT IS RESPONSIBLE SHALL BE
PROMPTLY PERFORMED BY TENANT IN A MANNER WHICH WILL NOT INTERFERE WITH THE USE
OF THE BUILDING BY OTHER OCCUPANTS; PROVIDED, HOWEVER, ANY REPAIRS IN AND TO THE
BUILDING AND THE FACILITIES AND SYSTEMS THEREOF FOR WHICH TENANT IS RESPONSIBLE
SHALL BE PERFORMED BY LANDLORD AT TENANT’S EXPENSE, WHICH EXPENSE SHALL BE
COMMERCIALLY REASONABLE.  THE EXTERIOR WALLS OF THE BUILDING, THE PORTIONS OF
ANY WINDOW SILLS OUTSIDE THE WINDOWS (AND THE SOLAR FILM, IF ANY, ATTACHED TO
THE WINDOW GLASS), AND THE WINDOWS ARE NOT PART OF THE PREMISES AND LANDLORD
RESERVES ALL RIGHTS TO SUCH PARTS OF THE BUILDING.  NOTWITHSTANDING THE
FOREGOING PROVISIONS OF THIS SECTION 13.01, TENANT SHALL NOT BE RESPONSIBLE FOR
REPAIRS TO OR REPLACEMENTS OF  ANY STRUCTURAL ELEMENTS OF THE BUILDING, EXCEPT
TO THE EXTENT THE NEED FOR SUCH REPAIRS OR REPLACEMENTS ARISES FROM THE MATTERS
SET FORTH IN CLAUSES (A), (B), (C), (D) OR (E) OF THE SECOND SENTENCE OF THIS
SECTION 13.01 OR FROM THE NEGLIGENCE OR WILLFUL MISCONDUCT OF TENANT, ITS
EMPLOYEES, AGENTS OR CONTRACTORS.


 


13.02       TENANT SHALL GIVE LANDLORD PROMPT NOTICE OF ANY DEFECTIVE CONDITION
IN ANY PLUMBING, HEATING, AIR-CONDITIONING OR VENTILATION SYSTEM OR ELECTRICAL
LINES LOCATED IN, SERVICING OR PASSING THROUGH THE PREMISES OF WHICH IT HAS
ACTUAL KNOWLEDGE.  FOLLOWING SUCH NOTICE, LANDLORD SHALL REMEDY THE CONDITIONS,
BUT AT THE EXPENSE OF TENANT IF TENANT IS RESPONSIBLE FOR SAME UNDER THE
PROVISIONS OF THIS ARTICLE 13.


 


13.03       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE, LANDLORD SHALL
HAVE NO LIABILITY TO TENANT, NOR SHALL TENANT’S COVENANTS AND OBLIGATIONS UNDER
THIS LEASE BE REDUCED OR ABATED IN ANY MANNER WHATSOEVER, BY REASON OF ANY
INCONVENIENCE, ANNOYANCE, INTERRUPTION OR INJURY ARISING FROM LANDLORD’S MAKING
ANY REPAIRS OR CHANGES WHICH LANDLORD IS REQUIRED OR PERMITTED BY THIS LEASE, OR
REQUIRED BY LAW, TO MAKE IN OR TO THE FIXTURES, EQUIPMENT OR APPURTENANCES OF
THE BUILDING OR THE PREMISES;  PROVIDED, HOWEVER, THAT LANDLORD SHALL USE
REASONABLE EFFORTS TO THE EXTENT PRACTICABLE TO MAKE SUCH REPAIRS AND CHANGES AT
SUCH TIMES AND IN SUCH MANNER AS TO MINIMIZE INTERFERENCE WITH THE CONDUCT OF
TENANT’S BUSINESS IN THE PREMISES,

 

41

--------------------------------------------------------------------------------


 


PROVIDED THAT LANDLORD SHALL NOT BE REQUIRED TO PERFORM ANY SUCH WORK ON AN
OVERTIME OR PREMIUM-PAY BASIS.


 


13.04       LANDLORD SHALL, AT ITS EXPENSE, BUT SUBJECT TO THE PROVISIONS OF
THIS LEASE, KEEP AND MAINTAIN THE PUBLIC PORTIONS OF THE BUILDING, THE
STRUCTURAL PORTIONS OF THE BUILDING, THE WINDOWS (INCLUDING THE SOLAR FILM, IF
ANY, ATTACHED TO THE WINDOW GLASS, TO THE EXTENT THAT THE SAME SHALL BUBBLE
WITHOUT THE FAULT OF TENANT), AND THE BUILDING’S PLUMBING, HEATING,
AIR-CONDITIONING, VENTILATION AND ELECTRICAL SYSTEMS AND FACILITIES, TO THE
EXTENT THAT SUCH SYSTEMS AND FACILITIES AFFECT THE PREMISES, IN GOOD WORKING
ORDER, AND SHALL OPERATE THE BUILDING AS A FIRST-CLASS OFFICE BUILDING.


 


ARTICLE 14

 


ELECTRICITY

 


14.01       SUBJECT TO THE PROVISIONS OF THIS ARTICLE 14, LANDLORD SHALL FURNISH
THE ELECTRICITY THAT TENANT SHALL REASONABLY REQUIRE IN THE PREMISES FOR
TENANT’S NORMAL BUSINESS PURPOSES UP TO SIX (6) WATTS DEMAND LOAD PER RENTABLE
SQUARE FOOT OF THE PREMISES (EXCLUSIVE OF THE BASE BUILDING SYSTEMS).  THE
AMOUNT TO BE PAID BY TENANT FOR ELECTRICITY CONSUMED SHALL BE DETERMINED BY A
METER OR METERS AND RELATED EQUIPMENT INSTALLED (OR, IF EXISTING, RETROFITTED)
BY LANDLORD AT TENANT’S EXPENSE AND BILLED SEPARATELY ACCORDING TO EACH METER. 
EACH METER SHALL BE MAINTAINED BY TENANT AND BE RECALIBRATED AS MAY BE NECESSARY
BY TENANT AT ITS EXPENSE.  BILLS FOR ELECTRICITY CONSUMED BY TENANT, WHICH
TENANT HEREBY AGREES TO PAY, SHALL BE RENDERED BY LANDLORD OR THE METER COMPANY
TO TENANT AT SUCH TIME AS LANDLORD MAY ELECT, AND SHALL BE PAYABLE AS AN
ADDITIONAL CHARGE, WITHIN THIRTY (30) DAYS AFTER RENDITION OF ANY SUCH BILL. 
TENANT SHALL MAKE NO MATERIAL CHANGES OR ADDITIONS TO THE ELECTRICAL EQUIPMENT,
WIRING AND/OR APPLIANCES IN THE PREMISES (BEYOND THAT ON TENANT’S PLANS, AS
APPROVED BY LANDLORD, IF ANY, FOR INITIAL OCCUPANCY) WITHOUT SUBMISSION OF PLANS
FOR THE PRIOR WRITTEN CONSENT OF LANDLORD.


 


14.02       THE AMOUNT TO BE CHARGED TO TENANT BY LANDLORD PER “KW” AND “KWHR”
PURSUANT TO THIS ARTICLE FOR ELECTRICITY CONSUMED WITHIN THE PREMISES, WHETHER
SHOWN ON THE METERS MEASURING TENANT’S CONSUMPTION OF ELECTRICITY OR DETERMINED
BY SURVEY AS HEREIN ELSEWHERE PROVIDED, SHALL BE 103% OF THE AMOUNT AT WHICH
LANDLORD FROM TIME TO TIME PURCHASES EACH KW AND KWHR OF ELECTRICITY FOR THE
SAME PERIOD FROM THE UTILITY COMPANY, WHICH AMOUNT (AS ADJUSTED FROM TIME TO
TIME, “LANDLORD’S RATE”) SHALL BE DETERMINED BY DIVIDING THE COST ESTABLISHED BY
SAID UTILITY COMPANY (AVERAGED SEPARATELY FOR KWS AND KWHRS) DURING EACH
RESPECTIVE BILLING PERIOD BY THE NUMBER OF KWS AND KWHRS CONSUMED BY THE
BUILDING APPEARING ON THE UTILITY COMPANY INVOICE FOR SUCH PERIOD.  IN NO EVENT
SHALL THE ADDITIONAL CHARGE MADE TO TENANT PURSUANT TO THIS ARTICLE 14 FOR
SUBMETERED ELECTRICITY SUPPLIED TO THE PREMISES (OR THE CHARGE PURSUANT TO
SECTION 14.04 HEREOF IN THE EVENT ELECTRICITY IS SUPPLIED ON A RENT INCLUSION
BASIS) BE LESS THAN LANDLORD’S ACTUAL COST THEREFOR.  IF (X) TENANT SHALL OCCUPY
THE PREMISES FOR THE CONSTRUCTION OF TENANT’S WORK AND CONSUME ELECTRICITY PRIOR
TO THE INSTALLATION OF METERS IN

 

42

--------------------------------------------------------------------------------


 


THE PREMISES, THEN TENANT AGREES TO PAY LANDLORD THE SUM OF $1.50 PER RENTABLE
SQUARE FOOT PER ANNUM FOR ELECTRICITY PURSUANT TO SECTION 14.04 HEREOF UNTIL
SUCH TIME AS SAID METERS ARE INSTALLED OR UNTIL TENANT SHALL COMMENCE THE
CONDUCT OF BUSINESS IN THE PREMISES, AND (Y) TENANT SHALL OCCUPY THE PREMISES
FOR BUSINESS PURPOSES (INCLUDING, WITHOUT LIMITATION, THE TESTING OR OPERATION
OF ITS COMPUTERS) AND CONSUME ELECTRICITY PRIOR TO THE INSTALLATION OF METERS IN
THE PREMISES, THEN TENANT AGREES TO PAY LANDLORD THE SUM OF $3.25 PER RENTABLE
SQUARE FOOT PER ANNUM FOR ELECTRICITY PURSUANT TO SECTION 14.04 HEREOF UNTIL
SUCH TIME AS SAID METERS ARE INSTALLED, PROVIDED THAT SUCH AMOUNTS PER ANNUM ARE
SUBJECT TO INCREASE BASED ON INCREASES IN LANDLORD’S COST OF ELECTRICITY.


 


14.03       IN THE EVENT THAT THE “SUBMETERING” OF ELECTRICITY IN THE BUILDING
IS HEREAFTER PROHIBITED BY ANY LAW HEREAFTER ENACTED, OR BY ANY ORDER OR RULING
OF THE PUBLIC SERVICE COMMISSION OF THE STATE OF NEW YORK, OR BY ANY JUDICIAL
DECISION OF ANY APPROPRIATE COURT, AT THE REQUEST OF LANDLORD, TENANT SHALL,
UNLESS TENANT ELECTS TO REQUIRE LANDLORD TO PROVIDE ELECTRICITY PURSUANT TO
SECTION 14.04 HEREOF, APPLY WITHIN FIFTEEN (15) DAYS TO THE APPROPRIATE PUBLIC
UTILITY COMPANY SERVICING THE BUILDING FOR DIRECT ELECTRIC SERVICE AND BEAR ALL
COSTS AND EXPENSES NECESSARY TO COMPLY WITH ALL RULES AND REGULATIONS OF SUCH
PUBLIC UTILITY COMPANY PERTINENT THERETO, AND LANDLORD AND/OR THE METER COMPANY
THERETOFORE DESIGNATED BY LANDLORD SHALL BE RELIEVED OF ANY FURTHER OBLIGATION
TO FURNISH ELECTRICITY TO TENANT PURSUANT TO THIS ARTICLE 14, EXCEPT LANDLORD
SHALL PERMIT ITS WIRES, CONDUITS AND ELECTRICAL EQUIPMENT, TO THE EXTENT
AVAILABLE AND SAFELY CAPABLE, TO BE USED FOR SUCH PURPOSE.  ANY ADDITIONAL RISER
OR RISERS OR FEEDERS OR SERVICE, TO THE EXTENT AVAILABLE AND REASONABLY
FEASIBLE, TO SUPPLY TENANT’S ELECTRICAL REQUIREMENTS WILL BE INSTALLED BY
LANDLORD, AT THE SOLE COST AND EXPENSE OF TENANT, IF IN LANDLORD’S REASONABLE
JUDGMENT THE SAME ARE NECESSARY AND WILL NOT CAUSE PERMANENT DAMAGE OR INJURY TO
THE BUILDING OR THE PREMISES OR CAUSE OR CREATE A DANGEROUS OR HAZARDOUS
CONDITION OR UNREASONABLY INTERFERE WITH OR DISTURB OTHER TENANTS OR OCCUPANTS. 
IN ADDITION TO THE INSTALLATION OF SUCH RISER OR RISERS, LANDLORD WILL ALSO, AT
THE SOLE COST AND EXPENSE OF TENANT, INSTALL AT REASONABLY COMPETITIVE RATES ALL
OTHER EQUIPMENT PROPER AND NECESSARY IN CONNECTION THEREWITH, SUBJECT TO THE
AFORESAID TERMS AND CONDITIONS, AND SUBJECT TO LANDLORD’S PRIOR APPROVAL OF
TENANT’S PLANS THEREFOR WHICH SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.


 


14.04       (A)           IF (I) SUBMETERING OF ELECTRICITY IS PROHIBITED AS
DESCRIBED IN SECTION 14.03 HEREOF AND TENANT DOES NOT ELECT TO OBTAIN
ELECTRICITY FROM THE PUBLIC UTILITY COMPANY, OR (II) IF AND TO THE EXTENT THAT
THE PREMISES OR ANY PORTION OF TENANT’S ELECTRIC CONSUMPTION (KW AND KWHR) IS
MEASURED ON A METER THAT ALSO MEASURES THE ELECTRIC CONSUMPTION OF ANOTHER
TENANT OCCUPYING SPACE IN THE BUILDING, THEN IN ANY SUCH CASE LANDLORD SHALL
FURNISH ELECTRICITY TO TENANT ON THE BASIS THAT TENANT’S CONSUMPTION (KW AND
KWHR) OF ELECTRICITY SHALL BE MEASURED BY ELECTRIC SURVEY MADE FROM TIME TO TIME
BY LANDLORD’S CONSULTANT.  PENDING AN INITIAL SURVEY MADE BY LANDLORD’S
CONSULTANT, EFFECTIVE AS OF THE DATE WHEN LANDLORD HAS COMMENCED FURNISHING
ELECTRICITY TO TENANT PURSUANT TO THIS SECTION 14.04 (WITH SUITABLE PRORATION
FOR ANY PERIOD OF LESS THAN A FULL CALENDAR MONTH), THE FIXED RENT SPECIFIED IN
SECTION 1.04 HEREOF SHALL BE INCREASED BY AN AMOUNT (THE “INITIAL CHARGE”) WHICH
SHALL BE AT THE RATE OF $3.25 PER RENTABLE SQUARE FOOT PER ANNUM, PROVIDED THAT
SUCH AMOUNT PER ANNUM IS SUBJECT TO INCREASE BASED ON INCREASES IN LANDLORD’S
COST OF ELECTRICITY, OR IN THE EVENT THE REASON IS (I) ABOVE, THEN, IF THERE HAS
BEEN TWELVE (12) MONTHS CHARGES OF SUBMETERED ELECTRIC, AN AMOUNT EQUAL TO THE
AVERAGE OF THE PRIOR TWELVE (12) MONTHS CHARGES FOR SUBMETERED ELECTRIC, BUT IN
ANY CASE, WITH AT LEAST THIRTY (30) DAYS PRIOR WRITTEN NOTICE OF ANY SUCH
INCREASE (PROVIDED, HOWEVER, THAT THE EFFECTIVE DATE OF SUCH ADJUSTMENT SHALL BE
THE DATE SUCH INCREASED USE COMMENCED, AS DETERMINED BY THE ELECTRICAL SURVEY). 
AFTER COMPLETION OF THE ELECTRICAL SURVEY MADE BY LANDLORD’S CONSULTANT OF
TENANT’S CONSUMPTION (KW AND KWHR) OF ELECTRICITY, SAID CONSULTANT SHALL APPLY
103% OF LANDLORD’S RATE AS PROVIDED IN SECTION 14.02 HEREOF TO ARRIVE AT AN
AMOUNT (THE “ACTUAL CHARGE”) AND THE FIXED RENT SHALL BE APPROPRIATELY ADJUSTED
RETROACTIVELY TO REFLECT

 

43

--------------------------------------------------------------------------------


 


ANY AMOUNT BY WHICH THE ACTUAL CHARGE EXCEEDS THE INITIAL CHARGE.  TENANT SHALL
PAY THAT PORTION OF SUCH AMOUNT WHICH WOULD HAVE BEEN PAID TO THE DATE OF THE
DETERMINATION OF THE ACTUAL CHARGE WITHIN THIRTY (30) DAYS AFTER BEING BILLED
THEREFOR.  THEREAFTER AND FROM TIME TO TIME DURING THE TERM OF THE LEASE,
LANDLORD MAY CAUSE ADDITIONAL SURVEYS OF TENANT’S ELECTRICAL USAGE TO BE MADE BY
LANDLORD’S CONSULTANT.  TENANT FROM TIME TO TIME MAY REQUEST LANDLORD TO HAVE A
SURVEY MADE OF TENANT’S ELECTRICAL USAGE, AND THE FEES OF LANDLORD’S CONSULTANT
MAKING SUCH SURVEY(S) AT TENANT’S REQUEST SHALL BE PAID BY TENANT.  IN THE EVENT
ANY OF THE FOREGOING SURVEYS SHALL DETERMINE THAT THERE HAS BEEN AN INCREASE OR
DECREASE IN TENANT’S USAGE OF ELECTRICITY, THEN EFFECTIVE AS OF THE DATE OF SUCH
CHANGE IN USAGE THE THEN CURRENT ACTUAL CHARGE TO TENANT BY REASON OF THE
FURNISHING OF ELECTRICITY TO TENANT, AS SAME MAY HAVE BEEN PREVIOUSLY INCREASED
PURSUANT TO THE TERMS HEREOF, SHALL BE INCREASED OR DECREASED (SUBJECT TO THE
LAST SENTENCE OF SECTION 14.04(B) HEREOF) IN ACCORDANCE WITH SUCH SURVEY
DETERMINATION WITH APPROPRIATE CREDIT ALLOWED TO TENANT IN THE EVENT OF A
DECREASE IN USAGE AND IN THE EVENT OF AN INCREASE IN SUCH USAGE TENANT SHALL PAY
THE INCREASED AMOUNT THEREFOR FROM THE DATE OF SUCH CHANGE IN USAGE TO THE DATE
OF SUCH SURVEY DETERMINATION WITHIN THIRTY (30) DAYS AFTER BEING BILLED THEREFOR
AND THEREAFTER AS PART OF THE INCREASED MONTHLY CHARGE FOR ELECTRICITY BY REASON
OF SUCH SURVEY DETERMINATION.


 


(B)           IN THE EVENT FROM TIME TO TIME AFTER THE INITIAL SURVEY OR A
SUBSEQUENT SURVEY ANY ADDITIONAL ELECTRICALLY OPERATED EQUIPMENT IS INSTALLED IN
THE PREMISES BY TENANT, OR IF TENANT SHALL INCREASE ITS HOURS OF OPERATION, OR
IF THE CHARGES BY THE UTILITY COMPANY SUPPLYING ELECTRIC CURRENT TO LANDLORD ARE
INCREASED OR DECREASED AFTER THE DATE THEREOF, THEN AND IN ANY OF SUCH EVENTS
THE MONTHLY CHARGE SHALL BE INCREASED OR DECREASED ACCORDINGLY ON ACCOUNT OF
SUCH ADDITIONAL ELECTRICITY CONSUMED BY SUCH NEWLY INSTALLED ELECTRICALLY
OPERATED EQUIPMENT AND/OR INCREASE IN TENANT’S HOURS OF OPERATION AND/OR ON
ACCOUNT OF SUCH INCREASED OR DECREASED LANDLORD’S RATE.  THE AMOUNT OF SUCH
INCREASE OR DECREASE IN THE MONTHLY CHARGE SHALL BE DETERMINED IN THE FIRST
INSTANCE BY LANDLORD’S CONSULTANT.  IN ADDITION, THE MONTHLY RATE WILL BE
INCREASED OR DECREASED QUARTERLY IN ACCORDANCE WITH CALCULATIONS BY LANDLORD’S
CONSULTANT TO REFLECT CHANGES IN THE FUEL ADJUSTMENT COMPONENT OF THE UTILITY
COMPANY CHARGE.  TENANT SHALL PAY THE AMOUNT OF ANY INCREASE IN THE MONTHLY
CHARGE RETROACTIVELY (SUBJECT TO TENANT’S RIGHT TO CONTEST IN THE SAME MANNER AS
IN SECTION 14.06 HEREOF PROVIDED) FROM THE DATE OF THE INSTALLATION OF ALL NEWLY
INSTALLED ELECTRICALLY OPERATED EQUIPMENT AND/OR FROM THE DATE WHEN THE
INCREASED CHARGES TO LANDLORD FROM THE UTILITY COMPANY BECOME EFFECTIVE AND/OR
FROM THE DATE OF ANY INCREASE IN TENANT’S HOURS OF OPERATION, AS THE CASE MAY
BE, SUCH AMOUNT TO BE PAID PROMPTLY UPON BILLING THEREFOR BY LANDLORD. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN SECTION 14.04, IN NO EVENT
SHALL THE ACTUAL CHARGE BE DECREASED TO AN AMOUNT WHICH IS LESS THAN THE INITIAL
CHARGE PER RENTABLE SQUARE FOOT PER ANNUM.


 


14.05       ALL SURVEY DETERMINATIONS (INCLUDING THE FIRST SURVEY MADE BY
LANDLORD’S CONSULTANT) SHALL BE SUBJECT TO CONTEST BY TENANT AS PROVIDED IN
SECTION 14.06 HEREOF.  SURVEYS MADE OF TENANT’S ELECTRICAL CONSUMPTION SHALL BE
BASED UPON THE USE OF ELECTRICITY BETWEEN THE HOURS OF 8:00 A.M. TO 6:00 P.M.,
MONDAYS THROUGH FRIDAYS, ON SATURDAYS AND SUCH OTHER DAYS AND HOURS WHEN TENANT
(OR TENANT’S AGENTS, EMPLOYEES AND/OR CONTRACTORS) USES ELECTRICITY FOR LIGHTING
AND FOR THE OPERATION OF THE MACHINERY, APPLIANCES AND EQUIPMENT USED BY TENANT
IN THE PREMISES; AND IF CLEANING SERVICES ARE PROVIDED BY LANDLORD, SUCH SURVEY
SHALL INCLUDE LANDLORD’S NORMAL CLEANING HOURS OF FIVE (5) HOURS PER DAY (WHICH
SHALL NOT BE SUBJECT TO

 

44

--------------------------------------------------------------------------------


 


REDUCTION) FOR LIGHTING WITHIN THE PREMISES AND FOR ELECTRICAL EQUIPMENT
NORMALLY USED FOR SUCH CLEANING.


 


14.06       IN THE EVENT ELECTRICITY SHALL BE FURNISHED TO TENANT AS
CONTEMPLATED IN SECTION 14.04 HEREOF, THEN TENANT, WITHIN SIXTY (60) DAYS AFTER
NOTIFICATION FROM LANDLORD OF THE DETERMINATION OF LANDLORD’S UTILITY CONSULTANT
(IN ACCORDANCE WITH THE PROVISIONS OF SECTION 14.04 HEREOF), SHALL HAVE THE
RIGHT TO CONTEST, AT TENANT’S COST AND EXPENSE, SUCH DETERMINATION BY SUBMITTING
TO LANDLORD A LIKE SURVEY DETERMINATION PREPARED BY A UTILITY CONSULTANT OF
TENANT’S SELECTION, WHICH WILL HIGHLIGHT THE DIFFERENCES BETWEEN LANDLORD’S
SURVEY AND TENANT’S SURVEY.  IF THE DETERMINATION OF TENANT’S CONSULTANT DOES
NOT VARY FROM THE DETERMINATION OF LANDLORD’S CONSULTANT BY MORE THAN FIVE
PERCENT (5%), THEN LANDLORD’S DETERMINATION SHALL BE DEEMED BINDING AND
CONCLUSIVE.  IF THE DETERMINATION OF TENANT’S CONSULTANT VARIES BY MORE THAN
FIVE PERCENT (5%) AND IF LANDLORD’S CONSULTANT AND TENANT’S CONSULTANT SHALL BE
UNABLE TO REACH AGREEMENT WITHIN THIRTY (30) DAYS, THEN SUCH TWO CONSULTANTS
SHALL DESIGNATE A THIRD CONSULTANT TO MAKE THE DETERMINATION, AND THE
DETERMINATION OF SUCH THIRD CONSULTANT SHALL BE BINDING AND CONCLUSIVE ON BOTH
LANDLORD AND TENANT.  IF THE DETERMINATION OF SUCH THIRD CONSULTANT SHALL
SUBSTANTIALLY CONFIRM THE FINDINGS OF LANDLORD’S CONSULTANT (I.E., WITHIN FIVE
PERCENT (5%)), THEN TENANT SHALL PAY THE COST OF SUCH THIRD CONSULTANT.  IF SUCH
THIRD CONSULTANT SHALL SUBSTANTIALLY CONFIRM THE DETERMINATION OF TENANT’S
CONSULTANT (I.E., WITHIN FIVE PERCENT (5%)), THEN LANDLORD SHALL PAY THE COST OF
SUCH THIRD CONSULTANT.  IF SUCH THIRD CONSULTANT SHALL MAKE A DETERMINATION
SUBSTANTIALLY DIFFERENT FROM THAT OF BOTH LANDLORD’S AND TENANT’S CONSULTANTS
(OR IS WITHIN FIVE PERCENT (5%) OF BOTH SUCH DETERMINATIONS), THEN THE COST OF
SUCH THIRD CONSULTANT SHALL BE BORNE EQUALLY BY LANDLORD AND TENANT.  IN THE
EVENT THAT LANDLORD’S CONSULTANT AND TENANT’S CONSULTANT SHALL BE UNABLE TO
AGREE UPON THE DESIGNATION OF A THIRD CONSULTANT WITHIN THIRTY (30) DAYS AFTER
TENANT’S CONSULTANT SHALL HAVE MADE ITS DETERMINATION (DIFFERENT FROM THAT OF
LANDLORD’S CONSULTANT), THEN EITHER PARTY SHALL HAVE THE RIGHT TO REQUEST THE
REAL ESTATE BOARD OF NEW YORK, INC. (OR, UPON THEIR FAILURE OR REFUSAL TO ACT,
THE AMERICAN ARBITRATION ASSOCIATION IN THE CITY OF NEW YORK) TO DESIGNATE A
THIRD CONSULTANT WHOSE DECISION SHALL BE CONCLUSIVE AND BINDING UPON THE
PARTIES, AND THE COSTS OF SUCH THIRD CONSULTANT SHALL BE BORNE AS HEREINBEFORE
PROVIDED IN THE CASE OF A THIRD CONSULTANT DESIGNATED BY THE LANDLORD’S AND
TENANT’S CONSULTANTS.  PENDING THE RESOLUTION OF ANY CONTEST PURSUANT TO THE
TERMS HEREOF, TENANT SHALL PAY THE ADDITIONAL CHARGE ON ACCOUNT OF ELECTRICITY
DETERMINED BY LANDLORD’S CONSULTANT, AND UPON THE RESOLUTION OF SUCH CONTEST,
APPROPRIATE ADJUSTMENT IN ACCORDANCE WITH SUCH RESOLUTION OF SUCH ADDITIONAL
CHARGE PAYABLE BY TENANT ON ACCOUNT OF ELECTRICITY SHALL BE MADE RETROACTIVE TO
THE DATE OF THE DETERMINATION OF LANDLORD’S CONSULTANT.


 


14.07       IF PURSUANT TO ANY LAW, RULING, ORDER OR REGULATION THE AMOUNT WHICH
LANDLORD IS PERMITTED TO CHARGE TO TENANT FOR THE PURCHASE OF ELECTRICITY
PURSUANT TO THIS ARTICLE 14 SHALL BE REDUCED BELOW THAT WHICH LANDLORD WOULD
OTHERWISE BE ENTITLED TO CHARGE TENANT HEREUNDER, THEN TENANT SHALL PAY THE
DIFFERENCE BETWEEN SUCH AMOUNTS TO LANDLORD AS AN ADDITIONAL CHARGE WITHIN
THIRTY (30) DAYS AFTER BEING BILLED THEREFOR BY LANDLORD, AS COMPENSATION FOR
THE USE OF THE BUILDING’S ELECTRIC DISTRIBUTION SYSTEM.


 


14.08       TENANT COVENANTS AND AGREES THAT AT ALL TIMES ITS INSTALLATIONS AND
USE OF ELECTRICITY SHALL NEVER EXCEED A DEMAND LOAD OF SIX (6) WATTS PER SQUARE
FOOT OF RENTABLE AREA. IF (I) IN LANDLORD’S REASONABLE OPINION TENANT’S
INSTALLATION OVERLOADS THE ELECTRICAL VAULTS/FEEDERS OR ANY RISER(S) AND/OR
SWITCH(ES) IN OR SERVICING THE BUILDING OR (II) TENANT REQUESTS ADDITIONAL

 

45

--------------------------------------------------------------------------------


 


POWER IN ADDITION TO THAT WHICH IS PERMITTED HEREUNDER, THEN IF AND TO THE
EXTENT ALLOCATED POWER IS AVAILABLE IN THE BUILDING FOR USE BY TENANT WITHOUT
RESULTING IN ALLOCATION TO TENANT OF A DISPROPORTIONATE AMOUNT OF ALLOCATED
POWER, LANDLORD SHALL, AT TENANT’S COST AND EXPENSE, PROVIDE AND INSTALL IN
CONFORMITY WITH LAW ANY ADDITIONAL RISER OR RISERS AND/OR ANY AND ALL SWITCH OR
SWITCHES TO CONNECT ADDITIONAL POWER TO THE PREMISES, AND TENANT AGREES TO PAY
LANDLORD ITS THEN-ESTABLISHED CONNECTION CHARGE FOR EACH ADDITIONAL AMP OF POWER
OR PORTION HEREOF SO SUPPLIED TO THE PREMISES, TOGETHER WITH THE COST OF
INSTALLING SUCH ADDITIONAL RISERS, SWITCHES AND RELATED EQUIPMENT.


 


14.09       LANDLORD SHALL NOT IN ANY WAY BE LIABLE OR RESPONSIBLE TO TENANT FOR
ANY LOSS, DAMAGE OR EXPENSE WHICH TENANT MAY SUSTAIN OR INCUR IF (I) THE SUPPLY
OF ELECTRIC ENERGY TO THE PREMISES IS TEMPORARILY INTERRUPTED OR (II) THE
QUANTITY OR CHARACTER OF ELECTRIC SERVICE IS CHANGED OR IS NO LONGER AVAILABLE
OR SUITABLE FOR TENANT’S REQUIREMENTS, EXCEPT TO THE EXTENT RESULTING FROM
LANDLORD’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE.


 


14.10       AT LANDLORD’S OPTION, LANDLORD SHALL FURNISH AND INSTALL ALL
REPLACEMENT LIGHTING, TUBES, LAMPS, BULBS AND BALLASTS REQUIRED IN THE PREMISES;
AND IN SUCH EVENT, TENANT SHALL PAY TO LANDLORD OR ITS DESIGNATED CONTRACTOR
UPON DEMAND THE THEN ESTABLISHED REASONABLE CHARGES THEREFOR OF LANDLORD OR ITS
DESIGNATED CONTRACTOR, AS THE CASE MAY BE.


 


ARTICLE 15

 


LANDLORD’S SERVICES

 


15.01       (A)           LANDLORD WILL PROVIDE AFTER THE TERM OF THIS LEASE
SHALL HAVE COMMENCED, PROVIDED TENANT SHALL HAVE TAKEN OCCUPANCY OF THE PREMISES
FOR THE CONDUCT OF ITS BUSINESS, THE FOLLOWING SERVICES TO THE PREMISES IN THE
MANNER HEREINAFTER MORE PARTICULARLY SET FORTH:  (I) HEAT, VENTILATION AND AIR
CONDITIONING; (II) ELEVATOR SERVICE; (III) DOMESTIC COLD WATER; AND
(IV) CLEANING.


 


(B)           AS USED HEREIN, THE TERMS “BUSINESS HOURS” SHALL MEAN THE HOURS
BETWEEN 8:00 A.M. AND 6:00 P.M., AND “BUSINESS DAYS” SHALL MEAN ALL DAYS EXCEPT
SATURDAYS, SUNDAYS, NEW YEAR’S DAY, PRESIDENT’S DAY, MEMORIAL DAY, INDEPENDENCE
DAY, LABOR DAY, THANKSGIVING, THE DAY FOLLOWING THANKSGIVING, AND CHRISTMAS, AND
ANY OTHER DAYS WHICH SHALL BE EITHER (I) OBSERVED BY BOTH THE FEDERAL AND THE
STATE GOVERNMENTS AS LEGAL HOLIDAYS OR (II) DESIGNATED AS A HOLIDAY BY THE
APPLICABLE BUILDING SERVICE UNION EMPLOYEE SERVICE CONTRACT OR BY THE APPLICABLE
OPERATING ENGINEERS CONTRACT.


 


15.02       (A)           LANDLORD, DURING BUSINESS HOURS ON BUSINESS DAYS,
SHALL FURNISH, HEAT, VENTILATION AND AIR-CONDITIONING TO THE PREMISES (EXCEPT AS
OTHERWISE PROVIDED IN THIS LEASE AND EXCEPT FOR ANY SPECIAL REQUIREMENTS OF
TENANT ARISING FROM ITS PARTICULAR USE OF THE PREMISES) IN ACCORDANCE WITH THE
SPECIFICATIONS SET FORTH IN EXHIBIT G ATTACHED HERETO (SUBJECT TO THE DESIGN
CRITERIA, INCLUDING OCCUPANCY AND CONNECTED ELECTRIC LOAD DESIGN CRITERIA, SET
FORTH THEREIN). LANDLORD SHALL NOT BE LIABLE FOR THE FAILURE OF THE AIR
CONDITIONING SYSTEM IF SUCH FAILURE RESULTS FROM THE OCCUPANCY OF THE PREMISES
BY MORE THAN AN AVERAGE OF ONE PERSON FOR EACH ONE HUNDRED (100) SQUARE FEET IN
ANY SEPARATE ROOM OR AREA OR IF TENANT INSTALLS AND OPERATES MACHINES,

 

46

--------------------------------------------------------------------------------


 


INCANDESCENT LIGHTING AND APPLIANCES, THE TOTAL CONNECTED ELECTRICAL LOAD OF
WHICH EXCEEDS FIVE (5) WATTS PER SQUARE FOOT OF USABLE AREA IN THE SEPARATE ROOM
OR AREA;


 


(B)           (I)            LANDLORD SHALL PROVIDE PASSENGER ELEVATOR SERVICE
TO EACH FLOOR OF THE PREMISES AT ALL TIMES DURING BUSINESS HOURS OF BUSINESS
DAYS AND AT LEAST ONE OF SUCH PASSENGER ELEVATORS SHALL BE SUBJECT TO CALL AT
ALL OTHER TIMES.  LANDLORD SHALL PROVIDE AT NO ADDITIONAL CHARGE FREIGHT
ELEVATOR SERVICE TO THE PREMISES AND USE OF THE BUILDING’S LOADING DOCK ON A
FIRST COME-FIRST SERVED BASIS (I.E., NO ADVANCE SCHEDULING) DURING BUSINESS
HOURS OF BUSINESS DAYS.  FREIGHT ELEVATOR SERVICE AND USE OF THE BUILDING’S
LOADING DOCK SHALL ALSO BE PROVIDED TO THE PREMISES ON A RESERVED BASIS AT ALL
OTHER TIMES, UPON THE PAYMENT OF LANDLORD’S THEN ESTABLISHED CHARGES THEREFOR
(WHICH ARE CURRENTLY $69.89 PER HOUR FOR THE FREIGHT ELEVATOR AND $67.50 PER
HOUR FOR THE LOADING DOCK) WHICH SHALL BE ADDITIONAL CHARGES HEREUNDER.  THE USE
OF ALL ELEVATORS AND THE LOADING DOCK SHALL BE ON A NON-EXCLUSIVE BASIS AND
SHALL BE SUBJECT TO THE RULES AND REGULATIONS.  NOTWITHSTANDING THE FOREGOING,
AND NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THE RULES AND
REGULATIONS, TENANT SHALL BE ENTITLED TO THE FREE AND EXCLUSIVE USE OF ONE
(1) FREIGHT ELEVATOR AND THE FREE USE OF THE LOADING DOCK FOR TWENTY-FOUR (24)
NON-BUSINESS HOURS TO FACILITATE TENANT’S WORK AND/OR TENANT’S INITIAL MOVE INTO
THE PREMISES, PROVIDED THAT SUCH OVERTIME SERVICE MUST BE RESERVED BY TENANT IN
ADVANCE, AND PROVIDED FURTHER THAT SUCH OVERTIME SERVICE MUST BE RESERVED IN
BLOCKS OF AT LEAST FOUR (4) CONSECUTIVE HOURS.


 

(II)           AT ANY TIME OR TIMES ALL OR ANY OF THE ELEVATORS IN THE BUILDING
MAY, AT THE OPTION OF LANDLORD, BE MANUAL AND/OR AUTOMATIC ELEVATORS, AND
LANDLORD SHALL BE UNDER NO OBLIGATION TO FURNISH AN ELEVATOR OPERATOR FOR ANY
AUTOMATIC ELEVATOR.  IF LANDLORD SHALL AT ANY TIME OR TIMES FURNISH ANY ELEVATOR
OPERATOR FOR ANY AUTOMATIC ELEVATOR, LANDLORD MAY DISCONTINUE FURNISHING SUCH
ELEVATOR OPERATOR WITHOUT ANY DIMINUTION, REDUCTION OR ABATEMENT OF RENT.

 


(C)           LANDLORD SHALL FURNISH REASONABLE QUANTITIES OF HOT AND COLD WATER
TO THE BASE BUILDING LAVATORIES ON THE FLOOR(S) ON WHICH THE PREMISES ARE
LOCATED AND, IF THERE SHALL BE A “WET PIPE” IN THE PREMISES, COLD WATER FOR
LAVATORY AND DRINKING AND OFFICE CLEANING PURPOSES IN THE PREMISES.  IF TENANT
SHALL REQUIRE WATER FOR ANY OTHER PURPOSE (INCLUDING, WITHOUT LIMITATION FOR THE
INSTALLATION OF SHOWERS PURSUANT TO SECTION 11.11 HEREOF), LANDLORD NEED ONLY
FURNISH COLD WATER AT THE BUILDING CORE RISER THROUGH A CAPPED OUTLET LOCATED ON
THE FLOOR OF THE PREMISES, AND THE COST OF HEATING SUCH WATER AS WELL AS PIPING
AND SUPPLYING SUCH WATER TO THE PREMISES SHALL BE PAID BY TENANT.  IN SUCH
EVENT, LANDLORD MAY INSTALL AND MAINTAIN, AT TENANT’S EXPENSE, METERS TO MEASURE
TENANT’S CONSUMPTION OF SUCH COLD WATER AND/OR HOT WATER FOR SUCH OTHER
PURPOSES.  TENANT SHALL PAY TO LANDLORD AT LANDLORD’S STANDARD CHARGES FOR THE
QUANTITIES OF COLD WATER AND HOT WATER SHOWN ON SUCH METERS (INCLUDING
LANDLORD’S CHARGE FOR THE PRODUCTION OF SUCH HOT WATER, IF LANDLORD SHALL HAVE
PRODUCED SUCH HOT WATER) ON DEMAND.


 


(D)           (I)            EXCEPT AS OTHERWISE PROVIDED BELOW, LANDLORD SHALL
CAUSE, THE PREMISES, INCLUDING THE EXTERIOR AND THE INTERIOR OF THE BUILDING
EXTERIOR WINDOWS THEREOF, TO BE CLEANED IN ACCORDANCE WITH THE PROVISIONS OF
EXHIBIT G ATTACHED HERETO AND MADE A PART HEREOF.  TENANT SHALL PAY TO LANDLORD
ON DEMAND THE COSTS INCURRED BY LANDLORD FOR (X) EXTRA CLEANING WORK IN THE
PREMISES REQUIRED BECAUSE OF (I) MISUSE OR NEGLECT ON THE PART OF TENANT OR ITS
SUBTENANTS OR ITS OR THEIR EMPLOYEES OR VISITORS, (II) INTERIOR GLASS PARTITIONS
OR UNUSUAL QUANTITY OF INTERIOR GLASS SURFACES (IF CLEANING THEREOF IS REQUESTED
BY TENANT), AND (III) NON-BUILDING

 

47

--------------------------------------------------------------------------------


 


STANDARD MATERIALS OR FINISHES INSTALLED BY TENANT OR AT ITS REQUEST (IF
CLEANING THEREOF IS REQUESTED BY TENANT), (Y) REMOVAL FROM THE PREMISES AND THE
BUILDING OF ANY REFUSE AND RUBBISH OF TENANT IN EXCESS OF THAT ORDINARILY
ACCUMULATED IN BUSINESS OFFICE OCCUPANCY, INCLUDING, WITHOUT LIMITATION, KITCHEN
REFUSE, OR AT TIMES OTHER THAN LANDLORD’S STANDARD CLEANING TIMES, AND (Z) THE
USE OF THE PREMISES BY TENANT OTHER THAN DURING BUSINESS HOURS ON BUSINESS DAYS,
TO THE EXTENT THAT LANDLORD INCURS ACTUAL INCREASES IN COSTS AS A RESULT OF SUCH
USE.  NOTWITHSTANDING THE FOREGOING, LANDLORD SHALL NOT BE REQUIRED TO CLEAN ANY
PORTIONS OF THE PREMISES USED FOR PREPARATION, SERVING OR CONSUMPTION OF FOOD OR
BEVERAGES, DATA PROCESSING OR REPRODUCING OPERATIONS, PRIVATE LAVATORIES OR
TOILETS OR OTHER SPECIAL PURPOSES REQUIRING GREATER OR MORE DIFFICULT CLEANING
WORK THAN OFFICE AREAS AND, IF TENANT REQUIRES THE CLEANING OF SUCH AREAS,
TENANT AGREES, AT TENANT’S EXPENSE, TO RETAIN LANDLORD’S CLEANING CONTRACTOR TO
PERFORM SUCH CLEANING.  IF THE PREMISES BE OR BECOME INFESTED WITH VERMIN AS A
RESULT OF THE USE OR ANY MISUSE OR NEGLECT OF THE PREMISES BY TENANT, ITS
AGENTS, EMPLOYEES, VISITORS OR LICENSEES, TENANT SHALL AT TENANT’S EXPENSE CAUSE
THE SAME TO BE EXTERMINATED FROM TIME TO TIME TO THE REASONABLE SATISFACTION OF
LANDLORD AND SHALL EMPLOY SUCH EXTERMINATORS AND SUCH EXTERMINATING COMPANY OR
COMPANIES AS SHALL BE REASONABLY APPROVED BY LANDLORD.  LANDLORD SHALL, AT
LANDLORD’S EXPENSE, CAUSE THE COMMON AREAS OF THE BUILDING TO BE EXTERMINATED ON
A MONTHLY BASIS.


 

(II)           EXCEPT FOR AREAS IN THE PREMISES THAT TENANT IDENTIFIES AS
RESTRICTED (E.G., THE SERVER ROOM), LANDLORD, ITS CLEANING CONTRACTOR AND THEIR
RESPECTIVE EMPLOYEES SHALL HAVE ACCESS TO THE PREMISES AFTER 5:00 P.M. AND
BEFORE 8:00 A.M. AND SHALL HAVE THE RIGHT TO USE, WITHOUT CHARGE THEREFOR, ALL
LIGHT, POWER AND WATER IN THE PREMISES REASONABLY REQUIRED TO CLEAN THE PREMISES
AS REQUIRED UNDER THIS SECTION 15.02(D).

 

(III)          TENANT SHALL NOT CLEAN, NOR REQUIRE, PERMIT, SUFFER OR ALLOW ANY
WINDOWS IN THE PREMISES TO BE CLEANED, FROM THE OUTSIDE IN VIOLATION OF
SECTION 202 OF THE LABOR LAW, OR ANY OTHER APPLICABLE LAW.

 

(IV)          IN THE EVENT THAT TENANT DESIRES ADDITIONAL SERVICES FROM
LANDLORD’S CLEANING CONTRACTOR, SUCH SERVICES, TO THE EXTENT THE SAME CAN BE
PROVIDED, WILL BE CHARGED TO TENANT AT COMMERCIALLY COMPETITIVE RATES.  TENANT
SHALL ALSO HAVE THE RIGHT TO HIRE PERSONNEL OR TO CAUSE ITS OWN EMPLOYEES TO
PERFORM CLEANING IN ADDITION TO THE CLEANING PROVIDED BY LANDLORD, SUBJECT TO
COMPLIANCE WITH THE TERMS AND CONDITIONS OF THIS LEASE, INCLUDING, WITHOUT
LIMITATION, SECTION 11.06 HEREOF.

 


15.03       IF TENANT SHALL REQUIRE HEAT OR AIR-CONDITIONING SERVICES AT ANY
TIME OTHER THAN AS SET FORTH IN SECTION 15.02(A), LANDLORD SHALL FURNISH SUCH
SERVICE FOR SUCH TIMES UPON NO LESS THAN ONE (1) BUSINESS DAY’S ADVANCE NOTICE
FROM TENANT FOR PERIODS AFTER 6:00 P.M. AND FOR ALL OTHER PERIODS, AND TENANT
SHALL PAY TO LANDLORD UPON DEMAND AS ADDITIONAL CHARGES HEREUNDER LANDLORD’S
THEN ESTABLISHED CHARGES THEREFOR.  LANDLORD’S CURRENT CHARGES FOR OVERTIME
AIR-CONDITIONING ARE $950.00 PER HOUR, LANDLORD’S CURRENT CHARGES FOR OVERTIME
HEATING ARE $850.00 PER HOUR AND LANDLORD’S CURRENT CHARGES FOR OVERTIME
VENTILATION ARE $500.00 PER HOUR.  SUCH OVERTIME CHARGES ARE SUBJECT TO INCREASE
FROM TIME TO TIME BASED ON INCREASES IN LANDLORD’S ACTUAL COSTS THEREFOR.


 


15.04       EXCEPT AS OTHERWISE EXPRESSLY PROVIDED ABOVE, LANDLORD SHALL NOT BE
REQUIRED TO PROVIDE ANY SERVICES TO THE PREMISES.

 

48

--------------------------------------------------------------------------------



 


15.05                     SUBJECT TO THE PROVISIONS OF SECTION 35.04(B) AND
ARTICLES 19 AND 20 HEREOF, LANDLORD RESERVES THE RIGHT, WITHOUT LIABILITY TO
TENANT AND WITHOUT IT BEING DEEMED A CONSTRUCTIVE EVICTION, TO STOP OR INTERRUPT
ANY HEATING, ELEVATOR, ESCALATOR, LIGHTING, VENTILATING, AIR-CONDITIONING,
STEAM, POWER, ELECTRICITY, WATER, CLEANING OR OTHER SERVICE AND TO STOP OR
INTERRUPT THE USE OF ANY BUILDING FACILITIES AND SYSTEMS AT SUCH TIMES AS MAY BE
NECESSARY AND FOR AS LONG AS MAY REASONABLY BE REQUIRED BY REASON OF ACCIDENTS,
STRIKES, OR THE MAKING OF REPAIRS, ALTERATIONS OR IMPROVEMENTS,  OR INABILITY TO
SECURE A PROPER SUPPLY OF FUEL, GAS, STEAM, WATER, ELECTRICITY, LABOR OR
SUPPLIES, OR BY REASON OF ANY OTHER SIMILAR OR DISSIMILAR CAUSE BEYOND THE
REASONABLE CONTROL OF LANDLORD.  SUBJECT TO THE PROVISIONS OF
SECTION 35.04(B) AND ARTICLE 19 AND ARTICLE 20 HEREOF, NO SUCH STOPPAGE OR
INTERRUPTION SHALL RESULT IN ANY LIABILITY FROM LANDLORD TO TENANT OR ENTITLE
TENANT TO ANY DIMINUTION OR ABATEMENT OF RENT OR OTHER COMPENSATION NOR SHALL
THIS LEASE OR ANY OF THE OBLIGATIONS OF TENANT BE AFFECTED OR REDUCED BY REASON
OF ANY SUCH STOPPAGE OR INTERRUPTION.  EXCEPT IN EMERGENCY CIRCUMSTANCES,
LANDLORD SHALL GIVE TENANT REASONABLE PRIOR NOTICE (WHICH NOTICE NEED NOT BE IN
WRITING) OF ITS INTENTION TO MAKE ANY REPAIRS, ALTERATIONS OR IMPROVEMENTS
REFERRED TO IN THIS SECTION 15.05 OR ANY OTHER STOPPAGES OF SERVICES OF WHICH
LANDLORD HAS PRIOR NOTICE AND SHALL USE REASONABLE EFFORTS IN MAKING SUCH
REPAIRS, ALTERATIONS OR IMPROVEMENTS AND IN DEALING WITH SUCH OTHER STOPPAGES OF
SERVICE SO AS TO MINIMIZE INTERFERENCE WITH TENANT’S BUSINESS OPERATIONS,
PROVIDED THAT LANDLORD SHALL NOT BE REQUIRED TO PERFORM ANY SUCH WORK ON AN
OVERTIME OR PREMIUM-PAY BASIS.


 


15.06                     ONLY PERSONS APPROVED BY LANDLORD SHALL BE PERMITTED
TO FURNISH OR SELL LAUNDRY, LINEN, TOWELS, DRINKING WATER, ICE, FOOD, BEVERAGES,
BOOTBLACKING, BARBERING AND OTHER SIMILAR SUPPLIES AND SERVICES TO TENANTS. 
LANDLORD MAY FIX THE CIRCUMSTANCES UNDER WHICH SUCH SUPPLIES AND SERVICES ARE TO
BE FURNISHED OR SOLD.  LANDLORD EXPRESSLY RESERVES THE RIGHT AT ANY TIME TO
DESIGNATE AN EXCLUSIVE SUPPLIER OF ALL OR ANY ONE OR MORE OF SAID SUPPLIES AND
SERVICES, PROVIDED THAT THE QUALITY THEREOF AND THE CHARGES THEREFOR SHALL BE
REASONABLY COMPARABLE TO THAT OF OTHER SUPPLIERS IN THE MIDTOWN AREA OF
MANHATTAN IN THE CITY OF NEW YORK.  LANDLORD EXPRESSLY RESERVES THE RIGHT TO
EXCLUDE FROM THE BUILDING ANY PERSON NOT SO DESIGNATED BY LANDLORD.  HOWEVER,
TENANT, ITS REGULAR OFFICE EMPLOYEES OR INVITEES MAY PERSONALLY BRING FOOD OR
BEVERAGES INTO THE BUILDING FOR CONSUMPTION WITHIN THE PREMISES SOLELY BY
TENANT, ITS REGULAR OFFICE EMPLOYEES OR INVITEES.


 


15.07                     IN ADDITION TO ANY REMEDIES WHICH LANDLORD MAY HAVE
UNDER THIS LEASE, AND WITHOUT REDUCING OR ADVERSELY AFFECTING ANY OF LANDLORD’S
RIGHTS AND REMEDIES CONTAINED ELSEWHERE IN THIS LEASE, IF THERE SHALL BE A
DEFAULT HEREUNDER BY TENANT WHICH SHALL NOT HAVE BEEN REMEDIED WITHIN THE
APPLICABLE GRACE PERIOD, LANDLORD SHALL NOT BE OBLIGATED TO FURNISH TO TENANT OR
THE PREMISES ANY SERVICES OUTSIDE OF BUSINESS HOURS ON BUSINESS DAYS OTHER THAN
BUILDING STANDARD ELECTRICITY DURING SUCH HOURS; AND THE DISCONTINUANCE OF ANY
ONE OR MORE SUCH SERVICES SHALL BE WITHOUT LIABILITY BY LANDLORD TO TENANT AND
SHALL NOT REDUCE, DIMINISH OR OTHERWISE AFFECT ANY OF TENANT’S COVENANTS AND
OBLIGATIONS UNDER THIS LEASE.


 


15.08                     IF AND FOR SO LONG AS LANDLORD MAINTAINS A BUILDING
DIRECTORY, LANDLORD, AT TENANT’S REQUEST, SHALL MAINTAIN LISTINGS ON SUCH
DIRECTORY OF THE NAMES OF TENANT, OR ITS PERMITTED SUBTENANTS, ASSIGNEES OR
AFFILIATES AND THE NAMES OF ANY OF THEIR OFFICERS AND EMPLOYEES, PROVIDED THAT
THE NAMES SO LISTED SHALL NOT USE MORE THAN TENANT’S OPERATING SHARE OF THE
SPACE ON THE BUILDING DIRECTORY.  THE ACTUAL COST TO LANDLORD FOR MAKING ANY
CHANGES IN

 

49

--------------------------------------------------------------------------------



 


SUCH LISTINGS REQUESTED BY TENANT SHALL BE PAID BY TENANT TO LANDLORD, AS
ADDITIONAL CHARGES HEREUNDER, WITHIN THIRTY (30) DAYS AFTER DELIVERY OF AN
INVOICE THEREFOR.


 


15.09                     (A)                                  IF TENANT SHALL
INSTALL ANY SUPPLEMENTAL AIR CONDITIONING UNITS IN THE PREMISES AND CONNECT THE
SAME TO THE CONDENSER WATER LOOP OF THE BUILDING (OR IF ANY OF THE SAME SHALL
HAVE BEEN PREVIOUSLY INSTALLED IN THE PREMISES), THEN (I) ALL OF SUCH WORK SHALL
BE ALTERATIONS UNDER ARTICLE 11 OF THIS LEASE AND, ACCORDINGLY, TENANT SHALL
COMPLY WITH ALL OF ITS OBLIGATIONS UNDER ARTICLE 11 WITH RESPECT TO SUCH
INSTALLATION AND (II) TENANT SHALL PAY TO LANDLORD, AS ADDITIONAL CHARGES,
COMMENCING ON THE DATE ON WHICH TENANT SHALL CONNECT SAID SUPPLEMENTAL
UNIT(S) TO THE BUILDING CONDENSER WATER LOOP (OR, IF ANY SUCH UNIT PREVIOUSLY
SHALL HAVE BEEN INSTALLED IN THE PREMISES, COMMENCING ON THE COMMENCEMENT DATE),
AN AMOUNT EQUAL TO THIRTEEN CENTS ($.13) PER TON OF CONDENSER WATER USED PER
HOUR (THE “CONDENSER WATER RATE”) AS MEASURED BY METER OR METERS INSTALLED AND
MAINTAINED BY TENANT AT TENANT’S SOLE COST AND EXPENSE (BUT SUBJECT TO
LANDLORD’S APPROVAL AS TO THE SPECIFICATIONS AND INSTALLATION OF SUCH METER OR
METERS).  TENANT SHALL PAY LANDLORD FOR THE USE OF SUCH CONDENSER WATER WITHIN
THIRTY (30) DAYS AFTER THE DELIVERY OF AN INVOICE THEREFOR.  THE CONDENSER WATER
RATE MAY BE INCREASED ANNUALLY BY AN AMOUNT EQUAL TO LANDLORD’S INCREASED COST
TO FURNISH CONDENSER WATER IN THE BUILDING.  IN ADDITION, TENANT SHALL PAY TO
LANDLORD, WITHIN THIRTY (30) DAYS AFTER DEMAND, LANDLORD’S ACTUAL “HOOK UP”
CHARGES.  WITHIN NINETY (90) DAYS AFTER THE DATE OF THIS LEASE, TENANT SHALL
DELIVER TO LANDLORD A WRITTEN NOTICE SPECIFYING THE AMOUNT OF CONDENSER WATER
TENANT WILL REQUIRE, PROVIDED THAT SUCH AMOUNT SHALL NOT EXCEED FIFTY (50)
TONS.  IF TENANT FAILS TO DELIVER SUCH NOTICE, LANDLORD CANNOT GUARANTY THE
QUANTITY OF CONDENSER WATER THAT WILL BE MADE AVAILABLE TO TENANT.  IF, IN THE
TWELVE (12) MONTH PERIOD FOLLOWING TENANT’S CONNECTION TO THE CONDENSER WATER
SYSTEM, TENANT FAILS TO UTILIZE THE QUANTITY OF CONDENSER WATER REQUESTED BY
TENANT AND ALLOCATED BY LANDLORD, THEN LANDLORD SHALL HAVE THE RIGHT TO REDUCE
THE AMOUNT OF CONDENSER WATER ALLOCATED FOR TENANT’S USE TO THE AMOUNT NECESSARY
TO SUPPLY TENANT’S REQUIREMENTS AS EVIDENCED BY TENANT’S CONDENSER WATER USE FOR
THE PRIOR TWELVE (12) MONTH PERIOD.  IN ADDITION, IF TENANT FAILS TO CONNECT TO
THE CONDENSER WATER SYSTEM WITHIN TWELVE (12) MONTHS AFTER THE RENT COMMENCEMENT
DATE, LANDLORD SHALL NOT BE REQUIRED TO MAKE AVAILABLE TO TENANT ANY CONDENSER
WATER.


 


(B)                                 NOTWITHSTANDING THE FOREGOING PROVISIONS OF
SECTION 15.09(A), TENANT MAY AT ANY TIME REQUEST THAT LANDLORD PROVIDE UP TO
FIFTY (50) TONS OF CONDENSER WATER FOR TENANT’S USE, PROVIDED THAT IF TENANT’S
RIGHT TO SUCH USE SHALL HAVE LAPSED PURSUANT TO SECTION 15.09(A), LANDLORD SHALL
NOT BE REQUIRED TO MAKE SUCH CONDENSER WATER AVAILABLE TO TENANT, BUT LANDLORD
WILL MAKE REASONABLE EFFORTS TO DO SO, SUBJECT TO AVAILABILITY.


 


15.10                     TENANT HEREBY ACKNOWLEDGES AND AGREES THAT, IN ORDER
TO PERMIT BROOKFIELD PROPERTIES, INC. TO QUALIFY AS A REAL ESTATE INVESTMENT
TRUST, OR REIT, ANY SERVICES REQUIRED OR PERMITTED TO BE PERFORMED PURSUANT TO
THIS LEASE THAT COULD BE TREATED AS “IMPERMISSIBLE TENANT SERVICES” UNDER REIT
RULES MAY BE PERFORMED BY BROOKFIELD PROPERTIES MANAGEMENT LLC OR ANOTHER
AFFILIATE OF LANDLORD THAT IS A “TAXABLE REIT SUBSIDIARY” (THE “SERVICE
PROVIDER”).  TENANT HEREBY AGREES TO MAKE ANY PAYMENTS FOR SERVICES PROVIDED BY
THE SERVICE PROVIDER EITHER TO LANDLORD FOR FURTHER PAYMENT TO THE SERVICE
PROVIDER OR DIRECTLY TO THE SERVICE PROVIDER, AS DIRECTED.  ANY PAYMENTS MADE TO
LANDLORD IN RESPECT OF SERVICES PROVIDED BY THE SERVICE PROVIDER WILL BE
CREDITED TO TENANT’S ACCOUNT WITH THE SERVICE PROVIDER.


 


50

--------------------------------------------------------------------------------



 


15.11                     SUBJECT TO THE TERMS AND CONDITIONS OF ARTICLE 11
HEREOF, TENANT SHALL HAVE THE RIGHT, AT ITS SOLE COST AND EXPENSE:  (I) TO
OBTAIN TELECOMMUNICATION SERVICES FROM VENDORS OF ITS CHOICE, SUBJECT TO
LANDLORD’S REASONABLE APPROVAL AND REASONABLE REQUIREMENTS; (II) TO INSTALL A
TENANT DEDICATED HORIZONTAL AND VERTICAL TELECOMMUNICATIONS CONDUIT RISER
RUNNING FROM THE BUILDING’S BASEMENT POINT OF SERVICE ENTRY TO THE PREMISES; AND
(III) TO INSTALL UP TO TWO (2) FOUR (4”) INCH EMT CONDUITS RUNNING FROM THE FROM
THE BUILDING’S BASEMENT POINT OF SERVICE ENTRY TO THE PREMISES; PROVIDED,
HOWEVER, THAT NEITHER TENANT NOR ANY OF TENANT’S TELECOMMUNICATION SERVICE
VENDORS SHALL USE THE BASEMENT TELECOMMUNICATIONS CLOSET FOR ANY EQUIPMENT OTHER
THAN THE CONDUITS PERMITTED PURSUANT TO THIS SECTION 15.11 (IT BEING AGREED THAT
ALL OTHER EQUIPMENT REQUIRED IN CONNECTION THEREWITH SHALL BE LOCATED WITHIN THE
PREMISES).  LANDLORD SHALL PROVIDE, AT NO ADDITIONAL CHARGE TO TENANT, ADEQUATE
RISER CAPACITY FOR TENANT TO INSTALL THE CONDUITS PERMITTED PURSUANT TO CLAUSE
(III) OF THIS SECTION 15.11.  TENANT, AT ITS SOLE COST AND EXPENSE, SHALL
PERFORM ALL WORK NECESSARY TO ACCOMMODATE SUCH TELECOMMUNICATION ROUTES, SUCH AS
WIRING AND CABLING, CORE DRILLING THROUGH SLABS AND FOUNDATION WALLS, AND
RELOCATING OTHER TENANT AND BUILDING EQUIPMENT, AND SHALL PROVIDE ADDITIONAL
SECURITY DURING THE PERFORMANCE OF SUCH WORK AND ANY TENANT OR BUILDING
RESTORATION REQUIRED AS A RESULT OF SUCH WORK, INCLUDING WITHOUT LIMITATION, THE
RESTORATION OBLIGATIONS SET FORTH IN THIS LEASE.  IF ANY REMEDIATION OF
HAZARDOUS MATERIALS ARE REQUIRED TO COMPLY WITH LEGAL REQUIREMENTS IN CONNECTION
WITH TENANT’S WORK PURSUANT TO THIS SECTION 15.11, THEN LANDLORD SHALL
(X) PERFORM SUCH REMEDIATION WITHIN TEN (10) DAYS AFTER THE RECEIPT OF TENANT’S
NOTICE TO LANDLORD THEREOF, OR IF THE SAME IS OF SUCH A NATURE THAT IT CANNOT BE
PERFORMED WITHIN TEN (10) DAYS, LANDLORD SHALL COMMENCE WITHIN SUCH TEN (10) DAY
PERIOD, AND THEREAFTER DILIGENTLY PURSUE SUCH PERFORMANCE, AND (Y) LANDLORD
SHALL DELIVER TO TENANT AN ACP-5 CONFIRMING SUCH REMEDIATION.


 


ARTICLE 16


 


ACCESS AND NAME OF BUILDING; SIGNAGE


 


16.01                     EXCEPT FOR THE SPACE WITHIN THE INSIDE SURFACES OF ALL
WALLS, HUNG CEILINGS, FLOORS, WINDOWS AND DOORS BOUNDING THE PREMISES, ALL OF
THE BUILDING, INCLUDING, WITHOUT LIMITATION, EXTERIOR AND ATRIUM BUILDING WALLS,
CORE CORRIDOR WALLS AND DOORS AND ANY CORE CORRIDOR ENTRANCE, ANY TERRACES OR
ROOFS ADJACENT TO THE PREMISES, AND ANY SPACE IN OR ADJACENT TO THE PREMISES
USED FOR SHAFTS, STACKS, PIPES, CONDUITS, FAN ROOMS, DUCTS, ELECTRIC OR OTHER
UTILITIES, SINKS OR OTHER BUILDING FACILITIES, AND THE USE THEREOF, AS WELL AS
ACCESS THERETO THROUGH THE PREMISES FOR THE PURPOSES OF OPERATION, MAINTENANCE,
DECORATION AND REPAIR, ARE RESERVED TO LANDLORD AND PERSONS AUTHORIZED BY
LANDLORD.  TENANT ACKNOWLEDGES THAT LANDLORD HAS INSTALLED OR IS PLANNING TO
INSTALL IN THE BUILDING ON THE INSIDE OF THE WINDOWS THEREOF A FILM TO REDUCE
THE USAGE OF ENERGY IN THE BUILDING.  TENANT AGREES THAT THE FOREGOING
PROVISIONS OF THIS SECTION 16.01 SHALL APPLY TO THE INSTALLATION, MAINTENANCE OR
REPLACEMENT OF SUCH FILM.


 


16.02                     (A)                                  LANDLORD RESERVES
THE RIGHT, AND TENANT SHALL PERMIT LANDLORD AND PERSONS AUTHORIZED BY LANDLORD,
TO INSTALL, ERECT, USE AND MAINTAIN PIPES, DUCTS AND CONDUITS IN AND THROUGH THE
PREMISES; PROVIDED THAT (X) IF INSTALLED ADJACENT TO THE PREMISES THEN SUCH
INSTALLATIONS SHALL BE, AT LANDLORD’S COST AND EXPENSE, LOCATED IN BOXED
ENCLOSURES AND APPROPRIATELY FURRED, AND (Y) IN PERFORMING SUCH INSTALLATION
WORK, LANDLORD SHALL USE REASONABLE EFFORTS NOT TO INTERFERE WITH TENANT’S USE
OF THE PREMISES WITHOUT ANY OBLIGATION TO EMPLOY


 


51

--------------------------------------------------------------------------------



 


OVERTIME SERVICES.  ANY DAMAGE TO THE PREMISES RESULTING FROM LANDLORD’S
EXERCISE OF THE FOREGOING RIGHT SHALL BE REPAIRED PROMPTLY BY LANDLORD, AT
LANDLORD’S EXPENSE.


 


(B)                                 SUBJECT TO THE PROVISIONS OF THIS
SECTION 16.02, TENANT SHALL ALSO PERMIT, UPON LANDLORD’S REQUEST, OTHER
OCCUPANTS OF THE BUILDING AND THEIR CONTRACTORS TO ENTER THE PREMISES TO PERFORM
ANY PERMITTED ALTERATIONS, REPAIRS, IMPROVEMENTS, REPLACEMENTS OR RESTORATIONS
WHICH MAY RUN UNDER, THROUGH OR WITHIN ANY FLOOR SLABS, SHAFTS, ELECTRIC
CLOSETS, COLUMNS OR OTHER SIMILAR AREAS WITHIN THE PREMISES; PROVIDED, HOWEVER,
THAT UPON TENANT’S REQUEST, (I) SUCH WORK SHALL BE PERFORMED ON AN OVERTIME
BASIS AND (II) AN EMPLOYEE OF TENANT OR OTHER SECURITY PERSONNEL SHALL SUPERVISE
SUCH WORK AT LANDLORD’S COST AND EXPENSE.  ANY DAMAGE TO THE PREMISES RESULTING
FROM ANY SUCH OTHER OCCUPANT’S EXERCISE OF THE FOREGOING RIGHT SHALL BE REPAIRED
PROMPTLY BY LANDLORD, AT LANDLORD’S EXPENSE.


 


(C)                                  TENANT AND TENANT’S CONTRACTORS SHALL, UPON
REASONABLE ADVANCE NOTICE TO LANDLORD AND THE AFFECTED BUILDING OCCUPANT (THE
“AFFECTED OCCUPANT”), BE PERMITTED TO ENTER THOSE PORTIONS OF THE BUILDING
LEASED TO OR OTHERWISE OCCUPIED BY SUCH AFFECTED OCCUPANT (THE “OCCUPIED
PREMISES”) TO THE EXTENT REASONABLY NECESSARY TO PERFORM ANY PERMITTED
ALTERATIONS OR OTHER REPAIRS, REPLACEMENTS OR RESTORATIONS TO THE PREMISES WHICH
MAY RUN UNDER, THROUGH OR WITHIN ANY FLOOR SLABS, SHAFTS, ELECTRIC CLOSETS,
COLUMNS OR OTHER SIMILAR AREAS WITHIN SUCH OCCUPIED PREMISES; PROVIDED, HOWEVER,
THAT UPON THE REQUEST OF THE AFFECTED OCCUPANT, (I) SUCH WORK SHALL BE PERFORMED
ON AN OVERTIME BASIS AND (II) AN EMPLOYEE OF THE AFFECTED OCCUPANT OR OTHER
SECURITY PERSONNEL SHALL SUPERVISE TENANT’S WORK, IN EACH CASE AT TENANT’S COST
AND EXPENSE.  TENANT SHALL NOT INTERFERE WITH THE BUSINESS OPERATIONS OF THE
AFFECTED OCCUPANT OR ANY OTHER BUILDING OCCUPANTS IN CONNECTION WITH ANY ACCESS
GRANTED OR WORK PERFORMED PURSUANT TO THIS SECTION 16.02(C), AND ANY DAMAGE TO
THE OCCUPIED PREMISES OR THE BUILDING RESULTING FROM TENANT’S EXERCISE OF THE
FOREGOING RIGHT SHALL BE REPAIRED PROMPTLY BY TENANT, AT TENANT’S EXPENSE.
 NOTWITHSTANDING THE FOREGOING, ACCESS TO ANY OCCUPIED PREMISES SHALL BE SUBJECT
TO ANY REQUIRED CONSENT OF THE AFFECTED OCCUPANT THEREOF.  IF LANDLORD IS UNABLE
TO ARRANGE FOR TENANT TO HAVE ACCESS TO ANY OCCUPIED PREMISES AND LANDLORD HAS
THE RIGHT OF ACCESS TO SUCH SPACE FOR THE PURPOSE OF REPAIR, RESTORATION OR
INSTALLATION OF EQUIPMENT, THEN, AT THE REQUEST OF TENANT, LANDLORD SHALL
PERFORM SUCH WORK SET FORTH ABOVE ON BEHALF OF TENANT, AND TENANT SHALL
REIMBURSE LANDLORD FOR LANDLORD’S BUILDING STANDARD CHARGES FOR SUCH WORK WITHIN
THIRTY (30) DAYS OF THE RENDITION OF A BILL THEREFOR.


 


16.03                     LANDLORD AND PERSONS AUTHORIZED BY LANDLORD SHALL HAVE
THE RIGHT, UPON REASONABLE ADVANCE NOTICE, EXCEPT IN CASES OF EMERGENCY, TO
ENTER AND/OR PASS THROUGH THE PREMISES AT REASONABLE TIMES PROVIDED LANDLORD
SHALL USE REASONABLE EFFORTS TO MINIMIZE ANY INTERFERENCE WITH TENANT’S BUSINESS
OPERATIONS (WITHOUT OBLIGATION TO MAKE SUCH VISITS DURING NON-BUSINESS HOURS)
AND SHALL BE ACCOMPANIED BY A DESIGNATED REPRESENTATIVE OF TENANT IF TENANT
SHALL HAVE MADE SUCH REPRESENTATIVE AVAILABLE TO LANDLORD, (A) TO EXAMINE THE
PREMISES AND TO SHOW THEM TO ACTUAL AND PROSPECTIVE SUPERIOR LESSORS, SUPERIOR
MORTGAGEES, OR PROSPECTIVE PURCHASERS, MORTGAGEES OR LESSEES OF THE ENTIRE
BUILDING, (B) TO MAKE SUCH REPAIRS, ALTERATIONS, ADDITIONS AND IMPROVEMENTS IN
OR TO THE PREMISES AND/OR IN OR TO THE BUILDING OR ITS FACILITIES AND EQUIPMENT
AS LANDLORD OR PERSONS AUTHORIZED BY LANDLORD IS OR ARE REQUIRED OR DESIRES TO
MAKE, AND (C) TO READ ANY UTILITY METERS LOCATED THEREIN.  LANDLORD AND SUCH
AUTHORIZED PERSONS SHALL BE ALLOWED TO TAKE ALL MATERIALS INTO AND UPON THE
PREMISES THAT MAY BE REQUIRED IN CONNECTION THEREWITH, WITHOUT ANY LIABILITY TO
TENANT AND WITHOUT ANY REDUCTION OF TENANT’S COVENANTS AND


 


52

--------------------------------------------------------------------------------



 


OBLIGATIONS HEREUNDER.  LANDLORD SHALL PROVIDE AT LEAST TWENTY-FOUR (24) HOURS
PRIOR NOTICE OF ANY SUCH ENTRY (EXCEPT IN THE EVENT OF AN EMERGENCY) AND SHALL
COMPLY WITH TENANT’S REASONABLE SECURITY MEASURES.  TENANT SHALL HAVE THE RIGHT
TO DESIGNATE (X) ANY SERVER ROOM; AND (Y) UP TO TWO (2) OFFICES WITHIN THE
PREMISES (TO THE EXTENT THAT THE TWO (2) OFFICES ARE REQUIRED TO BE “OFF-LIMITS”
TO COMPLY WITH THE SECURITIES ACT OF 1933, AS AMENDED), AS “RESTRICTED ACCESS”,
IN WHICH EVENT NEITHER LANDLORD NOR ITS AGENTS, EMPLOYEES, CONTRACTORS OR
INVITEES SHALL ENTER SUCH RESTRICTED AREAS EXCEPT IN THE CASE OF AN EMERGENCY.


 


16.04                     IF AT ANY TIME ANY WINDOWS OF THE PREMISES ARE EITHER
TEMPORARILY DARKENED OR OBSTRUCTED BY REASON OF ANY REPAIRS, IMPROVEMENTS,
MAINTENANCE AND/OR CLEANING IN OR ABOUT THE BUILDING (OR PERMANENTLY DARKENED OR
OBSTRUCTED IF REQUIRED BY LAW) OR COVERED BY ANY TRANSLUCENT MATERIAL FOR THE
PURPOSE OF ENERGY CONSERVATION, OR IF ANY PART OF THE BUILDING, OTHER THAN THE
PREMISES, IS TEMPORARILY OR PERMANENTLY CLOSED OR INOPERABLE, THE SAME SHALL BE
WITHOUT LIABILITY TO LANDLORD AND WITHOUT ANY REDUCTION OR DIMINUTION OF
TENANT’S OBLIGATIONS UNDER THIS LEASE.


 


16.05                     DURING THE TIME PERIOD REFERRED TO IN
SECTION 7.07(A) AND DURING THE PERIOD OF EIGHTEEN (18) MONTHS PRIOR TO THE
EXPIRATION DATE OF THIS LEASE, LANDLORD AND PERSONS AUTHORIZED BY LANDLORD MAY
EXHIBIT THE PREMISES TO PROSPECTIVE TENANTS.


 


16.06                     INTENTIONALLY OMITTED.


 


16.07                     LANDLORD RESERVES THE RIGHT, AT ANY TIME, WITHOUT IT
BEING DEEMED A CONSTRUCTIVE EVICTION AND WITHOUT INCURRING ANY LIABILITY TO
TENANT THEREFOR, OR AFFECTING OR REDUCING ANY OF TENANT’S COVENANTS AND
OBLIGATIONS HEREUNDER, TO MAKE OR PERMIT TO BE MADE SUCH CHANGES, ALTERATIONS,
ADDITIONS AND IMPROVEMENTS IN OR TO THE BUILDING AND THE FIXTURES AND EQUIPMENT
THEREOF, AS WELL AS IN OR TO THE STREET ENTRANCES, ATRIUM, DOORS, HALLS,
PASSAGES, ELEVATORS, ESCALATORS AND STAIRWAYS THEREOF, AND OTHER PUBLIC PARTS OF
THE BUILDING, AS LANDLORD SHALL DEEM NECESSARY OR DESIRABLE.  LANDLORD AGREES TO
USE REASONABLE EFFORTS TO MINIMIZE DISRUPTION TO TENANT’S BUSINESS OPERATIONS IN
THE PREMISES.  LANDLORD AGREES THAT ANY CHANGES, ALTERATIONS, ADDITIONS OR
IMPROVEMENTS PERFORMED PURSUANT TO THIS SECTION SHALL NOT, WHEN COMPLETED,
UNREASONABLY INTERFERE WITH THE ACCESS TO OR USE OF THE PREMISES BY TENANT OR
MATERIALLY DIMINISH ANY SERVICES TO BE PROVIDED BY LANDLORD HEREUNDER.


 


16.08                     LANDLORD RESERVES THE RIGHT TO NAME THE BUILDING AND
TO CHANGE THE NAME OR ADDRESS OF THE BUILDING AT ANY TIME AND FROM TIME TO
TIME.  LANDLORD SHALL ENDEAVOR TO GIVE TENANT REASONABLE PRIOR NOTICE OF ANY
CHANGE IN THE ADDRESS OF THE BUILDING.  NEITHER THIS LEASE NOR ANY USE BY TENANT
SHALL GIVE TENANT ANY EASEMENT OR OTHER RIGHT IN OR TO THE USE OF ANY DOOR OR
ANY PASSAGE OR ANY CONCOURSE OR ANY PLAZA CONNECTING THE BUILDING WITH ANY
SUBWAY OR ANY OTHER BUILDING OR TO ANY PUBLIC CONVENIENCES, AND THE USE OF SUCH
DOORS, PASSAGES, CONCOURSES, PLAZAS AND CONVENIENCES MAY WITHOUT NOTICE TO
TENANT, BE REGULATED OR DISCONTINUED AT ANY TIME BY LANDLORD.


 


16.09                     IF TENANT SHALL NOT BE PERSONALLY PRESENT TO OPEN AND
PERMIT AN ENTRY INTO THE PREMISES AT ANY TIME WHEN FOR ANY REASON AN ENTRY
THEREIN SHALL BE URGENTLY NECESSARY BY REASON OF FIRE OR OTHER EMERGENCY,
LANDLORD OR LANDLORD’S AGENTS MAY FORCIBLY ENTER THE SAME WITHOUT RENDERING
LANDLORD OR SUCH AGENTS LIABLE THEREFOR (IF DURING SUCH ENTRY LANDLORD OR


 


53

--------------------------------------------------------------------------------



 


LANDLORD’S AGENTS SHALL ACCORD REASONABLE CARE TO TENANT’S PROPERTY) AND WITHOUT
IN ANY MANNER AFFECTING THE OBLIGATIONS AND COVENANTS OF THIS LEASE.


 


16.10                     ANY DAMAGE TO THE PREMISES RESULTING FROM THE EXERCISE
BY LANDLORD OF ITS RIGHTS GRANTED UNDER THIS ARTICLE 16 SHALL BE PROMPTLY
REPAIRED BY LANDLORD AT LANDLORD’S EXPENSE.


 


16.11                     (A)                                  TENANT SHALL BE
PERMITTED TO INSTALL, AT ITS SOLE COST AND EXPENSE, BUILDING STANDARD SIGNAGE IN
THE ELEVATOR LOBBIES OF THE FLOORS OF THE BUILDING ON WHICH THE PREMISES ARE
LOCATED, PROVIDED, HOWEVER, THAT TENANT’S SIGNAGE RIGHTS UNDER THIS
SECTION 16.11(A) ARE NON-EXCLUSIVE (UNLESS TENANT IS THE ONLY OCCUPANT OF SUCH
FLOOR).


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED HEREIN, THE DESIGN, CONTENT, MATERIALS AND SPECIFIC LOCATION OF ANY
SIGNAGE PERMITTED PURSUANT TO SECTION 16.11(A) HEREOF SHALL BE SUBJECT TO
LANDLORD’S SIGNAGE GUIDELINES AND THE WRITTEN APPROVAL OF LANDLORD, WHICH
APPROVAL SHALL NOT BE UNREASONABLY WITHHELD OR DELAYED.  TENANT SHALL BE
RESPONSIBLE FOR OBTAINING ALL NECESSARY PERMITS AND APPROVALS FROM GOVERNMENTAL
AUTHORITIES HAVING JURISDICTION FOR THE DESIGN, INSTALLATION AND MAINTENANCE OF
ALL TENANT’S SIGNS HEREUNDER.


 


ARTICLE 17


 


NOTICE OF OCCURRENCES


 


17.01                     TENANT SHALL GIVE PROMPT NOTICE TO LANDLORD OF (A) ANY
OCCURRENCE IN OR ABOUT THE PREMISES FOR WHICH LANDLORD MIGHT BE LIABLE, (B) ANY
FIRE OR OTHER CASUALTY IN THE PREMISES, (C) ANY DAMAGE TO OR DEFECT IN THE
PREMISES, INCLUDING THE FIXTURES, EQUIPMENT AND APPURTENANCES THEREOF, FOR THE
REPAIR OF WHICH LANDLORD MIGHT BE RESPONSIBLE, AND (D) ANY DAMAGE TO OR DEFECT
IN ANY PART OR APPURTENANCE OF THE BUILDING’S SANITARY, ELECTRICAL, HEATING,
VENTILATING, AIR-CONDITIONING, ELEVATOR OR OTHER SYSTEMS LOCATED IN OR PASSING
THROUGH THE PREMISES OR ANY PART THEREOF, IF AND TO THE EXTENT THAT TENANT SHALL
HAVE KNOWLEDGE OF ANY OF THE FOREGOING MATTERS.


 


ARTICLE 18


 


NON-LIABILITY AND INDEMNIFICATION


 


18.01                     NEITHER LANDLORD, ANY SUPERIOR LESSOR OR ANY SUPERIOR
MORTGAGEE, NOR ANY MEMBER, PARTNER, DIRECTOR, OFFICER, SHAREHOLDER, PRINCIPAL,
AGENT, SERVANT OR EMPLOYEE OF LANDLORD, ANY SUPERIOR LESSOR OR ANY SUPERIOR
MORTGAGEE (IN ANY CASE WHETHER DISCLOSED OR UNDISCLOSED), SHALL BE LIABLE TO
TENANT FOR ANY LOSS, INJURY OR DAMAGE TO TENANT OR TO ANY OTHER PERSON, OR TO
ITS OR THEIR PROPERTY, IRRESPECTIVE OF THE CAUSE OF SUCH INJURY, DAMAGE OR LOSS,
NOR SHALL THE AFORESAID PARTIES BE LIABLE FOR ANY DAMAGE TO PROPERTY OF TENANT
OR OF OTHERS ENTRUSTED TO EMPLOYEES OF LANDLORD NOR FOR LOSS OF OR DAMAGE TO ANY
SUCH PROPERTY BY THEFT OR OTHERWISE; PROVIDED, HOWEVER, THAT SUBJECT TO THE
PROVISIONS OF SECTION 35.03 HEREOF, NOTHING CONTAINED IN THIS SECTION 18.01
SHALL BE CONSTRUED TO EXCULPATE LANDLORD FOR LOSS, INJURY OR DAMAGE TO THE
EXTENT CAUSED BY OR RESULTING FROM THE NEGLIGENCE OR WILLFUL MISCONDUCT OF
LANDLORD, ITS AGENTS,


 


54

--------------------------------------------------------------------------------



 


SERVANTS, EMPLOYEES OR CONTRACTORS OR A BREACH OF LANDLORD’S OBLIGATIONS UNDER
THIS LEASE.  FURTHER, NEITHER LANDLORD, ANY SUPERIOR LESSOR OR ANY SUPERIOR
MORTGAGEE, NOR ANY MEMBER, PARTNER, DIRECTOR, OFFICER, PRINCIPAL, SHAREHOLDER,
AGENT, SERVANT OR EMPLOYEE OF LANDLORD, ANY SUPERIOR LESSOR OR ANY SUPERIOR
MORTGAGEE, SHALL BE LIABLE (A) FOR ANY SUCH DAMAGE CAUSED BY OTHER TENANTS OR
PERSONS IN, UPON OR ABOUT THE BUILDING OR THE REAL PROPERTY, OR CAUSED BY
OPERATIONS IN CONSTRUCTION OF ANY PRIVATE, PUBLIC OR QUASI-PUBLIC WORK; OR
(B) EVEN IF NEGLIGENT, FOR CONSEQUENTIAL DAMAGES ARISING OUT OF ANY LOSS OF USE
OF THE PREMISES OR ANY EQUIPMENT, FACILITIES OR OTHER TENANT’S PROPERTY THEREIN
BY TENANT OR ANY PERSON CLAIMING THROUGH OR UNDER TENANT.


 


18.02                     EXCEPT TO THE EXTENT CAUSED BY OR RESULTING FROM THE
NEGLIGENCE OR WILLFUL MISCONDUCT OF LANDLORD, ITS AGENTS, SERVANTS, EMPLOYEES OR
CONTRACTORS OR A BREACH OF LANDLORD’S OBLIGATIONS UNDER THIS LEASE, TENANT SHALL
INDEMNIFY AND HOLD HARMLESS LANDLORD AND ALL SUPERIOR LESSORS AND SUPERIOR
MORTGAGEES AND ITS AND THEIR RESPECTIVE MEMBERS, PARTNERS, DIRECTORS, OFFICERS,
PRINCIPALS, SHAREHOLDERS, AGENTS AND EMPLOYEES FROM AND AGAINST ANY AND ALL
CLAIMS ARISING FROM OR IN CONNECTION WITH (A) THE CONDUCT OR MANAGEMENT OF THE
PREMISES OR OF ANY BUSINESS THEREIN, OR ANY WORK OR THING WHATSOEVER DONE, OR
ANY CONDITION CREATED (OTHER THAN BY LANDLORD, ITS AGENTS, OR EMPLOYEES) IN OR
ABOUT THE PREMISES DURING THE TERM OF THIS LEASE OR DURING THE PERIOD OF TIME,
IF ANY, PRIOR TO THE COMMENCEMENT DATE THAT TENANT MAY HAVE BEEN GIVEN ACCESS TO
THE PREMISES; (B) ANY ACT, OMISSION OR NEGLIGENCE OF TENANT OR ANY OF ITS
SUBTENANTS OR LICENSEES OR ITS OR THEIR MEMBERS, PARTNERS, DIRECTORS,
PRINCIPALS, SHAREHOLDERS, OFFICERS, AGENTS, EMPLOYEES OR CONTRACTORS; (C) ANY
ACCIDENT, INJURY OR DAMAGE WHATEVER OCCURRING IN, AT OR UPON THE PREMISES; AND
(D) ANY BREACH OR DEFAULT BY TENANT IN THE FULL AND PROMPT PAYMENT AND
PERFORMANCE OF TENANT’S OBLIGATIONS UNDER THIS LEASE; TOGETHER WITH ALL
REASONABLE COSTS, EXPENSES AND LIABILITIES INCURRED IN OR IN CONNECTION WITH
EACH SUCH CLAIM OR ACTION OR PROCEEDING BROUGHT THEREON, INCLUDING, WITHOUT
LIMITATION, ALL REASONABLE ATTORNEYS’ FEES AND EXPENSES.  IN CASE ANY ACTION OR
PROCEEDING BE BROUGHT AGAINST LANDLORD AND/OR ANY SUPERIOR LESSOR OR SUPERIOR
MORTGAGEE AND/OR ITS OR THEIR MEMBERS, PARTNERS, DIRECTORS, OFFICERS,
PRINCIPALS, SHAREHOLDERS, AGENTS AND/OR EMPLOYEES BY REASON OF ANY SUCH CLAIM
COVERED BY THE FOREGOING INDEMNITY, TENANT, UPON NOTICE FROM LANDLORD OR SUCH
SUPERIOR LESSOR OR SUPERIOR MORTGAGEE, SHALL RESIST AND DEFEND SUCH ACTION OR
PROCEEDING (BY COUNSEL REASONABLY SATISFACTORY TO LANDLORD OR SUCH SUPERIOR
LESSOR OR SUPERIOR MORTGAGEE).


 


ARTICLE 19


 


DAMAGE OR DESTRUCTION


 


19.01                     (A)                                  IF THE BUILDING
OR THE PREMISES SHALL BE PARTIALLY OR TOTALLY DAMAGED OR DESTROYED BY FIRE OR
OTHER CASUALTY (AND IF THIS LEASE SHALL NOT BE TERMINATED AS IN THIS ARTICLE 19
HEREINAFTER PROVIDED), (I) LANDLORD SHALL REPAIR THE DAMAGE TO AND RESTORE AND
REBUILD THE BUILDING AND THE CORE AND SHELL OF THE PREMISES (EXCLUDING TENANT’S
IMPROVEMENTS AND BETTERMENTS AND THE PROPERTY WHICH IS DEEMED TENANT’S PROPERTY
PURSUANT TO SECTION 12.02 HEREOF) WITH REASONABLE DISPATCH AFTER NOTICE TO IT OF
SUCH DAMAGE OR DESTRUCTION AND THE COLLECTION OF THE INSURANCE PROCEEDS
ATTRIBUTABLE TO SUCH DAMAGE (“LANDLORD’S RESTORATION WORK”), AND (II) TENANT
SHALL REPAIR THE DAMAGE TO AND RESTORE AND REPAIR TENANT’S IMPROVEMENTS AND
BETTERMENTS AND THE PROPERTY WHICH IS DEEMED TENANT’S PROPERTY PURSUANT TO
SECTION 12.02 HEREOF, ALL TO THE EXTENT NECESSARY FOR TENANT TO CONTINUE TO
CONDUCT ITS BUSINESS OPERATIONS FROM


 


55

--------------------------------------------------------------------------------



 


THE PREMISES, WITH REASONABLE DISPATCH AFTER THE SUBSTANTIAL COMPLETION OF
LANDLORD’S REPAIRS AND RESTORATION OF THE CORE AND SHELL OF THE PREMISES
PROVIDED FOR IN CLAUSE (A) ABOVE (“TENANT’S RESTORATION WORK”).  SUCH WORK BY
TENANT SHALL BE DEEMED ALTERATIONS FOR THE PURPOSES OF ARTICLE 11 HEREOF. 
PROVIDED THAT THIS LEASE SHALL NOT BE TERMINATED BY LANDLORD OR TENANT, THE
PROCEEDS OF POLICIES PROVIDING COVERAGE FOR TENANT’S IMPROVEMENTS AND
BETTERMENTS SHALL, (X) BE PAID TO TENANT IF THE SAME SHALL BE DISBURSED BY
TENANT’S INSURANCE COMPANY IN PROGRESS PAYMENTS AGREED TO BY LANDLORD AND TENANT
TO FUND THE COST OF TENANT’S RESTORATION WORK AS THE PERFORMANCE OF SUCH WORK
PROGRESSES, OR (Y) IF SUCH PROCEEDS SHALL BE DISBURSED BY TENANT’S INSURANCE
COMPANY IN A “LUMP SUM”, OR SINGLE ADVANCE PAYMENT, BE PAID TO LANDLORD AND
SEGREGATED IN AN ESCROW ACCOUNT WITH AN AGENT (“ESCROW AGENT”) SELECTED BY
LANDLORD AND REASONABLY APPROVED BY TENANT FOR THE PURPOSE OF THE CASUALTY IN
QUESTION, WHEREUPON THE PROCEEDS SHALL BE DISBURSED BY ESCROW AGENT TO TENANT IN
PAYMENT OF THE COST OF TENANT’S RESTORATION WORK AS THE PERFORMANCE OF SUCH WORK
PROGRESSES, AGAINST CERTIFICATES, IN FORM AND SUBSTANCE AND CERTIFIED BY A
PERSON SATISFACTORY TO LANDLORD AND ESCROW AGENT, SHOWING THAT THE DISBURSEMENT
TO BE MADE REPRESENTS NOT MORE THAN NINETY PERCENT (90%) OF THE COST OF THE WORK
AND MATERIALS DESCRIBED IN THE CERTIFICATE AND THAT THE ESTIMATED COST OF
COMPLETION OF TENANT’S RESTORATION WORK DOES NOT EXCEED THE UNDISBURSED BALANCE
OF SUCH PROCEEDS (EXCLUSIVE OF THE TEN PERCENT (10%) RETENTION, WHICH SHALL BE
RELEASED UPON DELIVERY TO LANDLORD OF TRUE AND COMPLETE COPIES OF ALL NECESSARY
GOVERNMENTAL PERMITS AND CERTIFICATES FOR FINAL APPROVAL OF TENANT’S RESTORATION
WORK, TOGETHER WITH A COPY OF TENANT’S “AS-BUILT” PLANS AND SPECIFICATIONS
THEREFOR).  IN THE EVENT OF DISBURSEMENT OF THE PROCEEDS PURSUANT TO CLAUSE
(Y) ABOVE, THE BALANCE OF SUCH PROCEEDS SHALL BE PAID BY ESCROW AGENT TO TENANT
UPON THE PRESENTATION OF A LIKE CERTIFICATE, SATISFACTORY TO LANDLORD AND ESCROW
AGENT, EVIDENCING THAT TENANT’S RESTORATION WORK HAS BEEN COMPLETED AND THAT
THERE ARE NO MECHANICS’ OR OTHER LIENS OUTSTANDING RELATING THERETO. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF THIS LEASE SHALL
BE TERMINATED BY LANDLORD OR TENANT PURSUANT TO THIS ARTICLE 19, OR IF THIS
LEASE SHALL EXPIRE WITHOUT TENANT’S RESTORATION WORK HAVING BEEN PERFORMED, THE
PROCEEDS OF POLICIES PROVIDING COVERAGE FOR TENANT’S IMPROVEMENTS AND
BETTERMENTS SHALL BE PAID TO LANDLORD.  TENANT SHALL BE SOLELY RESPONSIBLE FOR
(A) THE AMOUNT OF ANY DEDUCTIBLE UNDER THE POLICY INSURING TENANT’S IMPROVEMENTS
AND BETTERMENTS AND (B) THE AMOUNT, IF ANY, BY WHICH THE COST OF REPAIRING AND
RESTORING TENANT’S IMPROVEMENTS AND BETTERMENTS EXCEEDS THE AVAILABLE INSURANCE
PROCEEDS THEREFOR.  WHEN OPERATING UNDER SECTION 19.01(B) HEREOF, OR IF THIS
LEASE SHALL BE TERMINATED OR EXPIRE WITHOUT TENANT’S RESTORATION WORK HAVING
BEEN PERFORMED, THE AMOUNT DUE IN ACCORDANCE WITH SUBPARAGRAPH (A) ABOVE SHALL
BE ADDITIONAL CHARGES UNDER THIS LEASE AND PAYABLE BY TENANT TO LANDLORD UPON
DEMAND.  THE PROCEEDS OF TENANT’S INSURANCE POLICIES WITH RESPECT TO TENANT’S
PROPERTY SHALL BE PAYABLE TO TENANT.


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS ARTICLE, IF IN LANDLORD’S SOLE DISCRETION, IT WOULD BE
APPROPRIATE FOR SAFETY REASONS, HEALTH REASONS OR THE EFFICIENT OPERATION OR
RESTORATION OF THE BUILDING FOR LANDLORD TO PERFORM ALL OR A PORTION OF TENANT’S
RESTORATION WORK ON BEHALF OF TENANT, THEN (I) LANDLORD SHALL GIVE TENANT A
NOTICE SPECIFYING THE PORTION OF TENANT’S RESTORATION WORK TO BE PERFORMED BY
LANDLORD (“SPECIFIED RESTORATION WORK”), (II) LANDLORD SHALL PERFORM SUCH
SPECIFIED RESTORATION WORK AND (III) TENANT SHALL PAY TO LANDLORD (OR LANDLORD
SHALL RETAIN FROM THE INSURANCE PROCEEDS PAID TO LANDLORD IN ACCORDANCE WITH
SECTION 19.01(A) HEREOF) THE COST OF SUCH SPECIFIED RESTORATION WORK WITHIN TEN
(10) DAYS FOLLOWING THE GIVING OF LANDLORD’S WRITTEN DEMAND THEREFOR (PROVIDED
THAT TENANT SHALL HAVE RECEIVED THE INSURANCE PROCEEDS IN ACCORDANCE WITH
SECTION 19.01(A) 

 

56

--------------------------------------------------------------------------------


 


HEREOF). TENANT SHALL PROMPTLY PERMIT LANDLORD ACCESS TO THE PREMISES FOR THE
PURPOSE OF PERFORMING THE SPECIFIED RESTORATION WORK AND ANY RESTORATION WORK TO
THE BUILDING WHICH IS NOT THE RESPONSIBILITY OF TENANT HEREUNDER.  IF REQUIRED
BY LANDLORD IN CONNECTION WITH THE PERFORMANCE OF THE SPECIFIED RESTORATION WORK
OR LANDLORD’S RESTORATION WORK, TENANT SHALL PROMPTLY REMOVE FROM THE PREMISES
ALL OR SUCH ITEMS OF TENANT’S PROPERTY AS LANDLORD MAY REQUIRE BY WRITTEN NOTICE
(“TENANT’S PROPERTY REMOVAL OBLIGATION”).  IN THE EVENT THAT TENANT FAILS TO
COMPLY WITH TENANT’S PROPERTY REMOVAL OBLIGATION WITHIN TEN (10) BUSINESS DAYS
AFTER THE GIVING OF SUCH WRITTEN NOTICE BY LANDLORD, LANDLORD SHALL HAVE THE
RIGHT TO REMOVE AND STORE SUCH TENANT’S PROPERTY AT TENANT’S SOLE COST AND
EXPENSE AND WITH NO LIABILITY TO LANDLORD. TENANT SHALL BE SOLELY RESPONSIBLE
FOR ARRANGING FOR ANY VISITS TO THE PREMISES BY TENANT’S INSURANCE ADJUSTER THAT
MAY BE DESIRED BY TENANT PRIOR TO THE PERFORMANCE BY LANDLORD OR TENANT OF
TENANT’S PROPERTY REMOVAL OBLIGATION OR THE PERFORMANCE BY LANDLORD OF
LANDLORD’S RESTORATION WORK OR THE SPECIFIED RESTORATION WORK AND LANDLORD SHALL
BE UNDER NO OBLIGATION TO DELAY THE PERFORMANCE OF SAME, NOR SHALL LANDLORD HAVE
ANY LIABILITY TO TENANT, IN THE EVENT THAT TENANT FAILS TO DO SO.


 


19.02                     SUBJECT TO THE PROVISIONS OF SECTION 19.05 HEREOF, IF
ALL OR PART OF THE PREMISES SHALL BE DAMAGED OR DESTROYED OR RENDERED COMPLETELY
OR PARTIALLY UNTENANTABLE ON ACCOUNT OF FIRE OR OTHER CASUALTY, THE FIXED RENT
AND THE ADDITIONAL CHARGES UNDER ARTICLE 3 HEREOF SHALL BE ABATED IN THE
PROPORTION THAT THE UNTENANTABLE AREA OF THE PREMISES BEARS TO THE TOTAL AREA OF
THE PREMISES, FOR THE PERIOD FROM THE DATE OF THE DAMAGE OR DESTRUCTION TO
(I) THE DATE THAT IS ONE HUNDRED FIFTY (150) DAYS AFTER THE DATE THAT THE DAMAGE
TO THE CORE AND SHELL OF THE PREMISES (EXCLUSIVE OF TENANT’S IMPROVEMENTS AND
BETTERMENTS AND TENANT’S PROPERTY) SHALL BE SUBSTANTIALLY REPAIRED BY LANDLORD
(PROVIDED, HOWEVER, THAT IF IN LANDLORD’S REASONABLE JUDGMENT BASED UPON THE
ESTIMATE OF LANDLORD’S INDEPENDENT CONTRACTORS SUCH REPAIRS WOULD HAVE BEEN
SUBSTANTIALLY COMPLETED AT AN EARLIER DATE BUT FOR TENANT’S HAVING FAILED TO
REASONABLY COOPERATE WITH LANDLORD IN EFFECTING SUCH REPAIR, THEN THE CORE AND
SHELL OF THE PREMISES SHALL BE DEEMED TO HAVE BEEN REPAIRED SUBSTANTIALLY ON
SUCH EARLIER DATE AND THE PERIOD OF ANY REDUCTION OR ABATEMENT SHALL BE REDUCED
ACCORDINGLY) OR (II) IF THE BUILDING AND NOT THE PREMISES IS SO DAMAGED OR
DESTROYED, THE DATE ON WHICH THE PREMISES SHALL BE MADE TENANTABLE; PROVIDED,
HOWEVER, SHOULD TENANT OR ANY OF ITS SUBTENANTS REOCCUPY A PORTION OF THE
PREMISES DURING THE PERIOD THE REPAIR WORK IS TAKING PLACE AND PRIOR TO THE DATE
THAT THE PREMISES ARE SUBSTANTIALLY REPAIRED OR MADE TENANTABLE FOR THE CONDUCT
OF ITS OR THEIR BUSINESS (WHICH SHALL NOT INCLUDE ENTRY UPON AND OCCUPANCY OF
THE PREMISES WITH THE PRIOR WRITTEN CONSENT OF LANDLORD FOR THE PURPOSE OF
PERFORMING RESTORATION AND/OR REPAIR TO TENANT’S PROPERTY, IMPROVEMENTS AND
FINISH WORK), THE FIXED RENT AND THE ADDITIONAL CHARGES ALLOCABLE TO SUCH
REOCCUPIED PORTION, BASED UPON THE PROPORTION WHICH THE AREA OF THE REOCCUPIED
PORTION OF THE PREMISES BEARS TO THE TOTAL AREA OF THE PREMISES, SHALL BE
PAYABLE BY TENANT FROM THE DATE OF SUCH OCCUPANCY.


 


19.03                     (A)                                  IF THE BUILDING
SHALL BE TOTALLY DAMAGED OR DESTROYED BY FIRE OR OTHER CASUALTY, OR IF THE
BUILDING SHALL BE SO DAMAGED OR DESTROYED BY FIRE OR OTHER CASUALTY (WHETHER OR
NOT THE PREMISES ARE DAMAGED OR DESTROYED) THAT ITS REPAIR OR RESTORATION
REQUIRES MORE THAN TWELVE (12) MONTHS AND THE EXPENDITURE OF MORE THAN THIRTY
(30%) PERCENT OF THE FULL INSURABLE VALUE OF THE BUILDING IMMEDIATELY PRIOR TO
THE CASUALTY (AS ESTIMATED IN ANY SUCH CASE BY A REPUTABLE CONTRACTOR,
REGISTERED ARCHITECT OR LICENSED PROFESSIONAL ENGINEER DESIGNATED BY LANDLORD),
AND PROVIDED LANDLORD SHALL TERMINATE LEASES COVERING NO LESS THAN FIFTY (50%)
PERCENT OF THE OFFICE SPACE IN THE BUILDING THEN LEASED TO TENANTS (INCLUDING
TENANT) IN THE

 

57

--------------------------------------------------------------------------------


 


BUILDING, THEN IN SUCH CASE LANDLORD MAY TERMINATE THIS LEASE BY GIVING TENANT
NOTICE TO SUCH EFFECT WITHIN ONE HUNDRED FIFTY (150) DAYS AFTER THE DATE OF THE
CASUALTY.  FOR THE PURPOSE OF THIS SECTION ONLY, “FULL INSURABLE VALUE” SHALL
MEAN REPLACEMENT COST LESS THE COST OF FOOTINGS, FOUNDATIONS AND OTHER
STRUCTURES BELOW THE STREET AND FIRST FLOORS OF THE BUILDING.


 


(B)                                 IF THE PREMISES OR ANY PART THEREOF OR THE
MEANS OF ACCESS THERETO OR BUILDING SYSTEMS SERVICING SAME SHALL BE DAMAGED BY
FIRE OR OTHER CASUALTY, AND LANDLORD IS REQUIRED TO OR ELECTS TO REPAIR AND
RESTORE THE PREMISES, LANDLORD SHALL, WITHIN ONE-HUNDRED TWENTY (120) DAYS AFTER
SUCH DAMAGE OR DESTRUCTION, PROVIDE TENANT WITH A WRITTEN NOTICE OF THE
ESTIMATED DATE ON WHICH THE RESTORATION OF THE PREMISES SHALL BE SUBSTANTIALLY
COMPLETED.  IF SUCH ESTIMATED DATE IS MORE THAN FOURTEEN (14) MONTHS AFTER THE
DATE OF SUCH DAMAGE OR DESTRUCTION, TENANT MAY TERMINATE THIS LEASE BY NOTICE TO
LANDLORD, WHICH NOTICE SHALL BE GIVEN WITHIN THIRTY (30) DAYS AFTER THE DATE
LANDLORD PROVIDES THE NOTICE REQUIRED BY THE PRECEDING SENTENCE, AND SUCH
TERMINATION SHALL BE EFFECTIVE UPON THE GIVING OF TENANT’S NOTICE.  FAILURE BY
TENANT TO PROVIDE SUCH NOTICE WITHIN SUCH THIRTY (30) DAY PERIOD SHALL BE DEEMED
AN ELECTION BY TENANT NOT TO TERMINATE THIS LEASE.  IF TENANT ELECTS NOT TO
TERMINATE THIS LEASE OR IS DEEMED TO HAVE SO ELECTED, AND IF LANDLORD HAS NOT
SUBSTANTIALLY COMPLETED THE REQUIRED REPAIRS AND RESTORED THE PREMISES WITHIN
THE PERIOD ORIGINALLY ESTIMATED BY LANDLORD OR WITHIN SUCH PERIOD THEREAFTER
(NOT TO EXCEED THREE (3) MONTHS) AS SHALL EQUAL THE AGGREGATE PERIOD LANDLORD
MAY HAVE BEEN DELAYED IN COMMENCING OR COMPLETING SUCH REPAIRS BY FORCE MAJEURE
CAUSES (AS DEFINED IN SECTION 35.04(A) HEREOF), THEN TENANT SHALL HAVE THE
FURTHER RIGHT TO ELECT TO TERMINATE THIS LEASE UPON WRITTEN NOTICE TO LANDLORD
AND SUCH ELECTION SHALL BE EFFECTIVE UPON THE EXPIRATION OF THIRTY (30) DAYS
AFTER THE DATE OF SUCH NOTICE, UNLESS LANDLORD SUBSTANTIALLY COMPLETES SUCH
RESTORATION WITHIN SUCH THIRTY (30) DAY PERIOD.


 


19.04                     EXCEPT AS EXPRESSLY PROVIDED IN
SECTION 19.03(B) HEREOF, TENANT SHALL NOT BE ENTITLED TO TERMINATE THIS LEASE
AND LANDLORD SHALL HAVE NO LIABILITY TO TENANT FOR INCONVENIENCE, LOSS OF
BUSINESS OR ANNOYANCE ARISING FROM ANY REPAIR OR RESTORATION OF ANY PORTION OF
THE PREMISES OR OF THE BUILDING PURSUANT TO THIS ARTICLE 19.  LANDLORD SHALL USE
REASONABLE EFFORTS TO MAKE SUCH REPAIR OR RESTORATION PROMPTLY AND IN SUCH
MANNER AS NOT UNREASONABLY TO INTERFERE WITH TENANT’S USE AND OCCUPANCY OF THE
PREMISES, BUT LANDLORD SHALL NOT BE REQUIRED TO DO SUCH REPAIR OR RESTORATION
WORK EXCEPT DURING BUSINESS HOURS OF BUSINESS DAYS.


 


19.05                     NOTWITHSTANDING ANY OF THE FOREGOING PROVISIONS OF
THIS ARTICLE 19, IF BY REASON OF SOME ACT OR OMISSION ON THE PART OF TENANT OR
ANY OF ITS SUBTENANTS OR ITS OR THEIR PARTNERS, DIRECTORS, OFFICERS, SERVANTS,
EMPLOYEES, AGENTS OR CONTRACTORS OF WHICH LANDLORD SHALL HAVE GIVEN TENANT
NOTICE AND A REASONABLE OPPORTUNITY TO CURE EITHER, LANDLORD OR ANY SUPERIOR
LESSOR OR ANY SUPERIOR MORTGAGEE SHALL BE UNABLE TO COLLECT ALL OF THE INSURANCE
PROCEEDS (INCLUDING, WITHOUT LIMITATION, RENT INSURANCE PROCEEDS) APPLICABLE TO
DAMAGE OR DESTRUCTION OF THE PREMISES OR THE BUILDING BY FIRE OR OTHER CASUALTY,
THEN, WITHOUT PREJUDICE TO ANY OTHER REMEDIES WHICH MAY BE AVAILABLE AGAINST
TENANT, THERE SHALL BE NO ABATEMENT OR REDUCTION OF THE FIXED RENT OR ADDITIONAL
CHARGES.


 


19.06                     LANDLORD WILL NOT CARRY INSURANCE OF ANY KIND ON
TENANT’S PROPERTY AND IMPROVEMENTS AND BETTERMENTS, AND SHALL NOT BE OBLIGATED
TO REPAIR ANY DAMAGE TO OR REPLACE TENANT’S PROPERTY, IMPROVEMENTS OR
BETTERMENTS.  TENANT AGREES TO LOOK TO ITS OWN INSURANCE FOR

 

58

--------------------------------------------------------------------------------


 


RECOVERY OF ANY DAMAGE TO OR LOSS OF TENANT’S PROPERTY, IMPROVEMENTS OR
BETTERMENTS.  IF TENANT SHALL FAIL TO MAINTAIN SUCH INSURANCE, LANDLORD SHALL
HAVE THE RIGHT TO OBTAIN INSURANCE ON TENANT’S PROPERTY, IMPROVEMENTS OR
BETTERMENTS AND THE COST THEREOF SHALL BE ADDITIONAL CHARGES UNDER THIS LEASE
AND PAYABLE BY TENANT TO LANDLORD ON DEMAND.


 


19.07                     THE PROVISIONS OF THIS ARTICLE 19 SHALL BE DEEMED AN
EXPRESS AGREEMENT GOVERNING ANY CASE OF DAMAGE OR DESTRUCTION OF THE PREMISES BY
FIRE OR OTHER CASUALTY, AND SECTION 227 OF THE REAL PROPERTY LAW OF THE STATE OF
NEW YORK, PROVIDING FOR SUCH A CONTINGENCY IN THE ABSENCE OF AN EXPRESS
AGREEMENT, AND ANY OTHER LAW OF LIKE IMPORT, NOW OR HEREAFTER IN FORCE, SHALL
HAVE NO APPLICATION IN SUCH CASE.


 


ARTICLE 20


 


EMINENT DOMAIN


 


20.01                     IF THE WHOLE OF THE BUILDING OR THE PREMISES SHALL BE
TAKEN BY CONDEMNATION OR IN ANY OTHER MANNER FOR ANY PUBLIC OR QUASI-PUBLIC USE
OR PURPOSE, THIS LEASE AND THE TERM AND ESTATE HEREBY GRANTED SHALL TERMINATE AS
OF THE DATE OF VESTING OF TITLE ON SUCH TAKING (THE “DATE OF THE TAKING”), AND
THE FIXED RENT AND ADDITIONAL CHARGES SHALL BE PRORATED AND ADJUSTED AS OF SUCH
DATE.


 


20.02                     IF MORE THAN FORTY (40%) PERCENT OF THE BUILDING SHALL
BE SO TAKEN, THIS LEASE SHALL BE UNAFFECTED BY SUCH TAKING, EXCEPT THAT
(A) LANDLORD MAY, AT ITS OPTION, PROVIDED THAT LANDLORD SHALL TERMINATE LEASES
OF NO LESS THAN FIFTY (50%) PERCENT OF THE OFFICE SPACE THEN LEASED TO TENANTS
IN THE BUILDING UPON WHICH THE EFFECT OF SUCH TAKING SHALL HAVE BEEN
SUBSTANTIALLY SIMILAR TO THE EFFECT OF SAME UPON THE PREMISES, TERMINATE THIS
LEASE BY GIVING TENANT NOTICE TO THAT EFFECT WITHIN NINETY (90) DAYS AFTER THE
DATE OF THE TAKING, AND (B) IF TWENTY (20%) PERCENT OR MORE OF THE PREMISES
SHALL BE SO TAKEN AND THE REMAINING AREA OF THE PREMISES SHALL NOT BE
SUFFICIENT, IN TENANT’S REASONABLE JUDGMENT, FOR TENANT TO CONTINUE THE
OPERATION OF ITS BUSINESS, TENANT MAY TERMINATE THIS LEASE BY GIVING LANDLORD
NOTICE TO THAT EFFECT WITHIN NINETY (90) DAYS AFTER THE DATE OF THE TAKING. THIS
LEASE SHALL TERMINATE ON THE DATE THAT SUCH NOTICE FROM LANDLORD OR TENANT TO
THE OTHER SHALL BE GIVEN, AND THE FIXED RENT AND ADDITIONAL CHARGES SHALL BE
PRORATED AND ADJUSTED AS OF SUCH TERMINATION DATE, EXCEPT THAT WITH RESPECT TO
ANY PORTION OF THE PREMISES WHICH IS THE SUBJECT OF THE TAKING, IF EARLIER, AS
OF THE DATE OF THE TAKING. UPON SUCH PARTIAL TAKING AND THIS LEASE CONTINUING IN
FORCE AS TO ANY PART OF THE PREMISES, THE FIXED RENT AND ADDITIONAL CHARGES
SHALL BE ADJUSTED ACCORDING TO THE RENTABLE AREA REMAINING.


 


20.03                     LANDLORD SHALL BE ENTITLED TO RECEIVE THE ENTIRE AWARD
OR PAYMENT IN CONNECTION WITH ANY TAKING WITHOUT DEDUCTION THEREFROM FOR ANY
ESTATE VESTED IN TENANT BY THIS LEASE AND TENANT SHALL RECEIVE NO PART OF SUCH
AWARD EXCEPT AS HEREINAFTER EXPRESSLY PROVIDED IN THIS ARTICLE 20. TENANT HEREBY
EXPRESSLY ASSIGNS TO LANDLORD ALL OF ITS RIGHT, TITLE AND INTEREST IN AND TO
EVERY SUCH AWARD OR PAYMENT; PROVIDED, HOWEVER, THAT TENANT SHALL HAVE THE RIGHT
TO MAKE A SEPARATE CLAIM FOR ITS MOVING EXPENSES AND TO THE EXTENT THE AWARD
OTHERWISE PAYABLE TO LANDLORD SHALL NOT BE DIMINISHED THEREBY, FOR ANY OF
TENANT’S PROPERTY TAKEN.

 

59

--------------------------------------------------------------------------------



 


20.04                     IF THE TEMPORARY USE OR OCCUPANCY OF ALL OR ANY PART
OF THE PREMISES SHALL BE TAKEN BY CONDEMNATION OR IN ANY OTHER MANNER FOR ANY
PUBLIC OR QUASI-PUBLIC USE OR PURPOSE DURING THE TERM OF THIS LEASE, TENANT
SHALL BE ENTITLED, EXCEPT AS HEREINAFTER SET FORTH, TO RECEIVE THAT PORTION OF
THE AWARD OR PAYMENT FOR SUCH TAKING WHICH REPRESENTS COMPENSATION FOR THE USE
AND OCCUPANCY OF THE PREMISES, FOR THE TAKING OF TENANT’S PROPERTY AND FOR
MOVING EXPENSES, AND LANDLORD SHALL BE ENTITLED TO RECEIVE THAT PORTION WHICH
REPRESENTS REIMBURSEMENT FOR THE COST OF RESTORATION OF THE PREMISES.  THIS
LEASE SHALL BE AND REMAIN UNAFFECTED BY SUCH TAKING AND TENANT SHALL CONTINUE TO
BE RESPONSIBLE FOR ALL OF ITS OBLIGATIONS HEREUNDER INSOFAR AS SUCH OBLIGATIONS
ARE NOT AFFECTED BY SUCH TAKING AND SHALL CONTINUE TO PAY IN FULL THE FIXED RENT
AND ADDITIONAL CHARGES WHEN DUE.  IF THE PERIOD OF TEMPORARY USE OR OCCUPANCY
SHALL EXTEND BEYOND THE EXPIRATION DATE OF THIS LEASE, THAT PART OF THE AWARD
WHICH REPRESENTS COMPENSATION FOR THE USE AND OCCUPANCY OF THE PREMISES (OR A
PART THEREOF) SHALL BE DIVIDED BETWEEN LANDLORD AND TENANT SO THAT TENANT SHALL
RECEIVE SO MUCH THEREOF AS REPRESENTS THE PERIOD UP TO AND INCLUDING SUCH
EXPIRATION DATE AND LANDLORD SHALL RECEIVE SO MUCH THEREOF AS REPRESENTS THE
PERIOD AFTER SUCH EXPIRATION DATE.  ALL MONIES PAID AS, OR AS PART OF, AN AWARD
FOR TEMPORARY USE AND OCCUPANCY FOR A PERIOD BEYOND THE DATE TO WHICH THE FIXED
RENT AND ADDITIONAL CHARGES HAVE BEEN PAID SHALL BE RECEIVED, HELD AND APPLIED
BY LANDLORD AS A TRUST FUND FOR PAYMENT OF THE FIXED RENT AND ADDITIONAL CHARGES
BECOMING DUE HEREUNDER.


 


20.05                     IN THE EVENT OF A TAKING OF LESS THAN THE WHOLE OF THE
BUILDING AND/OR THE LAND WHICH DOES NOT RESULT IN TERMINATION OF THIS LEASE, OR
IN THE EVENT OF A TAKING FOR A TEMPORARY USE OR OCCUPANCY OF ALL OR ANY PART OF
THE PREMISES WHICH DOES NOT RESULT IN A TERMINATION OF THIS LEASE, (A) LANDLORD,
AT ITS EXPENSE, AND WHETHER OR NOT ANY AWARD OR AWARDS SHALL BE SUFFICIENT FOR
THE PURPOSE, SHALL PROCEED WITH REASONABLE DILIGENCE TO REPAIR THE REMAINING
PARTS OF THE BUILDING AND THE PREMISES (OTHER THAN TENANT’S PROPERTY) TO
SUBSTANTIALLY THEIR FORMER CONDITION TO THE EXTENT THAT THE SAME MAY BE FEASIBLE
(SUBJECT TO REASONABLE CHANGES WHICH LANDLORD SHALL DEEM DESIRABLE) AND SO AS TO
CONSTITUTE A COMPLETE AND RENTABLE BUILDING AND PREMISES, AND (B) TENANT, AT ITS
EXPENSE, AND WHETHER OR NOT ANY AWARD OR AWARDS SHALL BE SUFFICIENT FOR THE
PURPOSE, SHALL PROCEED WITH REASONABLE DILIGENCE TO REPLACE OR REPAIR TENANT’S
PROPERTY TO SUBSTANTIALLY ITS FORMER CONDITION, TO THE EXTENT THAT THE SAME MAY
BE NECESSARY OR DESIRABLE, AS REASONABLY DETERMINED BY TENANT, FOR THE OPERATION
OF TENANT’S BUSINESS IN THE PREMISES.


 


ARTICLE 21


 


SURRENDER


 


21.01                     ON THE EXPIRATION DATE OR UPON ANY EARLIER TERMINATION
OF THIS LEASE, OR UPON ANY REENTRY BY LANDLORD UPON THE PREMISES, TENANT SHALL
QUIT AND SURRENDER THE PREMISES TO LANDLORD “BROOM-CLEAN” AND IN GOOD ORDER,
CONDITION AND REPAIR, EXCEPT FOR ORDINARY WEAR AND TEAR AND DAMAGE FROM CASUALTY
OR CONDEMNATION, AND TENANT SHALL REMOVE (I) ALL OF TENANT’S PROPERTY THEREFROM
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE AND (II) ANY FIXTURES,
EQUIPMENT, IMPROVEMENTS AND APPURTENANCES REQUIRED BY LANDLORD TO BE REMOVED
PURSUANT TO SECTION 12.01 OF THIS LEASE, AND, IN SUCH EVENT, REPAIR AND RESTORE
THE PREMISES IN ACCORDANCE WITH THE PROVISIONS OF SECTION 12.01.

 

60

--------------------------------------------------------------------------------


 


21.02                     NO ACT OR THING DONE BY LANDLORD OR ITS AGENTS SHALL
BE DEEMED AN ACCEPTANCE OF A SURRENDER OF THE PREMISES, AND NO AGREEMENT TO
ACCEPT SUCH SURRENDER SHALL BE VALID UNLESS IN WRITING AND SIGNED BY LANDLORD
AND EACH SUPERIOR LESSOR AND SUPERIOR MORTGAGEE WHOSE LEASE OR MORTGAGE, AS THE
CASE MAY BE, PROVIDES THAT NO SUCH SURRENDER MAY BE ACCEPTED WITHOUT ITS
CONSENT.


 


ARTICLE 22


 


CONDITIONS OF LIMITATION


 


22.01                     UPON THE OCCURRENCE OF A BANKRUPTCY EVENT WITH RESPECT
TO TENANT OR ANY GUARANTOR OF TENANT’S OBLIGATIONS UNDER THIS LEASE, LANDLORD
MAY END THE TERM OF THIS LEASE BY GIVING WRITTEN NOTICE OF SAME TO TENANT, AND
IMMEDIATELY UPON THE GIVING OF SUCH NOTICE THIS LEASE AND THE TERM AND ESTATE
HEREBY GRANTED, WHETHER OR NOT THE TERM SHALL THERETOFORE HAVE COMMENCED, SHALL
TERMINATE WITH THE SAME EFFECT AS IF THAT DAY WERE THE EXPIRATION DATE OF THIS
LEASE, BUT TENANT SHALL REMAIN LIABLE FOR DAMAGES AS PROVIDED IN ARTICLE 24
HEREOF.  FOR PURPOSES OF THIS LEASE, A “BANKRUPTCY EVENT” SHALL BE DEEMED TO
HAVE OCCURRED WITH RESPECT TO THE TENANT OR ANY GUARANTOR OF THE TENANT’S
OBLIGATIONS UNDER THIS LEASE IF (I) SUCH PERSON MAKES A GENERAL ASSIGNMENT FOR
THE BENEFIT OF CREDITORS, (II) SUCH PERSON COMMENCES A VOLUNTARY CASE OR
PROCEEDING UNDER ANY APPLICABLE LAW (INCLUDING, WITHOUT LIMITATION, TITLE 11 OF
THE UNITED STATES CODE) IN ANY JURISDICTION (INCLUDING, WITHOUT LIMITATION, THE
UNITED STATES, ANY STATE OR ANY FOREIGN JURISDICTION) RELATING TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION, LIQUIDATION, DISSOLUTION OR RELIEF OF DEBTORS,
(III) SUCH PERSON IS ADJUDGED A BANKRUPT OR INSOLVENT, OR HAS ENTERED AGAINST IT
AN ORDER FOR RELIEF OR SIMILAR ADJUDICATION, IN ANY PROCEEDING IN ANY
JURISDICTION (INCLUDING, WITHOUT LIMITATION, THE UNITED STATES, ANY STATE OR ANY
FOREIGN JURISDICTION) RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION,
DISSOLUTION, LIQUIDATION OR RELIEF OF DEBTORS, (IV) SUCH PERSON FILES A PETITION
OR ANSWER SEEKING FOR ITSELF ANY REORGANIZATION, ARRANGEMENT, COMPOSITION,
READJUSTMENT, LIQUIDATION OR SIMILAR RELIEF UNDER ANY LAW (INCLUDING, WITHOUT
LIMITATION, TITLE 11 OF THE UNITED STATES CODE) OF ANY JURISDICTION (INCLUDING,
WITHOUT LIMITATION, THE UNITED STATES, ANY STATE OR ANY FOREIGN JURISDICTION),
(V) SUCH PERSON FILES AN ANSWER OR OTHER PLEADING ADMITTING OR FAILING TO
CONTEST THE MATERIAL ALLEGATIONS OF A PETITION FILED AGAINST IT IN ANY
PROCEEDING IN ANY JURISDICTION (INCLUDING, WITHOUT LIMITATION, THE UNITED
STATES, ANY STATE OR ANY FOREIGN JURISDICTION) RELATING TO BANKRUPTCY,
INSOLVENCY, REORGANIZATION, DISSOLUTION, LIQUIDATION OR RELIEF OF DEBTORS,
(VI) SUCH PERSON SEEKS, CONSENTS TO OR ACQUIESCES IN THE APPOINTMENT OF A
TRUSTEE, RECEIVER, ASSIGNEE, LIQUIDATOR, CONSERVATOR, ADMINISTRATOR,
SEQUESTRATOR, CUSTODIAN OR SIMILAR OFFICIAL FOR THE PERSON OR OF ALL OR ANY
SUBSTANTIAL PART OF ITS ASSETS, (VII) SUCH PERSON ADMITS IN WRITING ITS
INABILITY TO PAY ITS DEBTS GENERALLY AS THEY BECOME DUE, OR (VIII) ANY
INVOLUNTARY CASE, PROCEEDING OR OTHER ACTION AGAINST SUCH PERSON SHALL BE
COMMENCED IN ANY JURISDICTION (INCLUDING, WITHOUT LIMITATION, THE UNITED STATES,
ANY STATE OR ANY FOREIGN JURISDICTION) SEEKING TO HAVE AN ORDER FOR RELIEF
ENTERED AGAINST IT AS A DEBTOR OR TO ADJUDICATE IT A BANKRUPT OR INSOLVENT, OR
SEEKING REORGANIZATION, ARRANGEMENT, ADJUSTMENT, LIQUIDATION, DISSOLUTION,
COMPOSITION OF IT OR ITS DEBTS OR SIMILAR RELIEF UNDER ANY LAW (INCLUDING,
WITHOUT LIMITATION, TITLE 11 OF THE UNITED STATES CODE) OF ANY JURISDICTION
(INCLUDING, WITHOUT LIMITATION, THE UNITED STATES, ANY STATE OR ANY FOREIGN
JURISDICTION) RELATING TO BANKRUPTCY, INSOLVENCY, REORGANIZATION, DISSOLUTION,
LIQUIDATION OR RELIEF OF DEBTORS, OR SEEKING APPOINTMENT OF A TRUSTEE, RECEIVER,
ASSIGNEE, LIQUIDATOR, CONSERVATOR, ADMINISTRATOR, SEQUESTRATOR, CUSTODIAN OR
SIMILAR OFFICIAL FOR IT OR FOR ALL OR ANY SUBSTANTIAL PART OF ITS PROPERTY, AND
SUCH CASE, PROCEEDING OR OTHER ACTION (A) RESULTS IN THE ENTRY OF ANY ORDER FOR

 

61

--------------------------------------------------------------------------------


 


RELIEF OR SIMILAR ADJUDICATION AGAINST IT, OR (B) SHALL REMAIN UNDISMISSED FOR A
PERIOD OF NINETY (90) DAYS.


 


22.02                     THIS LEASE AND THE TERM AND ESTATE HEREBY GRANTED ARE
SUBJECT TO THE FURTHER LIMITATIONS (EACH OF WHICH SHALL BE AN “EVENT OF DEFAULT”
HEREUNDER) THAT:


 


(A)                                  IF TENANT SHALL DEFAULT IN THE PAYMENT OF
ANY FIXED RENT OR ADDITIONAL CHARGES, AND SUCH DEFAULT SHALL CONTINUE FOR TEN
(10) DAYS AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN TO TENANT, OR


 


(B)                                 IF TENANT SHALL, WHETHER BY ACTION OR
INACTION, BE IN DEFAULT OF ANY OF ITS OBLIGATIONS UNDER THIS LEASE (OTHER THAN A
DEFAULT IN THE PAYMENT OF FIXED RENT OR ADDITIONAL CHARGES) AND SUCH DEFAULT
SHALL CONTINUE AND NOT BE REMEDIED AS SOON AS PRACTICABLE AND IN ANY EVENT
WITHIN TWENTY (20) DAYS AFTER LANDLORD SHALL HAVE GIVEN TO TENANT A WRITTEN
NOTICE SPECIFYING THE SAME, OR, IN THE CASE OF A DEFAULT WHICH CANNOT WITH DUE
DILIGENCE BE CURED WITHIN A PERIOD OF TWENTY (20) DAYS, IF TENANT SHALL NOT
(X) WITHIN SAID TWENTY (20) DAY PERIOD ADVISE LANDLORD OF TENANT’S INTENTION TO
TAKE ALL STEPS REASONABLY NECESSARY TO REMEDY SUCH DEFAULT, (Y) DULY COMMENCE
WITHIN SAID TWENTY (20) DAY PERIOD, AND THEREAFTER DILIGENTLY PROSECUTE TO
COMPLETION ALL STEPS REASONABLY NECESSARY TO REMEDY THE DEFAULT AND (Z) COMPLETE
SUCH REMEDY WITHIN A REASONABLE TIME AFTER THE DATE OF SAID NOTICE OF LANDLORD,
OR


 


(C)                                  IF ANY EVENT SHALL OCCUR OR ANY CONTINGENCY
SHALL ARISE WHEREBY THIS LEASE OR THE ESTATE HEREBY GRANTED OR THE UNEXPIRED
BALANCE OF THE TERM HEREOF WOULD, BY OPERATION OF LAW OR OTHERWISE, DEVOLVE UPON
OR PASS TO ANY PERSON, FIRM OR CORPORATION OTHER THAN TENANT, EXCEPT AS
EXPRESSLY PERMITTED BY ARTICLE 7 HEREOF, OR


 


(D)                                 IF TENANT SHALL ABANDON THE PREMISES AND
FAIL TO SECURE THE SAME,


 


THEN, IN ANY OF SAID CASES LANDLORD MAY GIVE TO TENANT A NOTICE OF INTENTION TO
END THE TERM OF THIS LEASE AT THE EXPIRATION OF FIVE (5) DAYS FROM THE DATE OF
THE SERVICE OF SUCH NOTICE OF INTENTION, AND UPON THE EXPIRATION OF SAID FIVE
(5) DAYS THIS LEASE AND THE TERM AND ESTATE HEREBY GRANTED, WHETHER OR NOT THE
TERM SHALL THERETOFORE HAVE COMMENCED, SHALL TERMINATE WITH THE SAME EFFECT AS
IF THAT DAY WAS THE DAY HEREIN DEFINITELY FIXED FOR THE END AND EXPIRATION OF
THIS LEASE, BUT TENANT SHALL REMAIN LIABLE FOR DAMAGES AS PROVIDED IN ARTICLE 24
HEREOF.


 


22.03                     (A)                                  IF TENANT SHALL
HAVE ASSIGNED ITS INTEREST IN THIS LEASE, AND THIS LEASE SHALL THEREAFTER BE
DISAFFIRMED OR REJECTED IN ANY PROCEEDING UNDER THE UNITED STATES BANKRUPTCY
CODE OR UNDER THE PROVISIONS OF ANY FEDERAL, STATE OR FOREIGN LAW OF LIKE
IMPORT, OR IN THE EVENT OF TERMINATION OF THIS LEASE BY REASON OF ANY SUCH
PROCEEDING, THE ASSIGNOR OR ANY OF ITS PREDECESSORS IN INTEREST UNDER THIS
LEASE, UPON REQUEST OF LANDLORD GIVEN WITHIN NINETY (90) DAYS AFTER SUCH
DISAFFIRMANCE OR REJECTION SHALL (A) PAY TO LANDLORD ALL FIXED RENT AND
ADDITIONAL CHARGES THEN DUE AND PAYABLE TO LANDLORD UNDER THIS LEASE TO AND
INCLUDING THE DATE OF SUCH DISAFFIRMANCE OR REJECTION AND (B) ENTER INTO A NEW
LEASE AS LESSEE WITH LANDLORD OF THE PREMISES FOR A TERM COMMENCING ON THE
EFFECTIVE DATE OF SUCH DISAFFIRMANCE OR REJECTION AND ENDING ON THE EXPIRATION
DATE, UNLESS SOONER TERMINATED AS IN SUCH LEASE PROVIDED, AT THE SAME FIXED RENT
AND ADDITIONAL CHARGES AND UPON THE THEN EXECUTORY TERMS, COVENANTS AND
CONDITIONS AS ARE CONTAINED IN THIS LEASE, EXCEPT THAT (I) THE RIGHTS OF THE
LESSEE UNDER THE NEW LEASE, SHALL BE

 

62

--------------------------------------------------------------------------------


 


SUBJECT TO ANY POSSESSORY RIGHTS OF THE ASSIGNEE IN QUESTION UNDER THIS LEASE
AND ANY RIGHTS OF PERSONS CLAIMING THROUGH OR UNDER SUCH ASSIGNEE, (II) SUCH NEW
LEASE SHALL REQUIRE ALL DEFAULTS EXISTING UNDER THIS LEASE TO BE CURED BY THE
LESSEE WITH REASONABLE DILIGENCE, AND (III) SUCH NEW LEASE SHALL REQUIRE THE
LESSEE TO PAY ALL ADDITIONAL CHARGES WHICH, HAD THIS LEASE NOT BEEN DISAFFIRMED
OR REJECTED, WOULD HAVE BECOME DUE AFTER THE EFFECTIVE DATE OF SUCH
DISAFFIRMANCE OR REJECTION WITH RESPECT TO ANY PRIOR PERIOD.  IF THE LESSEE
SHALL FAIL OR REFUSE TO ENTER INTO THE NEW LEASE WITHIN TEN (10) DAYS AFTER
LANDLORD’S REQUEST TO DO SO, THEN IN ADDITION TO ALL OTHER RIGHTS AND REMEDIES
BY REASON OF SUCH DEFAULT, UNDER THIS LEASE, AT LAW OR IN EQUITY, LANDLORD SHALL
HAVE THE SAME RIGHTS AND REMEDIES AGAINST THE LESSEE AS IF THE LESSEE HAD
ENTERED INTO SUCH NEW LEASE AND SUCH NEW LEASE HAD THEREAFTER BEEN TERMINATED AT
THE BEGINNING OF ITS TERM BY REASON OF THE DEFAULT OF THE LESSEE THEREUNDER.


 


(B)                                 IF PURSUANT TO THE UNITED STATES BANKRUPTCY
CODE TENANT IS PERMITTED TO ASSIGN THIS LEASE IN DISREGARD OF THE RESTRICTIONS
CONTAINED IN ARTICLE 7 HEREOF (OR IF THIS LEASE SHALL BE ASSUMED BY A TRUSTEE),
THE TRUSTEE OR ASSIGNEE SHALL CURE ANY DEFAULT UNDER THIS LEASE AND SHALL
PROVIDE ADEQUATE ASSURANCE OF FUTURE PERFORMANCE BY THE TRUSTEE OR ASSIGNEE
INCLUDING (A) OF THE SOURCE OF PAYMENT OF RENT AND PERFORMANCE OF OTHER
OBLIGATIONS UNDER THIS LEASE (FOR WHICH ADEQUATE ASSURANCE SHALL MEAN THE
DEPOSIT OF CASH SECURITY WITH LANDLORD IN AN AMOUNT EQUAL TO THE SUM OF ONE
YEAR’S FIXED RENT THEN RESERVED HEREUNDER PLUS AN AMOUNT EQUAL TO ALL ADDITIONAL
CHARGES PAYABLE UNDER ARTICLE 3 FOR THE CALENDAR YEAR PRECEDING THE YEAR IN
WHICH SUCH ASSIGNMENT IS INTENDED TO BECOME EFFECTIVE, WHICH DEPOSIT SHALL BE
HELD BY LANDLORD, WITHOUT INTEREST, FOR THE BALANCE OF THE TERM AS SECURITY FOR
THE FULL AND FAITHFUL PERFORMANCE OF ALL OF THE OBLIGATIONS UNDER THIS LEASE ON
THE PART OF TENANT YET TO BE PERFORMED) AND THAT ANY SUCH ASSIGNEE OF THIS LEASE
SHALL HAVE A NET WORTH EXCLUSIVE OF GOOD WILL, COMPUTED IN ACCORDANCE WITH GAAP,
EQUAL TO AT LEAST TEN (10) TIMES THE AGGREGATE OF THE ANNUAL FIXED RENT RESERVED
HEREUNDER PLUS ALL ADDITIONAL CHARGES FOR THE PRECEDING CALENDAR YEAR AS
AFORESAID AND (B) THAT THE USE OF THE PREMISES SHALL IN NO WAY DIMINISH THE
REPUTATION OF THE BUILDING AS A FIRST-CLASS OFFICE BUILDING OR IMPOSE ANY
ADDITIONAL BURDEN UPON THE BUILDING OR INCREASE THE SERVICES TO BE PROVIDED BY
LANDLORD.  IF ALL DEFAULTS ARE NOT CURED AND SUCH ADEQUATE ASSURANCE IS NOT
PROVIDED WITHIN SIXTY (60) DAYS AFTER THERE HAS BEEN AN ORDER FOR RELIEF UNDER
THE UNITED STATES BANKRUPTCY CODE, THEN THIS LEASE SHALL BE DEEMED REJECTED,
TENANT OR ANY OTHER PERSON IN POSSESSION SHALL VACATE THE PREMISES, AND LANDLORD
SHALL BE ENTITLED TO RETAIN ANY RENT OR SECURITY DEPOSIT PREVIOUSLY RECEIVED
FROM TENANT AND SHALL HAVE NO FURTHER LIABILITY TO TENANT OR ANY PERSON CLAIMING
THROUGH TENANT OR ANY TRUSTEE.  IF TENANT RECEIVES OR IS TO RECEIVE ANY VALUABLE
CONSIDERATION FOR SUCH AN ASSIGNMENT OF THIS LEASE, SUCH CONSIDERATION, AFTER
DEDUCTING THEREFROM (A) THE BROKERAGE COMMISSIONS, IF ANY, AND OTHER EXPENSES
REASONABLY INCURRED BY TENANT FOR SUCH ASSIGNMENT AND (B) ANY PORTION OF SUCH
CONSIDERATION REASONABLY DESIGNED BY THE ASSIGNEE AS PAID FOR THE PURCHASE OF
TENANT’S PROPERTY IN THE PREMISES, SHALL BE AND BECOME THE SOLE EXCLUSIVE
PROPERTY OF LANDLORD AND SHALL BE PAID OVER TO LANDLORD DIRECTLY BY SUCH
ASSIGNEE.  IF TENANT’S TRUSTEE, TENANT OR TENANT AS DEBTOR-IN-POSSESSION ASSUMES
THIS LEASE AND PROPOSES TO ASSIGN THE SAME (PURSUANT TO TITLE 11 U.S.C.
SECTION 365, AS THE SAME MAY BE AMENDED) TO ANY PERSON, INCLUDING, WITHOUT
LIMITATION, ANY INDIVIDUAL, PARTNERSHIP OR CORPORATE ENTITY, WHO SHALL HAVE MADE
A BONA FIDE OFFER TO ACCEPT AN ASSIGNMENT OF THIS LEASE ON TERMS ACCEPTABLE TO
THE TRUSTEE, TENANT OR TENANT AS DEBTOR-IN-POSSESSION, THEN NOTICE OF SUCH
PROPOSED ASSIGNMENT, SETTING FORTH (X) THE NAME AND ADDRESS OF SUCH PERSON,
(Y) ALL OF THE TERMS AND CONDITIONS OF SUCH OFFER, AND (Z) THE ADEQUATE
ASSURANCE TO BE PROVIDED LANDLORD TO ASSURE SUCH PERSON’S FUTURE PERFORMANCE
UNDER THIS LEASE, INCLUDING, WITHOUT LIMITATION, THE ASSURANCES REFERRED TO IN
TITLE 11

 

63

--------------------------------------------------------------------------------


 


U.S.C. SECTION 365(B)(3) (AS THE SAME MAY BE AMENDED), SHALL BE GIVEN TO
LANDLORD BY THE TRUSTEE, TENANT OR TENANT AS DEBTOR-IN-POSSESSION NO LATER THAN
TWENTY (20) DAYS AFTER RECEIPT BY THE TRUSTEE, TENANT OR TENANT AS
DEBTOR-IN-POSSESSION OF SUCH OFFER, BUT IN ANY EVENT NO LATER THAN TEN (10) DAYS
PRIOR TO THE DATE THAT THE TRUSTEE, TENANT OR TENANT AS DEBTOR-IN-POSSESSION
SHALL MAKE APPLICATION TO A COURT OF COMPETENT JURISDICTION FOR AUTHORITY AND
APPROVAL TO ENTER INTO SUCH ASSIGNMENT AND ASSUMPTION, AND LANDLORD SHALL
THEREUPON HAVE THE PRIOR RIGHT AND OPTION, TO BE EXERCISED BY NOTICE TO THE
TRUSTEE, TENANT OR TENANT AS DEBTOR-IN- POSSESSION, GIVEN AT ANY TIME PRIOR TO
THE EFFECTIVE DATE OF SUCH PROPOSED ASSIGNMENT, TO ACCEPT AN ASSIGNMENT OF THIS
LEASE UPON THE SAME TERMS AND CONDITIONS AND FOR THE SAME CONSIDERATION, IF ANY,
AS THE BONA FIDE OFFER MADE BY SUCH PERSON, LESS ANY BROKERAGE COMMISSIONS WHICH
MAY BE PAYABLE OUT OF THE CONSIDERATION TO BE PAID BY SUCH PERSON FOR THE
ASSIGNMENT OF THIS LEASE.


 


ARTICLE 23


 


REENTRY BY LANDLORD


 


23.01                     IF TENANT SHALL DEFAULT IN THE PAYMENT OF ANY FIXED
RENT OR ADDITIONAL CHARGES, AND SUCH DEFAULT SHALL CONTINUE FOR TEN (10) DAYS
AFTER WRITTEN NOTICE THEREOF HAS BEEN GIVEN TO TENANT, OR IF THIS LEASE SHALL
TERMINATE AS PROVIDED IN ARTICLE 22 HEREOF, LANDLORD OR LANDLORD’S AGENTS AND
EMPLOYEES MAY IMMEDIATELY OR AT ANY TIME THEREAFTER REENTER THE PREMISES, OR ANY
PART THEREOF, EITHER BY SUMMARY DISPOSSESS PROCEEDINGS OR BY ANY SUITABLE ACTION
OR PROCEEDING AT LAW, OR BY FORCE OR OTHERWISE, WITHOUT BEING LIABLE TO
INDICTMENT, PROSECUTION OR DAMAGES THEREFOR, AND MAY REPOSSESS THE SAME, AND MAY
REMOVE ANY PERSON THEREFROM, TO THE END THAT LANDLORD MAY HAVE, HOLD AND ENJOY
THE PREMISES.  THE WORD “REENTER,” AS USED HEREIN, IS NOT RESTRICTED TO ITS
TECHNICAL LEGAL MEANING.  IF THIS LEASE IS TERMINATED UNDER THE PROVISIONS OF
ARTICLE 22, OR IF LANDLORD SHALL REENTER THE PREMISES UNDER THE PROVISIONS OF
THIS ARTICLE, OR IN THE EVENT OF THE TERMINATION OF THIS LEASE, OR OF REENTRY,
BY OR UNDER ANY SUMMARY DISPOSSESS OR OTHER PROCEEDING OR ACTION OR ANY
PROVISION OF LAW BY REASON OF DEFAULT HEREUNDER ON THE PART OF TENANT, TENANT
SHALL THEREUPON PAY TO LANDLORD THE FIXED RENT AND ADDITIONAL CHARGES PAYABLE UP
TO THE TIME OF SUCH TERMINATION OF THIS LEASE, OR OF SUCH RECOVERY OF POSSESSION
OF THE PREMISES BY LANDLORD, AS THE CASE MAY BE, AND SHALL ALSO PAY TO LANDLORD
DAMAGES AS PROVIDED IN ARTICLE 24 HEREOF.


 


23.02                     IN THE EVENT OF A BREACH OR THREATENED BREACH BY
TENANT OF ANY OF ITS OBLIGATIONS UNDER THIS LEASE, LANDLORD SHALL ALSO HAVE THE
RIGHT OF INJUNCTION.  THE SPECIAL REMEDIES TO WHICH LANDLORD MAY RESORT
HEREUNDER ARE CUMULATIVE AND ARE NOT INTENDED TO BE EXCLUSIVE OF ANY OTHER
REMEDIES TO WHICH LANDLORD MAY LAWFULLY BE ENTITLED AT ANY TIME AND LANDLORD MAY
INVOKE ANY REMEDY ALLOWED AT LAW OR IN EQUITY AS IF SPECIFIC REMEDIES WERE NOT
PROVIDED FOR HEREIN.


 


23.03                     IF THIS LEASE SHALL TERMINATE UNDER THE PROVISIONS OF
ARTICLE 22 HEREOF, OR IF LANDLORD SHALL REENTER THE PREMISES UNDER THE
PROVISIONS OF THIS ARTICLE 23, OR IN THE EVENT OF THE TERMINATION OF THIS LEASE,
OR OF REENTRY, BY OR UNDER ANY SUMMARY DISPOSSESS OR OTHER PROCEEDING OR ACTION
OR ANY PROVISION OF LAW BY REASON OF DEFAULT HEREUNDER ON THE PART OF TENANT,
LANDLORD SHALL BE ENTITLED TO RETAIN ALL MONIES, IF ANY, PAID BY TENANT TO
LANDLORD, WHETHER AS ADVANCE RENT, SECURITY OR OTHERWISE, BUT SUCH MONIES SHALL
BE CREDITED BY LANDLORD AGAINST ANY FIXED RENT OR

 

64

--------------------------------------------------------------------------------


 


ADDITIONAL CHARGES DUE FROM TENANT AT THE TIME OF SUCH TERMINATION OR REENTRY
OR, AT LANDLORD’S OPTION, AGAINST ANY DAMAGES PAYABLE BY TENANT UNDER ARTICLE 24
HEREOF OR PURSUANT TO LAW.


 


ARTICLE 24


 


DAMAGES


 


24.01                     IF THIS LEASE IS TERMINATED UNDER THE PROVISIONS OF
ARTICLE 22 HEREOF, OR IF LANDLORD SHALL REENTER THE PREMISES UNDER THE
PROVISIONS OF ARTICLE 23 HEREOF, OR IN THE EVENT OF THE TERMINATION OF THIS
LEASE, OR OF REENTRY, BY OR UNDER ANY SUMMARY DISPOSSESS OR OTHER PROCEEDING OR
ACTION OR ANY PROVISION OF LAW BY REASON OF DEFAULT HEREUNDER ON THE PART OF
TENANT, TENANT SHALL PAY TO LANDLORD AS DAMAGES, AT THE ELECTION OF LANDLORD,
EITHER:


 


(A)                                  A SUM WHICH AT THE TIME OF SUCH TERMINATION
OF THIS LEASE OR AT THE TIME OF ANY SUCH REENTRY BY LANDLORD, AS THE CASE MAY
BE, REPRESENTS THE THEN VALUE OF THE EXCESS, IF ANY (ASSUMING A DISCOUNT AT A
RATE PER ANNUM EQUAL TO THE INTEREST RATE THEN APPLICABLE TO SEVEN (7) YEAR
FEDERAL TREASURY BONDS), OF (I) THE AGGREGATE AMOUNT OF THE FIXED RENT AND THE
ADDITIONAL CHARGES UNDER ARTICLE 3 HEREOF WHICH WOULD HAVE BEEN PAYABLE BY
TENANT (CONCLUSIVELY PRESUMING THE AVERAGE MONTHLY ADDITIONAL CHARGES UNDER
ARTICLE 3 HEREOF TO BE THE SAME AS WERE PAYABLE FOR THE LAST TWELVE (12)
CALENDAR MONTHS, OR IF LESS THAN TWELVE (12) CALENDAR MONTHS HAVE THEN ELAPSED
SINCE THE COMMENCEMENT DATE, ALL OF THE CALENDAR MONTHS IMMEDIATELY PRECEDING
SUCH TERMINATION OR REENTRY) FOR THE PERIOD COMMENCING WITH SUCH EARLIER
TERMINATION OF THIS LEASE OR THE DATE OF ANY SUCH REENTRY, AS THE CASE MAY BE,
AND ENDING WITH THE DATE CONTEMPLATED AS THE EXPIRATION DATE HEREOF IF THIS
LEASE HAD NOT SO TERMINATED OR IF LANDLORD HAD NOT SO REENTERED THE PREMISES,
OVER (II) THE AGGREGATE FAIR MARKET RENTAL VALUE OF THE PREMISES FOR THE SAME
PERIOD, OR


 


(B)                                 SUMS EQUAL TO THE FIXED RENT AND THE
ADDITIONAL CHARGES UNDER ARTICLE 3 HEREOF WHICH WOULD HAVE BEEN PAYABLE BY
TENANT HAD THIS LEASE NOT SO TERMINATED, OR HAD LANDLORD NOT SO REENTERED THE
PREMISES, PAYABLE UPON THE DUE DATES THEREFOR SPECIFIED HEREIN FOLLOWING SUCH
TERMINATION OR SUCH REENTRY AND UNTIL THE DATE CONTEMPLATED AS THE EXPIRATION
DATE HEREOF IF THIS LEASE HAD NOT SO TERMINATED OR IF LANDLORD HAD NOT SO
REENTERED THE PREMISES, PROVIDED, HOWEVER, THAT IF LANDLORD SHALL RELET THE
PREMISES DURING SAID PERIOD, LANDLORD SHALL CREDIT TENANT WITH THE NET RENTS
RECEIVED BY LANDLORD FROM SUCH RELETTING, SUCH NET RENTS TO BE DETERMINED BY
FIRST DEDUCTING FROM THE GROSS RENTS AS AND WHEN RECEIVED BY LANDLORD FROM SUCH
RELETTING THE EXPENSES INCURRED OR PAID BY LANDLORD IN TERMINATING THIS LEASE OR
IN REENTERING THE PREMISES AND IN SECURING POSSESSION THEREOF, AS WELL AS THE
EXPENSES OF RELETTING (BUT IN EACH CASE, ONLY WITH RESPECT TO SUCH TIME PERIOD
BETWEEN THE DATE OF THE TERMINATION DUE TO DEFAULT AND WHAT WOULD HAVE BEEN THE
NATURAL EXPIRATION OF THE TERM OF THE LEASE HAD THERE BEEN NO SUCH DEFAULT),
INCLUDING, WITHOUT LIMITATION, ALTERING AND PREPARING THE PREMISES FOR NEW
TENANTS, BROKERS’ COMMISSIONS, REASONABLE LEGAL FEES, AND ALL OTHER EXPENSES
PROPERLY CHARGEABLE AGAINST THE PREMISES AND THE RENTAL THEREFROM, IT BEING
UNDERSTOOD THAT ANY SUCH RELETTING MAY BE FOR A PERIOD SHORTER OR LONGER THAN
THE REMAINING TERM OF THIS LEASE; BUT IN NO EVENT SHALL TENANT BE ENTITLED TO
RECEIVE ANY EXCESS OF SUCH NET RENTS OVER THE SUMS PAYABLE BY TENANT TO LANDLORD
HEREUNDER, NOR SHALL TENANT BE ENTITLED IN ANY SUIT FOR THE COLLECTION OF
DAMAGES PURSUANT TO THIS SUBDIVISION TO A CREDIT IN RESPECT OF ANY NET RENTS
FROM A RELETTING, EXCEPT TO THE EXTENT THAT SUCH NET RENTS ARE ACTUALLY RECEIVED
BY LANDLORD.  IF THE PREMISES OR ANY PART THEREOF SHOULD BE RELET IN

 

65

--------------------------------------------------------------------------------


 


COMBINATION WITH OTHER SPACE, THEN PROPER APPORTIONMENT ON A SQUARE FOOT BASIS
SHALL BE MADE OF THE RENT RECEIVED FROM SUCH RELETTING AND OF THE EXPENSES OF
RELETTING.


 

If the Premises or any part thereof be relet by Landlord for the unexpired
portion of the term of this Lease, or any part thereof, before presentation of
proof of such damages to any court, commission or tribunal, the amount of rent
reserved upon such reletting shall, prima facie, be the fair and reasonable
rental value for the Premises, or part thereof, so relet during the term of the
reletting.  Landlord shall not be liable in any way whatsoever for its failure
or refusal to relet the Premises or any part thereof, or if the Premises or any
part thereof are relet, for its failure to collect the rent under such
reletting, and no such refusal or failure to relet or failure to collect rent
shall release or affect Tenant’s liability for damages or otherwise under this
Lease.

 


24.02                     SUIT OR SUITS FOR THE RECOVERY OF SUCH DAMAGES, OR ANY
INSTALLMENTS THEREOF, MAY BE BROUGHT BY LANDLORD FROM TIME TO TIME AT ITS
ELECTION, AND NOTHING CONTAINED HEREIN SHALL BE DEEMED TO REQUIRE LANDLORD TO
POSTPONE SUIT UNTIL THE DATE WHEN THE TERM OF THIS LEASE WOULD HAVE EXPIRED IF
IT HAD NOT BEEN SO TERMINATED UNDER THE PROVISIONS OF ARTICLE 22 HEREOF, OR HAD
LANDLORD NOT REENTERED THE PREMISES.  NOTHING HEREIN CONTAINED SHALL BE
CONSTRUED TO LIMIT OR PRECLUDE RECOVERY BY LANDLORD AGAINST TENANT OF ANY SUMS
OR DAMAGES TO WHICH, IN ADDITION TO THE DAMAGES PARTICULARLY PROVIDED ABOVE,
LANDLORD MAY LAWFULLY BE ENTITLED BY REASON OF ANY DEFAULT HEREUNDER ON THE PART
OF TENANT.  NOTHING HEREIN CONTAINED SHALL BE CONSTRUED TO LIMIT OR PREJUDICE
THE RIGHT OF LANDLORD TO PROVE FOR AND OBTAIN AS DAMAGES BY REASON OF THE
TERMINATION OF THIS LEASE OR REENTRY ON THE PREMISES FOR THE DEFAULT OF TENANT
UNDER THIS LEASE AN AMOUNT EQUAL TO THE MAXIMUM ALLOWED BY ANY STATUTE OR
RULE OF LAW IN EFFECT AT THE TIME WHEN, AND GOVERNING THE PROCEEDINGS IN WHICH,
SUCH DAMAGES ARE TO BE PROVED WHETHER OR NOT SUCH AMOUNT BE GREATER THAN ANY OF
THE SUMS REFERRED TO IN SECTION 24.01 HEREOF.


 


24.03                     IN ADDITION, IF THIS LEASE IS TERMINATED UNDER THE
PROVISIONS OF ARTICLE 22 HEREOF, OR IF LANDLORD SHALL REENTER THE PREMISES UNDER
THE PROVISIONS OF ARTICLE 23 HEREOF, TENANT AGREES THAT:


 


(A)                                  THE PREMISES THEN SHALL BE IN THE CONDITION
IN WHICH TENANT HAS AGREED TO SURRENDER THE SAME TO LANDLORD AT THE EXPIRATION
OF THE TERM HEREOF;


 


(B)                                 TENANT SHALL HAVE PERFORMED PRIOR TO ANY
SUCH TERMINATION ANY COVENANT OF TENANT CONTAINED IN THIS LEASE FOR THE MAKING
OF ANY ALTERATIONS OR FOR RESTORING OR REBUILDING THE PREMISES OR THE BUILDING,
OR ANY PART THEREOF; AND


 


(C)                                  FOR THE BREACH OF ANY COVENANT OF TENANT
SET FORTH ABOVE IN THIS SECTION 24.03, LANDLORD SHALL BE ENTITLED IMMEDIATELY,
WITHOUT NOTICE OR OTHER ACTION BY LANDLORD, TO RECOVER, AND TENANT SHALL PAY, AS
AND FOR LIQUIDATED DAMAGES THEREFOR, THE COST OF PERFORMING SUCH COVENANT (AS
ESTIMATED BY AN INDEPENDENT CONTRACTOR SELECTED BY LANDLORD).


 


24.04                     IN ADDITION TO ANY OTHER REMEDIES LANDLORD MAY HAVE
UNDER THIS LEASE, AND WITHOUT REDUCING OR ADVERSELY AFFECTING ANY OF LANDLORD’S
RIGHTS AND REMEDIES UNDER ARTICLE 22, IF ANY FIXED RENT, ADDITIONAL CHARGES OR
DAMAGES PAYABLE HEREUNDER BY TENANT TO LANDLORD ARE NOT PAID WITHIN SEVEN
(7) DAYS AFTER THE DUE DATE THEREOF, THE SAME SHALL BEAR INTEREST AT THE RATE OF
ONE AND ONE-HALF (1 ½%) PERCENT PER MONTH OR THE MAXIMUM RATE PERMITTED

 

66

--------------------------------------------------------------------------------


 


BY LAW, WHICHEVER IS LESS, FROM THE DUE DATE THEREOF UNTIL PAID, AND THE AMOUNT
OF SUCH INTEREST SHALL BE AN ADDITIONAL CHARGE HEREUNDER.  FOR THE PURPOSES OF
THIS SECTION 24.04, A RENT BILL SENT BY FIRST CLASS MAIL, TO THE ADDRESS TO
WHICH NOTICES ARE TO BE GIVEN UNDER THIS LEASE, SHALL BE DEEMED A PROPER DEMAND
FOR THE PAYMENT OF THE AMOUNTS SET FORTH THEREIN (BUT NOTHING CONTAINED HEREIN
SHALL BE DEEMED TO REQUIRE LANDLORD TO SEND ANY RENT BILL OR OTHERWISE MAKE ANY
DEMAND FOR THE PAYMENT OF RENT EXCEPT IN THOSE CASES, IF ANY, EXPLICITLY
PROVIDED FOR IN THIS LEASE).


 


ARTICLE 25


 


AFFIRMATIVE WAIVERS


 


25.01                     TENANT, ON BEHALF OF ITSELF AND ANY AND ALL PERSONS
CLAIMING THROUGH OR UNDER TENANT, DOES HEREBY WAIVE AND SURRENDER ALL RIGHT AND
PRIVILEGE WHICH IT, THEY OR ANY OF THEM MIGHT HAVE UNDER OR BY REASON OF ANY
PRESENT OR FUTURE LAW, TO REDEEM THE PREMISES OR TO HAVE A CONTINUANCE OF THIS
LEASE AFTER BEING DISPOSSESSED OR EJECTED THEREFROM BY PROCESS OF LAW OR UNDER
THE TERMS OF THIS LEASE OR AFTER THE TERMINATION OF THIS LEASE AS PROVIDED IN
THIS LEASE.


 


25.02                     IF TENANT IS IN ARREARS IN PAYMENT OF FIXED RENT OR
ADDITIONAL CHARGES, TENANT WAIVES TENANT’S RIGHT, IF ANY, TO DESIGNATE THE ITEMS
TO WHICH ANY PAYMENTS MADE BY TENANT ARE TO BE CREDITED, AND TENANT AGREES THAT
LANDLORD MAY APPLY ANY PAYMENTS MADE BY TENANT TO SUCH ITEMS AS LANDLORD SEES
FIT, IRRESPECTIVE OF AND NOTWITHSTANDING ANY DESIGNATION OR REQUEST BY TENANT AS
TO THE ITEMS WHICH ANY SUCH PAYMENTS SHALL BE CREDITED.


 


25.03                     LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER AGAINST THE OTHER ON ANY
MATTER WHATSOEVER ARISING OUT OF OR IN ANY WAY CONNECTED WITH THIS LEASE, THE
RELATIONSHIP OF LANDLORD AND TENANT, TENANT’S USE OR OCCUPANCY OF THE PREMISES,
INCLUDING, WITHOUT LIMITATION, ANY CLAIM OF INJURY OR DAMAGE, AND ANY EMERGENCY
AND OTHER STATUTORY REMEDY WITH RESPECT THERETO.


 


25.04                     TENANT SHALL NOT INTERPOSE ANY COUNTERCLAIM OF ANY
KIND IN ANY ACTION OR PROCEEDING COMMENCED BY LANDLORD TO RECOVER POSSESSION OF
THE PREMISES (OTHER THAN COMPULSORY COUNTERCLAIMS).


 


ARTICLE 26


 


NO WAIVERS


 


26.01                     THE FAILURE OF EITHER PARTY TO INSIST IN ANY ONE OR
MORE INSTANCES UPON THE STRICT PERFORMANCE OF ANY ONE OR MORE OF THE OBLIGATIONS
OF THIS LEASE, OR TO EXERCISE ANY ELECTION HEREIN CONTAINED, SHALL NOT BE
CONSTRUED AS A WAIVER OR RELINQUISHMENT FOR THE FUTURE OF THE PERFORMANCE OF
SUCH ONE OR MORE OBLIGATIONS OF THIS LEASE OR OF THE RIGHT TO EXERCISE SUCH
ELECTION, AND SUCH RIGHT TO INSIST UPON STRICT PERFORMANCE SHALL CONTINUE AND
REMAIN IN FULL FORCE AND EFFECT WITH RESPECT TO ANY SUBSEQUENT BREACH, ACT OR
OMISSION.  THE RECEIPT BY LANDLORD OF FIXED RENT OR PARTIAL PAYMENTS THEREOF OR
ADDITIONAL CHARGES OR PARTIAL PAYMENTS THEREOF WITH KNOWLEDGE OF BREACH BY
TENANT OF ANY OBLIGATION OF THIS LEASE SHALL NOT BE DEEMED A WAIVER OF SUCH
BREACH.

 

67

--------------------------------------------------------------------------------


 


26.02                     ANY OPTION ON THE PART OF TENANT HEREIN CONTAINED FOR
AN EXTENSION OR RENEWAL HEREOF SHALL NOT BE DEEMED TO GIVE TENANT ANY OPTION FOR
A FURTHER EXTENSION BEYOND THE FIRST RENEWAL OR EXTENDED TERM.


 


ARTICLE 27


 


CURING TENANT’S DEFAULTS


 


27.01                     IF TENANT SHALL DEFAULT IN THE PERFORMANCE OF ANY OF
TENANT’S OBLIGATIONS UNDER THIS LEASE, LANDLORD, ANY SUPERIOR LESSOR OR ANY
SUPERIOR MORTGAGEE WITHOUT THEREBY WAIVING SUCH DEFAULT, MAY (BUT SHALL NOT BE
OBLIGATED TO) PERFORM THE SAME FOR THE ACCOUNT AND AT THE EXPENSE OF TENANT,
WITHOUT NOTICE IN A CASE OF EMERGENCY, AND IN ANY OTHER CASE ONLY IF SUCH
DEFAULT CONTINUES AFTER THE EXPIRATION OF THE APPLICABLE GRACE PERIOD, IF ANY. 
IF LANDLORD EFFECTS SUCH CURE BY BONDING ANY LIEN WHICH TENANT IS REQUIRED TO
BOND, TENANT SHALL OBTAIN AND SUBSTITUTE A BOND FOR LANDLORD’S BOND AT ITS SOLE
COST AND EXPENSE AND REIMBURSE LANDLORD FOR THE COST OF LANDLORD’S BOND.


 


27.02                     BILLS FOR ANY EXPENSES INCURRED BY LANDLORD OR ANY
SUPERIOR LESSOR OR ANY SUPERIOR MORTGAGEE IN CONNECTION WITH ANY SUCH
PERFORMANCE BY IT FOR THE ACCOUNT OF TENANT, AND BILLS FOR ALL COSTS, EXPENSES
AND DISBURSEMENTS OF EVERY KIND AND NATURE WHATSOEVER, INCLUDING REASONABLE
COUNSEL FEES, INVOLVED IN COLLECTING OR ENDEAVORING TO COLLECT THE FIXED RENT OR
ADDITIONAL CHARGES OR ANY PART THEREOF OR ENFORCING OR ENDEAVORING TO ENFORCE
ANY RIGHTS AGAINST TENANT OR TENANT’S OBLIGATIONS HEREUNDER, UNDER OR IN
CONNECTION WITH THIS LEASE OR PURSUANT TO LAW, INCLUDING ANY SUCH COST, EXPENSE
AND DISBURSEMENT INVOLVED IN INSTITUTING AND PROSECUTING SUMMARY PROCEEDINGS OR
IN RECOVERING POSSESSION OF THE PREMISES AFTER DEFAULT BY TENANT OR UPON THE
EXPIRATION OR SOONER TERMINATION OF THIS LEASE, AND INTEREST ON ALL SUMS
ADVANCED BY LANDLORD OR SUCH SUPERIOR LESSOR OR SUPERIOR MORTGAGEE UNDER THIS
SECTION 27.02 AND/OR SECTION 27.01 (AT THE INTEREST RATE OR THE MAXIMUM RATE
PERMITTED BY LAW, WHICHEVER IS LESS) MAY BE SENT BY LANDLORD OR SUCH SUPERIOR
LESSOR OR SUPERIOR MORTGAGEE TO TENANT MONTHLY, OR IMMEDIATELY, AT ITS OPTION,
AND SUCH AMOUNTS SHALL BE DUE AND PAYABLE AS ADDITIONAL CHARGES IN ACCORDANCE
WITH THE TERMS OF SUCH BILLS.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS SECTION, TENANT SHALL HAVE NO OBLIGATION TO PAY LANDLORD’S
COSTS, EXPENSES, OR DISBURSEMENTS IN ANY PROCEEDING IN WHICH THERE SHALL HAVE
BEEN RENDERED A FINAL JUDGMENT AGAINST LANDLORD.


 


ARTICLE 28


 


BROKER


 


28.01                     TENANT COVENANTS, WARRANTS AND REPRESENTS THAT NO
BROKER EXCEPT NEWMARK KNIGHT FRANK (THE “BROKER”) WAS INSTRUMENTAL IN BRINGING
ABOUT OR CONSUMMATING THIS LEASE AND THAT TENANT HAD NO CONVERSATIONS OR
NEGOTIATIONS WITH ANY BROKER EXCEPT THE BROKER CONCERNING THE LEASING OF THE
PREMISES.  TENANT AGREES TO INDEMNIFY AND HOLD HARMLESS LANDLORD AGAINST AND
FROM ANY CLAIMS FOR ANY BROKERAGE COMMISSIONS AND ALL COSTS, EXPENSES AND
LIABILITIES IN CONNECTION THEREWITH, INCLUDING, WITHOUT LIMITATION, REASONABLE
ATTORNEYS’ FEES AND EXPENSES, ARISING OUT OF ANY CONVERSATIONS OR NEGOTIATIONS
HAD BY TENANT WITH ANY BROKER OTHER THAN THE BROKER.  LANDLORD AGREES TO
INDEMNIFY AND HOLD HARMLESS TENANT AGAINST AND FROM ANY CLAIMS FOR

 

68

--------------------------------------------------------------------------------


 


ANY BROKERAGE COMMISSIONS AND ALL COSTS, EXPENSES AND LIABILITIES IN CONNECTION
THEREWITH, INCLUDING, WITHOUT LIMITATION, REASONABLE ATTORNEYS’ FEES AND
EXPENSES, ARISING OUT OF CONVERSATIONS OR NEGOTIATIONS HAD BY LANDLORD WITH ANY
BROKER PURPORTING TO REPRESENT TENANT AND WITH WHOM TENANT SHALL HAVE HAD NO
DEALINGS.


 


ARTICLE 29


 


NOTICES


 


29.01                     ANY NOTICE, STATEMENT, DEMAND, CONSENT, APPROVAL OR
OTHER COMMUNICATION REQUIRED OR PERMITTED TO BE GIVEN, RENDERED OR MADE BY
EITHER PARTY TO THIS LEASE OR PURSUANT TO ANY APPLICABLE LAW OR REQUIREMENT OF
PUBLIC AUTHORITY (COLLECTIVELY, “NOTICES”) SHALL BE IN WRITING (WHETHER OR NOT
SO STATED ELSEWHERE IN THIS LEASE) AND SHALL BE DEEMED TO HAVE BEEN PROPERLY
GIVEN, RENDERED OR MADE ONLY IF SENT BY (I) REGISTERED OR CERTIFIED MAIL, RETURN
RECEIPT REQUESTED, POSTED IN A UNITED STATES POST OFFICE STATION OR LETTER BOX
IN THE CONTINENTAL UNITED STATES, (II) NATIONALLY RECOGNIZED OVERNIGHT COURIER
(E.G., FEDERAL EXPRESS) WITH VERIFICATION OF DELIVERY REQUESTED OR
(III) PERSONAL DELIVERY WITH VERIFICATION OF DELIVERY REQUESTED, IN ANY OF SUCH
CASES ADDRESSED AS FOLLOWS:


 

If to Landlord:

 

1114 6TH AVENUE CO. LLC
c/o Brookfield Properties Management LLC
Three World Financial Center
200 Vesey Street
New York, New York 10281-1021
Attention: Senior Vice President — Director of Leasing

 

with a copy to:

 

1114 6TH AVENUE CO. LLC
c/o Brookfield Properties Management LLC
Three World Financial Center
200 Vesey Street
New York, New York 10281-1021
Attention: General Counsel

 

and if to Tenant as follows:

 

Advent Software, Inc.
600 Townsend Street
San Francisco, California 94103
Attention:  Assistant Controller

 

with a copy to:

 

Advent Software, Inc.
600 Townsend Street
San Francisco, California 94103
Attention:  Facilities Department

 

69

--------------------------------------------------------------------------------


 

and shall be deemed to have been given, rendered or made (x) if mailed, on the
second Business Day following the day so mailed, unless mailed to a location
outside of the State of New York, in which case it shall be deemed to have been
given, rendered or made on the third Business Day after the day so mailed,
(y) if sent by nationally recognized overnight courier, on the first Business
Day following the day sent or (z) if sent by personal delivery, when delivered
and receipted by the party to whom addressed (or on the date that such receipt
is refused, if applicable).  Either party may, by notice as aforesaid, designate
a different address or addresses for notices intended for it.  Notwithstanding
the foregoing, with respect to an occurrence presenting imminent danger to the
health or safety of persons or damage to property in, on or about the Building,
notices may be given orally or as may otherwise may be practicable under the
circumstances.

 


29.02                     NOTICES HEREUNDER FROM LANDLORD MAY BE GIVEN BY
LANDLORD’S MANAGING AGENT, IF ONE EXISTS, OR BY LANDLORD’S ATTORNEY.  NOTICES
HEREUNDER FROM TENANT MAY BE GIVEN BY TENANT’S ATTORNEY.  NOTWITHSTANDING THE
PROVISIONS OF THIS ARTICLE 29, BILLS AND LANDLORD’S STATEMENTS MAY BE RENDERED
BY DELIVERING THEM TO TENANT AT THE ADDRESSES SET FORTH IN SECTION 29.01 BY
REGULAR MAIL, WITHOUT THE NECESSITY OF A RECEIPT.


 


29.03                     IN ADDITION TO THE FOREGOING, EITHER LANDLORD OR
TENANT MAY, FROM TIME TO TIME, REQUEST IN WRITING THAT THE OTHER PARTY SERVE A
COPY OF ANY NOTICE ON ONE OTHER PERSON OR ENTITY DESIGNATED IN SUCH REQUEST,
SUCH SERVICE TO BE EFFECTED AS PROVIDED IN SECTION 29.01 OR SECTION 29.02
HEREOF.


 


ARTICLE 30


 


ESTOPPEL CERTIFICATES


 


30.01                     EACH PARTY AGREES, AT ANY TIME AND FROM TIME TO TIME,
AS REQUESTED BY THE OTHER PARTY WITH NOT LESS THAN TEN (10) BUSINESS DAYS PRIOR
NOTICE, TO EXECUTE AND DELIVER TO THE OTHER A STATEMENT CERTIFYING THAT THIS
LEASE IS UNMODIFIED AND IN FULL FORCE AND EFFECT (OR IF THERE HAVE BEEN
MODIFICATIONS, THAT THE SAME IS IN FULL FORCE AND EFFECT AS MODIFIED AND STATING
THE MODIFICATIONS), CERTIFYING THE DATES TO WHICH THE FIXED RENT AND ADDITIONAL
CHARGES HAVE BEEN PAID, STATING WHETHER OR NOT, TO THE KNOWLEDGE OF THE SIGNER,
THE OTHER PARTY IS IN DEFAULT IN PERFORMANCE OF ANY OF ITS OBLIGATIONS UNDER
THIS LEASE, AND IF SO, SPECIFYING EACH SUCH DEFAULT OF WHICH THE SIGNER SHALL
HAVE KNOWLEDGE, AND STATING WHETHER OR NOT, TO THE KNOWLEDGE OF THE SIGNER, ANY
EVENT HAS OCCURRED WHICH WITH THE GIVING OF NOTICE OR PASSAGE OF TIME, OR BOTH,
WOULD CONSTITUTE SUCH A DEFAULT, AND, IF SO, SPECIFYING EACH SUCH EVENT, IT
BEING INTENDED THAT ANY SUCH STATEMENT DELIVERED PURSUANT HERETO SHALL BE DEEMED
A REPRESENTATION AND WARRANTY TO BE RELIED UPON BY THE PARTY REQUESTING THE
CERTIFICATE AND BY OTHERS WITH WHOM SUCH PARTY MAY BE DEALING, REGARDLESS OF
INDEPENDENT INVESTIGATION.  EACH PARTY ALSO SHALL INCLUDE IN ANY SUCH STATEMENT
SUCH OTHER INFORMATION CONCERNING THIS LEASE AS THE OTHER PARTY MAY REASONABLY
REQUEST.

 

70

--------------------------------------------------------------------------------


 


ARTICLE 31


 


MEMORANDUM OF LEASE


 


31.01                     TENANT SHALL NOT RECORD THIS LEASE OR ANY MEMORANDUM
THEREOF.


 


ARTICLE 32


 


NO REPRESENTATIONS BY LANDLORD


 


32.01                     TENANT EXPRESSLY ACKNOWLEDGES AND AGREES THAT LANDLORD
HAS NOT MADE AND IS NOT MAKING, AND TENANT, IN EXECUTING AND DELIVERING THIS
LEASE, IS NOT RELYING UPON, ANY WARRANTIES, REPRESENTATIONS, PROMISES OR
STATEMENTS, EXCEPT TO THE EXTENT THAT THE SAME ARE EXPRESSLY SET FORTH IN THIS
LEASE OR IN ANY OTHER WRITTEN AGREEMENT WHICH MAY BE MADE BETWEEN THE PARTIES
CONCURRENTLY WITH THE EXECUTION AND DELIVERY OF THIS LEASE AND SHALL EXPRESSLY
REFER TO THIS LEASE.  ALL UNDERSTANDINGS AND AGREEMENTS HERETOFORE HAD BETWEEN
THE PARTIES ARE MERGED IN THIS LEASE AND ANY OTHER WRITTEN AGREEMENT(S) MADE
CONCURRENTLY HEREWITH, WHICH ALONE FULLY AND COMPLETELY EXPRESS THE AGREEMENT OF
THE PARTIES AND WHICH ARE ENTERED INTO AFTER FULL INVESTIGATION, NEITHER PARTY
RELYING UPON ANY STATEMENT OR REPRESENTATION NOT EMBODIED IN THIS LEASE OR ANY
OTHER WRITTEN AGREEMENT(S) MADE CONCURRENTLY HEREWITH.


 


ARTICLE 33


 


INTENTIONALLY OMITTED


 


ARTICLE 34


 


HOLDOVER


 


34.01                     (A)                                  IN THE EVENT THIS
LEASE IS NOT RENEWED OR EXTENDED OR A NEW LEASE IS NOT ENTERED INTO BETWEEN THE
PARTIES, AND IF TENANT SHALL THEN HOLD OVER AFTER THE EXPIRATION OF THE TERM OF
THIS LEASE, AND IF LANDLORD SHALL THEN NOT PROCEED TO REMOVE TENANT FROM THE
PREMISES IN THE MANNER PERMITTED BY LAW (OR SHALL NOT HAVE GIVEN WRITTEN NOTICE
TO TENANT THAT TENANT MUST VACATE THE PREMISES) IRRESPECTIVE OF WHETHER OR NOT
LANDLORD ACCEPTS RENT FROM TENANT FOR A PERIOD BEYOND THE EXPIRATION DATE, THE
PARTIES HEREBY AGREE THAT TENANT’S OCCUPANCY OF THE PREMISES AFTER THE
EXPIRATION OF THE TERM SHALL BE UPON ALL OF THE TERMS SET FORTH IN THIS LEASE
EXCEPT TENANT SHALL PAY ON THE FIRST DAY OF EACH MONTH OF THE HOLDOVER PERIOD AS
FIXED RENT, AN AMOUNT EQUAL TO (X) ONE HUNDRED FIFTY PERCENT (150%) OF THE
MONTHLY FIXED RENT AND ADDITIONAL CHARGES PAYABLE BY TENANT DURING THE LAST
MONTH OF THE TERM OF THIS LEASE FOR THE FIRST THIRTY (30) DAYS OF SUCH HOLD OVER
(PRO RATED ON A PER DIEM BASIS), AND (Y) TWO HUNDRED PERCENT (200%) OF THE
MONTHLY FIXED RENT AND ADDITIONAL CHARGES PAYABLE BY TENANT DURING THE LAST
MONTH OF THE TERM OF THIS LEASE FOR EACH MONTH OR PORTION OF A MONTH (WITHOUT
DAILY PRORATION) DURING THE REMAINDER OF SUCH HOLDOVER.  FURTHER, LANDLORD SHALL
NOT BE REQUIRED TO PERFORM ANY WORK, FURNISH ANY MATERIALS OR MAKE ANY REPAIRS
WITHIN THE PREMISES DURING THE HOLDOVER PERIOD.  IT IS FURTHER STIPULATED AND
AGREED THAT IF LANDLORD SHALL, AT ANY TIME AFTER THE EXPIRATION OF THE ORIGINAL
TERM OR AFTER THE EXPIRATION OF ANY TERM CREATED THEREAFTER, PROCEED TO REMOVE
TENANT FROM THE PREMISES AS A HOLDOVER, THE FIXED RENT FOR THE USE AND OCCUPANCY
OF THE PREMISES DURING ANY

 

71

--------------------------------------------------------------------------------


 


HOLDOVER PERIOD SHALL BE CALCULATED IN THE SAME MANNER AS SET FORTH ABOVE.  IN
ADDITION TO THE FOREGOING, LANDLORD SHALL BE ENTITLED TO RECOVER FROM TENANT ANY
LOSSES OR DAMAGES ARISING FROM SUCH HOLDOVER AS PROVIDED IN
SECTION 34.01(C) HEREOF.


 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS LEASE, THE ACCEPTANCE OF ANY RENT PAID BY TENANT PURSUANT TO
SECTION 34.01(A) ABOVE SHALL NOT PRECLUDE LANDLORD FROM COMMENCING AND
PROSECUTING A HOLDOVER OR SUMMARY EVICTION PROCEEDING, AND THE PRECEDING
SENTENCE SHALL BE DEEMED TO BE AN “AGREEMENT EXPRESSLY PROVIDING OTHERWISE”
WITHIN THE MEANING OF SECTION 223-C OF THE REAL PROPERTY LAW OF THE STATE OF NEW
YORK.


 


(C)                                  IF TENANT SHALL HOLD-OVER OR REMAIN IN
POSSESSION OF ANY PORTION OF THE PREMISES BEYOND THE EXPIRATION DATE, TENANT
SHALL BE SUBJECT NOT ONLY TO SUMMARY PROCEEDING AND ALL DAMAGES RELATED THERETO,
BUT, IF SUCH HOLDING OVER EXCEEDS SIXTY (60) DAYS,  ALSO TO ANY DAMAGES ARISING
OUT OF ANY LOST OPPORTUNITIES (AND/OR NEW LEASES) BY LANDLORD TO RE-LET THE
PREMISES (OR ANY PART THEREOF).  ALL DAMAGES TO LANDLORD BY REASON OF SUCH
HOLDING OVER BY TENANT MAY BE THE SUBJECT OF A SEPARATE ACTION AND NEED NOT BE
ASSERTED BY LANDLORD IN ANY SUMMARY PROCEEDINGS AGAINST TENANT.


 


ARTICLE 35


 


MISCELLANEOUS PROVISIONS AND DEFINITIONS


 


35.01                     NO AGREEMENT SHALL BE EFFECTIVE TO CHANGE, MODIFY,
WAIVE, RELEASE, DISCHARGE, TERMINATE OR EFFECT AN ABANDONMENT OF THIS LEASE, IN
WHOLE OR IN PART, INCLUDING, WITHOUT LIMITATION, THIS SECTION 35.01, UNLESS SUCH
AGREEMENT IS IN WRITING, REFERS EXPRESSLY TO THIS LEASE AND IS SIGNED BY THE
PARTY AGAINST WHOM ENFORCEMENT OF THE CHANGE, MODIFICATION, WAIVER, RELEASE,
DISCHARGE, TERMINATION OR EFFECTUATION OF THE ABANDONMENT IS SOUGHT (OR IN THE
CASE OF A CHANGE OR MODIFICATION, UNLESS SUCH AGREEMENT IS SIGNED BY BOTH
LANDLORD AND TENANT).  IF TENANT SHALL AT ANY TIME REQUEST LANDLORD TO SUBLET
THE PREMISES FOR TENANT’S ACCOUNT, LANDLORD OR ITS AGENT IS AUTHORIZED TO
RECEIVE KEYS FOR SUCH PURPOSES WITHOUT RELEASING TENANT FROM ANY OF ITS
OBLIGATIONS UNDER THIS LEASE, AND TENANT HEREBY RELEASES LANDLORD OF ANY
LIABILITY FOR LOSS OR DAMAGE TO ANY OF TENANT’S PROPERTY IN CONNECTION WITH SUCH
SUBLETTING UNLESS CAUSED BY OR RESULTING FROM THE NEGLIGENCE OR WILLFUL ACT OF
LANDLORD, ITS AGENTS, SERVANTS, CONTRACTORS, OR EMPLOYEES.


 


35.02                     EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE,
THE OBLIGATIONS OF THIS LEASE SHALL BIND AND BENEFIT THE SUCCESSORS AND ASSIGNS
OF THE PARTIES HERETO WITH THE SAME EFFECT AS IF MENTIONED IN EACH INSTANCE
WHERE A PARTY IS NAMED OR REFERRED TO; PROVIDED, HOWEVER, THAT (A) NO VIOLATION
OF THE PROVISIONS OF ARTICLE 7 SHALL OPERATE TO VEST ANY RIGHTS IN ANY SUCCESSOR
OR ASSIGNEE OF TENANT AND (B) THE PROVISIONS OF THIS ARTICLE 35 SHALL NOT BE
CONSTRUED AS MODIFYING THE CONDITIONS OF LIMITATION CONTAINED IN ARTICLE 22.


 


35.03                     TENANT SHALL LOOK ONLY TO LANDLORD’S ESTATE AND
PROPERTY IN THE LAND AND THE BUILDING (AND THE SALE AND RENTAL PROCEEDS
THEREFROM) FOR THE SATISFACTION OF TENANT’S REMEDIES, FOR THE COLLECTION OF A
JUDGMENT (OR OTHER JUDICIAL PROCESS) REQUIRING THE PAYMENT OF MONEY BY LANDLORD
IN THE EVENT OF ANY DEFAULT BY LANDLORD HEREUNDER, AND NO OTHER PROPERTY OR
ASSETS OF LANDLORD OR ITS MEMBERS, PARTNERS, OFFICERS, DIRECTORS, SHAREHOLDERS
OR PRINCIPALS,

 

72

--------------------------------------------------------------------------------


 


DISCLOSED OR UNDISCLOSED, SHALL BE SUBJECT TO LEVY, EXECUTION OR OTHER
ENFORCEMENT PROCEDURE FOR THE SATISFACTION OF TENANT’S REMEDIES UNDER OR WITH
RESPECT TO THIS LEASE, THE RELATIONSHIP OF LANDLORD AND TENANT HEREUNDER OR
TENANT’S USE OR OCCUPANCY OF THE PREMISES.


 


35.04                     (A)                                  EXCEPT AS
EXPRESSLY PROVIDED IN SECTION 35.04(B) AND ARTICLES 19 AND 20 HEREOF, THE
OBLIGATIONS OF TENANT HEREUNDER SHALL IN NO WAY BE AFFECTED, IMPAIRED OR
EXCUSED, NOR SHALL LANDLORD HAVE ANY LIABILITY WHATSOEVER TO TENANT, NOR SHALL
IT BE DEEMED A CONSTRUCTIVE EVICTION BECAUSE (I) LANDLORD IS UNABLE TO FULFILL,
OR IS DELAYED IN FULFILLING, ANY OF ITS OBLIGATIONS UNDER THIS LEASE BY REASON
OF STRIKE, LOCK-OUT OR OTHER LABOR TROUBLE, GOVERNMENTAL PREEMPTION OF
PRIORITIES OR OTHER CONTROLS IN CONNECTION WITH A NATIONAL OR OTHER PUBLIC
EMERGENCY OR SHORTAGES OF FUEL, SUPPLIES OR LABOR RESULTING THEREFROM, OR ANY
OTHER CAUSE, WHETHER SIMILAR OR DISSIMILAR, BEYOND LANDLORD’S REASONABLE
CONTROL; OR (II) OF ANY FAILURE OR DEFECT IN THE SUPPLY, QUANTITY OR CHARACTER
OF ELECTRICITY OR WATER FURNISHED TO THE PREMISES, BY REASON OF ANY REQUIREMENT,
ACT OR OMISSION OF THE PUBLIC UTILITY OR OTHERS SERVING THE BUILDING WITH
ELECTRIC ENERGY, STEAM, OIL, GAS OR WATER, OR FOR ANY OTHER REASON WHETHER
SIMILAR OR DISSIMILAR, BEYOND LANDLORD’S REASONABLE CONTROL (THE FOREGOING
CIRCUMSTANCES DESCRIBED IN THIS SECTION 35.04(A), “FORCE MAJEURE CAUSES”). 
WITHOUT LIMITING EVENTS THAT MAY CONSTITUTE “OR ANY OTHER CAUSE, WHETHER SIMILAR
OR DISSIMILAR, BEYOND LANDLORD’S REASONABLE CONTROL,” THE FOLLOWING ARE ITEMS
WHICH LANDLORD AND TENANT AGREE ARE BEYOND LANDLORD’S REASONABLE CONTROL:

 

(A)                              LACK OF ACCESS TO THE BUILDING OR THE PREMISES
BEYOND THE REASONABLE CONTROL OF AND NOT OTHERWISE CAUSED BY LANDLORD (WHICH
SHALL INCLUDE, BUT NOT BE LIMITED TO, THE LACK OF ACCESS TO THE BUILDING OR THE
PREMISES WHEN IT OR THEY ARE STRUCTURALLY SOUND BUT INACCESSIBLE DUE TO
EVACUATION OF THE SURROUNDING AREA OR DAMAGE TO NEARBY STRUCTURES OR PUBLIC
AREAS);

 

(B)                                ANY CAUSE OUTSIDE THE BUILDING NOT CAUSED BY
LANDLORD;

 

(C)                                REDUCED AIR QUALITY OR OTHER CONTAMINANTS
WITHIN THE BUILDING BEYOND THE REASONABLE CONTROL OF AND NOT OTHERWISE CAUSED BY
LANDLORD THAT WOULD ADVERSELY AFFECT THE BUILDING OR ITS OCCUPANTS (INCLUDING,
BUT NOT LIMITED TO, THE PRESENCE OF BIOLOGICAL OR OTHER AIRBORNE AGENTS WITHIN
THE BUILDING OR THE PREMISES);

 

(D)                               DISRUPTION OF MAIL AND DELIVERIES TO THE
BUILDING OR THE PREMISES RESULTING FROM A CASUALTY; AND

 

(E)                                 BLOCKAGES OF ANY WINDOWS, DOORS, OR WALKWAYS
TO THE BUILDING OR THE PREMISES RESULTING FROM A CASUALTY.

 


(B)                                 NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS LEASE, BUT SUBJECT TO THE PROVISIONS OF ARTICLES 19 AND 20
HEREOF TO THE EXTENT APPLICABLE, IF FOR A PERIOD OF TEN (10) CONSECUTIVE DAYS
(I) LANDLORD FAILS TO PROVIDE SERVICES REQUIRED UNDER THIS LEASE TO BE PROVIDED
TO THE PREMISES OR (II) LANDLORD FAILS TO MAKE THE REPAIRS REQUIRED UNDER THIS
LEASE TO BE MADE BY LANDLORD, AND (W) THE CAUSE OF SUCH FAILURE SHALL NOT BE
FORCE MAJEURE CAUSES OR THE ACT OR OMISSION OF TENANT, ITS AGENTS,
REPRESENTATIVES, CONTRACTORS OR EMPLOYEES, AND (X) THE PREMISES SHALL BE
RENDERED UNTENANTABLE AND (Y) TENANT SHALL VACATE SUCH PORTION OF THE PREMISES
AND (Z) TENANT SHALL CONCURRENTLY THEREWITH GIVE NOTICE OF SUCH FACT TO
LANDLORD, THEN, IN SUCH EVENT, THE

 

73

--------------------------------------------------------------------------------


 


FIXED RENT AND ADDITIONAL CHARGES PAYABLE PURSUANT TO ARTICLE 3 OF THIS LEASE
FOR SUCH PORTION OF THE PREMISES SHALL BE ABATED FOR THE PERIOD COMMENCING ON
THE DAY IMMEDIATELY SUCCEEDING THE EXPIRATION OF SUCH TEN (10) CONSECUTIVE DAY
PERIOD AND ENDING ON THE DATE THAT THE PREMISES (OR SUCH PORTION THEREOF) SHALL
BE RENDERED TENANTABLE (OR SUCH EARLIER DATE, IF ANY, AS TENANT SHALL REOCCUPY
THE SAME FOR THE CONDUCT OF ITS BUSINESS).


 


(C)                                  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN THIS LEASE, IN THE EVENT THAT BOTH OF THE BUILDING’S FREIGHT
ELEVATORS SHALL NOT BE OPERABLE FOR A PERIOD OF TWO (2) CONSECUTIVE BUSINESS
DAYS DURING THE PERFORMANCE OF TENANT’S WORK, PROVIDED THAT (I) TENANT SHALL
HAVE CEASED ALL PERFORMANCE OF TENANT’S WORK AS A RESULT THEREOF, (II) TENANT
SHALL HAVE CONCURRENTLY GIVEN NOTICE OF SUCH FACT TO LANDLORD, AND (III) THE
COMPLETION OF TENANT’S WORK SHALL IN FACT HAVE BEEN DELAYED BY SUCH
INTERRUPTION, THEN, IN SUCH EVENT, THE RENT COMMENCEMENT DATE SHALL BE EXTENDED
BY ONE (1) DAY FOR EACH DAY OF SUCH DELAY IN THE PERFORMANCE OF TENANT’S WORK
UNTIL THE EARLIER OF (X) THE DATE FREIGHT ELEVATOR SERVICE SHALL BE RESTORED
(THROUGH EITHER THE REPAIR OF AT LEAST ONE OF THE BUILDING’S FREIGHT ELEVATORS
OR THE CONVERSION OF ONE OF THE BUILDING’S PASSENGER ELEVATORS FOR TEMPORARY USE
AS A FREIGHT ELEVATOR) AND (Y) THE DATE TENANT SHALL RESUME THE PERFORMANCE OF
TENANT’S WORK.


 


35.05                     FOR THE PURPOSES OF THIS LEASE, THE FOLLOWING TERMS
HAVE THE MEANINGS INDICATED:


 


(A)                                  THE TERM “MORTGAGE” SHALL INCLUDE A
MORTGAGE AND/OR A DEED OF TRUST, AND THE TERM “HOLDER OF A MORTGAGE” OR
“MORTGAGEE” OR WORDS OF SIMILAR IMPORT SHALL INCLUDE A MORTGAGEE OF A MORTGAGE
OR A BENEFICIARY OF A DEED OF TRUST.


 


(B)                                 THE TERM “INSURANCE REQUIREMENTS” AND WORDS
OF SIMILAR IMPORT SHALL MEAN RULES, REGULATIONS, ORDERS AND OTHER REQUIREMENTS
OF THE NEW YORK BOARD OF UNDERWRITERS AND/OR THE NEW YORK FIRE INSURANCE RATING
ORGANIZATION AND/OR ANY OTHER SIMILAR BODY PERFORMING THE SAME OR SIMILAR
FUNCTIONS AND HAVING JURISDICTION OR COGNIZANCE OVER THE BUILDING AND/OR THE
PREMISES, WHETHER NOW OR HEREAFTER IN FORCE.


 


(C)                                  THE TERM “TENANT” SHALL MEAN THE TENANT
HEREIN NAMED OR ANY ASSIGNEE OR OTHER SUCCESSOR IN INTEREST (IMMEDIATE OR
REMOTE) OF THE TENANT HEREIN NAMED, WHICH AT THE TIME IN QUESTION IS THE OWNER
OF THE TENANT’S ESTATE AND INTEREST GRANTED BY THIS LEASE; BUT THE FOREGOING
PROVISIONS OF THIS SUBSECTION SHALL NOT BE CONSTRUED TO PERMIT ANY ASSIGNMENT OF
THIS LEASE OR TO RELIEVE THE TENANT HEREIN NAMED OR ANY ASSIGNEE OR OTHER
SUCCESSOR IN INTEREST (WHETHER IMMEDIATE OR REMOTE) OF THE TENANT HEREIN NAMED
FROM THE FULL AND PROMPT PAYMENT, PERFORMANCE AND OBSERVANCE OF THE COVENANTS,
OBLIGATIONS AND CONDITIONS TO BE PAID, PERFORMED AND OBSERVED BY TENANT UNDER
THIS LEASE.


 


(D)                                 THE TERM “LANDLORD” SHALL MEAN ONLY THE
OWNER AT THE TIME IN QUESTION OF LANDLORD’S INTEREST IN THE LAND OR A LEASE OF
THE LAND AND THE BUILDING OR A LEASE THEREOF  SO THAT IN THE EVENT OF ANY
TRANSFER OR TRANSFERS OF LANDLORD’S INTEREST IN THE LAND OR A LEASE THEREOF OR
THE BUILDING THE TRANSFEROR SHALL BE AND HEREBY IS RELIEVED AND FREED OF ALL
OBLIGATIONS OF LANDLORD UNDER THIS LEASE ACCRUING AFTER SUCH TRANSFER, AND IT
SHALL BE DEEMED, WITHOUT FURTHER AGREEMENT THAT SUCH TRANSFEREE HAS ASSUMED AND
AGREED TO PERFORM AND OBSERVE

 

74

--------------------------------------------------------------------------------


 


ALL OBLIGATIONS OF LANDLORD HEREIN ACCRUING DURING THE PERIOD IT IS THE HOLDER
OF LANDLORD’S INTEREST UNDER THIS LEASE.


 


(E)                                  THE TERMS “HEREIN,” HEREOF” AND
“HEREUNDER,” AND WORDS OF SIMILAR IMPORT, SHALL BE CONSTRUED TO REFER TO THIS
LEASE AS A WHOLE, AND NOT TO ANY PARTICULAR ARTICLE OR SECTION, UNLESS EXPRESSLY
SO STATED.


 


(F)                                    THE TERM “AND/OR” WHEN APPLIED TO ONE OR
MORE MATTERS OR THINGS SHALL BE CONSTRUED TO APPLY TO ANY ONE OR MORE OR ALL
THEREOF AS THE CIRCUMSTANCES WARRANT AT THE TIME IN QUESTION.


 


(G)                                 THE TERM “PERSON” SHALL MEAN ANY NATURAL
PERSON OR PERSONS, A PARTNERSHIP, A CORPORATION, AND ANY OTHER FORM OF BUSINESS
OR LEGAL ASSOCIATION OR ENTITY.


 


(H)                                 THE TERMS “LANDLORD SHALL HAVE NO LIABILITY
TO TENANT” OR “THE SAME SHALL BE WITHOUT LIABILITY TO LANDLORD” OR “WITHOUT
INCURRING ANY LIABILITY TO TENANT THEREFOR”, OR WORDS OF SIMILAR IMPORT SHALL
MEAN THAT TENANT IS NOT ENTITLED TO TERMINATE THIS LEASE EXCEPT PURSUANT TO
RIGHTS TO TERMINATE SPECIFICALLY SET FORTH IN THIS LEASE, OR TO CLAIM ACTUAL OR
CONSTRUCTIVE EVICTION, PARTIAL, OR TOTAL, OR TO RECEIVE ANY ABATEMENT OR
DIMINUTION OF RENT EXCEPT WHERE SPECIFICALLY SET FORTH IN THIS LEASE, OR TO BE
COMPENSATED FOR LOSS OR INJURY SUFFERED OR TO ENFORCE ANY OTHER RIGHT OR KIND OF
LIABILITY WHATSOEVER AGAINST LANDLORD UNDER OR WITH RESPECT TO THIS LEASE OR
WITH RESPECT TO TENANT’S USE OR OCCUPANCY OF THE PREMISES.


 


(I)                                     THE TERM “INTEREST RATE,” WHEN USED IN
THIS LEASE, SHALL MEAN AN INTEREST RATE EQUAL TO TWO PERCENT (2%) ABOVE THE
SO-CALLED ANNUAL “BASE RATE” OF INTEREST ESTABLISHED AND APPROVED BY CITIBANK,
N.A., NEW YORK, NEW YORK (OR ITS SUCCESSOR), FROM TIME TO TIME, AS ITS INTEREST
RATE CHARGED FOR UNSECURED LOANS TO ITS CORPORATE CUSTOMERS, BUT IN NO EVENT
GREATER THAN THE HIGHEST LAWFUL RATE FROM TIME TO TIME IN EFFECT.


 


(J)                                     THE TERM “LEGAL REQUIREMENTS” AND WORDS
OF A SIMILAR IMPORT SHALL MEAN LAWS AND ORDINANCES (INCLUDING, WITHOUT
LIMITATION, THE AMERICANS WITH DISABILITIES ACT OF 1990, AS AMENDED) OF ANY OR
ALL OF THE FEDERAL, STATE, CITY, TOWN, COUNTY, BOROUGH AND VILLAGE GOVERNMENTS
AND RULES, REGULATIONS, ORDERS AND DIRECTIVES OF ANY AND ALL DEPARTMENTS,
SUBDIVISIONS, BUREAUS, AGENCIES OR OFFICES THEREOF, AND OF ANY OTHER
GOVERNMENTAL, PUBLIC OR QUASI-PUBLIC AUTHORITIES HAVING JURISDICTION OVER THE
BUILDING AND/OR THE PREMISES, AND THE DIRECTION OF ANY PUBLIC OFFICER PURSUANT
TO LAW, WHETHER NOW OR HEREAFTER IN FORCE.


 


35.06                     UPON THE EXPIRATION OR OTHER TERMINATION OF THIS LEASE
NEITHER PARTY SHALL HAVE ANY FURTHER OBLIGATION OR LIABILITY TO THE OTHER EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE AND EXCEPT FOR SUCH OBLIGATIONS AS
BY THEIR NATURE OR UNDER THE CIRCUMSTANCES CAN ONLY BE, OR BY THE PROVISIONS OF
THIS LEASE, MAY BE, PERFORMED AFTER SUCH EXPIRATION OR OTHER TERMINATION; AND,
IN ANY EVENT, UNLESS OTHERWISE EXPRESSLY PROVIDED IN THIS LEASE, ANY LIABILITY
FOR A PAYMENT (INCLUDING, WITHOUT LIMITATION, ADDITIONAL CHARGES UNDER
ARTICLE 3) WHICH SHALL HAVE ACCRUED TO OR WITH RESPECT TO ANY PERIOD ENDING AT
THE TIME OF EXPIRATION OR OTHER TERMINATION OF THIS LEASE SHALL SURVIVE THE
EXPIRATION OR OTHER TERMINATION OF THIS LEASE.


 


35.07                     (A)                                  IF TENANT SHALL
REQUEST LANDLORD’S CONSENT AND LANDLORD SHALL FAIL OR REFUSE TO GIVE SUCH
CONSENT, TENANT SHALL NOT BE ENTITLED TO ANY DAMAGES FOR ANY WITHHOLDING

 

75

--------------------------------------------------------------------------------


 


BY LANDLORD OF ITS CONSENT, IT BEING INTENDED THAT TENANT’S SOLE REMEDY SHALL BE
AN ACTION FOR SPECIFIC PERFORMANCE OR INJUNCTION, AND THAT SUCH REMEDY SHALL BE
AVAILABLE ONLY IN THOSE CASES WHERE LANDLORD HAS EXPRESSLY AGREED IN WRITING NOT
TO UNREASONABLY WITHHOLD ITS CONSENT OR WHERE AS A MATTER OF LAW LANDLORD MAY
NOT UNREASONABLY WITHHOLD ITS CONSENT.


 


(B)                                 IF TENANT DESIRES TO DETERMINE ANY DISPUTE
BETWEEN LANDLORD AND TENANT AS TO THE REASONABLENESS OF LANDLORD’S DECISION TO
REFUSE TO CONSENT OR APPROVE ANY ITEM AS TO WHICH LANDLORD HAS SPECIFICALLY
AGREED THAT ITS CONSENT OR APPROVAL SHALL NOT BE UNREASONABLY WITHHELD, SUCH
DISPUTE SHALL BE SETTLED AND FINALLY DETERMINED BY ARBITRATION IN THE CITY OF
NEW YORK IN ACCORDANCE WITH THE FOLLOWING PROVISIONS OF THIS SECTION 35.07(B). 
WITHIN SEVEN (7) BUSINESS DAYS NEXT FOLLOWING THE GIVING OF ANY NOTICE BY TENANT
STATING THAT IT WISHES SUCH DISPUTE TO BE SO DETERMINED, LANDLORD AND TENANT
SHALL EACH GIVE NOTICE TO THE OTHER SETTING FORTH THE NAME AND ADDRESS OF AN
ARBITRATOR DESIGNATED BY THE PARTY GIVING SUCH NOTICE.  IF THE TWO ARBITRATORS
SHALL FAIL TO AGREE UPON THE DESIGNATION OF A THIRD ARBITRATOR WITHIN FIVE
(5) BUSINESS DAYS AFTER THE DESIGNATION OF THE SECOND ARBITRATOR THEN EITHER
PARTY MAY APPLY TO THE AAA IN NEW YORK CITY (OR ANY SUCCESSOR THERETO) FOR THE
DESIGNATION OF SUCH ARBITRATOR AND IF HE OR SHE IS UNABLE OR REFUSES TO ACT
WITHIN SEVEN (7) BUSINESS DAYS, THEN EITHER PARTY MAY APPLY TO THE SUPREME COURT
IN NEW YORK COUNTY, NEW YORK (OR TO ANY OTHER COURT HAVING JURISDICTION AND
EXERCISING FUNCTIONS SIMILAR TO THOSE NOW EXERCISED BY SAID COURT) FOR THE
DESIGNATION OF SUCH ARBITRATOR.  THE THREE ARBITRATORS SHALL CONDUCT SUCH
HEARINGS AS THEY DEEM APPROPRIATE, MAKING THEIR DETERMINATION IN WRITING AND
GIVING NOTICE TO LANDLORD AND TENANT OF THEIR DETERMINATION AS SOON AS
PRACTICABLE, AND IF POSSIBLE, WITHIN FIVE (5) BUSINESS DAYS AFTER THE
DESIGNATION OF THE THIRD ARBITRATOR; THE CONCURRENCE OF OR, IN THE EVENT NO TWO
OF THE ARBITRATORS SHALL RENDER A CONCURRING DETERMINATION, THEN THE
DETERMINATION OF THE THIRD ARBITRATOR DESIGNATED, SHALL BE BINDING UPON LANDLORD
AND TENANT.  LANDLORD AND TENANT HEREBY (I) AGREE THAT ANY DECISION RENDERED IN
ANY ARBITRATION HELD PURSUANT TO THIS SECTION 35.07(B) SHALL BE FINAL AND
BINDING UPON LANDLORD AND TENANT, WHETHER OR NOT A JUDGMENT SHALL BE ENTERED IN
ANY COURT, AND (II) CONSENT TO THE ENTRY OF ANY SUCH ORDER OF JUDGMENT.  EACH
PARTY SHALL PAY ITS OWN COUNSEL FEES AND EXPENSES, IF ANY, IN CONNECTION WITH
ANY ARBITRATION UNDER THIS SECTION 35.07(B), INCLUDING THE EXPENSES AND FEES OF
ANY ARBITRATOR SELECTED BY IT IN ACCORDANCE WITH THE PROVISIONS OF THIS
SECTION 35.07(B), AND THE PARTIES SHALL SHARE ALL OTHER EXPENSES AND FEES OF ANY
SUCH ARBITRATION.  THE ARBITRATORS SHALL BE BOUND BY THE PROVISIONS OF THIS
LEASE, AND SHALL NOT ADD TO, SUBTRACT FROM OR OTHERWISE MODIFY SUCH PROVISIONS. 
THE SOLE REMEDY WHICH MAY BE AWARDED BY THE ARBITRATORS IN ANY PROCEEDING
PURSUANT TO THIS SECTION 35.07 IS AN ORDER COMPELLING LANDLORD TO CONSENT TO OR
APPROVE THE MATTER IN DISPUTE, AND THE ARBITRATORS MAY NOT AWARD DAMAGES OR
GRANT ANY MONETARY AWARD OR ANY OTHER FORM OF RELIEF.


 


35.08                     IF AN EXCAVATION SHALL BE MADE UPON LAND ADJACENT TO
OR UNDER THE BUILDING, OR SHALL BE AUTHORIZED TO BE MADE, TENANT SHALL AFFORD TO
THE PERSON CAUSING OR AUTHORIZED TO CAUSE SUCH EXCAVATION, LICENSE TO ENTER THE
PREMISES FOR THE PURPOSE OF PERFORMING SUCH WORK AS SAID PERSON SHALL DEEM
NECESSARY OR DESIRABLE TO PRESERVE AND PROTECT THE BUILDING FROM INJURY OR
DAMAGE TO SUPPORT THE SAME BY PROPER FOUNDATIONS, WITHOUT ANY CLAIM FOR DAMAGES
OR LIABILITY AGAINST LANDLORD AND WITHOUT REDUCING OR OTHERWISE AFFECTING
TENANT’S OBLIGATIONS UNDER THIS LEASE.


 


35.09                     THE SUBMISSION BY LANDLORD OF THE LEASE IN DRAFT FORM
SHALL BE DEEMED SUBMITTED SOLELY FOR TENANT’S CONSIDERATION AND NOT FOR
ACCEPTANCE AND EXECUTION.  SUCH

 

76

--------------------------------------------------------------------------------


 


SUBMISSION SHALL HAVE NO BINDING FORCE OR EFFECT AND SHALL CONFER NO RIGHTS NOR
IMPOSE ANY OBLIGATIONS, INCLUDING BROKERAGE OBLIGATIONS, ON EITHER PARTY UNLESS
AND UNTIL BOTH LANDLORD AND TENANT SHALL HAVE EXECUTED THE LEASE AND DUPLICATE
ORIGINALS THEREOF SHALL HAVE BEEN DELIVERED TO THE RESPECTIVE PARTIES.


 


35.10                     IRRESPECTIVE OF THE PLACE OF EXECUTION OR PERFORMANCE,
THIS LEASE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.  IF ANY PROVISIONS OF THIS LEASE OR THE APPLICATION THEREOF
TO ANY PERSON OR CIRCUMSTANCE SHALL, FOR ANY REASON AND TO ANY EXTENT, BE
INVALID OR UNENFORCEABLE, THE REMAINDER OF THIS LEASE AND THE APPLICATION OF
THAT PROVISION TO OTHER PERSONS OR CIRCUMSTANCES SHALL NOT BE AFFECTED BUT
RATHER SHALL BE ENFORCED TO THE EXTENT PERMITTED BY LAW.  THE TABLE OF CONTENTS,
CAPTIONS, HEADINGS AND TITLES IN THIS LEASE ARE SOLELY FOR CONVENIENCE OF
REFERENCES AND SHALL NOT AFFECT ITS INTERPRETATION.  THIS LEASE SHALL BE
CONSTRUED WITHOUT REGARD TO ANY PRESUMPTION OR OTHER RULE REQUIRING CONSTRUCTION
AGAINST THE PARTY CAUSING THIS LEASE TO BE DRAFTED.  EACH COVENANT, AGREEMENT,
OBLIGATION OR OTHER PROVISION OF THIS LEASE ON TENANT’S PART TO BE PERFORMED,
SHALL BE DEEMED AND CONSTRUED AS A SEPARATE AND INDEPENDENT COVENANT OF TENANT,
NOT DEPENDENT ON ANY OTHER PROVISION OF THIS LEASE.  ALL TERMS AND WORDS USED IN
THIS LEASE, SHALL BE DEEMED TO INCLUDE ANY OTHER NUMBER AND ANY OTHER GENDER AS
THE CONTEXT MAY REQUIRE.


 


35.11                     IF UNDER THE TERMS OF THIS LEASE TENANT IS OBLIGATED
TO PAY LANDLORD A SUM IN ADDITION TO THE FIXED RENT UNDER THE LEASE AND NO
PAYMENT PERIOD THEREFOR IS SPECIFIED, TENANT SHALL PAY LANDLORD THE AMOUNT DUE
WITHIN THIRTY (30) DAYS AFTER BEING BILLED.


 


35.12                     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS LEASE, DURING THE CONTINUANCE OF ANY DEFAULT BY TENANT AFTER THE GIVING OF
NOTICE AND THE EXPIRATION OF ANY APPLICABLE GRACE PERIODS HEREUNDER, TENANT
SHALL NOT BE ENTITLED TO EXERCISE ANY RIGHTS OR OPTIONS, OR TO RECEIVE ANY FUNDS
OR PROCEEDS BEING HELD, UNDER OR PURSUANT TO THIS LEASE.


 


35.13                     TENANT REPRESENTS AND WARRANTS THAT THIS LEASE HAS
BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY TENANT.


 


35.14                     TENANT ACKNOWLEDGES THAT IT HAS NO RIGHTS TO ANY
DEVELOPMENT RIGHTS, “AIR RIGHTS” OR COMPARABLE RIGHTS APPURTENANT TO THE REAL
PROPERTY, AND CONSENTS, WITHOUT FURTHER CONSIDERATION, TO ANY UTILIZATION OF
SUCH RIGHTS BY LANDLORD AND AGREES TO PROMPTLY EXECUTE AND DELIVER ANY
INSTRUMENTS WHICH MAY BE REQUESTED BY LANDLORD, INCLUDING INSTRUMENTS MERGING
ZONING LOTS, EVIDENCING SUCH ACKNOWLEDGMENT AND CONSENT.  THE PROVISIONS OF THIS
SECTION 35.14 SHALL BE DEEMED TO BE AND SHALL BE CONSTRUED AS AN EXPRESS WAIVER
BY TENANT OF ANY INTEREST TENANT MAY HAVE AS A “PARTY IN INTEREST” (AS SUCH
QUOTED TERM IS DEFINED IN SECTION 12-10 ZONING LOT OF THE ZONING RESOLUTION OF
THE CITY OF NEW YORK) IN THE REAL PROPERTY.


 


35.15                     IF ANY SALES OR OTHER TAX IS PAYABLE WITH RESPECT TO
ANY CLEANING OR OTHER SERVICES WHICH TENANT OBTAINS OR CONTRACTS FOR DIRECTLY
FROM ANY THIRD PARTY OR PARTIES, TENANT SHALL FILE ANY REQUIRED TAX RETURNS AND
SHALL PAY ANY SUCH TAX, AND TENANT SHALL INDEMNIFY AND HOLD LANDLORD HARMLESS
FROM AND AGAINST ANY LOSS, DAMAGE OR LIABILITY SUFFERED OR INCURRED BY LANDLORD
ON ACCOUNT THEREOF.


 


35.16                     INTENTIONALLY OMITTED.

 

77

--------------------------------------------------------------------------------


 


35.17                     NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN
THIS LEASE, ANY OPTION OR RIGHT TO EXTEND OR RENEW THE ORIGINAL TERM OF THIS
LEASE AND ANY OPTION OR RIGHT TO ADD ADDITIONAL SPACE TO THE PREMISES ORIGINALLY
DEMISED HEREUNDER (COLLECTIVELY, “TENANT’S OPTIONS”) SHALL, IN THE EVENT ANY OF
TENANT’S OPTIONS IS EXPRESSLY SET FORTH IN THIS LEASE, INURE EXCLUSIVELY TO THE
BENEFIT OF THE TENANT NAMED HEREIN (OR A TENANT SUCCESSOR) AND SHALL BE
EXERCISABLE ONLY BY THE TENANT NAMED HEREIN (OR A TENANT SUCCESSOR).


 


35.18                     (A)                              TENANT REPRESENTS
THAT AS OF THE DATE OF THIS LEASE, AND TENANT COVENANTS THAT THROUGHOUT THE TERM
OF THIS LEASE:  (A) TENANT IS NOT, AND SHALL NOT BE, AN EMBARGOED PERSON (AS
DEFINED BELOW); (B) NONE OF THE FUNDS OR OTHER ASSETS OF TENANT ARE OR SHALL
CONSTITUTE PROPERTY OF, OR ARE OR SHALL BE BENEFICIALLY OWNED, DIRECTLY OR
INDIRECTLY, BY ANY EMBARGOED PERSON; (C) NO EMBARGOED PERSON SHALL HAVE ANY
INTEREST OF ANY NATURE WHATSOEVER IN TENANT, WITH THE RESULT THAT THE INVESTMENT
IN TENANT (WHETHER DIRECTLY OR INDIRECTLY) IS OR WOULD BE BLOCKED OR PROHIBITED
BY LAW OR THAT THIS LEASE AND PERFORMANCE OF THE OBLIGATIONS HEREUNDER ARE OR
WOULD BE BLOCKED OR IN VIOLATION OF LAW; (D) NONE OF THE FUNDS OF TENANT ARE, OR
SHALL BE DERIVED FROM, ANY ACTIVITY WITH THE RESULT THAT THE INVESTMENT IN
TENANT (WHETHER DIRECTLY OR INDIRECTLY) IS OR WOULD BE BLOCKED OR IN VIOLATION
OF LAW OR THAT THIS LEASE AND PERFORMANCE OF THE OBLIGATIONS HEREUNDER ARE OR
WOULD BE IN VIOLATION OF LAW; AND (E) TENANT SHALL NOT PERMIT THE PREMISES, OR
ANY PORTION THEREOF, TO BE USED OR OCCUPIED BY OR FOR THE BENEFIT OF ANY
EMBARGOED PERSON.  THE TERM “EMBARGOED PERSON” SHALL, FOR THE PURPOSES HEREOF,
MEAN A PERSON, ENTITY OR GOVERNMENT (I) IDENTIFIED ON THE SPECIALLY DESIGNATED
NATIONALS AND BLOCKED PERSONS LIST MAINTAINED BY THE UNITED STATES TREASURY
DEPARTMENT OFFICE OF FOREIGN ASSETS CONTROL AND/OR ANY SIMILAR LIST MAINTAINED
PURSUANT TO ANY AUTHORIZING STATUTE, EXECUTIVE ORDER OR REGULATION AND/OR
(II) SUBJECT TO TRADE RESTRICTIONS UNDER UNITED STATES LAW, INCLUDING, WITHOUT
LIMITATION, THE INTERNATIONAL EMERGENCY ECONOMIC POWERS ACT, 50 U.S.C. § 1701 ET
SEQ., THE TRADING WITH THE ENEMY ACT, 50 U.S.C. APP. 1 ET SEQ., AND ANY
EXECUTIVE ORDERS OR REGULATIONS PROMULGATED UNDER ANY SUCH LAWS, WITH THE RESULT
THAT THE INVESTMENT IN TENANT (WHETHER DIRECTLY OR INDIRECTLY), IS OR WOULD BE
PROHIBITED BY LAW OR THIS LEASE IS OR WOULD BE IN VIOLATION OF LAW AND/OR
(III) SUBJECT TO BLOCKING, SANCTION OR REPORTING UNDER THE USA PATRIOT ACT, AS
AMENDED; EXECUTIVE ORDER 13224, AS AMENDED; TITLE 31, PARTS 595, 596 AND 597 OF
THE U.S. CODE OF FEDERAL REGULATIONS, AS THEY EXIST FROM TIME TO TIME; AND ANY
OTHER LAW OR EXECUTIVE ORDER OR REGULATION THROUGH WHICH THE UNITED STATES
DEPARTMENT OF THE TREASURY HAS OR MAY COME TO HAVE SANCTION AUTHORITY.  IF ANY
REPRESENTATION MADE BY TENANT PURSUANT TO THIS SECTION 35.18(A) SHALL BECOME
UNTRUE TENANT SHALL WITHIN TEN (10) DAYS GIVE WRITTEN NOTICE THEREOF TO
LANDLORD, WHICH NOTICE SHALL SET FORTH IN REASONABLE DETAIL THE REASON(S) WHY
SUCH REPRESENTATION HAS BECOME UNTRUE AND SHALL BE ACCOMPANIED BY ANY RELEVANT
NOTICES FROM, OR CORRESPONDENCE WITH, THE APPLICABLE GOVERNMENTAL AGENCY OR
AGENCIES.


 


(B)                                LANDLORD REPRESENTS THAT AS OF THE DATE OF
THIS LEASE, AND LANDLORD COVENANTS THAT THROUGHOUT THE TERM OF THIS LEASE: 
(A) LANDLORD IS NOT, AND SHALL NOT BE, AN EMBARGOED PERSON (AS DEFINED BELOW);
(B) NONE OF THE FUNDS OR OTHER ASSETS OF LANDLORD ARE OR SHALL CONSTITUTE
PROPERTY OF, OR ARE OR SHALL BE BENEFICIALLY OWNED, DIRECTLY OR INDIRECTLY, BY
ANY EMBARGOED PERSON; (C) NO EMBARGOED PERSON SHALL HAVE ANY INTEREST OF ANY
NATURE WHATSOEVER IN LANDLORD, WITH THE RESULT THAT THE INVESTMENT IN LANDLORD
(WHETHER DIRECTLY OR INDIRECTLY) IS OR WOULD BE BLOCKED OR PROHIBITED BY LAW OR
THAT THIS LEASE AND PERFORMANCE OF THE OBLIGATIONS HEREUNDER ARE OR WOULD BE
BLOCKED OR IN VIOLATION OF LAW; AND (D) NONE OF THE FUNDS OF LANDLORD ARE, OR
SHALL BE DERIVED FROM, ANY ACTIVITY WITH THE RESULT THAT THE INVESTMENT IN
LANDLORD

 

78

--------------------------------------------------------------------------------


 


(WHETHER DIRECTLY OR INDIRECTLY) IS OR WOULD BE BLOCKED OR IN VIOLATION OF LAW
OR THAT THIS LEASE AND PERFORMANCE OF THE OBLIGATIONS HEREUNDER ARE OR WOULD BE
IN VIOLATION OF LAW.


 


35.19                     TENANT SHALL NOT USE, AND SHALL CAUSE EACH OF ITS
AFFILIATES NOT TO USE, THE NAME OR LIKENESS OF THE BUILDING IN ANY ADVERTISING
(BY WHATEVER MEDIUM) WITHOUT LANDLORD’S CONSENT.


 


35.20                     IF EITHER LANDLORD OR TENANT SHALL BRING ANY ACTION OR
LEGAL PROCEEDING FOR AN ALLEGED BREACH OF ANY PROVISION OF THIS LEASE, TO
RECOVER RENT, TO TERMINATE THIS LEASE OR OTHERWISE TO ENFORCE, PROTECT OR
ESTABLISH ANY TERM OR COVENANT OF THIS LEASE, THE PREVAILING PARTY SHALL BE
ENTITLED TO RECOVER REASONABLE ATTORNEY’S FEES, COURT COSTS, AND EXPERT FEES AS
MAY BE FIXED BY THE COURT.


 


ARTICLE 36


 


RENEWAL OPTION


 


36.01                     (A)                                  PROVIDED THAT
(I) THIS LEASE IS IN FULL FORCE AND EFFECT AS OF THE DATE OF THE RENEWAL NOTICE
(AS SUCH TERM IS HEREINAFTER DEFINED), AND (II) TENANT SHALL NOT BE IN DEFAULT
BEYOND ANY APPLICABLE NOTICE AND GRACE PERIOD UNDER THIS LEASE, AND (III) TENANT
AND/OR TENANT AFFILIATES SHALL PHYSICALLY OCCUPY AT LEAST SEVENTY-FIVE PERCENT
(75%) OF THE RENTABLE AREA OF THE PREMISES, THE TENANT NAMED IN THIS LEASE (OR A
TENANT SUCCESSOR) SHALL HAVE ONE OPTION TO EXTEND THE TERM OF THIS LEASE FOR AN
ADDITIONAL TERM OF FIVE (5) YEARS (THE “RENEWAL TERM”) COMMENCING ON THE DAY
AFTER THE EXPIRATION DATE.  TENANT’S OPTION WITH RESPECT TO THE RENEWAL TERM
SHALL BE EXERCISABLE BY WRITTEN NOTICE (THE “RENEWAL NOTICE”) TO LANDLORD GIVEN
NOT LATER THAN FIFTEEN (15) MONTHS PRIOR TO THE EXPIRATION DATE.  THE RENEWAL
TERM SHALL CONSTITUTE AN EXTENSION OF THE INITIAL TERM OF THIS LEASE AND SHALL
BE UPON ALL OF THE SAME TERMS AND CONDITIONS AS THE INITIAL TERM, EXCEPT THAT
(I) THERE SHALL BE NO FURTHER OPTION TO RENEW THE TERM OF THIS LEASE,
(II) LANDLORD SHALL NOT BE REQUIRED TO FURNISH ANY MATERIALS OR PERFORM ANY WORK
TO PREPARE THE PREMISES FOR TENANT’S OCCUPANCY AND LANDLORD SHALL NOT BE
REQUIRED TO MAKE ANY LANDLORD CONTRIBUTION OR WORK ALLOWANCE OR REIMBURSE TENANT
FOR ANY ALTERATIONS MADE OR TO BE MADE BY TENANT, OR GRANT TENANT ANY RENT
CONCESSION, (III) THE FIXED RENT FOR THE RENEWAL TERM SHALL BE AS DETERMINED
PURSUANT TO THE PROVISIONS OF SECTIONS 36.01(B), (C) AND (D), AND SHALL COMMENCE
ON THE FIRST DAY OF THE RENEWAL TERM, (IV) THE BASE TAX AMOUNT FOR THE RENEWAL
TERM SHALL BE THE TAXES FOR THE TAX YEAR DURING WHICH THE COMMENCEMENT OF THE
RENEWAL TERM OCCURS, AND (V) THE BASE OPERATING YEAR FOR THE RENEWAL TERM SHALL
BE THE OPERATING YEAR DURING WHICH THE COMMENCEMENT OF THE RENEWAL TERM OCCURS.


 


(B)                                 THE ANNUAL FIXED RENT FOR THE PREMISES FOR
THE RENEWAL TERM SHALL BE THE FAIR MARKET RENT.  “FAIR MARKET RENT” MEANS THE
FIXED ANNUAL RENT THAT A WILLING LESSEE WOULD PAY PURSUANT TO A DIRECT LEASE AND
A WILLING LESSOR WOULD ACCEPT FOR THE PREMISES DURING THE RENEWAL TERM, PURSUANT
TO A DIRECT LEASE, DETERMINED ON THE BASIS OF THEN CURRENT PREVAILING RENT IN
THE BUILDING AND OTHER CLASS-A BUILDINGS IN MIDTOWN MANHATTAN FOR COMPARABLE
SPACE ON A DIRECT LEASE BASIS, TAKING INTO ACCOUNT ALL THEN RELEVANT FACTORS
INCLUDING, WITHOUT LIMITATION, MARKET CONCESSIONS, WHETHER FAVORABLE TO LANDLORD
OR TENANT.

 

79

--------------------------------------------------------------------------------



 


(C)                                  IF TENANT TIMELY EXERCISES THE RENEWAL
OPTION PURSUANT TO THIS SECTION 36.01, LANDLORD SHALL NOTIFY TENANT (THE “RENT
NOTICE”) AT LEAST FOUR (4) MONTHS BEFORE THE LAST DAY OF THE INITIAL TERM OF
LANDLORD’S DETERMINATION OF THE FAIR MARKET RENT (“LANDLORD’S DETERMINATION”). 
TENANT SHALL NOTIFY LANDLORD (“TENANT’S NOTICE”), WITHIN THIRTY (30) DAYS AFTER
TENANT’S RECEIPT OF THE RENT NOTICE, WHETHER TENANT ACCEPTS OR DISPUTES
LANDLORD’S DETERMINATION, AND IF TENANT DISPUTES LANDLORD’S DETERMINATION,
TENANT’S NOTICE SHALL SET FORTH TENANT’S DETERMINATION (“TENANT’S
DETERMINATION”) OF THE FAIR MARKET RENT.  IF TENANT FAILS TO GIVE TENANT’S
NOTICE WITHIN SUCH THIRTY (30) DAY PERIOD, TENANT SHALL BE DEEMED TO HAVE
ACCEPTED LANDLORD’S DETERMINATION.


 


(D)                                 IF TENANT TIMELY DISPUTES LANDLORD’S
DETERMINATION, AND LANDLORD AND TENANT FAIL TO AGREE AS TO THE FAIR MARKET RENT
WITHIN THIRTY (30) DAYS AFTER THE GIVING OF TENANT’S NOTICE, THEN THE FAIR
MARKET RENT SHALL BE DETERMINED AS FOLLOWS:


 

(I)                                     THREE (3) ARBITRATORS, EACH HAVING NOT
LESS THAN TEN (10) YEARS EXPERIENCE IN THE LEASING OF FIRST-CLASS OFFICE SPACE
IN MIDTOWN MANHATTAN (THE “BASEBALL ARBITRATORS”) SHALL BE SELECTED OR
DESIGNATED AS FOLLOWS:

 

(A)                              LANDLORD AND TENANT SHALL, WITHIN TEN
(10) DAYS, EACH APPOINT A SENIOR OFFICER OF A RECOGNIZED NEW YORK CITY LEASING
BROKERAGE FIRM TO ACT AS AN ARBITRATOR ON ITS BEHALF AND AT ITS EXPENSE;
PROVIDED, HOWEVER, THAT IF EITHER PARTY FAILS TO TIMELY APPOINT AN ARBITRATOR,
THE PARTY THAT APPOINTED THE FIRST ARBITRATOR SHALL BE ENTITLED TO APPOINT A
SECOND ARBITRATOR AT THE OTHER PARTY’S EXPENSE;

 

(B)                                WITHIN TEN (10) DAYS AFTER THE APPOINTMENT OF
THE SECOND ARBITRATOR PURSUANT TO SECTION 36.01(D)(I)(A) HEREOF, THE ARBITRATORS
THUS APPOINTED SHALL APPOINT A THIRD SENIOR OFFICER OF A RECOGNIZED NEW YORK
CITY LEASING BROKERAGE FIRM TO ACT AS AN IMPARTIAL THIRD ARBITRATOR TO BE PAID
JOINTLY BY LANDLORD AND TENANT; AND

 

(C)                                IF THE ARBITRATORS APPOINTED BY THE PARTIES
SHALL BE UNABLE TO AGREE, WITHIN TEN (10) DAYS AFTER THE APPOINTMENT OF THE
SECOND ARBITRATOR, UPON THE APPOINTMENT OF A THIRD ARBITRATOR, THEY SHALL GIVE
WRITTEN NOTICE TO THE PARTIES OF SUCH FAILURE TO AGREE, AND, IF THE PARTIES FAIL
TO AGREE UPON THE SELECTION OF SUCH THIRD ARBITRATOR WITHIN TEN (10) DAYS AFTER
THE ARBITRATORS APPOINTED BY THE PARTIES GIVE NOTICE AS AFORESAID, THEN THE
THIRD ARBITRATOR SHALL BE DESIGNATED BY THE AAA.

 

(II)                                  LANDLORD AND TENANT SHALL EACH SUBMIT TO
THE BASEBALL ARBITRATORS SELECTED OR DESIGNATED IN ACCORDANCE WITH THE
PROVISIONS OF SECTION 36.01(D)(I) HEREOF, AND TO THE OTHER, (A) LANDLORD’S
DETERMINATION OF THE FAIR MARKET RENT OF THE PREMISES (B) TENANT’S DETERMINATION
OF THE FAIR MARKET RENT OF THE PREMISES (WHICH AMOUNTS MAY BE DIFFERENT FROM
THOSE SUBMITTED BY THE PARTIES PURSUANT TO SECTION 36.01(C)) AND (C) WRITTEN
EVIDENCE IN SUPPORT OF SUCH DETERMINATION AS SUCH PARTY DESIRES.

 

(III)                               EACH OF THE BASEBALL ARBITRATORS SHALL
DETERMINE WHICH OF THE TWO (2) RENT DETERMINATIONS SUBMITTED IN ACCORDANCE WITH
THE PROVISIONS OF SECTION 36.01(D)(II) HEREOF MORE CLOSELY REPRESENTS THE FAIR
MARKET RENT OF THE PREMISES.  THE BASEBALL ARBITRATORS MAY NOT SELECT ANY OTHER
RENTAL VALUE FOR THE PREMISES OTHER THAN ONE

 

80

--------------------------------------------------------------------------------


 

SUBMITTED BY LANDLORD OR TENANT.  THE AGREED DETERMINATION OF AT LEAST TWO
(2) OF THE THREE (3) BASEBALL ARBITRATORS SHALL BE BINDING UPON LANDLORD AND
TENANT AND SHALL SERVE AS THE BASIS FOR THE DETERMINATION OF THE FIXED RENT
PAYABLE FOR THE RENEWAL TERM, SUBJECT TO FURTHER ADJUSTMENT AS PROVIDED IN THIS
LEASE.  AFTER A DETERMINATION HAS BEEN MADE OF THE FAIR MARKET RENT, THE PARTIES
SHALL EXECUTE AND DELIVER AN INSTRUMENT SETTING FORTH THE FAIR MARKET RENT, BUT
THE FAILURE TO SO EXECUTE AND DELIVER ANY SUCH INSTRUMENT SHALL NOT AFFECT THE
DETERMINATION OF FAIR MARKET RENT.

 


(E)                                  IF TENANT DISPUTES LANDLORD’S DETERMINATION
AND IF THE FINAL DETERMINATION OF FAIR MARKET RENT SHALL NOT BE MADE ON OR
BEFORE THE FIRST DAY OF THE RENEWAL TERM THEN, PENDING SUCH FINAL DETERMINATION,
TENANT SHALL PAY, AS FIXED RENT FOR THE RENEWAL TERM, AN AMOUNT EQUAL TO
LANDLORD’S DETERMINATION.  IF, BASED UPON THE FINAL DETERMINATION OF THE FAIR
MARKET RENT, THE FIXED RENT PAYMENTS MADE BY TENANT FOR SUCH PORTION OF THE
RENEWAL TERM WERE (I) LESS THAN THE FAIR MARKET RENT PAYABLE FOR THE RENEWAL
TERM, TENANT SHALL PAY TO LANDLORD THE AMOUNT OF SUCH DEFICIENCY WITHIN TEN
(10) DAYS AFTER DEMAND THEREFOR OR (II) GREATER THAN THE FAIR MARKET RENT
PAYABLE FOR THE RENEWAL TERM, LANDLORD SHALL CREDIT THE AMOUNT OF SUCH EXCESS
AGAINST INSTALLMENTS OF FIXED RENT AND/OR ADDITIONAL CHARGES PAYABLE BY TENANT
NEXT COMING DUE.


 


(F)                                    IT IS AN EXPRESS CONDITION OF THE OPTION
GRANTED TO TENANT PURSUANT TO THE TERMS OF THIS SECTION 36.01 THAT TIME IS OF
THE ESSENCE WITH RESPECT TO TENANT’S EXERCISE OF SUCH OPTION BY THE DATE
SPECIFIED IN THIS SECTION 36.01.


 


ARTICLE 37


 


OFFER SPACE OPTION


 


37.01                    (A)                                   AS USED HEREIN:


 

“Available” means, as to any space, that such space is vacant and free of any
present or future possessory right now or hereafter existing in favor of any
third party.  Anything to the contrary contained herein notwithstanding,
Tenant’s right of first offer pursuant to this Section 37.01 is subordinate to
the rights of Ericsson Inc. existing as of the date of this Lease.

 

“Offer Space” means, subject to the rights of Ericsson Inc. existing as of the
date of this Lease and subject to Landlord’s initial leasing of that portion of
the 34th floor of the Building hatched on Exhibit I annexed, the entire
34th floor of the Building, substantially as shown on the floor plans attached
hereto as Exhibit I and made a part hereof.  As hereinafter used in this
Section 37.01, the terms “such Offer Space” and “applicable Offer Space” and
“Offer Space”, where the context so requires, shall refer to the particular
portion of the entire Offer Space that is set forth in the applicable Offer
Notice from time to time.

 


(B)                                 PROVIDED (I) THIS LEASE SHALL NOT HAVE BEEN
TERMINATED, (II) TENANT SHALL NOT BE IN DEFAULT BEYOND ANY APPLICABLE NOTICE AND
GRACE PERIOD PROVIDED UNDER THIS LEASE, (III) AS OF THE ANTICIPATED INCLUSION
DATE, THERE SHALL BE AT LEAST THREE (3) YEARS REMAINING IN THE INITIAL TERM OR
THE RENEWAL TERM IF TENANT SHALL HAVE EXERCISED ITS RENEWAL OPTION, AND

 

81

--------------------------------------------------------------------------------


 


(IV) TENANT AND/OR TENANT AFFILIATES SHALL PHYSICALLY OCCUPY AT LEAST
SEVENTY-FIVE PERCENT (75%) OF THE RENTABLE AREA OF THE PREMISES, THE TENANT
NAMED IN THIS LEASE (OR A TENANT SUCCESSOR) SHALL HAVE THE OPTION TO LEASE THE
OFFER SPACE WHEN SUCH SPACE BECOMES, OR LANDLORD REASONABLY ANTICIPATES WHEN
SUCH SPACE WILL BECOME, AVAILABLE.  WHEN THE OFFER SPACE BECOMES, OR LANDLORD
REASONABLY ANTICIPATES THAT SUCH SPACE WILL BECOME, AVAILABLE, LANDLORD SHALL
GIVE TO TENANT NOTICE (AN “OFFER NOTICE”) THEREOF, SPECIFYING (A) THE LOCATION
AND RENTABLE SQUARE FOOTAGE OF SUCH OFFER SPACE AND (B) THE DATE OR ESTIMATED
DATE THAT SUCH OFFER SPACE HAS OR SHALL BECOME AVAILABLE (THE “ANTICIPATED
INCLUSION DATE”); PROVIDED, HOWEVER, THAT LANDLORD SHALL NOT DELIVER AN OFFER
NOTICE TO TENANT MORE THAN FIFTEEN (15) MONTHS PRIOR TO THE ANTICIPATED
INCLUSION DATE FOR SUCH OFFER SPACE.  EACH OFFER NOTICE SHALL ALSO CONTAIN
INFORMATION AS TO THE AMOUNT OF CONDENSER WATER TO BE MADE AVAILABLE FOR
TENANT’S USE IN THE APPLICABLE OFFER SPACE, WHICH LANDLORD CONFIRMS SHALL BE NOT
LESS THAN TWENTY (20) TONS IN THE EVENT THAT THE OFFER SPACE SHALL CONSIST OF
THE ENTIRE RENTABLE AREA OF THE 34TH FLOOR OF THE BUILDING.


 


(C)                                  PROVIDED THAT ON THE DATE THAT TENANT
EXERCISES THE OFFER SPACE OPTION AND ON THE OFFER SPACE INCLUSION DATE (AS
HEREINAFTER DEFINED) (I) THIS LEASE SHALL NOT HAVE BEEN TERMINATED, (II) TENANT
SHALL NOT BE IN DEFAULT BEYOND ANY APPLICABLE NOTICE AND GRACE PERIOD PROVIDED
UNDER THIS LEASE, (III) AT THE TIME THAT TENANT EXERCISES THE OFFER SPACE OPTION
AND ON THE ANTICIPATED INCLUSION DATE, THERE SHALL BE AT LEAST THREE (3) YEARS
REMAINING IN THE INITIAL TERM OR THE RENEWAL TERM IF TENANT SHALL HAVE EXERCISED
ITS RENEWAL OPTION, AND (IV) TENANT AND ITS AFFILIATES SHALL PHYSICALLY OCCUPY
AT LEAST SEVENTY-FIVE PERCENT (75%) OF THE RENTABLE AREA OF THE PREMISES, TENANT
SHALL HAVE THE OPTION (THE “OFFER SPACE OPTION”), EXERCISABLE BY NOTICE (AN
“ACCEPTANCE NOTICE”) GIVEN TO LANDLORD ON OR BEFORE THE DATE THAT IS TWENTY (20)
DAYS AFTER THE GIVING OF THE OFFER NOTICE (TIME BEING OF THE ESSENCE) TO INCLUDE
THE OFFER SPACE IN THE PREMISES.  TENANT SHALL NOT HAVE THE OPTION TO INCLUDE IN
THE PREMISES LESS THAN THE ENTIRE OFFER SPACE DESCRIBED IN THE OFFER NOTICE. 
THE FIXED RENT WITH RESPECT TO SUCH OFFER SPACE SHALL BE THE FAIR OFFER RENTAL
(AS HEREINAFTER DEFINED) FOR SUCH OFFER SPACE, WHICH FIXED RENT SHALL BE
DETERMINED AS OF THE ANTICIPATED INCLUSION DATE AND SHALL BE SET FORTH IN A
WRITTEN NOTICE (THE “OFFER RENT NOTICE”) GIVEN TO TENANT ON THE LATER TO OCCUR
OF (X) THE DATE WHICH IS NO LATER THAN NINETY (90) DAYS PRIOR TO THE ANTICIPATED
INCLUSION DATE FOR SUCH OFFER SPACE, OR (Y) THE DATE LANDLORD SENDS THE OFFER
NOTICE TO TENANT FOR SUCH OFFER SPACE.  LANDLORD’S DETERMINATION OF THE FAIR
OFFER RENTAL AS SET FORTH IN THE OFFER RENT NOTICE IS HEREINAFTER REFERRED TO AS
“LANDLORD’S OFFER DETERMINATION”.  “FAIR OFFER RENTAL” MEANS THE FIXED ANNUAL
RENT THAT A WILLING LESSEE WOULD PAY AND A WILLING LESSOR WOULD ACCEPT FOR THE
APPLICABLE OFFER SPACE, TAKING INTO ACCOUNT ALL RELEVANT FACTORS.  TENANT SHALL
DELIVER WRITTEN NOTICE TO LANDLORD (“TENANT’S RENT NOTICE”) WITHIN THIRTY (30)
DAYS AFTER LANDLORD’S DELIVERY OF THE OFFER RENT NOTICE WHETHER TENANT ACCEPTS
OR DISPUTES LANDLORD’S OFFER DETERMINATION, AND IF TENANT DISPUTES LANDLORD’S
OFFER DETERMINATION, THE TENANT’S RENT NOTICE SHALL SET FORTH TENANT’S GOOD
FAITH DETERMINATION OF THE FAIR OFFER RENTAL FOR SUCH OFFER SPACE, WHICH SHALL
CONSTITUTE THE MINIMUM THAT TENANT CAN CLAIM AS THE FAIR OFFER RENTAL FOR SUCH
SPACE IN ANY ARBITRATION THEREOF (“TENANT’S MINIMUM OFFER DETERMINATION”).  IF
TENANT FAILS TO SEND TENANT’S RENT NOTICE WITH THE THIRTY (30) DAY PERIOD, OR
FAILS TO OBJECT TO LANDLORD’S OFFER DETERMINATION IN TENANT’S RENT NOTICE AND TO
SET FORTH THEREIN TENANT’S MINIMUM OFFER DETERMINATION, THEN TENANT SHALL BE
DEEMED TO HAVE ACCEPTED LANDLORD’S OFFER DETERMINATION AS THE FAIR OFFER RENTAL
FOR SUCH OFFER SPACE.

 

82

--------------------------------------------------------------------------------


 


(D)                                 IF TENANT TIMELY DELIVERS THE ACCEPTANCE
NOTICE, THEN, ON THE DATE ON WHICH LANDLORD DELIVERS VACANT POSSESSION OF THE
OFFER SPACE TO TENANT (THE “OFFER SPACE INCLUSION DATE”), THE OFFER SPACE SHALL
BECOME PART OF THE PREMISES, UPON ALL OF THE TERMS AND CONDITIONS SET FORTH IN
THIS LEASE, EXCEPT (I) FIXED RENT SHALL BE EQUAL TO THE FAIR OFFER RENTAL,
(II) TENANT’S TAX SHARE WITH RESPECT TO SUCH OFFER SPACE SHALL BE A FRACTION,
EXPRESSED AS A PERCENTAGE, THE NUMERATOR OF WHICH IS THE NUMBER OF RENTABLE
SQUARE FEET IN THE OFFER SPACE AND THE DENOMINATOR OF WHICH IS THE NUMBER OF
RENTABLE SQUARE FEET IN THE BUILDING (EXCLUDING STORAGE SPACE (IF ANY)),
MEASURED ACCORDING TO THE SAME METHODOLOGY LANDLORD USED TO MEASURE THE SIZE OF
THE OFFER SPACE, (III) TENANT’S OPERATING SHARE WITH RESPECT TO SUCH OFFER SPACE
SHALL BE A FRACTION, EXPRESSED AS A PERCENTAGE, THE NUMERATOR OF WHICH IS THE
NUMBER OF RENTABLE SQUARE FEET IN THE OFFER SPACE AND THE DENOMINATOR OF WHICH
IS THE NUMBER OF RENTABLE SQUARE FEET OF OFFICE SPACE IN THE BUILDING (EXCLUDING
THE RETAIL SPACE ON THE GROUND FLOOR), MEASURED ACCORDING TO THE SAME
METHODOLOGY LANDLORD USED TO MEASURE THE SIZE OF THE OFFER SPACE, (IV) THE BASE
TAX AMOUNT WITH RESPECT TO SUCH OFFER SPACE SHALL BE THE TAXES FOR THE TAX YEAR
DURING WHICH THE ANTICIPATED INCLUSION DATE OCCURS, (V) THE BASE OPERATING YEAR
WITH RESPECT TO SUCH OFFER SPACE SHALL BE THE OPERATING YEAR DURING WHICH THE
ANTICIPATED INCLUSION DATE OCCURS, (VI) LANDLORD SHALL NOT BE REQUIRED TO
PERFORM ANY LANDLORD’S WORK OR ANY OTHER WORK, PAY A LANDLORD’S CONTRIBUTION OR
A WORK ALLOWANCE OR ANY OTHER AMOUNT, OR RENDER ANY SERVICES TO MAKE THE
BUILDING OR THE OFFER SPACE READY FOR TENANT’S USE OR OCCUPANCY, AND TENANT
SHALL ACCEPT THE OFFER SPACE IN ITS “AS IS” CONDITION ON THE OFFER SPACE
INCLUSION DATE (EXCEPT THAT LANDLORD SHALL DELIVER THE SAME IN COMPLIANCE WITH
LEGAL REQUIREMENTS AND FREE OF ASBESTOS AND ASBESTOS CONTAINING MATERIALS), AND
(VII) THE TERM OF THE LEASE OF THE OFFER SPACE SHALL BE COTERMINOUS WITH THE
TERM OF THIS LEASE.


 


(E)                                  IF IN TENANT’S RENT NOTICE, TENANT DISPUTES
LANDLORD’S DETERMINATION OF FAIR OFFER RENTAL, AND LANDLORD AND TENANT FAIL TO
AGREE AS TO THE AMOUNT THEREOF WITHIN TWENTY (20) BUSINESS DAYS AFTER THE GIVING
OF TENANT’S RENT NOTICE, THEN THE DISPUTE SHALL BE RESOLVED BY ARBITRATION IN
THE SAME MANNER AS A DISPUTE INVOLVING FAIR MARKET RENT PURSUANT TO
SECTION 36.01 HEREIN; PROVIDED, THAT SUCH ARBITRATION PROCEEDING SHALL NOT
COMMENCE PRIOR TO THE DATE THAT IS THREE (3) MONTHS BEFORE THE ANTICIPATED
INCLUSION DATE.  IF THE DISPUTE SHALL NOT HAVE BEEN RESOLVED ON OR BEFORE THE
OFFER SPACE INCLUSION DATE, THEN PENDING SUCH RESOLUTION, TENANT SHALL PAY, AS
FIXED RENT FOR THE APPLICABLE OFFER SPACE, AN AMOUNT EQUAL TO LANDLORD’S OFFER
DETERMINATION.  IF SUCH RESOLUTION SHALL BE IN FAVOR OF TENANT, THEN WITHIN
TWENTY (20) DAYS AFTER THE FINAL DETERMINATION OF FAIR OFFER RENTAL, LANDLORD
SHALL REFUND TO TENANT ANY OVERPAYMENT OR CREDIT TENANT AGAINST RENT NEXT COMING
DUE, AT LANDLORD’S OPTION.


 


(F)                                    IF LANDLORD IS UNABLE TO DELIVER
POSSESSION OF THE OFFER SPACE TO TENANT FOR ANY REASON ON OR BEFORE THE DATE ON
WHICH LANDLORD ANTICIPATES THAT THE OFFER SPACE SHALL BE AVAILABLE AS SET FORTH
IN THE OFFER NOTICE, THE OFFER SPACE INCLUSION DATE SHALL BE THE DATE ON WHICH
LANDLORD IS ABLE TO SO DELIVER POSSESSION AND LANDLORD SHALL HAVE NO LIABILITY
TO TENANT THEREFOR AND THIS LEASE SHALL NOT IN ANY WAY BE IMPAIRED.  THIS
SECTION 37.01(F) CONSTITUTES “AN EXPRESS PROVISION TO THE CONTRARY” WITHIN THE
MEANING OF SECTION 223-A OF THE NEW YORK REAL PROPERTY LAW AND ANY OTHER LAW OF
LIKE IMPORT NOW OR HEREAFTER IN EFFECT.  NOTWITHSTANDING THE FOREGOING, LANDLORD
SHALL USE COMMERCIALLY REASONABLE EFFORTS TO DELIVER THE OFFER SPACE TO TENANT
AS SOON AS POSSIBLE FOLLOWING THE PROJECTED OFFER SPACE INCLUSION DATE, AND IF
FOR ANY REASON SUCH OFFER SPACE IS NOT DELIVERED TO TENANT WITHIN ONE HUNDRED
EIGHTY (180) DAYS FROM THE PROJECTED OFFER SPACE INCLUSION DATE FOR SUCH OFFER
SPACE (THE “OFFER SPACE

 

83

--------------------------------------------------------------------------------


 


OUTSIDE DATE”), THEN TENANT SHALL HAVE THE RIGHT TO RESCIND ITS EXERCISE OF THE
OFFER SPACE OPTION WITH RESPECT TO SUCH OFFER SPACE UPON THIRTY (30) DAYS
WRITTEN NOTICE TO LANDLORD GIVEN, IF AT ALL, WITHIN FIFTEEN (15) DAYS AFTER THE
OFFER SPACE OUTSIDE DATE (WITH TIME BEING OF THE ESSENCE WITH RESPECT TO THE
GIVING OF SUCH RESCISSION NOTICE), PROVIDED THAT DELIVERY OF SUCH OFFER SPACE
SHALL NOT OCCUR WITHIN SUCH THIRTY (30) DAY PERIOD, IN WHICH CASE SUCH
RESCISSION NOTICE SHALL BE NULL AND VOID AND OF NO FORCE OR EFFECT.  THE PARTIES
HERETO ACKNOWLEDGE AND AGREE THAT SUCH RESCISSION RIGHT SHALL BE TENANT’S SOLE
AND EXCLUSIVE REMEDY IF LANDLORD SHALL BE UNABLE TO DELIVER POSSESSION OF THE
OFFER SPACE TO TENANT FOR ANY REASON ON OR BEFORE THE OFFER SPACE OUTSIDE DATE,
AND THAT LANDLORD SHALL HAVE NO OTHER LIABILITY FOR FAILURE TO GIVE TENANT
POSSESSION OF THE OFFER SPACE.


 


(G)                                 IF TENANT FAILS TIMELY TO GIVE AN ACCEPTANCE
NOTICE, THEN (I) LANDLORD MAY ENTER INTO ONE OR MORE LEASES OF THE PARTICULAR
OFFER SPACE WITH RESPECT TO WHICH TENANT DID NOT GIVE AN ACCEPTANCE NOTICE WITH
THIRD PARTIES ON SUCH TERMS AND CONDITIONS AS LANDLORD SHALL DETERMINE, THE
OFFER SPACE OPTION WITH RESPECT ONLY TO THE PARTICULAR SPACE THAT WAS THE
SUBJECT OF THE OFFER NOTICE SHALL BE NULL AND VOID AND OF NO FURTHER FORCE AND
EFFECT AND LANDLORD SHALL HAVE NO FURTHER OBLIGATION TO OFFER SUCH PORTION OF
THE OFFER SPACE TO TENANT.


 


(H)                                 PROMPTLY AFTER THE OCCURRENCE OF THE OFFER
SPACE INCLUSION DATE, LANDLORD AND TENANT SHALL CONFIRM THE OCCURRENCE THEREOF
AND THE INCLUSION OF THE OFFER SPACE IN THE PREMISES BY EXECUTING AN INSTRUMENT
REASONABLY SATISFACTORY TO LANDLORD AND TENANT; PROVIDED, THAT FAILURE BY
LANDLORD OR TENANT TO EXECUTE SUCH INSTRUMENT SHALL NOT AFFECT THE INCLUSION OF
THE OFFER SPACE IN THE PREMISES IN ACCORDANCE WITH THIS SECTION 37.01.


 


ARTICLE 38


 


LANDLORD’S WORK ALLOWANCE


 


38.01                    (A)                                 SUBJECT TO THE
TERMS AND CONDITIONS HEREINAFTER SET FORTH, LANDLORD SHALL PROVIDE A
CONSTRUCTION ALLOWANCE (“LANDLORD’S CONTRIBUTION”) TO REIMBURSE TENANT FOR
TENANT’S COST OF PREPARING THE PREMISES FOR TENANT’S OCCUPANCY THEREOF DURING
THE TERM (“TENANT’S WORK”), IN AN AGGREGATE AMOUNT NOT TO EXCEED TWO MILLION ONE
HUNDRED NINETY THOUSAND TWENTY  ($2,190,020) DOLLARS.  LANDLORD SHALL FUND THE
PORTION OF LANDLORD’S CONTRIBUTION FROM TIME TO TIME BEING REQUISITIONED BY
TENANT IN THE MANNER SET FORTH IN SECTION 38.01(B) BELOW, BUT ONLY IF ALL OF THE
FOLLOWING CONDITIONS SHALL HAVE BEEN SATISFIED:


 

(I)                                     TENANT SHALL NOT BE IN DEFAULT OF ANY OF
THE TERMS, COVENANTS OR CONDITIONS TO BE PERFORMED OR OBSERVED BY TENANT UNDER
THIS LEASE (PROVIDED THAT IF TENANT SHALL CURE SUCH DEFAULT, TENANT SHALL AGAIN
BE ELIGIBLE TO RECEIVE LANDLORD’S CONTRIBUTION);

 

(II)                                  TENANT SHALL HAVE OBTAINED, AND AT ALL
TIMES DURING THE CONSTRUCTION PERIOD SHALL MAINTAIN, ALL NECESSARY AND
APPROPRIATE PERMITS, LICENSES, AUTHORIZATIONS AND APPROVALS AS MAY THEN BE
REQUIRED BY ANY GOVERNMENTAL AUTHORITIES HAVING OR ASSERTING JURISDICTION IN
CONNECTION WITH SUCH CONSTRUCTION, AND SHALL HAVE DELIVERED TRUE COPIES THEREOF
TO LANDLORD; AND

 

(III)                               TENANT SHALL HAVE DELIVERED TO LANDLORD, FOR
APPROVAL BY LANDLORD: (X) A COMPLETED REQUISITION FOR PAYMENT (IN FORM ISSUED BY
THE AMERICAN INSTITUTE OF

 

84

--------------------------------------------------------------------------------


 

ARCHITECTS), CERTIFIED AND SWORN TO BY AN OFFICER OF TENANT AND TENANT’S
ARCHITECT STATING OR ACCOMPANIED BY:  (1) THE AMOUNT BEING REQUESTED, (2) PAID
INVOICES FOR ALL LABOR AND MATERIALS PERFORMED AS PART OF TENANT’S WORK COVERED
BY ALL REQUISITIONS MADE PRIOR TO SUCH REQUISITION, (3) THE AMOUNT OF LANDLORD’S
CONTRIBUTION PREVIOUSLY PAID TO TENANT, (4) THE VALUE OF LABOR AND MATERIALS
PERFORMED AND INCORPORATED IN THE PREMISES THROUGH THE LAST DAY OF THE MONTH
IMMEDIATELY PRIOR TO SUCH REQUISITION AND THE AGGREGATE VALUE OF THE ENTIRE
TENANT’S WORK TO BE PERFORMED, AND (5) THAT ALL WORK THEN COMPLETED HAS BEEN
PERFORMED IN GOOD AND WORKMANLIKE MANNER IN ACCORDANCE WITH TENANT’S PLANS, AS
APPROVED BY LANDLORD, AND IN COMPLIANCE WITH ALL LAWS; AND (Y) WAIVERS OF LIEN
FROM ALL CONTRACTORS, SUBCONTRACTORS AND MATERIALMEN WHO SHALL HAVE FURNISHED
MATERIALS OR SUPPLIES OR PERFORMED WORK OR SERVICES IN CONNECTION WITH TENANT’S
WORK COVERED BY ALL REQUISITIONS MADE PRIOR TO SUCH REQUISITION.

 


(B)                                 THE LANDLORD’S CONTRIBUTION SHALL BE PAID BY
LANDLORD TO TENANT IN PROGRESS PAYMENTS AS FOLLOWS:  WITHIN THIRTY (30) DAYS
AFTER TENANT SHALL HAVE COMPLIED WITH ALL OF THE CONDITIONS SET FORTH IN THE
FOREGOING SECTION 38.01(A), LANDLORD SHALL PAY TO TENANT AN AMOUNT EQUAL TO THAT
PORTION OF LANDLORD’S CONTRIBUTION WHICH SHALL EQUAL, ON A PERCENTAGE BASIS,
THAT PORTION OF TENANT’S WORK THEN COMPLETED IN ACCORDANCE WITH THE PROVISIONS
HEREOF, AS CERTIFIED BY TENANT’S ARCHITECT AND AN OFFICER OF TENANT, LESS ALL
AMOUNTS OF LANDLORD’S CONTRIBUTION PREVIOUSLY DISBURSED, PROVIDED, HOWEVER, THAT
LANDLORD SHALL NOT BE REQUIRED TO MAKE MORE THAN ONE (1) PAYMENT PER ANY THIRTY
(30) DAY PERIOD.  LANDLORD SHALL HAVE THE RIGHT TO RETAIN TEN (10%) PERCENT OF
EVERY REQUISITION OF LANDLORD’S CONTRIBUTION UNTIL: (I) ALL OF TENANT’S WORK
SHALL HAVE BEEN FINALLY COMPLETED, (II) WAIVERS OF LIEN FROM ALL CONTRACTORS,
SUBCONTRACTORS AND MATERIALMEN WHO SHALL HAVE FURNISHED MATERIALS OR SUPPLIES OR
PERFORMED WORK OR SERVICES IN CONNECTION WITH TENANT’S WORK SHALL HAVE BEEN
DELIVERED TO LANDLORD, (III) ALL GOVERNMENTAL AUTHORITIES HAVING OR ASSERTING
JURISDICTION (INCLUDING THE NEW YORK CITY DEPARTMENT OF BUILDINGS) SHALL HAVE
ISSUED FINAL APPROVALS OF TENANT’S WORK AND TRUE COPIES THEREOF SHALL HAVE BEEN
DELIVERED TO LANDLORD, AND (IV) TENANT SHALL HAVE DELIVERED TO LANDLORD “AS
BUILT” DRAWINGS WITH RESPECT TO TENANT’S WORK THAT COMPLY WITH THE REQUIREMENTS
OF SECTION 11.08 ABOVE.


 


(C)                                  LANDLORD’S OBLIGATION TO PAY LANDLORD’S
CONTRIBUTION SHALL ONLY APPLY TO THAT PART OF TENANT’S WORK CONSISTING OF THE
INSTALLATION OF WALLS, PARTITIONS, COLUMNS, FIXTURES, IMPROVEMENTS AND
APPURTENANCES PERMANENTLY ATTACHED TO OR BUILT INTO THE PREMISES, INCLUDING THE
FOLLOWING:  MECHANICAL SYSTEMS, FLOORING, WALL COVERINGS, CEILINGS, DUCT WORK,
ELECTRICAL WIRING, PLUMBING, MILLWORK AND SUPPLEMENTAL AIR CONDITIONING SYSTEMS
(IF ANY), AFFIXED CARPETING AND OTHER FLOOR COVERINGS, BUT SHALL NOT INCLUDE
BUSINESS AND TRADE FIXTURES, MACHINERY, EQUIPMENT OR OTHER ARTICLES OF PERSONAL
PROPERTY, PROFESSIONAL FEES AND/OR SO-CALLED “SOFT COSTS”; PROVIDED, HOWEVER,
THAT TENANT MAY APPLY ANY UNUSED PORTION OF LANDLORD’S CONTRIBUTION, UP TO A
MAXIMUM OF FIFTEEN (15%) PERCENT OF LANDLORD’S CONTRIBUTION, REMAINING AFTER
TENANT SHALL HAVE SATISFIED ALL OF THE CONDITIONS SET FORTH IN CLAUSES
(I) THROUGH (III) IN SECTION 38.01(B) ABOVE AGAINST TENANT’S PERMIT AND FILING
FEES AND ARCHITECT’S AND ENGINEER’S PROFESSIONAL FEES INCURRED IN CONNECTION
WITH THE PERFORMANCE OF TENANT’S WORK.


 


(D)                                 LANDLORD SHALL HAVE NO OBLIGATION TO PAY ALL
OR ANY PORTION OF LANDLORD’S CONTRIBUTION TO TENANT AT ANY TIME AFTER THE THIRD
(3RD) ANNIVERSARY OF THE COMMENCEMENT DATE, EXCEPT ANY PORTION OF LANDLORD’S
CONTRIBUTION THAT SHALL REMAIN UNPAID BUT THAT SHALL HAVE BECOME DUE AND PAYABLE
ON OR PRIOR TO THE THIRD (3RD) ANNIVERSARY OF THE COMMENCEMENT DATE.  TENANT
HEREBY WAIVES ANY AND ALL RIGHTS TO CLAIM OR RECEIVE ALL OR ANY

 

85

--------------------------------------------------------------------------------


 


PORTION OF LANDLORD’S CONTRIBUTION THAT SHALL NOT HAVE BECOME DUE AND PAYABLE TO
TENANT ON OR BEFORE THE THIRD (3RD) ANNIVERSARY OF THE COMMENCEMENT DATE.


 


(E)                                  IF LANDLORD FAILS TO APPROVE A PROGRESS
PAYMENT ON A TIMELY BASIS WHEN REQUIRED HEREUNDER, TENANT SHALL PROVIDE WRITTEN
NOTICE OF SUCH FAILURE TO LANDLORD.  ANY DISPUTE ARISING BETWEEN LANDLORD AND
TENANT AS TO WHETHER LANDLORD HAS FAILED PROPERLY TO APPROVE A REQUIRED PROGRESS
PAYMENT SHALL BE SUBJECT TO EXPEDITED ARBITRATION PURSUANT TO THE TERMS OF
SECTION 35.07(B) HEREOF, AND IN THE EVENT THAT TENANT SHALL OBTAIN A FINAL AND
BINDING DETERMINATION OF SUCH ARBITRATORS, WHICH DECISION HAS BEEN REDUCED TO
JUDGMENT, TO THE EFFECT THAT LANDLORD WAS REQUIRED TO APPROVE PROGRESS PAYMENT,
THEN IF LANDLORD SHALL NOT WITHIN TEN (10) DAYS AFTER SUCH JUDGMENT HAS BEEN
OBTAINED APPROVE THE SAME AND PAY SUCH FUNDS TO TENANT, TENANT SHALL HAVE THE
RIGHT TO OFFSET SUCH AMOUNT, WITH INTEREST ACCRUING FROM THE DATE THAT SUCH
PROGRESS PAYMENT SHOULD HAVE BEEN MADE AGAINST THE NEXT INSTALLMENT(S) OF FIXED
RENT BECOMING DUE HEREUNDER UNTIL TENANT HAS BEEN FULLY REIMBURSED THEREFOR. 
SUCH INTEREST SHALL BE CALCULATED AT THE BASE RATE FOR THE PERIOD FROM THE DATE
WHEN SUCH PROGRESS PAYMENT SHOULD HAVE BEEN MADE UNTIL THE DATE THAT IS TEN
(10) DAYS AFTER SUCH JUDGMENT HAS BEEN OBTAINED AND AT ONE AND ONE-HALF (1 ½%)
PERCENT PER MONTH THEREAFTER UNTIL SUCH OFFSET SHALL OCCUR OR PAYMENT SHALL BE
MADE.


 


(F)                                    IF ANY BUILDING VIOLATION (OTHER THAN A
VIOLATION WHICH RESULTS FROM ANY ACT OR OMISSION OF TENANT) SHALL PREVENT TENANT
FROM OBTAINING ANY WORK OR BUILDING PERMIT REQUESTED IN CONNECTION WITH TENANT
WORK’S OR FROM THEREAFTER PERFORMING TENANT’S WORK OR IF REMEDIATION OF
HAZARDOUS MATERIALS ARE OTHERWISE REQUIRED TO COMPLY WITH LEGAL REQUIREMENTS IN
ORDER TO ENABLE TENANT TO OBTAIN OR AS A CONDITION TO A BUILDING PERMIT REQUIRED
TO PERFORM TENANT’S WORK, THEN LANDLORD SHALL CURE AND REMOVE SAID VIOLATION AND
PERFORM ANY SUCH REMEDIATION WITHIN TEN (10) DAYS AFTER THE RECEIPT OF TENANT’S
NOTICE TO LANDLORD THEREOF, OR IF THE SAME IS OF SUCH A NATURE THAT IT CANNOT BE
REMOVED AND CURED OR REMEDIATED WITHIN TEN (10) DAYS, LANDLORD SHALL COMMENCE
WITHIN SUCH TEN (10) DAY PERIOD, AND THEREAFTER DILIGENTLY PURSUE, SUCH CURE,
REMOVAL OR REMEDIATION.


 


ARTICLE 39


 


CANCELLATION OPTION


 


39.01                    NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS LEASE TO
THE CONTRARY, TENANT SHALL HAVE THE ONE-TIME RIGHT TO CANCEL AND TERMINATE THIS
LEASE WITH RESPECT TO THE ENTIRE PREMISES ONLY, EFFECTIVE AS OF THE DAY (THE
“CANCELLATION DATE”) PRECEDING THE TENTH (10TH) ANNIVERSARY OF THE RENT
COMMENCEMENT DATE, PROVIDED THAT EACH OF THE FOLLOWING CONDITIONS IS SATISFIED: 
(I) TENANT SHALL GIVE LANDLORD NOT LESS THAN EIGHTEEN (18) MONTHS PRIOR WRITTEN
NOTICE OF ITS ELECTION TO CANCEL AND TERMINATE THIS LEASE (“TENANT’S NOTICE OF
CANCELLATION”), (II) THERE SHALL NOT BE ANY DEFAULT BEYOND ANY APPLICABLE NOTICE
AND CURE PERIOD UNDER THIS LEASE AT THE TIME TENANT’S NOTICE OF CANCELLATION IS
GIVEN, AND THERE SHALL NOT BE ANY DEFAULT BEYOND ANY APPLICABLE NOTICE AND CURE
PERIOD IN THE PAYMENT OF ANY RENT OR IN TENANT’S OBLIGATION TO REMOVE ANY
SPECIALTY ALTERATIONS THAT TENANT IS REQUIRED TO HAVE REMOVED ON THE
CANCELLATION DATE; (III) TENANT SHALL HAVE PAID TO LANDLORD AT THE TIME OF THE
GIVING OF TENANT’S NOTICE OF CANCELLATION AN AMOUNT EQUAL TO THE STRAIGHT-LINE
UNAMORTIZED PORTION OF (A) THE LANDLORD’S CONTRIBUTION ACTUALLY DISBURSED TO
TENANT; (B) THE BROKERAGE COMMISSIONS AND LEGAL FEES INCURRED

 

86

--------------------------------------------------------------------------------


 


BY LANDLORD IN CONNECTION WITH THIS LEASE, AND (C) $615,291.32 OF THE FREE FIXED
RENT GRANTED TO TENANT; WITH THE AMORTIZATION OF SUCH COSTS TO BE CALCULATED ON
THE BASIS OF AN AMORTIZATION PERIOD BEGINNING ON THE COMMENCEMENT DATE AND
ENDING ON THE LAST DAY OF THE MONTH IN WHICH OCCURS THE DAY IMMEDIATELY
PRECEDING THE 15TH ANNIVERSARY OF THE RENT COMMENCEMENT DATE AND AN INTEREST
RATE OF EIGHT PERCENT (8%) PER ANNUM; AND (IV) TENANT ADDITIONALLY SHALL HAVE
PAID LANDLORD AT THE TIME OF THE GIVING OF TENANT’S NOTICE OF CANCELLATION AN
AMOUNT EQUAL TO $350,000.00.  TIME IS OF THE ESSENCE WITH RESPECT TO THE GIVING
OF TENANT’S NOTICE OF CANCELLATION AND THE MAKING OF THE PAYMENTS REQUIRED TO BE
MADE BY THIS SECTION 39.01.  UPON THE TIMELY GIVING OF TENANT’S NOTICE OF
CANCELLATION AND THE TIMELY PAYMENT OF THE SUMS REQUIRED TO BE PAID BY THIS
SECTION 39.01, THE TERM SHALL EXPIRE ON THE CANCELLATION DATE AS IF SUCH DATE
WERE THE EXPIRATION DATE AND NEITHER PARTY SHALL HAVE ANY FURTHER RIGHTS OR
OBLIGATIONS UNDER THIS LEASE EXCEPT FOR SUCH RIGHTS AND OBLIGATIONS WHICH
EXPRESSLY SURVIVE THE CANCELLATION DATE OR THE EXPIRATION DATE.  FROM AND AFTER
THE DATE TENANT HAS DELIVERED TENANT’S NOTICE OF CANCELLATION, TENANT’S RIGHTS
UNDER ARTICLES 36 AND 37 OF THIS LEASE SHALL TERMINATE AND BE OF NO FURTHER
FORCE AND EFFECT.  TENANT MAY REQUEST THAT LANDLORD PROVIDE TENANT WITH THE
AMOUNTS OF THE ITEMS LISTED IN CLAUSES (III)(A), (B) AND (C) ABOVE AT ANY TIME
DURING THE TERM AFTER THE FIRST SIXTY (60) DAYS FOLLOWING THE RENT COMMENCEMENT
DATE.  THE PROVISIONS OF THIS ARTICLE 39 SHALL SURVIVE THE CANCELLATION DATE.


 


ARTICLE 40


 


ROOF INSTALLATIONS


 


40.01                    (A)                                   PROVIDED TENANT
SHALL NOT BE IN DEFAULT UNDER THIS LEASE BEYOND NOTICE AND THE EXPIRATION OF ANY
APPLICABLE CURE PERIOD, TENANT SHALL HAVE THE RIGHT TO INSTALL, AT TENANT’S SOLE
COST AND EXPENSE, SURFACE MOUNTED POLES ATTACHED TO THE ROOF OF THE BUILDING
AND/OR A SATELLITE DISH OR OTHER COMMUNICATIONS DEVICE, IN AN AREA NOT TO EXCEED
FOUR (4) SQUARE FEET, AND TENANT SHALL MAINTAIN AND OPERATE THE SAME
(HEREINAFTER COLLECTIVELY REFERRED TO AS THE “INSTALLATIONS”) SUBJECT TO ALL OF
THE TERMS, COVENANTS AND CONDITIONS OF THIS LEASE (INCLUDING, WITHOUT
LIMITATION, ARTICLE 11); PROVIDED FURTHER THAT UNLESS THE INSTALLATIONS SHALL BE
INSTALLED WITHIN EIGHTEEN (18) MONTHS FOLLOWING THE RENT COMMENCEMENT DATE,
TENANT’S RIGHT TO INSTALL THE SAME SHALL BE SUBJECT TO THE AVAILABILITY OF
SUFFICIENT SPACE FOR SUCH INSTALLATIONS AT THE TIME OF TENANT’S REQUEST.  BEFORE
INSTALLING ANY OF THE INSTALLATIONS, LANDLORD’S APPROVAL AS TO SIZE, WEIGHT,
LOCATION AND METHOD OF ATTACHMENT MUST BE OBTAINED.  LANDLORD’S APPROVAL (WHICH
SHALL BE GIVEN OR WITHHELD IN ACCORDANCE WITH THE PROVISIONS OF ARTICLE 11
HEREOF) SHALL ALSO BE REQUIRED FOR MODIFICATIONS TO, AND THE REMOVAL OF, THE
INSTALLATIONS.


 


(B)                                 LANDLORD SHALL, IN ITS SOLE DISCRETION,
DESIGNATE THE AVAILABLE SPACE ON THE ROOF OF THE BUILDING FOR THE LOCATION OF
THE INSTALLATIONS, AND OF ALL PASSAGEWAYS REQUIRED FOR ACCESS TO SUCH
INSTALLATIONS BY TENANT’S PERSONNEL.  IF TENANT SHALL INSTALL ANY INSTALLATIONS
AS PERMITTED IN THIS ARTICLE 40, LANDLORD SHALL MAKE AVAILABLE SPACE IN THE
BUILDING SHAFTWAYS FOR PURPOSES OF INSTALLING A CONDUIT RISER OF COMMERCIALLY
REASONABLE SIZE FOR TENANT’S ELECTRIC, POWER VOICE AND DATA REQUIREMENTS FROM
THE PREMISES TO THE INSTALLATIONS, WHICH RISER SHALL BE INSTALLED AT TENANT’S
SOLE COST.  IN CONNECTION WITH TENANT’S INSTALLATION, MAINTENANCE AND OPERATION
OF THE INSTALLATIONS, TENANT SHALL COMPLY WITH ALL LEGAL REQUIREMENTS AND SHALL
PROCURE, MAINTAIN AND PAY FOR ALL PERMITS AND LICENSES REQUIRED THEREFOR,
INCLUDING ALL RENEWALS THEREOF.  THE PARTIES AGREE THAT TENANT’S USE OF THE ROOF
OF THE BUILDING IS A NON-EXCLUSIVE USE

 

87

--------------------------------------------------------------------------------


 


AND LANDLORD MAY PERMIT THE USE OF ANY OTHER PORTION OF THE ROOF TO ANY OTHER
PERSON, FIRM OR CORPORATION FOR ANY USE, INCLUDING THE INSTALLATION OF OTHER
ANTENNAS, GENERATORS AND/OR COMMUNICATIONS SYSTEMS, PROVIDED THE SAME DO NOT
MATERIALLY INTERFERE WITH THE USE AND OPERATION OF THE INSTALLATIONS.  TENANT
SHALL ENSURE THAT ITS USE OF THE ROOF DOES NOT UNREASONABLY IMPAIR SUCH OTHER
PERSON’S, FIRM’S OR CORPORATION’S DATA TRANSMISSION AND RECEPTION VIA THEIR
RESPECTIVE ANTENNAS AND SUPPORT EQUIPMENT, IF ANY.  TENANT, AT ITS SOLE COST AND
EXPENSE, SHALL INSTALL ANY SCREENING DEVICE REQUESTED BY LANDLORD AT ANY TIME TO
ENSURE THAT THE INSTALLATIONS CANNOT BE VIEWED OR SEEN BY THE GENERAL PUBLIC
AND, IF SUCH SCREENING DEVICE IS INSTALLED, IT SHALL BE DEEMED TO BE AN
INSTALLATION UNDER THIS CLAUSE.


 


40.02                     INTENTIONALLY OMITTED.


 


40.03                     IN NO EVENT SHALL THE MAXIMUM LEVEL OF EMISSIONS FROM
THE INSTALLATIONS EXCEED A REASONABLE PORTION OF THE TOTAL EMISSIONS ALLOWABLE
FOR THE BUILDING UNDER APPLICABLE LEGAL REQUIREMENTS, TAKING INTO ACCOUNT THE
NUMBER OF ROOFTOP INSTALLATIONS AT THE BUILDING.


 


40.04                     LANDLORD SHALL NOT CHARGE TENANT RENT FOR THE USE OF
THE ROOF SPACE FOR THE INSTALLATIONS, BUT TENANT SHALL PAY FOR ALL ELECTRICAL
SERVICE REQUIRED FOR TENANT’S USE OF THE INSTALLATIONS IN ACCORDANCE WITH
ARTICLE 14 OF THIS LEASE.


 


40.05                     TENANT, AT TENANT’S SOLE COST AND-EXPENSE, SHALL
PROMPTLY REPAIR ANY AND ALL DAMAGE TO THE ROOF OF THE BUILDING AND TO ANY OTHER
PART OF THE BUILDING CAUSED BY OR RESULTING FROM THE INSTALLATION, MAINTENANCE
AND REPAIR, OPERATION OR REMOVAL OF THE INSTALLATIONS ERECTED OR INSTALLED BY
TENANT PURSUANT TO THE PROVISIONS OF THIS ARTICLE 40.  TENANT FURTHER COVENANTS
AND AGREES THAT THE INSTALLATIONS AND ANY RELATED EQUIPMENT ERECTED OR INSTALLED
BY TENANT PURSUANT TO THE PROVISIONS OF THIS ARTICLE 40 SHALL BE ERECTED,
INSTALLED, REPAIRED, MAINTAINED AND OPERATED BY TENANT AT THE SOLE COST AND
EXPENSE OF TENANT AND WITHOUT CHARGE, COST OR EXPENSE TO LANDLORD.


 


40.06                     THE INSTALLATIONS AND RELATED EQUIPMENT INSTALLED BY
TENANT PURSUANT TO THE PROVISIONS OF THIS ARTICLE 40 SHALL BE TENANT’S PROPERTY,
AND, UPON THE EXPIRATION OR EARLIER TERMINATION OF THE TERM OF THIS LEASE SHALL
BE REMOVED BY TENANT, AT TENANT’S SOLE COST AND EXPENSE, AND TENANT SHALL REPAIR
ANY DAMAGE TO THE ROOF OF THE BUILDING, AND ANY OTHER PORTION OR PORTIONS OF THE
BUILDING CAUSED BY OR RESULTING FROM SAID REMOVAL AND TENANT SHALL RESTORE SAME
TO ITS CONDITION EXISTING IMMEDIATELY PRIOR TO TENANT’S INSTALLATION OF THE
INSTALLATIONS.


 


40.07                     AT ANY TIME DURING THE TERM, LANDLORD MAY REQUIRE
TENANT TO RELOCATE THE INSTALLATIONS AND RELATED EQUIPMENT TO ANOTHER PORTION OF
THE ROOF UPON SIXTY (60) DAYS NOTICE TO TENANT (AT LANDLORD’S EXPENSE) OR TO
REMOVE THE INSTALLATIONS (AT TENANT’S EXPENSE) IF THEIR EXISTENCE WOULD
CONSTITUTE A VIOLATION OF ANY LEGAL REQUIREMENTS.


 


40.08                     NOTHING CONTAINED IN THIS ARTICLE 40 SHALL BE DEEMED
TO REQUIRE LANDLORD TO KEEP OR MAINTAIN ANY AREA ON THE ROOF OF THE BUILDING
AVAILABLE FOR TENANT’S INSTALLATIONS, EXCEPT THAT LANDLORD SHALL MAINTAIN AN
AREA OF FOUR (4) SQUARE FEET FOR SUCH PURPOSE FOR A PERIOD OF EIGHTEEN (18)
MONTHS FOLLOWING THE RENT COMMENCEMENT DATE, AS SET FORTH IN SECTION 40.01(A).


 


*                                        
*                                         *

 

88

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease as of the
dates indicated below to be effective as of the day and year first above
written.

 

 

 

1114 6TH AVENUE CO. LLC, Landlord

 

 

 

 

 

By:  1114 6th Avenue Holdings LLC, its managing member

 

 

 

 

 

 

 

By:

/s/ Jeremiah B. Larkin

 

 

Name:    Jeremiah B. Larkin

 

 

Title:      Senior Vice President

 

 

Date:      Director of Leasing

 

 

 

 

 

 

 

ADVENT SOFTWARE, INC., Tenant

 

 

 

 

 

 

 

By:

/s/ Stephanie G. DiMarco

 

 

Name:   Stephanie G. DiMarco

 

 

Title:     CEO

 

 

Date:     September 30, 2009

 

 

 

 

 

 

 

Tenant’s Federal Identification Number:  94-2901952

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Description of Land

 

All that certain lot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

 

BEGINNING at a point on the northerly side of West 42nd Street, distant 208 feet
easterly from the northeasterly corner of 42nd Street and Avenue of the Americas
(formerly 6th Avenue);

 

RUNNING THENCE easterly along the northerly side of 42nd Street, 234 feet;

 

THENCE northerly parallel with Avenue of the Americas, 200 feet 10 inches to the
southerly side of 43rd Street;

 

THENCE westerly along the southerly side of 43rd Street, 442 feet to the
easterly side of Avenue of the Americas;

 

THENCE southerly along the easterly side of Avenue of the Americas, 100 feet 5
inches to the center line of the block;

 

THENCE easterly parallel with 42nd Street, 208 feet;

 

THENCE southerly parallel with Avenue of the Americas, 100 feet 5 inches to the
northerly side of 42nd Street, at the point or place of BEGINNING.

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Floor Plan of Premises

 

(See attached.)

 

--------------------------------------------------------------------------------


 

[g297341kk21i001.gif]

 

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Landlord’s Work

 

Landlord will deliver the Premises in fully demolished core and shell condition
and with work substantially completed as described below:

 

·                  The Premises will be fully demolished and delivered in broom
clean condition;

 

·                  Landlord shall install a temporary construction sprinkler
loop in the Premises, in compliance with code for a construction floor;

 

·                  Landlord shall furnish ¾” cold water supply for Tenant
tie-in;

 

·                  Landlord shall furnish a fire alarm system with adequate
connectivity (provided that Tenant shall be responsible for all costs associated
with tie-in and reprogramming of such system);

 

·                  Landlord shall furnish main HVAC supply and return duct
connections for the Premises through the core wall inclusive of fire/smoke
dampers per code;

 

·                  Landlord shall scrape and patch floor and any penetrations as
necessary to accept a standard office installation;

 

·                  Landlord shall fireproof all existing steel as per code for
demolished space and shall firestop all penetrations in fire rated construction
as per code for demolished space;

 

·                  Landlord shall abate any hazardous materials and shall
deliver an ACP-5 to Tenant;

 

·                  Landlord shall tape and sand all core walls and exterior
Building walls and shall insulate all exterior Building walls in the Premises;
and

 

·                  Landlord shall repair or replace all damaged convector covers
and ensure that all perimeter convectors and fan units therein are in good
working order.

 

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Form of Letter or Credit

 

[ISSUING BANK]

 

[Date]

 

BENEFICIARY:

 

1114 6TH AVENUE CO. LLC
c/o Brookfield Properties Management LLC
Three World Financial Center
200 Vesey Street
New York, New York 10281-1021
Attention:  General Counsel

 

Ref:  Irrevocable Letter of Credit No.

 

Ladies and Gentlemen:

 

By order of our client, [Insert Name of Tenant], a [                    ]
[                    ] (“Tenant”), having an address at
[                                                                      ], we
hereby open in your favor our clean irrevocable Letter of Credit No. 
                     for the aggregate sum of [                    ] United
States Dollars, (U.S. $                            ), effective immediately and
expiring at our                                 , New York, New York office on
[Insert Expiration Date] or any automatically extended date.

 

Funds under this Letter of Credit are available to you against presentation of
the original of this Letter of Credit and your sight draft(s) drawn on us marked
“drawn under Irrevocable Letter of Credit No.                       dated
[Insert date of this Letter of Credit]”, which may be presented in person at our
office listed above [or by facsimile transmitted to
                                        ], accompanied by Beneficiary’s signed
statement that under the terms and conditions of that certain Lease dated
                         , 2009 between Beneficiary and Tenant, Beneficiary is
entitled to draw upon the Letter of Credit.

 

Partial draws under this Letter of Credit are permitted.

 

It is a condition of this Letter of Credit that it shall be deemed automatically
extended without amendment for one year from the present or any future
expiration date hereof, unless not less than sixty (60) days prior to any such
date we shall notify you by registered mail that we elect not to consider this
Letter of Credit renewed for any such additional period.  Upon receipt by you of
such notice, you may draw hereunder by means of your draft on us at sight,
accompanied by the original Letter of Credit.

 

D-1

--------------------------------------------------------------------------------


 

This Letter of Credit sets forth the full terms of our understanding and shall
not in any way be modified, amended, or amplified by reference to any other
document, instrument, or agreement which is not signed by our duly authorized
officer.

 

The request for payment under this Letter of Credit shall be final and
conclusive for all purposes without verification by us and shall not be subject
to refutation, denial or contest.

 

This Letter of Credit is transferable in whole but not in part by the
beneficiary upon notice to the undersigned, without charge.  Requests for
transfer will be [in the form of Annex A attached hereto,] duly completed by an
officer of your company and accompanied by the original of this Letter of
Credit.

 

If we receive the original of this Letter of Credit, your sight draft and
Beneficiary’s signed statement, as mentioned above, in accordance with the terms
and conditions of this Letter of Credit, we will promptly honor the same.

 

This Letter of Credit is subject to the International Standby Practices (ISP98),
International Chamber of Commerce, Publication No. 590, shall be deemed to be a
contract made under, and as to matters not governed by the UCP, shall be
governed by and construed in accordance with the laws of the State of New York
and applicable U.S. Federal Law.

 

[Name of Bank]

 

By:

 

 

 

Authorized Signature

 

 

Title:

 

 

[ANNEX A TO BE ADDED BY ISSUING BANK, IF REQUIRED]

 

D-2

--------------------------------------------------------------------------------


 

EXHIBIT E

 

Rules and Regulations

 

1.             The rights of each tenant in the entrances, corridors, elevators
and escalators servicing the Building are limited to ingress to and egress from
such tenant’s premises for the tenant and its employees, licensees and invitees,
and no tenant shall use, or permit the use of, the entrances, corridors,
escalators or elevators for any other purpose.  No tenant shall invite to the
tenant’s premises, or permit the visit of, persons in such numbers or under such
conditions as to interfere with the use and enjoyment of any of the plazas,
entrances, corridors, escalators, elevators and other facilities of the Building
by any other tenants.  Fire exits and stairways are for emergency use only, and
they shall not be used for any other purpose by the tenants, their employees,
licensees or invitees.  No tenant shall encumber or obstruct, or permit the
encumbrance or obstruction of any of the sidewalks, plazas, entrances,
corridors, escalators, elevators, fire exits or stairways of the Building. 
Landlord reserves the right to control and operate the public portions of the
Building and the public facilities, as well as facilities furnished for the
common use of the tenants, in such manner as it in its reasonable judgment deems
best for the benefit of the tenants generally.

 

2.             Landlord may refuse admission to the Building outside of Business
Hours on Business Days (as such terms are defined in the Lease to which this
Exhibit is attached) to any person not known to the watchman in charge or not
having a pass issued by Landlord or the tenant whose premises are to be entered
or not otherwise properly identified, and Landlord may require all persons
admitted to or leaving the Building outside of Business Hours on Business Days
to provide appropriate identification.  Tenant shall be responsible for all
persons for whom it issues any such pass and shall be liable to Landlord for all
acts or omissions of such persons.  Any person whose presence in the Building at
any time shall, in the reasonable judgment of Landlord, be prejudicial to the
safety, character or reputation of the Building or of its tenants may be denied
access to the Building or may be ejected therefrom.  During any invasion, riot,
public excitement or other commotion, Landlord may prevent all access to the
Building by closing the doors or otherwise for the safety of the tenants and
protection of property in the Building.

 

3.             No tenant shall obtain or accept for use in its premises ice,
drinking water, food, beverage, towel, barbering, bootblacking, floor polishing,
cleaning or other similar services from any persons reasonably prohibited by
Landlord in writing from furnishing such services.  Such services shall be
furnished only at such hours, and under such reasonable regulations, as may be
fixed by Landlord from time to time.

 

4.             The cost of repairing any damage to the public portions of the
Building or the public facilities or to any facilities used in common with other
tenants, caused by a tenant or its employees, agents, contractors, licensees or
invitees, shall be paid by such tenant.

 

5.             No awnings or other projections shall be attached to the outside
walls of the Building.  No curtains, blinds, shades or screens which are
different from the standards adopted by Landlord for the Building shall be
attached to or hung in, or used in connection with,

 

E-1

--------------------------------------------------------------------------------


 

any exterior window or, if visible from outside of the Premises, any exterior
door of the premises of any tenant, without the prior written consent of
Landlord, which consent shall not be unreasonably withheld or delayed.  Such
curtains, blinds, shades or screens must be of a quality, type, design and
color, and attached in the manner approved by Landlord.

 

6.             No lettering, sign, advertisement, notice or object shall be
displayed in or on the exterior windows or doors, or on the outside of any
tenant’s premises, or at any point inside any tenant’s premises where the same
shall be visible outside of the Building from the street level, without the
prior written consent of Landlord, which consent shall not be unreasonably
withheld or delayed.  In the event of the violation of the foregoing by any
tenant, Landlord may remove the same without any liability, and may charge the
expense incurred in such removal to the tenant violating this rule.  Interior
signs, elevator cab designations and lettering on doors and the Building
directory shall, if and when approved by Landlord, be inscribed, painted or
affixed for each tenant by Landlord at the expense of such tenant, and shall be
of a size, color and style acceptable to Landlord.

 

7.             The sashes, sash doors, skylights, windows and doors that reflect
or admit light and air into the halls, passageways or other public places in the
Building shall not be covered or obstructed by any tenant, nor shall any
bottles, parcels or other articles be placed on the window sills or on the
peripheral air conditioning enclosures, if any.

 

8.             No showcases or other articles shall be put in front of or
affixed to any part of the exterior of the Building, nor placed in the halls,
corridors or vestibules.

 

9.             No bicycles, vehicles, animals, fish or birds of any kind shall
be brought into or kept in or about the premises of any tenant or the Building.

 

10.           No noise, including, but not limited to, music or the playing of
musical instruments, recordings, radio or television, which, in the reasonable
judgment of Landlord, might disturb other tenants in the Building, shall be made
or permitted by any tenant.  Nothing shall be done or permitted in the premises
of any tenant which would impair or interfere with the use or enjoyment by any
other tenant of any other space in the Building.

 

11.           No tenant, nor any tenant’s contractors, employees, agents,
visitors or licensees, shall at any time bring into or keep upon the premises or
the Building any inflammable, combustible, explosive or otherwise dangerous
fluid, chemical or substance other than the minimal amount required in the
normal operation and maintenance of Tenant’s business office equipment and
machines provided same are maintained in accordance with all applicable legal
and insurance requirements.

 

12.           Additional locks or bolts of any kind which shall not be operable
by the Grand Master Key for the Building shall not be placed upon any of the
doors or windows by any tenant, nor shall any changes be made in locks or the
mechanism thereof which shall make such locks inoperable by said Grand Master
Key.  Additional keys for a tenant’s premises and toilet rooms shall be procured
only from Landlord who may make a reasonable charge therefor.  Each tenant
shall, upon the termination of its tenancy, turn over to Landlord all keys of
stores, offices and toilet rooms, either furnished to, or otherwise procured by,
such tenant, and in the event of

 

E-2

--------------------------------------------------------------------------------


 

the loss of any keys furnished by Landlord at Landlord’s cost, such tenant shall
pay to Landlord the cost thereof.

 

13.           All removals, or the carrying in or out of any safes, freight,
furniture, packages, boxes, crates or any other object or matter of any
description must take place during such hours and in such elevators, and in such
manner as Landlord or its agent may reasonably determine from time to time.  The
persons employed to move safes and other heavy objects shall be reasonably
acceptable to Landlord and, if so required by law, shall hold a Master Rigger’s
license.  Arrangements will be made by Landlord with any tenant for moving large
quantities of furniture and equipment into or out of the Building.  All
reasonable labor and engineering costs incurred by Landlord in connection with
any moving specified in this rule, including a reasonable charge for overhead
and profit, shall be paid by tenant to Landlord, on demand.

 

14.           Landlord reserves the right to inspect all objects and matter to
be brought into the Building and to exclude from the Building all objects and
matter which violate any of these Rules and Regulations or the Lease of which
this Exhibit is a part.  Landlord may require any person leaving the Building
with any package or other object or matter to submit a pass, listing such
package or object or matter, from the tenant from whose premises the package or
object or matter is being removed, but the establishment and enlargement of such
requirement shall not impose any responsibility on Landlord for the protection
of any tenant against the removal of property from the premises of such tenant. 
Landlord shall in no way be liable to any tenant for damages or loss arising
from the admission, exclusion or ejection of any person to or from the premises
or the Building under the provisions of this Rule or of Rule 2 hereof unless
caused by or resulting from the negligence or willful act of Landlord, its
agents, servants, contractors, or employees.

 

15.           No tenant shall occupy or permit any portion of its premises to be
occupied as an office for a public stenographer or public typist, or for the
possession, storage, manufacture, or sale of liquor, narcotics, dope, tobacco in
any form, or as a barber, beauty or manicure shop, or as a school.  No tenant
shall use or permit its premises or any part thereof to be used, for
manufacturing, or the sale at retail or auction of merchandise, goods, or as a
school.  No tenant shall use or permit its premises or any part thereof to be
used, for manufacturing, or the sale at retail or auction of merchandise, goods
or property of any kind.

 

16.           Landlord shall have the right to prohibit any advertising or
identifying sign by any tenant which, in Landlord’s reasonable judgment, tends
to impair the reputation of the Building or its desirability as a building for
others, and upon written notice from Landlord, such tenant shall refrain from
and discontinue such advertising or identifying sign.

 

17.           Landlord shall have the right to prescribe the weight and position
of safes and other objects of excessive weight, and no safe or other object
whose weight exceeds the lawful load for the area upon which it would stand
shall be brought into or kept upon any tenant’s premises.  If, in the reasonable
judgment of Landlord, it is necessary to distribute the concentrated weight of
any heavy object, the work involved in such distribution shall be done at the
expense of the tenant and in such manner as Landlord shall reasonably determine.

 

E-3

--------------------------------------------------------------------------------


 

18.           No machinery or mechanical equipment other than ordinary portable
business machines may be installed or operated in any tenant’s premises without
Landlord’s prior written consent which consent shall not be unreasonably
withheld or delayed, and in no case (even where the same are of a type so
excepted or as so consented to by Landlord) shall any machines or mechanical
equipment be so placed or operated as to disturb other tenants; but machines and
mechanical equipment which may be permitted to be installed and used in a
tenant’s premises shall be equipped, installed and maintained by such tenant as
to prevent any disturbing noise, vibration or electrical or other interference
from being transmitted from such premises to any other area of the Building.

 

19.           Landlord, its contractors, and their respective employees, shall
have the right to use, without charge therefor, all light, power and water in
the premises of any tenant while cleaning or making repairs or alterations in
the premises of such tenant.

 

20.           No premises of any tenant shall be used for lodging or sleeping or
for any immoral or illegal purpose.

 

21.           The requirements of tenants will be attended to only upon
application at the office of the Building.  Employees of Landlord shall not
perform any work or do anything outside of their regular duties, unless under
special instructions from Landlord.

 

22.           Canvassing, soliciting and peddling in the Building are prohibited
and each tenant shall cooperate to prevent the same.

 

23.           No tenant shall cause or permit any unusual or objectionable odors
to emanate from its premises which would annoy other tenants or create a public
or private nuisance.  No cooking shall be done in the premises of any tenant
except as is expressly permitted in such tenant’s lease, provided that nothing
contained herein shall prohibit tenants from warming food in microwaves in
pantries within their premises.

 

24.           Nothing shall be done or permitted in any tenant’s premises, and
nothing shall be brought into or kept in any tenant’s premises, which would
impair or interfere with any of the Building’s services or the proper and
economic heating, ventilating, air conditioning, cleaning or other servicing of
the Building or the premises, or the use or enjoyment by any other tenant of any
other premises, nor shall there be installed by any tenant any ventilating,
air-conditioning, electrical or other equipment of any kind which, in the
reasonable judgment of Landlord, might cause any such impairment or
interference.  For purposes hereof, the term “EMI” shall mean electromagnetic
interference, and the term “Excessive EMI” shall mean EMI at a level exceeding
thirty (30) milligaus.  Tenant, at Tenant’s sole cost and expense, promptly
following its receipt of notice from Landlord to the effect that the
installation or manner of operation of any equipment by Tenant is causing
Excessive EMI in any portion of the Building other than the Premises, shall take
steps to bring such Excessive EMI below thirty (30) milligaus in a manner that
is appropriate, as reasonably determined by Landlord.  Tenant shall not install
any equipment or operate any equipment in a manner which would result in the
electrical voltage and current distortion at the service switchboards of any
floor of the Building failing to be within the limits stated in IEEE 519.

 

E-4

--------------------------------------------------------------------------------


 

25.                                 No acids, vapors or other materials shall be
discharged or permitted to be discharged into the waste lines, vents or flues of
the Building which may damage them.  The water and wash closets and other
plumbing fixtures in or serving any tenant’s premises shall not be used for any
purpose other than the purposes for which they were designed or constructed, and
no sweepings, rubbish, rags, acids or other foreign substances shall be
deposited therein.  All damages resulting from any misuse of the fixtures shall
be borne by the tenant who, or whose servants, employees, agents, visitors or
licensees, shall have caused the same.  Any cuspidors or containers or
receptacles used as such in the premises of any tenant or for garbage or similar
refuse, shall be emptied, cared for and cleaned by and at the expense of such
tenant.

 

26.                                 All entrance doors in each tenant’s premises
shall be left locked and all windows shall be left closed by the tenant when the
tenant’s premises are not in use.  Entrance doors shall not be left open at any
time.  Each tenant, before closing and leaving its premises at any time, shall
turn out all lights.

 

27.                                 Hand trucks not equipped with rubber tires
and side guards shall not be used within the Building.

 

28.                                 All windows in each tenant’s premises shall
be kept closed, and all blinds therein above the ground floor shall be lowered
as reasonably required because of the position of the sun, during the operation
of the Building air-conditioning system to cool or ventilate the tenant’s
premises.  If Landlord shall elect to install any energy saving film on the
windows of the Premises or to install energy saving windows in place of the
present windows tenant shall cooperate with the reasonable requirements of
Landlord in connection with such installation and thereafter the maintenance and
replacement of the film and/or windows and permit Landlord to have access to the
tenant’s premises at reasonable times during Business Hours to perform such
work.

 

29.                                 Intentionally Omitted.

 

30.                                 Landlord reserves the right to rescind,
alter or waive any rule or regulation at any time prescribed for the Building
when, in its reasonable judgment, it deems it necessary, desirable or proper for
its best interest and for the best interests of the tenants generally, and no
alteration or waiver of any rule or regulation in favor of one tenant shall
operate as an alteration or waiver in favor of any other tenant.  Landlord shall
not be responsible to any tenant for the non-observance or violation by any
other tenant of any of the rules and regulations at any time prescribed for the
Building.

 

31.                                 Except as otherwise agreed to in writing by
Landlord, Tenant shall not use or permit the use of the Premises for the sale,
lease, license or other delivery of electronic commerce services to any tenants
or occupants of the Building, including but not limited to, hardware and
software services that allow users to conduct business-to-business or
business-to-consumer services over networks utilizing, by way of example,
e-mail, electronic data interchange, data archiving, e-forms, electronic file
transfer, facsimile transfer or similar services or any other services not
expressly permitted under this Lease.

 

E-5

--------------------------------------------------------------------------------


 

32.                                 Landlord may elect, in its sole discretion
from time to time, to provide one or more bicycle racks in or about the Building
as an amenity for the occupants of the Building.  The use of such bicycle racks
by any occupants of the Building shall be at their sole risk and Landlord shall
be under no obligation to take any steps to prevent or minimize the risk of
damage, theft or personal injury in connection with such use of the bicycle
racks.  The provisions of Section 18.01 of the Lease providing for the
non-liability of Landlord and other specified parties shall apply in all
respects to any loss, injury or damage to Tenant or to any other person, or to
its or their property relating to or in connection with the bicycle racks,
provided that in no event shall Landlord or such other specified parties be
deemed to be negligent by virtue of the existence or placement of such bicycle
racks or Landlord’s failure to take any steps to prevent or minimize the risk of
damage, theft or personal injury in connection with the use thereof.  The
indemnification provisions of clause (b) of Section 18.02 of the Lease shall
apply with respect to the use of the bicycle racks by Tenant or any of its
subtenants or licensees or its or their partners, directors, principals,
shareholders, officers, agents, employees or contractors.  Nothing contained
herein shall be construed to permit any tenant or occupant of the Building or
its or their licensees or invitees to bring any bicycle into the Building.

 

E-6

--------------------------------------------------------------------------------


 

EXHIBIT F

 

Alterations Rules and Regulations

 

A.                                   General

 

1)                                      Tenant will make no alterations,
decorations, installations, repairs, additions, improvements or replacements
(which are hereinafter called “ Alterations” and which are the Alterations
referred to in the Lease) in, to or about the Premises except in compliance with
Article 11 of the Lease.

 

2)                                      Prior to the commencement of any
Alterations, Tenant is responsible for obtaining, from the Building Manager, a
base Building pre-demolition/pre-construction status report noting condition of
Premises.

 

3)                                      Prior to the commencement of any
Alterations, Tenant shall submit for Landlord’s written approval all required
items described in Paragraphs 1, 2 and 3 of Section B hereof.

 

4)                                      Tenant shall insure that the proposed
Alterations comply with The Administrative Code of The City of New York and all
other laws, ordinances, rules and regulations promulgated by all governmental
agencies and bodies having jurisdiction over such Alterations, including,
without limitation, the Americans With Disabilities Act.

 

5)                                      Tenant shall ensure that all proposed
Alterations comply with Building standards listed in Section C hereof, and are
adequately designed to serve Tenant’s needs while remaining in full conformity
with, and not adversely affecting, any Building systems.

 

6)                                      All (i) demolition or removal of
construction materials, or (ii) moving of construction materials to or from the
Building, or (iii)  other categories of work which may disturb or interfere with
other Tenants of the Building or disturb or interfere with Building operations,
must be scheduled and performed before or after Business Hours.  Tenant shall
provide the Building Manager with written notice at least twenty-four (24) hours
prior to scheduling any Alteration, and shall pay Landlord’s standard charges
for overtime porters, security, engineers and other costs incurred by Landlord
in connection with such after hours scheduling.

 

7)                                      Intentionally omitted.

 

8)                                      All inquiries, Tenant plans, requests
for approvals, and all other matters shall be processed through the Building
Manager.

 

F-1

--------------------------------------------------------------------------------


 

B.                                     Tenant Submittals

 

1)                                      Tenant to submit to Landlord the
following information for Landlord’s review and approval prior to commencement
of any Alterations.  Landlord’s review and approval period will not commence
until the Building Manager is in receipt of the following items, as one complete
package:

 

a)                                      Letter of Intent to perform
construction.  Letter to include a brief description of the proposed
Alterations, Tenant contact, complete list of proposed contractors and work
schedule.

 

b)                                     Two (2) sets of design drawings and
specifications noting full scope of work involved in performing such
Alterations.  All drawings must be signed and sealed by Tenant’s Registered
Architect or Professional Engineer licensed to conduct business in the State of
New York.  Part plan drawings will not be acceptable.

 

(i)                                     If full height partition walls are being
installed in an area that is sprinklered, the existing sprinkler head locations
must be included to show that new partitions are not in conflict with sprinkler
coverage.

 

(ii)                                  If the area being altered includes
existing compartmentation walls, those compartmentation walls must be indicated
on Tenant’s layout.

 

c)                                      A letter from Tenant’s Registered
Architect or Professional Engineer stating that their design and scope of work
complies with all applicable codes, and local laws, especially noting Local Laws
16/84, 58/87, and 5/73.  This letter must be signed and include their
professional seal.

 

d)                                     Proper New York City Building Department
filing applications, as required, for all Alterations indicated on drawings.

 

e)                                      Valid Certificates of Insurance and a
Contractors Agreement signed by Tenant’s general contractor (see Insurance
Requirements in Section D hereof).

 

2)                                      Upon completion of Landlord’s review,
the following will be returned to Tenant:

 

a)                                      A letter (i) granting approval to file
drawings; or (ii) granting conditional approval, subject to Tenant incorporating
Landlord’s comments and suggested revisions into a revised set of design
drawings (no Alterations will commence or applications be filed until Landlord
is in receipt of such revised set of drawings); or (iii) disapproving such
Alterations; and

 

b)                                     If approved, or conditionally approved,
Building Department applications signed by Landlord.

 

F-2

--------------------------------------------------------------------------------


 

Landlord’s review is for conformance with Building standards only and is not a
review for compliance with law or a review of the adequacy of Tenant’s design. 
No such approval, or comments shall constitute a waiver of the obligation that
Tenant’s Alterations comply with all laws and receive Buildings Department or
other governmental approvals.

 

3)                                      Prior to commencement of Alterations:

 

Tenant to submit to Landlord the following:

 

a)                                      A letter or revised drawings addressing
Landlord’s comments, if any.

 

b)                                     Approved New York City Building
Department filing applications, drawings, and all work permits.

 

c)                                      A final list of all contractors and
subcontractors who will perform the Alterations.

 

d)                                     A work schedule noting duration of work.

 

4)                                      Upon completion of Alterations:

 

Tenant to submit to Landlord, in a timely manner, the following:

 

a)                                      All sign-off documents which pertain to
work filed from all agencies having jurisdiction.

 

b)                                     As-built drawings.

 

c)                                      A properly executed Air Balancing
Report, signed by a Professional Engineer.

 

C.                                     Building Standard Requirements

 

1)                                      All structural or floor loading
requirements, mechanical (HVAC), plumbing, sprinkler, electrical, fire alarm,
elevator, of any proposed Tenant installation shall be subject to the prior
approval of Landlord’s consultants.  All expenses incurred by Landlord’s
consultant regarding review and approval of Tenant’s design shall be at Tenant’s
expense.

 

2)                                      All demolition by Tenant (if any) shall
be supervised by Landlord’s representative at Tenant’s expense.

 

3)                                      Elevator service for construction work
shall be charged to Tenant at standard Building rates.  Prior arrangements for
elevator use shall be made with Building Manager by Tenant.  No material or
equipment shall be carried under or on top of elevators.  If workmen (including,
without limitation, Operating Engineers and

 

F-3

--------------------------------------------------------------------------------


 

Personnel Carriers), are required by any union regulations for material or
personnel hoisting, such workmen shall be paid for by Tenant.

 

4)                                      If shutdown of any mechanical or
electrical risers are required, such shutdown shall be performed by Landlord’s
contractors at Tenant’s expense or, at Landlord’s option, supervised by
Landlord’s representative at Tenant’s expense.

 

5)                                      Tenant’s contractor shall:

 

a)                                      have a Superintendent or Foreman on the
Premises at all times;

 

b)                                     police the job at all times, continually
keeping the Premises orderly; protection and maintenance will be Tenant’s
responsibility;

 

c)                                      maintain cleanliness and protection of
all areas, including elevators and lobbies;

 

d)                                     protect the front and top of all
peripheral HVAC units and thoroughly clean them at the completion of work;

 

e)                                      block off supply and return grills,
diffusers and ducts to keep dust from entering into the Building air
conditioning system;

 

f)                                        protect all Class “E” fire alarm
devices and wiring; and

 

g)                                     avoid the disturbance of other Tenants.

 

6)                                      If any part of Tenant’s Alteration is
improperly performed, Tenant shall be charged for corrective work done by
Landlord’s personnel or contractors engaged for such purpose by Landlord.

 

7)                                      All equipment and installations must be
equal to the standards of the Building.  Any deviation from Building standards
will be permitted only if approved by Landlord in writing.

 

8)                                      Tenant shall pay Landlord for any
amounts billed in connection with any Alteration within thirty (30) days after
billing therefor.

 

9)                                      Landlord’s contract fire alarm service
personnel shall be the only personnel permitted to adjust, test, alter,
relocate, add to, or remove equipment connected to the Class “E” System.

 

10)                                During such times that Tenant’s alterations
or demolition of the Premises require that fire protection afforded by the
Class “E” System or sprinkler system be disabled, Tenant, at Tenant’s expense,
shall maintain fire watch service deemed reasonably suitable to Landlord, and
any agency having jurisdiction.

 

F-4

--------------------------------------------------------------------------------


 

11)                                Landlord, at Tenant’s expense, shall repair
or cause to have repaired, any and all defects, deficiencies or malfunctions of
the Class “E” System caused by Tenant’s Alterations or related demolition.  Such
expense may include expenses of engineering, supervision and standby fire watch
personnel that Landlord deems necessary to protect the Building during the time
such defects, deficiencies and malfunctions are being corrected.

 

12)                                Should Tenant desire to install its own
internal fire alarm system, Tenant shall request Landlord to connect such system
to the Class “E” System at Tenant’s expense in such reasonable manner as
prescribed by Landlord.  Tenant shall, at Tenant’s expense, have such internal
fire alarm system approved by governing agencies having jurisdiction, and shall
submit to Landlord an approved copy of plans of such system before initiating
any installation of such system.  Tenant must demonstrate that system is in
working order prior to requesting tie-in.

 

13)                                Landlord, at Tenant’s expense, will be
responsible for the maintenance and proper operation of any Tenant Class “E”
Fire Alarm sub-system.

 

14)                                When Tenant’s use of any space requires a
change in the Certificate of Occupancy, whether a building has a Final
Certificate of Occupancy or Temporary Certificate of Occupancy, or (as in the
case of a new Building with a Temporary Certificate of Occupancy) involves the
initial inclusion of the Premises on the Certificate of Occupancy, the Tenant
must utilize the services of Landlord’s consultant.  The Tenant shall be
responsible for coordination with the consultant, and for all costs in
connection with such consultant’s services.

 

15)                                The Tenant will be responsible for keeping,
on Premises, a copy of all required Building Department approved applications,
drawings, permits, and sign-offs during and after completion of construction and
shall deliver same to Landlord at the expiration of the Lease.

 

16)                                The following penalties will be assessed to
all tenants that do not comply with submission of Building Department documents
and sign-off procedures as outlined in Section B hereof:

 

a)                                      Future Building Department documents
that require Landlord’s signature will not be signed nor will work be allowed to
commence until complete submission of all required past Building Department
documents have been received.

 

b)                                     The final payment of any leasehold
improvement allowance will not be released to Tenant until all Building
Department documents and sign-offs have been received.

 

17)                                The attachment of any work to Building window
mullions, HVAC enclosures, window soffets, will not be permitted.

 

F-5

--------------------------------------------------------------------------------


 

18)                                Drywall partitions or installations abutting
window mullions must allow for the operation of pivoting windows where
applicable.

 

19)                                Electrical wire mold will not be permitted
without written approval from Landlord.

 

20)                                Chasing of structural slab or Building
masonry walls will not be permitted unless special consent is given by Landlord.

 

21)                                The attachment of drywall metal studs or
track to mechanical, electrical, plumbing, sprinkler, or any Building systems
will not be permitted.

 

22)                                All valves or equipment controlling Building
systems or Tenant systems must be tagged and identified.

 

23)                                Access doors must be provided to all Building
equipment and Tenant equipment.

 

24)                                Tenant’s design consultant is responsible to
ensure that base Building systems are adequately sized to meet Tenant’s
requirements.  Tenant shall be responsible for alterations to any existing HVAC
ductwork or system and shall ensure that such work is integrated so as not to
adversely affect the Building system.

 

25)                                All locking devices must be keyed and
mastered to Building keying system.  Two (2) individual keys must be supplied to
the Building Manager.

 

26)                                All hardware is to match Building standards.

 

27)                                Tenant shall not install any outside louvers
without Landlord’s prior written approval.  Detailed sketches of all proposed
louvers shall be submitted for Landlord’s approval which approval may be granted
or withheld in Landlord’s sole discretion.

 

28)                                All unused wiring, conduit, equipment,
materials, or previously installed work, no longer needed, must be removed.

 

29)                                Any connections to Building systems must be
of the same materials as existing Building standards.

 

30)                                No exposed piping of any kind will be
permitted.

 

31)                                Any signage, window dressing, or Tenant decor
visible from outside the Tenant’s Premises must receive written approval from
Landlord prior to installation.

 

32)                                The modification of any elevator equipment
must receive prior written approval from Landlord.  All elevator devices must
remain accessible for maintenance and must conform to Building standards.

 

F-6

--------------------------------------------------------------------------------


 

33)                                Tenant is not to mount any equipment in
Building Electrical Closets, Telephone Closets, or Mechanical Equipment Rooms
without prior written approval from Landlord.

 

34)                                Tenant is responsible to ensure that all work
is performed in a normal, acceptable, and safe manner.

 

D.                                    Contractors Agreement; Insurance
Requirements

 

[To be retyped on Letterhead of Tenant’s General Contractor, addressed to
Landlord]

 

Tenant:

 

Premises:

 

The undersigned contractor or subcontractor (hereinafter called “Contractor”)
has been hired by the Tenant or occupant (hereinafter called “Tenant”) of the
Building named above or by Tenant’s contractor to perform certain work
(hereinafter called “ Work”) for Tenant in the Tenant’s Premises in the
Building.  Contractor and Tenant have requested the undersigned Landlord
(hereinafter called “Landlord”) to grant Contractor access to the Building and
its facilities in connection with the performance of the Work and Landlord
agrees to grant such access to Contractor upon and subject to the following
terms and conditions:

 

1)                                      Contractor agrees to indemnify and save
harmless the Landlord, and its respective officers, employees and agents and
their affiliates, subsidiaries, and partners, and each of them, from and with
respect to any claims, demands, suits, liabilities, losses and expenses,
including reasonable attorneys’ fees, arising out of or in connection with the
Work (and/or imposed by law upon any or all of them) because of personal
injuries, including death at any time resulting therefrom, and loss of or damage
to property, including consequential damages, whether such injuries to persons
or property are claimed to be due to negligence of the Contractor, Tenant,
Landlord or any other party entitled to be indemnified as aforesaid except to
the extent specifically prohibited by law (and any such prohibition shall not
void this Agreement but shall be applied only to the minimum extent required by
law).

 

2)                                      Contractor shall provide and maintain at
its own expense, until completion of Work, the following insurance:

 

a)                                      Workers’ Compensation and Employers’
Liability Insurance covering each and every workman employed in, about or upon
the Work, as provided for in each and every statute applicable to Workers’
Compensation and Employers’ Liability Insurance.

 

b)                                     Comprehensive General Liability Insurance
Including Coverage for Completed Operations, Broad Form Property Damage “XCU”
exclusion if any deleted, and Contractual Liability (to specifically include
coverage for

 

F-7

--------------------------------------------------------------------------------


 

the indemnification clause of this Agreement) for not less than the following
limits:

 

Combined Single Limit
Bodily Injury and
Property Damage Liability:

 

$5,000,000

 

(written on a per occurrence basis)

 

 

 

 

c)                                      Comprehensive Automobile Liability
Insurance (covering all owned, non-owned and/or hired motor vehicles to be used
in connection with the Work) for not less than the following limits:

 

Bodily Injury:

 

$5,000,000 per person
$5,000,000 per occurrence

 

 

 

 

 

Property Damage:

 

$5,000,000 per occurrence

 

 

Contractor shall furnish a certificate from its insurance carrier or carriers to
the Building office before commencing the Work, showing that it has complied
with the above requirements regarding insurance and providing that the insurer
will give Landlord ten (10) days prior written notice of the cancellation of any
of the foregoing policies.

 

3)                                      Contractor shall require all of its
major subcontractors engaged in the Work whose engagement shall (x) include any
work on any of the Building systems or (y) cost an aggregate amount (including
labor and materials) of $100,000 or more to provide the following insurance:

 

a)                                      Comprehensive General Liability
Insurance Including Protective and Contractual Liability Coverages with limits
of liability at least equal to the above stated limits.

 

b)                                     Comprehensive Automobile Liability
Insurance (covering all owner, non-owned and/or hired motor vehicles to be used
in connection with the Work) for not less than the following limits:

 

Bodily Injury:

 

$5,000,000 per person
$5,000,000 per occurrence

 

 

 

 

 

Property Damage:

 

$5,000,000 per occurrence

 

 

4)                                      Contractor shall require all of its
minor subcontractors engaged in the Work whose engagement shall (x) not include
any work on any of the Building systems and (y) cost less than an aggregate
amount (including labor and materials) of $100,000 to provide the following
insurance:

 

F-8

--------------------------------------------------------------------------------


 

a)                                      Comprehensive General Liability
Insurance Including Coverage for Completed Operations, Broad Form Property
Damage “XCU” exclusion if any deleted, and Contractual Liability (to
specifically include coverage for the indemnification clause of this Agreement)
for not less than the following limits:

 

Combined Single Limit
Bodily Injury and
Property Damage Liability:

 

$2,000,000

 

(written on a per occurrence basis)

 

 

 

 

b)                                     Comprehensive Automobile Liability
Insurance (covering all owned, non-owned and/or hired motor vehicles to be used
in connection with the Work) for not less than the following limits:

 

Bodily Injury:

 

$2,000,000 per person
$2,000,000 per occurrence

 

 

 

 

 

Property Damage:

 

$2,000,000 per occurrence

 

 

Upon the request of Landlord, Contractor shall require all of its subcontractors
engaged in the Work to execute an Insurance Requirements agreement in the same
form as this Agreement.

 

Agreed to and executed this              day of          , 20      .

 

Landlord:

 

Contractor:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

F-9

--------------------------------------------------------------------------------


 

EXHIBIT G

 

Cleaning Specifications

 

General (Tenant Areas - performed at night)
Monday - Friday (Excluding Holidays)

 

1.             Non-Carpeted Floors
Sweep, once per night using a chemically treated cloth.

 

2.             Carpeted Floors
Remove litter, four nights per week and vacuum, once per week.

 

3.             Waste Baskets
·              Tenant is responsible to separate recyclable waste.
·              Empty once per night.
·              Change plastic liner once per week at night (landlord to furnish
liners).

 

4.             Telephones
Damp wipe, once per night.

 

5.             Ash Trays and Cigarette Urns
Empty and damp wipe, once per night.

 

6.             Water Fountains
Wash and polish, once per night.

 

7.             Base Building Service Closets
Wash, once per night and keep free of debris at all times.

 

8.             Furniture and Fixtures
Dust non-fabric surfaces, once per night.  Papers on desk shall not be
disturbed.

 

9.             Window Sills
Dust, one per week.

 

10.           Chair Rails
Dust, once per week.

 

11.           Baseboards
Dust, once per week.

 

12.           Tiled Areas Facing Elevators/Public Corridors
Damp mop, once per week.

 

13.           Tiled Reception Areas
Damp mop, once per week.

 

G-1

--------------------------------------------------------------------------------


 

14.           Pictures, Picture Frames
Dust, once per month.

 

15.           Venetian Blinds
Dust, once every three (3) months.

 

16.           Ventilation Louvers
Dust exterior only, twice per annum/six-month intervals.

 

17.           Lighting Fixtures
Dust exterior only, twice per annum/six-month intervals.

 

18.           High Dusting
Perform, twice per annum/six-month intervals.

 

19.           Window Cleaning
·              Inside surface of exterior windows to be cleaned quarterly.
·              Exterior surface of exterior windows to be cleaned quarterly
(weather permitting).



Lavatories (Base Building - performed at night)
Monday-Friday (Excluding Holidays)

 

20.           Floors
·              Sweep, once per night.
·              Remove all foreign material (i.e. gum, tar, etc.), once per
night.
·              Wet mop with disinfectant, once per night.
·              Machine scrub floors, once per month.

 

21.           Mirrors, Counter Tops, Bright Work
Clean and polish, once per night.

 

22.           Faucets, Flushometers, Plumbing
Clean and polish, once per night.

 

23.           Basins, Bowls, Urinals
Wash and scour, once per night using a non-caustic, strong disinfectant.

 

24.           Toilet Seats
Wash and scour (both sides), once per night using a non-caustic, strong
disinfectant.

 

25.           Partitions
Disinfect and damp wipe, once per night.
Wash and scour, once per week using a non-caustic, strong disinfectant.

 

26.           Tile Walls (without urinals)
Wash and scour, once per month using a non-caustic, strong disinfectant.

 

G-2

--------------------------------------------------------------------------------


 

27.           Tile Walls (with urinals)
Disinfect and damp wipe, once per night.
Wash and scour, once per week using a non-caustic, strong disinfectant.

 

28.           Soap and Towel Dispensers
Clean and polish, once per night.

 

29.           Waste Receptacles
Empty, once per night.
Replace liners, once per week (Landlord to furnish liners).

 

30.           Supplies
Replenish all lavatory supplies, once per night (Landlord to furnish supplies).

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT H

 

HVAC Specifications

 

The base Building HVAC system is designed to perform in accordance with the
following specifications:

 

 

 

Outdoor

 

Indoor

 

 

 

 

 

 

 

Winter

 

5ºF

 

70ºF+/-2ºF

 

 

 

 

 

 

 

Summer

 

90ºF dry bulb/74ºwet bulb

 

75ºdry bulb+/-2ºF

 

 

The foregoing cooling capacities are based on:

 

 

Population:

Not more than 1 person per 100 usable square feet

 

 

Lighting and Utility Power:

Actual load of not more than 5 watts per usable square foot (exclusive of
Building systems and HVAC)

 

H-1

--------------------------------------------------------------------------------


 

EXHIBIT I



Floor Plans of Offer Space

 

(See attached.)

 

I-1

--------------------------------------------------------------------------------


 

[g297341kk25i001.gif]

 

I-2

--------------------------------------------------------------------------------


 

EXHIBIT J

 

Form of Non-Disturbance Agreement

 

SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT

 

THIS SUBORDINATION, NONDISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
made as of the        day of                      2009, by and among BANK OF
AMERICA, NATIONAL ASSOCIATION, as successor by merger to LaSalle Bank National
Association, as Trustee in trust for J.P. Morgan Chase Commercial Mortgage
Securities Corp., Commercial Mortgage Pass-Trough Certificates,
Series 2004-CIBC9 (“Lender”) and ADVENT SOFTWARE, INC., a Delaware corporation,
having an office at 600 Townsend Street, San Francisco, California 94103
 (“Tenant”).

 

WITNESSETH:

 

WHEREAS, Lender is the mortgagee or beneficiary under a mortgage or deed of
trust (the “Mortgage”) of even date herewith made by 1114 TrizecHahn-Swig,
L.L.C. (now known as 1114 6th Avenue Co. LLC (“Landlord”)) to Lender covering
the land (the “Land”) described on Exhibit “A” attached hereto and all
improvements (the “Improvements”) now or hereafter located on the land (the Land
and the Improvements hereinafter collectively referred to as the “Property”),
which Mortgage secures all amounts payable by Landlord to Lender under that
certain Loan Agreement of even date herewith between Lender and Landlord (the
“Loan Agreement”); and

 

WHEREAS, by a lease dated as of September         , 2009 (which lease, as the
same may have been amended and supplemented, is hereinafter called the “Lease”),
Landlord leased to Tenant certain space located in the Improvements (the
“Premises”); and

 

WHEREAS, the parties hereto desire to make the Lease subject and subordinate to
the Mortgage and the Loan Agreement;

 

NOW, THEREFORE, the parties hereto, in consideration of the covenants contained
herein and other good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, hereby agree as follows:

 

1.             The Lease, as the same may hereafter be modified, amended,
extended, renewed, increased, spread, consolidated or replaced, and all of
Tenant’s right, title and interest in and to the Premises and all rights,
remedies and options of Tenant under the Lease, are and shall be unconditionally
subject and subordinate to the Mortgage and the lien thereof, to all the terms,
conditions and provisions of the Mortgage and the Loan Agreement, to each and
every advance made or hereafter made under the Loan Agreement, and to all
renewals, modifications,

 

J-1

--------------------------------------------------------------------------------


 

consolidations, replacements, substitutions and extensions of the Mortgage
and/or the Loan Agreement, so that at all times the Mortgage shall be and remain
a lien on the Property prior and superior to the Lease for all purposes;
provided, however, and Lender agrees, that so long as (A) no event has occurred
and no condition exists, which would entitle Landlord to terminate the Lease or
would cause, without further action of Landlord, the termination of the Lease or
would entitle Landlord to dispossess Tenant from the Premises, and (B) the Lease
shall be in full force and effect, then Tenant’s leasehold estate under the
Lease shall not be terminated, Tenant’s possession of the Premises shall not be
disturbed by Lender and Lender will accept the attornment of Tenant.

 

2.             Notwithstanding anything to the contrary contained in the Lease,
Tenant hereby agrees that in the event of any act, omission or default by
Landlord or Landlord’s agents, employees, contractors, licensees or invitees
which would give Tenant the right, either immediately or after the lapse of a
period of time, to terminate the Lease, or to claim a partial or total eviction,
or to reduce the rent payable thereunder or credit or offset any amounts against
future rents payable thereunder, Tenant will not exercise any such right
(i) until it has given written notice of such act, omission or default to Lender
by delivering notice of such act, omission or default, in accordance with
Paragraph 8 hereof, and (ii) until a period of sixty (60) days for remedying
such act, omission or default shall have elapsed following the giving of such
notice.  Notwithstanding the foregoing, in the case of any default of Landlord
which cannot be cured within such sixty (60) day period, if Lender shall within
such period proceed promptly to cure the same (including such time as may be
necessary to acquire possession of the Premises if possession is necessary to
effect such cure) and thereafter shall prosecute the curing of such default with
diligence, then the time within which such default may be cured by Lender shall
be extended for such period as may be necessary to complete the curing of the
same with diligence but not to exceed 120 days following such  notice.  Lender’s
cure of Landlord’s default shall not be considered an assumption by Lender of
Landlord’s other obligations under the Lease.  Unless Lender otherwise agrees in
writing, Landlord shall remain solely liable to perform Landlord’s obligations
under the Lease (but only to the extent required by and subject to the
limitation included with the Lease), both before and after Lender’s exercise of
any right or remedy under this Agreement.  If Lender or any successor or assign
becomes obligated to perform as Landlord under the Lease, such person or entity
will be released from those obligations when such person or entity assigns,
sells or otherwise transfers its interest in the Premises or the Property.

 

3.             Without limitation of any of the provisions of the Lease, in the
event that Lender succeeds to the interest of Landlord or any successor to
Landlord, then subject to the provisions of this Agreement including, without
limitation, Paragraph 1 above, the Lease shall nevertheless continue in full
force and effect and Tenant shall and does hereby agree to attorn to and accept
Lender  and to recognize Lender as its Landlord under the Lease for the then
remaining balance of the term thereof, and upon request of Lender, Tenant shall
execute and deliver to Lender an agreement of attornment reasonably satisfactory
to Lender.

 

4.             If Lender or any other subsequent purchaser of the Property
succeeds to the interest of Landlord or any successor to Landlord (Lender or
such other purchaser being hereinafter referred to as “Purchaser”), in no event
shall Purchaser have any liability for any act or omission of any prior landlord
under the Lease which occurs prior to the date Purchaser succeeds to the rights
of Landlord under the Lease unless such act or omission continues from

 

J-2

--------------------------------------------------------------------------------


 

and after the date Purchaser so succeeds to the interest of the Landlord under
the lease, nor any liability for claims, offsets (except as specifically
permitted under the Lease) or defenses which Tenant might have had against
Landlord unless the act or omission giving rise to such claim, offset or defense
continues from and after the date Purchaser so succeeds to the interest of the
Landlord under the lease.  In no event shall Purchaser have any personal
liability as successor to Landlord and Tenant shall look only to the estate and
property of Purchaser in the Land and the Improvements for the satisfaction of
Tenant’s remedies for the collection of a judgment (or other judicial process)
requiring the payment of money in the event of any default by Purchaser as
Landlord under the Lease, and no other property or assets of Purchaser shall be
subject to levy, execution or other enforcement procedure for the satisfaction
of Tenant’s remedies under or with respect to the Lease.

 

5.             Lender and Tenant agree that upon the conveyance of the Property
by reason of the foreclosure of the Mortgage or the acceptance of a deed or
assignment in lieu of foreclosure or otherwise, Lender, as holder of the
Mortgage, and Purchaser as Landlord under the Lease (the “Transferee”) shall not
be (a) liable for the return of rental security deposits, if any, paid by Tenant
to Landlord in accordance with the Lease unless such sums are actually received
by the Transferee, (b) bound by any payment of rents, additional rents or other
sums which Tenant may have paid more than one (1) month in advance to any prior
Landlord unless (i) such sums are actually received by the Transferee or
(ii) such prepayment shall have been expressly approved of by the Transferee,
(c) bound to make any payment to Tenant which was required under the Lease, or
otherwise, to be made prior to the time the Transferee succeeded to Landlord’s
interest, (d) bound by any agreement amending, modifying or terminating the
Lease made without the Lender’s prior written consent prior to the time the
Transferee succeeded to Landlord’s interest or (d) bound by any assignment of
the Lease or sublease of the Property, or any portion thereof, made prior to the
time the Transferee succeeded to Landlord’s interest other than if pursuant to
the provisions of the Lease.  Notwithstanding anything to the contrary set forth
in this Agreement, Tenant agrees that Lender, as holder of the Mortgage, and
Purchaser as Landlord under the Lease if it succeeds to that position, shall in
no event have any liability for the performance or completion of any initial
work or installations or for any loan or contribution or rent concession towards
initial work, which are required to be made by Landlord (A) under the Lease or
under any related Lease documents or (B) for any space which may hereafter
become part of said Premises, and any such requirement shall be inoperative in
the event Purchaser succeeds to the position of Landlord prior to the completion
or performance thereof; provided, however, if, after succeeding to Landlord’s
interest under the Lease, any Purchaser or successor owner fails or refuses to
perform or complete any such initial work or installations which Landlord would
have been obligated to perform and complete or fails or refuses to make any loan
or contribution towards initial work which are required to be made by Landlord,
Tenant shall be entitled to exercise any and all remedies provided to Tenant by
the Lease for a failure by Landlord to perform or complete any such initial work
or installations or to make such loan or contribution, other than direct
recourse against Lender or such Purchaser.  Tenant further agrees with Lender
that Tenant will not voluntarily subordinate the Lease to any lien or
encumbrance without Lender’s prior written consent.

 

6.             This Agreement may be executed in two or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
and be construed as one and the same instrument.

 

J-3

--------------------------------------------------------------------------------


 

7.             All remedies which Lender may have against Landlord provided
herein, if any, are cumulative and shall be in addition to any and all other
rights and remedies provided by law and by other agreements between Lender and
Landlord or others.  If any party consists of multiple individuals or entities,
each of same shall be jointly and severally liable for the obligations of such
party hereunder.

 

8.             All notices to be given under this Agreement shall be in writing
and shall be deemed served upon receipt by the addressee if served personally
or, if mailed, upon the first to occur of receipt or the refusal of delivery as
shown on a return receipt, after deposit in the United States Postal Service
certified mail, postage prepaid, addressed to the address of Landlord, Tenant or
Lender appearing below, or, if sent by telegram, when delivered by or refused
upon attempted delivery by the telegraph office.

 

If to Lender:

Wells Fargo Bank, NA, as Master Servicer

 

1320 Willow Pass Road, Suite 205

 

Concord, CA 94517

 

Facsimile No.: 925-685-1259

 

 

with a copy to:

Cadwalader, Wickersham & Taft LLP

 

100 Maiden Lane

 

New York, New York 10038

 

Attention: Fredric L. Altschuler, Esq.

 

Facsimile No. (212) 504-6666

 

 

If to Tenant:

Advent Software, Inc.

 

600 Townsend Street

 

San Francisco, California 94103

 

Attention: Assistant Controller

 

Facsimile No.:                       

 

 

with a copy to:

Advent Software, Inc.

 

600 Townsend Street

 

San Francisco, California 94103

 

Attention: Facilities Department

 

Facsimile No.:                       

 

Such addresses may be changed by notice given in the same manner.  If any party
consists of multiple individuals or entities, then notice to any one of same
shall be deemed notice to such party.

 

10.           This Agreement shall be interpreted and construed in accordance
with and governed by the laws of the state in which the Property is located.  If
any term, covenant or condition of this Agreement is held to be invalid, illegal
or unenforceable in any respect, this Agreement shall be construed without such
provision.

 

J-4

--------------------------------------------------------------------------------


 

11.           This Agreement shall apply to, bind and inure to the benefit of
the parties hereto and their respective successors and assigns.  As used herein
“Lender” shall include any subsequent holder of the Mortgage.

 

12.           Tenant acknowledges that Landlord has assigned to Lender its
right, title and interest in the Lease and to the rents, issues and profits of
the Property and the Property pursuant to the Mortgage, and that Landlord has
been granted the license to collect such rents provided no Event of Default has
occurred under, and as defined in, the Mortgage.  Tenant agrees to pay all rents
and other amounts due under the Lease directly to Lender upon receipt of written
demand by Lender, and Landlord hereby consents thereto.  The assignment of the
Lease to Lender, or the collection of rents by Lender pursuant to such
assignment, shall not obligate Lender to perform Landlord’s obligations under
the Lease.

 

13.           Lender may sell, transfer and deliver the promissory note secured
by the Mortgage (“Note”) and assign the Mortgage, this Agreement and the other
documents executed in connection therewith to one or more investors in the
secondary mortgage market (“Investors”).  In connection with such sale, Lender
may retain or assign responsibility for servicing the loan, including the Note,
the Mortgage, this Agreement and the other documents executed in connection
therewith, or may delegate some or all of such responsibility and/or obligations
to a servicer including, but not limited to, any subservicer or master servicer,
on behalf of the Investors.  All references to Lender herein shall refer to and
include any such servicer to the extent applicable.

 

[SIGNATURES ON FOLLOWING PAGE]

 

J-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, THE PARTIES HERETO HAVE DULY EXECUTED THIS AGREEMENT AS OF
THE DAY AND YEAR FIRST ABOVE WRITTEN.

 

 

 

LENDER:

 

 

 

 

 

BANK OF AMERICA, NATIONAL ASSOICIATION, as successor by merger to LaSalle Bank
National Association, as Trustee in trust for J.P. Morgan Chase Commercial
Mortgage Securities Corp., Commercial Mortgage Pass-Trough Certificates,
Series 2004-CIBC9

 

 

 

 

 

By:

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Sub-Servicer under the Sub-Servicing
Agreement, dated as of June 30, 2004, by and between GMAC Commercial Mortgage
Corporation, Master Servicer and Wells Fargo Bank, National Association,
Sub-Servicer

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

TENANT:

 

 

 

ADVENT SOFTWARE, INC.

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

Title:

 

J-6

--------------------------------------------------------------------------------


 

ACKNOWLEDGMENTS

 

STATE OF

)

 

)

COUNTY OF

)

 

On                              , 2009, before me,
                                                      , personally appeared
                                                                  , personally
known to me (or proved to me on the basis of satisfactory evidence) to be the
person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

 

 

Signature

 

 

 

 

My commission expires:

 

 

 

STATE OF

)

 

)

COUNTY OF

)

 

 

On                              , 2009, before me,
                                                          , personally appeared
                                                      , personally known to me
(or proved to me on the basis of satisfactory evidence) to be the
person(s) whose name(s) is (are) subscribed to the within instrument and
acknowledged to me that he/she/they executed the same in his/her/their
authorized capacity(ies), and that by his/her/their signature(s) on the
instrument the person(s), or the entity upon behalf of which the
person(s) acted, executed the instrument.

 

 

 

Signature

 

 

 

 

My commission expires:

 

 

J-7

--------------------------------------------------------------------------------


 

EXHIBIT “A” — PROPERTY DESCRIPTION

 

All that certain lot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, City, County and State of New York, bounded and described
as follows:

 

BEGINNING at a point on the northerly side of West 42nd Street, distant 208 feet
easterly from the northeasterly corner of 42nd Street and Avenue of the Americas
(formerly 6th Avenue);

 

RUNNING THENCE easterly along the northerly side of 42nd Street, 234 feet;

 

THENCE northerly parallel with Avenue of the Americas, 200 feet 10 inches to the
southerly side of 43rd Street;

 

THENCE westerly along the southerly side of 43rd Street, 442 feet to the
easterly side of Avenue of the Americas;

 

THENCE southerly along the easterly side of Avenue of the Americas, 100 feet 5
inches to the center line of the block;

 

THENCE easterly parallel with 42nd Street, 208 feet;

 

THENCE southerly parallel with Avenue of the Americas, 100 feet 5 inches to the
northerly side of 42nd Street, at the point or place of BEGINNING.

 

J-8

--------------------------------------------------------------------------------